CONTRATO PARA LA EXPLORACIÓN Y
EXTRACCIÓN DE HIDROCARBUROS BAJO LA
MODALIDAD DE PRODUCCIÓN COMPARTIDA

ENTRE

COMISIÓN NACIONAL DE HIDROCARBUROS
Y
SIERRA 0£G EXPLORACIÓN Y PRODUCCIÓN, S. DE
R.L DE C.V.,
TALOS ENERGY OFFSHORE MEXICO 2, S. DE R.L. DE
C.v.

Y

PREMIER OIL EXPLORATION AND PRODUCTION
MÉXICO, S.A. DE C.V.

4 DE SEPTIEMBRE DE 2015 ES
$7
ÁREA CONTRACTUAL 2 ]

Contrato No. CNH-RO1-LO1-A2/2015

ÍNDICE

Pág. 4

CLÁUSULA 1, DEFINICIONES E INTERPRETACIÓN.

11 Definiciones
12 Singular y Plural
1.3 Encabezados y Referencia:

CLÁUSULA 2. OBJETO DEL CONTRATO orinar errersriescororresseasserserecee 17

«17

2.1 Modalidad Producción Compartida
2.2 No Otorgamiento de Derechos de Propiedad
23 Intereses de Participación
24 Responsabilidad Solidaria.
2.5 Operada! ccoo
2.6 Cambio de Operado
27 Reporte Contable de Beneficios
CLÁUSULA 3. PLAZO DEL CONTRATO ...
3.1 Fecha Efectiva.
3,2
3.3
3.4
3.5
CLÁUSULA 4. PERÍODO DE EXPLORACIÓN cnmcaciosisncninrrcserrmrrrrrm 21
4.1 Plan de Exploración
4.2 Período Inicial de Exploraci 22
4.3 Período Adicional de Exploració: 22
44 Incumplimiento del Programa Mínimo de Trabajo o de los
Adicionales
4,5 Pruebas de Formación.
4.6 Notificación de Descubrimiento 23
CLÁUSULA 5. EVALUACIÓN a... 24
S.l Evaluación... 24
5.2 Programa de Evaluación . 24
5.3 Descubrimiento de Gas Natural No Asociado... 24
5.4 Hidrocarburos Extraídos Durante Pruebas
5.5 Informe de Evaluación...
CLÁUSULA 6. DECLARACIÓN DE COMERCIALIDAD Y PLAN DE
DESARROLLO 25
6.1 Descubrimiento Comercial . 5
6.2 Plan de DesarrollO......cnmomrcnnmamnrrrarmrrrerr cr eres ..25

A

7 Ue a as ES AV

LEX gq

Contrato No. CNH-RO1-L01-A2/2015

6,3 Observaciones al Plan de Desarrollo por Parte de la CNH
6.4 Cumplimiento del Plan de Desarrollo y Modificaciones...
6.5 Actividades de Exploración Adicionales

CLÁUSULA 7. REDUCCIÓN Y DEVOLUCIÓN DEL ÁREA 26
7.1 Reglas de Reducción y Devolución ...........
7.2 No Disminución de Otras Obligaciones ...
7.3 Forma de la Porción Sujeta a Reducción y Devoluciós
7.4 Disminución del Porcentaje de Reducción y Devolución

CLÁUSULA 8. ACTIVIDADES DE PRODUCCIÓN eocuainiosioncciccensmeneneresrness 28
8.1 Perfil de Producció:
8.2 Instalaciones.

CLÁUSULA 9. UNIFICACIÓN
91 Procedimiento de Unificación.
9.2 No Existencia de Contratista o Asignatario Contiguo

CLÁUSULA 10, PROGRAMAS DE TRABAJO oscrrcscosirncincienciniana  seraeresios ros rarerrorrarorcorocro0i LY
10.1 Programas de Trabajo .29
10.2 Programas de Trabajo del Período de Exploración 0
10.3 Programas de Trabajo del Período de Desarrollo . 0
10.4 Observaciones de la CNH.. 0
10.5 Perforación de Pozos.. 1
10.6 Reportes de Perforaci 1
10.7 Informes de Avance
10.8 Actividades Exentas de Aprobación

CLÁUSULA 11. PRESUPUESTOS Y COSTOS RECUPERABLES,

11,1 Presupuestos

11,2 Presupuestos de Exploración

11,3 Presupuestos de Desarrollo

11.4 Modificaciones...

11,5 Contabilidad de Costos del Contratista

11.6 Costos Recuperables .......

11.7 Procura de Bienes y Servicios.

11.8 Obligación de Mantener Registros

11,9 De las Operaciones del Contratista con Terceros ...

CLÁUSULA 12. MEDICIÓN Y RECEPCIÓN DE LOS HIDROCARBUROS
NETOS entraran

12.1 Volumen y Calidad ......
12,2 Procedimientos de Recepción
12.3 Instalación, Operación, Mantenimiento y Calibración de los Sistemas de

Medición
12.4 Registros
12.5 Mal Funcionamiento del Sistema de Medición

3s Ñ
A lA

LA

Contrato No. CNH-RO1-LO1-A2/2015

12.6 Reemplazo del Sistema de Medición.

12.7 Acceso a los Sistemas de Medición. ...

12.8 Punto de Medición Fuera del Área Contractual 0.
CLÁUSULA 13. MATERIALES cocinan mr 36

13.1 Propiedad y Uso de Materiales

13.2 Arrendamiento ...

13,3 Opción de Compra .
13.4 Disposición de Activos.

CLÁUSULA 14, OBLIGACIONES ADICIONALES DE LAS PARTES .
14.1 Obligaciones Adicionales del Contratista 7
14.2 Aprobaciones de la CNA ncnnnnininnos 9
14,3 Responsabilidad Ambiental y Seguridad Industrial
14.4 Daños Preexistentes

14,5 Derecho de Acceso de Terceros al Área Contractual
CLÁUSULA 15. DISPOSICIÓN DE LA PRODUCCIÓN

15.1 Hidrocarburos de Autoconsumo ..

15,2 Puntos de Medición... 4
15,3 Comercialización de la Produce n del Contratista 42
15.4 Comercialización de la Producción del Estad: 4
15.5 Disposición de los Subproductos ......... 42
15.6 Instalaciones de Comercialización 42

CLÁUSULA 16. CONTRAPRESTACIONES.

16.1 Pagos Mensuales

16.2 Contraprestación del Estado ......

16.3 Contraprestación del Contratista 43
16.4 Límite de Costos Recuperables. 43

16.5 Valor Contractual de los Hidrocarburos
16.6  * Cálculo de las Contraprestaciones
CLÁUSULA 17. GARANTÍAS
17.1 Garantía de Cumplimiento de Exploración
17.2 Garantía Corporativa
CLÁUSULA 18, ABANDONO Y ENTREGA DEL ÁREA CONTRACTUAL.

18.1 Requerimientos del Programa
18.2 Notificación de Abandono ...
18.3 Fideicomiso de Abandono ..

18.4 Fondeo del Fideicomiso de Abandon

18.5 Fondos Insuficientes je
18.6 Sustitución Solicitada por la C

187 Etapa de Transición Final

CLÁUSULA 19. RESPONSABILIDAD LABORAL; A A
Área E 2 nd

Contrato No. CNH-RO1-L01-A2/2015

CONTENIDO NACIONAL oorenncrniinasenconeriesinsrincanariarcarennenaorcararianaririarocro rosa 48

19.1 Responsabilidad Laboral.

19,2 Subcontratistas

19.3

19.4

19.5 ...
CLÁUSULA 20. SEGUROS envies RRNOAAS INR GOL AS AA RRAA NAL bano raro recrear rs ar rare rosarios 51

20.1 Disposición General...

20.2 Cobertura de Seguros

20.3 Aseguradoras y Condiciones.

20.4 Modificación o Cancelación de Pólizas.

20.5 Renuncia a la Subrogación.

20.6 Destino de los Beneficios.

20.7 Moneda de Pago. 2

20.8 Cumplimiento con la Normatividad Aplicable. 2
CLÁUSULA 21. OBLIGACIONES DE CARÁCTER FISCAL 2

21.1 Obligaciones de Carácter Fiscal... 2

21.2 Derechos y Aprovechamientos 3
CLÁUSULA 22, CASO FORTUITO O FUERZA MAYOR 3

22.1 Caso Fortuito o Fuerza MayO! ...ccncancnnanroneoniranies 53

22,2 Carga de la Prueba... 1.53

22.3 Prórroga del Programa a de Trabajo; Prórroga del Plazo del Contrato . 3

22,4 Derecho de Terminación......momm. 4

22,5 Situaciones de Emergencia o Siniestro... .54
CLÁUSULA 23, RESCISIÓN ADMINISTRATIVA Y RESCISIÓN

CONTRACTUAL... 54

23.1 Rescisión Administrativa 54

23.2 Investigación Previa... .55

23.3 Procedimiento de Rescisión Administrativa .55

23.4 Rescisión Contractual 56

23.5 Efectos de la Rescisión Administrativa o Rescisión Contractual 57

23.6 Finiquito...
CLÁUSULA 24. CESIÓN Y CAMBIO DE CONTROL.

24.1

24.2

24,3

24.4 Efecto de la Cesión o del Cambio de Contro

24.5 Prohibición de Gravámenes

24.6 Invalidez.

Área Contractual 2

¡Gi UA

e

Contrato No. CNH-RO1-L01-42/2015

60

CLÁUSULA 26. LEY APLICABLE Y SOLUCIÓN DE CONTROVERSIAS .

26.1 Normatividad Aplicable
26.2 Conciliación a...
26.3 Requisitos del Conciliador
26.4 Tribunales Federales .....

26.5 Arbitraje ..
26.6 Consolidaciói
26.7 No Suspensión de Actividades Petrolera: 2
26.8 Renuncia Vía Diplomática 2
CLÁUSULA 27. MODIFICACIONES Y RENUNCIAS .
CLÁUSULA 28. CAPACIDAD Y DECLARACIONES DE LAS PARTES cosorsconsrisincos 62
28.1 Declaraciones y Garantías,
28.2 Relación de las Partes. ...
CLÁUSULA 29. DATOS Y CONFIDENCIALIDAD essccrrarcinaonorcoraccssrceeced 63
29.1 Propiedad de la Información.
29.2 Información Pública
29,3 Confidencialidad .
29.4 Excepción a Confidencialidad

CLÁUSULA 30. NOTIFICACIONES
CLÁUSULA 31. TOTALIDAD DEL CONTRATO
CLÁUSULA 32. DISPOSICIONES DE TRANSPARENCI,

32.1 Acceso a la Información
32,2 Conducta del Contratista y Filiales
32.3 Notificación de Investigación
32.4 Conflicto de Interés

CLÁUSULA 33. COOPERACIÓN EN MATERIA DE SEGURIDAD NACIONAL
CLÁUSULA 34. IDIOMA...
CLÁUSULA 35, EJEMPLARE

A
Área Contractual 2
GO ES 2

: ae AL)
Contrato No. CNH-RO1-LO1-A2/2015

CONTRATO CNH-R01-L01-A2/2015

CONTRATO PARA LA EXPLORACIÓN Y EXTRACCIÓN DE HIDROCARBUROS
BAJO LA MODALIDAD DE PRODUCCIÓN COMPARTIDA

Este Contrato para la Exploración y Extracción de Hidrocarburos bajo la
Modalidad de Producción Compartida (el “Contrato”) se celebra el 4 de septiembre de 2015,
entre, por una parte, los ESTADOS UNIDOS MEXICANOS (“México”, el “Estado” o la
“Nación”), por conducto de la COMISIÓN NACIONAL DE HIDROCARBUROS (la
“CNH”), representada por el C. Juan Carlos Zepeda Molina, en su carácter de Comisionado
Presidente, Carla Gabriela González Rodríguez, Secretaria Ejecutiva; Felipe Ortuño Arzate,
Director General de Evaluación del Potencial Petrolero y Gaspar Franco Hernández, Director
General de Dictámenes de Extracción, y por la otra parte, Sierra O8:G Exploración y
Producción, S. de R.L, de C.V., una sociedad mercantil constituida de acuerdo con las leyes de
los Estados Unidos Mexicanos (en lo sucesivo “Sierra OXG Exploración y Producción”),
representada por Iván Rafael Sandrea Silva y Read Bryan Taylor, en su carácter de
representantes legales; Talos Energy Offshore Mexico 2, S. de R.L. de C.V. una sociedad
mercantil constituida de acuerdo con las leyes de los Estados Unidos Mexicanos (en lo sucesivo
“Talos Energy Offshore Mexico 2”), representada por John Ashland Shepherd, en su carácter de
representante legal, y Premier Oil Exploration And Production Mexico, S.A. de C.V, una
sociedad mercantil constituida de acuerdo con las leyes de los Estados Unidos Mexicanos (en lo
sucesivo “Premier Oil Exploration And Production Mexico”), representada por Timothy Lloyd
Davies, en su carácter de representante legal, al tenor de las siguientes Declaraciones y
Cláusulas:

DECLARACIONES

La Comisión Nacional de Hidrocarburos declara que:

1. Es un Órgano Regulador Coordinado en Materia Energética de la Administración Pública
Federal Centralizada del Estado, con personalidad jurídica propia, autonomía técnica y de
gestión, de conformidad con los artículos 28, octavo párrafo, de la Constitución Política de los
Estados Unidos Mexicanos (la “Constitución”), 2, fracción l, y 3 de la Ley de los Órganos
Reguladores Coordinados en Materia Energética;

”.

Conforme a los artículos 27, séptimo párrafo, de la Constitución, 15 de la Ley de
Hidrocarburos y 38, fracción II, de la Ley de los Órganos Reguladores Coordinados en
Materia Energética, tiene capacidad legal para celebrar, en nombre y representación del
Estado, contratos con particulares o con Empresas Productivas del Estado a través de los
cuales la Nación lleva a cabo las actividades estratégicas de Exploración y Extracción del
Petróleo y demás hidrocarburos sólidos, líquidos o gaseosos en el territorio mexicano; NÓ

111. De conformidad con las disposiciones aplicables de la Constitución, la Ley de Hidrocarburos, y )
la Ley de los Órganos Reguladores Coordinados en Materia Energética, y los lineamientos

establecidos por la Secretaría de Energía y la Secretaría de Hacienda y Crédito Público en el Y
ámbito de sus respectivas competencias, el 11 de diciembre de 2014 Y el Diario

CANA

pad

Área Contractual 2 A / :

Contrato No. CNH-RO1-L01-A2/2015

Oficial de la Federación la Convocatoria No, CNH-R01-C01/2014 para la licitación pública
internacional de un Contrato para la Exploración y Extracción bajo la Modalidad de
Producción Compartida para el Área Contractual descrita en el Anexo 1, y que de acuerdo con
el procedimiento establecido en las Bases de Licitación emitidas para dicho procedimiento de
licitación, emitió el fallo el 17 de julio de 2015 en virtud del cual se adjudicó a Sierra Oil €
Gas, S. de R,L. de C.V. en Consorcio con Talos Encrgy, LLC y Premier Oil, PLC el presente

Contrato,

IV, Su representante está facultado para celebrar este Contrato conforme al artículo 23 fracción
III, de la Ley de los Órganos Reguladores Coordinados en Materia Energética, así como en
los artículos 14, fracción XVI, 20, cuarto y quinto transitorios del Reglamento Interno de la
Comisión Nacional de Hidrocarburos.

Sierra O8:G Exploración y Producción declara que:

l. Es una sociedad mercantil constituida y con personalidad jurídica de conformidad con las
leyes de México, y en cumplimiento de lo establecido en el numeral 22.3 de la Sección 111 de
las Bases de Licitación para la Adjudicación de Contratos de Producción Compartida para la
Exploración y Extracción de Hidrocarburos cn Aguas Someras — Primera Convocatoria,
Licitación CNH-RO1-LO1/2014, cuyo único objeto social es la Exploración y Extracción de
Hidrocarburos, y que cuenta con capacidad legal para celebrar y cumplir el presente Contrato;

Tiene su residencia fiscal en México, cuenta con un Registro Federal de Contribuyentes y no
tributa en el régimen fiscal opcional para grupos de sociedades a que se refiere el Capítulo VI
del Título Segundo de la Ley del Impuesto sobre la Renta;

IL

III. Conoce las leyes de México, así como sus reglamentos y cualesquiera otras disposiciones
aplicables;

IV. Tiene la organización, la experiencia y la capacidad técnica, financiera y de ejecución para
cumplir con sus obligaciones en virtud del presente Contrato;

Y, Ha llevado a cabo los actos corporativos, obtenido las autorizaciones corporativas o de otra
naturaleza y cumplido con los requisitos legales aplicables para celebrar y cumplir el presente
Contrato, y ni ella ni ningún tercero asociado con la misma se encuentra en ninguno de los
supuestos del articulo 26 de la Ley de Hidrocarburos, y

VI. La capacidad jurídica de Iván Rafael Sandrea Silva y de Read Bryan Taylor, como
representantes legales para celebrar el presente Contrato, se acredita mediante la copia
certificada de la Escritura Pública No, 69,197, del Libro 1,365, otorgada ante la fe del Notario
Público No. 94 del Distrito Federal, Lic. Erik Namur Campesino, de fecha 12 de agosto de

2015,
Talos Energy Offshore Mexico 2 declara que:

I. Es una sociedad mercantil constituida y con personalidad jurídica de conformidad con las
leyes de México, y en cumplimiento de lo establecido en el numeral 22.3 de la Sección III de
las Bases de Licitación para la Adjudicación de Contratos de Producción Compartida para la

ZE
Y

A

ZA

ES
x?

Y
Contrato No. CNH-RO1-L01-A2/2015

Exploración y Extracción de Hidrocarburos en Aguas Someras — Primera Convocatoria,
Licitación CNH-RO!-LO1/2014, cuyo único objeto social es la Exploración y Extracción de
Hidrocarburos, y que cuenta con capacidad legal para celebrar y cumplir el presente Contrato;

IT. Tiene su residencia fiscal en México, cuenta con un Registro Federal de Contribuyentes y no
tributa en el régimen fiscal opcional para grupos de sociedades a que se refiere el Capítulo VI
del Título Segundo de la Ley del Impuesto sobre la Renta;

III. Conoce las leyes de México, así como sus reglamentos y cualesquiera otras disposiciones
aplicables;

IV. Tiene la organización, la experiencia y la capacidad técnica, financicra y de ejecución para
cumplir con sus obligaciones en virtud del presente Contrato;

V, Ha llevado a cabo los actos corporativos, obtenido las autorizaciones corporativas o de otra
naturaleza y cumplido con los requisitos legales aplicables para celebrar y cumplir el presente
Contrato, y ni ella ni ningún tercero asociado con la misma se encuentra en ninguno de los

supuestos del artículo 26 de la Ley de Hidrocarburos, y

VI, La capacidad jurídica de John Ashland Shepherd, como representante legal para celebrar el
presente Contrato, se acredita mediante la copia certificada de la Escritura Pública No.
74,325, del volumen 1,798 otorgada ante la fe del Notario Público No, 1 del Distrito Federal,
Lic. Roberto Núñez y Bandera, de fecha 3 de agosto de 2015.

Premier Oil Exploration And Production Mexico declara que:

I. Es una sociedad mercantil constituida y con personalidad jurídica de conformidad con las
leyes de México, y en cumplimiento de lo establecido en el numeral 22.3 de la Sección 11! de
las Bases de Licitación para la Adjudicación de Contratos de Producción Compartida para la
Exploración y Extracción de Hidrocarburos en Aguas Someras — Primera Convocatoria,
Licitación CNH-R01-L01/2014, cuyo único objeto social es la Exploración y Extracción de
Hidrocarburos, y que cuenta con capacidad legal para celebrar y cumplir el presente Contrato;

11. Tiene su residencia fiscal en México, cuenta con un Registro Federal de Contribuyentes y no
tributa en el régimen fiscal opcional para grupos de sociedades a que se refiere el Capítulo VI
del Título Segundo de la Ley del Impuesto sobre la Renta;

JII. Conoce las leyes de México, así como sus reglamentos y cualesquiera otras «disposiciones
aplicables;
IV, Tiene la organización, la experiencia y la capacidad técnica, financiera y de ejecución para

cumplir con sus obligaciones en virtud del presente Contrato;

V. Ha llevado a cabo los actos corporativos, obtenido las autorizaciones corporativas o de otra

naturaleza y cumplido con los requisitos legales aplicables para celebrar y cumplir el presente y
Contrato, y ni ella ni ningún tercero asociado con la misma se encuentra en ninguno de los +

supuestos del artículo 26 de la Ley de Hidrocarburos, y 2,

po

Contrato No. CNH-RO1-LO1-A2/2015

VI. La capacidad jurídica de Timothy Lloyd Davies, como representante legal para celebrar el

presente Contrato, se acredita mediante el Segundo Testimonio de la Escritura Pública No.
94,859, del Libro 2,865, otorgada ante la fe del Notario Público No. 104 del Distrito Federal,
Lic. José Ignacio Sentícs Laborde, de fecha 12 de agosto de 2015.

Los OBLIGADOS SOLIDARIOS declaran que:

Sierra Oil € Gas, S, de R.L. de C.V.

I. Es una sociedad debidamente constituida y existente de acuerdo con las leyes de los Estados

TL

Unidos Mexicanos y tiene la capacidad legal para celebrar y cumplir con las obligaciones
derivadas de este Contrato en su carácter de obligado solidario, en cumplimiento de lo
establecido cn el numeral 22,3 de la Sección II de las Bases de Licitación para la
Adjudicación de Contratos de Producción Compartida para la Exploración y Extracción de
Hidrocarburos en Aguas Someras — Primera Convocatoria, lo cual se acredita con:

+ El testimonio de la escritura pública número 71,114, del volumen 1,714, de fecha 10 de
julio de 2014, otorgada ante la fe del Notario Público número 1 del Distrito Federal,
licenciado Roberto Núñez y Bandera, inscrita en el Registro Público de Comercio de la
Ciudad de México, D.F. en el folio mercantil 518615-1, y

+ El testimonio de la escritura pública número 71,753, del volumen 1,730, de fecha 25 de
septiembre de 2014, otorgada ante la fe del Notario Público número 1 del Distrito Federal,
licenciado Roberto Núñez y Bandera, mediante el cual consta la Reforma Integral a los
Estatutos,

La capacidad ¡jurídica de Iván Rafael Sandrea Silva y de Salvador Beltrán del Río Madrid,
como representantes legales para suscribir el presente Contrato se acredita a través del poder
protocolizado mediante Escritura Pública No. 71,753, del volumen 1,730, otorgada ante la fe
del Notario Público No. 1 del Distrito Federal Lic. Roberto Núñez y Bandera, de fecha 25 de

septiembre de 2014.

Talos Energy, LLC

IL. Es una sociedad debidamente constituida y existente de acuerdo con las leyes del Estado de

Delaware, Estados Unidos de América y tiene la capacidad legal para celebrar y cumplir con
las obligaciones derivadas de este Contrato en su carácter de obligado solidario, en
cumplimiento de lo establecido en el numeral 22.3 de la Sección [II de las Bases de Licitación
para la Adjudicación de Contratos de Producción Compartida para la Exploración y
Extracción de Flidrocarburos en Aguas Someras — Primera Convocatoria, lo cual se acredita
con el Documento Constitutivo expedido por el Estado de Delaware número 111302914-
50817148100 de fecha 15 de diciembre de 201 1, otorgada ante el Sr. Ryan Cicero, oficial de
la División de Sociedades de la Secretaria de Estado del Estado de Delaware y autentificada
ante el Secretario de Estado Jeffrey W. Bullock, mismo que cuenta con las apostilla número
10195477 de fecha 26 de febrero de 2015.

. La capacidad jurídica de William Stanley Moss 111 como representante legal para celebrar el

presente Contrato se acredita mediante el Primer Testimonio de la escritura pública número
4 .
DA
t * ArésContractual 2
: y
uS

Contrato No. CNH-RO1-LO1-A2/2015

74,487, del volumen 1,804, de fecha 13 de agosto de 2015, otorgada ante la fe del Lic. Carlos
Alberto Sotelo Regil Hernández, Notario Público No. 165 del Distrito Federal, actuando como
suplente y en el protocolo del Lic. Roberto Núñez y Bandera, Notario Público No. | del Distrito

Federal.
Premier Oil, PLC

1. Es una sociedad debidamente constituida y existente de acuerdo con las leyes Escocia y tiene
la capacidad legal para celebrar y cumplir con las obligaciones derivadas de este Contrato en
su carácter de obligado solidario, en cumplimiento de lo establecido en el numeral 22.3 de la
Sección 111 de las Bases de Licitación para la Adjudicación de Contratos de Producción
Compartida para la Exploración y Extracción de Hidrocarburos en Aguas Someras — Primera
Convocatoria, lo cual se acredita con:

+ Certificado constitutivo número 234781 del Registro de Sociedades de Escocia,
correspondiente a la sociedad privada limitada Dalglen (No. 836) Limited, otorgado ante el
Departamento de Sociedades, Edimburgo Escocia, el 31 de julio de 2002.

e Certificado de cambio de nombre de la empresa 234781, mediante el cual la empresa
Dalglen (No. 836) Limited, cambia de nombre a Premier Oil Group Limited, otorgado ante
el Departamento de Sociedades, Edimburgo Escocia, el 13 de septiembre de 2002.

+ Certificado mediante el cual la empresa Premier Oil Group Limited cambia de sociedad
privada a sociedad pública limitada, otorgado ante el Departamento de Sociedades,
Edimburgo Escocia, el 10 de marzo de 2003.

e Certificado mediante el cual la empresa Premier Oil Group PLC mediante resolución
especial cambia de nombre para quedar Premier Oil Ple, otorgado ante el Departamento de
Sociedades, Edimburgo Escocia, el 15 de julio de 2003.

IL. La capacidad jurídica de Timothy Lloyd Davies, como representante legal para suscribir el
presente Contrato se acredita mediante Primer Testimonio de la Escritura Pública No. 51,526,
del Libro 1,178, otorgada ante la fe del Notario Público No, 97 del Distrito Federal Lic.
Marco Antonio Espinoza Rommyngth, de fecha 17 de agosto de 2015.

Con base en las declaraciones anteriores, las Partes acuerdan las siguientes:
CLÁUSULAS

CLÁUSULA 1.
DEFINICIONES E INTERPRETACIÓN

1,1 Definiciones. Para los efectos de este Contrato, los siguientes términos
tendrán los significados mencionados a continuación:

“Abandono” significa todas las actividades de retiro y desmantelamiento de los
Materiales, incluyendo sin limitación, el taponamiento definitivo y abandono de Pozos, el
desmontaje y retiro de todas las plantas, plataformas, instalaciones, maquinaria y equipo
suministrado o utilizado por el Contratista en la realización de las Actividades Petroleras, así

; (?

ió Área Contractual 2

ES

MÁ
Y ma ME

Contrato No. CNH-RO1-L01-42/2015

como la restauración ambiental del Área Contractual afectada por el Contratista en la realización
de las Actividades Petroleras, de conformidad con los términos de este Contrato, las Mejores
Prácticas de la Industria, la Normatividad Aplicable y el Sistema de Administración.

“Actividades Petroleras” significa el Reconocimiento y Exploración Superficial,
así como las actividades de Exploración, Evaluación, Extracción y Abandono que realice el
Contratista en el Area Contractual conforme a este Contrato,

“Agencia” significa la Agencia Nacional de Seguridad Industrial y de Protección
al Medio Ambiente del Sector Hidrocarburos.

“Almacenamiento” significa el depósito y resguardo de Hidrocarburos en
depósitos e instalaciones confinados que puedan ubicarse en la superficie, el mar o el subsuelo.

“Año” significa un año calendario.

“Año Contractual” significa un período de doce (12) Meses consecutivos
contados a partir de la Fecha Efectiva, o de cualquier aniversario de dicha fecha.

“Aportación Anual” tendrá el significado previsto en la Cláusula 18.4,

“Área Contraetual” significa la superficie descrita en el Anexo 1, incluyendo las
formaciones geológicas contenidas en la proyección vertical de dicha superficie hasta la
profundidad establecida en dicho Anexo l, en la cual el Contratista está autorizado y obligado en
virtud del presente Contrato a llevar a cabo las Actividades Petroleras, en cl entendido de que: (i)
este Contrato no le concede al Contratista ningún derecho real sobre el Área Contractual ni sobre
los recursos naturales en el subsuelo, y (ii) el Área Contractual será reducida de conformidad con

los términos de este Contrato.

“Área de Desarrollo” significa, en relación con cualquier. Descubrimiento
Comercial, el área dentro del Área Contractual que cubre la totalidad de las estructuras del
subsuelo o cierres estratigráficos que definen el yacimiento o el intervalo de interés del Campo
donde se llevó a cabo el Descubrimiento.

“Área de Evaluación” tendrá el significado previsto en la Cláusula 5,2,

“Autoridad Gubernamental” significa cualquier órgano gubernamental a nivel
federal, estatal o municipal, del poder ejecutivo, legislativo o judicial, incluyendo los órganos
constitucionales autónomos del Estado,

“Barril” significa una unidad de medida equivalente a un volumen igual a 158,99

litros a una temperatura de 15.56 grados Celsius en condiciones de una atmósfera de presión. Ds

“Bases de Licitación” significa las bases de licitación emitidas conforme a la
Convocatoria, incluyendo todas las modificaciones o aclaraciones a las mismas, expedidas por la xy”
CNH.

e, 0

LL ” LA a, 2
LO

Contrato No. CNH-RO1-L01-A2/2015

“BTU” significa la unidad térmica británica que representa la cantidad de energía
necesaria para elevar la temperatura de una libra de agua (0.4535 kilogramos) un grado
Fahrenheit, en condiciones de una atmósfera de presión.

“Campo” significa el área dentro del Área Contractual debajo de la cual están
localizados uno o más yacimientos de Hidrocarburos en una o más formaciones en la misma
estructura, entidad geológica o condición estratigráfica.

“Caso Fortuito o Fuerza Mayor” significa cualquier acto o hecho que impida a
la Parte afectada cumplir con sus obligaciones de conformidad con el presente Contrato si dicho
acto o hecho va más allá de su control razonable y no es resultado del dolo o culpa de la Parte
afectada, siempre que dicha Parte no pudiera evitar dicho acto o hecho tomando acciones
diligentes, Sujeto al cumplimiento de las condiciones antes estipuladas, Caso Fortuito o Fuerza
Mayor incluirá en forma enunciativa, mas no limitativa, los siguientes hechos o actos que
impidan el cumplimiento de la Parte afectada de sus obligaciones derivadas del presente
Contrato: fenómenos de la naturaleza tales como tormentas, huracanes, inundaciones, deslaves,
relámpagos y terremotos; incendios; actos de guerra (declarada o no); disturbios civiles, motines,
insurrecciones, sabotajes y terrorismo; desastres por traslado de Materiales; restricciones por
cuarentenas, epidemias, huelgas u otras disputas laborales que no sean con motivo de
incumplimiento de algún contrato laboral por parte de la Parte afectada. Queda expresamente
entendido que Caso Fortuito o Fuerza Mayor: (í) no incluirá dificultad económica o cambio en
las condiciones de mercado (incluyendo dificultades en la obtención de fondos de capital o
financiamiento), y (ii) no eximirá de la responsabilidad ambiental del Contratista conforme a la

Normatividad Aplicable.

“Comercializador” significa el comercializador contratado por la CNH, de
conformidad con la Ley de Hidrocarburos, para prestar a la Nación el servicio de
comercialización de Hidrocarburos correspondientes al Estado como resultado del presente

Contrato,

“Coudensados” significa líquidos de Gas Natural constituidos principalmente por
pentanos y componentes de Hidrocarburos más pesados.

“Contraprestación” significa, conjunta o separadamente, la Contraprestación del
Estado o la Contraprestación del Contratista, según sea el caso.

“Contraprestación del Contratista” significa, en relación con cualquier Mes,
comenzando con el Mes en el que se inicie la Producción Comercial Regular, la porción de la
producción de Hidrocarburos proveniente del Área Contractual que el Contratista tiene derecho a
recibir en dicho Mes, de acuerdo con lo previsto en la Cláusula 16,3 y en el Anexo 3.

“Contraprestación del Estado” significa, en relación con cualquier Mes,
comenzando con el Mes en el que se inicie la Producción Comercial Regular, la porción de la
producción de Hidrocarburos proveniente del Área Contractual, así como aquellas otras
contraprestaciones que le corresponden a la Nación, de acuerdo con lo previsto en la
Cláusula 16.2 y en el Anexo 3.

Área ont 2

a

“Contratista” significa las Empresas Participantes conjuntamente, UD d
7 UL Z 2 1

Contrato No, CNH-ROT-LO1-A2/2016

“Contrato” significa el presente Contrato para la Exploración y Extracción de
Hidrocarburos bajo la Modalidad de Producción Compartida, incluyendo los anexos que se
adjuntan al mismo (que constituirán parte integral del presente Contrato), así como todas las
modificaciones que se hagan al mismo de conformidad con sus términos y condiciones.

“Control” significa la capacidad de una Persona o grupo de Personas, de llevar a
cabo cualquiera de los actos siguientes: (1) imponer, directa o indirectamente, decisiones en las
asambleas generales de accionistas, de socios u órganos equivalentes, o nombrar o destituir a la
mayoría de los consejeros, administradores o sus equivalentes, del Contratista; (ii) mantener la
titularidad de dercchos que permitan, directa o indirectamente, ejercer el voto respecto de más
del cincuenta por ciento del capital social del Contratista, y (115) dirigir, directa o indirectamente,
la administración, la estrategia o las principales políticas del Contratista, ya sea a través de la
propiedad de valores, por contrato o de cualquier otra forma.

“Convocatoria” significa la convocatoria pública internacional número CNH-
R01-C01/2014, publicada en el Diario Oficial de la Federación por la CNH el 11 de diciembre de
2014,

“Costos” significa todas las erogaciones, gastos, inversiones u obligaciones
relacionados con las Actividades Petroleras.

“Costos Elegibles” significa aquellos Costos que sean estrictamente
indispensables para la realización de las Actividades Petroleras, incurridos a partir de la Fecha
Efectiva y hasta la terminación del Contrato, siempre y cuando cumplan con los requisitos
señalados en los Anexos 4, 10 y 11 y a los lineamientos que a su efecto emita la Secretaría de
Hacienda vigentes a la fecha de adjudicación del Contrato.

“Costos Reeuperables” significa aquellos Costos Elegibles incluidos en los
Presupuestos y Programas de Trabajo aprobados por la CNH, siempre que hayan sido
efectivamente pagados y que para su determinación y registro se cumpla con los Anexos 4, 10 y
11, y con los lineamientos que a su efecto emita la Secretaría de Hacienda vigentes a la fecha de

adjudicación del Contrato.

“Cuenta Operativa” significa los libros de cuentas y otros registros contables
mantenidos por separado por el Contratista para las Actividades Petroleras.

“Cuota Contraetual para la Fase Exploratoria” tendrá el significado previsto
en el Anexo 3.

“Daños Preexistentes” significa los pasivos ambientales presentes en el Área
Contractual, identificados en la línea base ambiental de conformidad con lo establecido en las

Cláusulas 3.4 y 14.4.

“Descubrimiento” significa cualquier estructura o acumulación o grupo de
estructuras o acumulaciones que en las actividades de perforación se haya demostrado que
contiene Hidrocarburos que pueden ser cxtraídos a un flujo medible utilizando las Mejores
Prácticas de la Industria, independientemente de que esa detección de Hidrocarburos pueda o no

j IT
A 2

Contrato No. CNH-RO1-LO1-A2/2015

ser considerada comercialmente viable de extraerse, incluyendo la extensión de algún
Descubrimiento anterior.

“Descubrimiento Comercial” significa un Descubrimiento que sea declarado
comercial por el Contratista de conformidad con la Cláusula 6.1.

“Descubrimiento de Gas Natural No Asociado” significa un Descubrimiento
por métodos directos de una acumulación o acumulaciones de Hidrocarburos en el Subsuelo, que
por cualesquiera procedimientos de muestreo, prueba, análisis o mediciones de flujo en sitio, se
observe una proporción superior a 3,300 pies cúbicos de Gas Natural por cada Barril de
Condensados a ser producidos, medido a condiciones de superficie.

“Descubrimiento Sub-salino” significa un Descubrimiento por métodos directos
de una acumulación o acumulaciones de Hidrocarburos en el Subsuelo, en el que existan áreas
prospectivas en formaciones sedimentarias por debajo de domos salinos.

“Día” significa un día nátural.

“Día Hábil” significa cualquier Día con excepción de sábados, domingos y
cualquier Día de descanso obligatorio de conformidad con la Normatividad Aplicable.

“Documentos Técnicos” significa todos los estudios, reportes, hojas de cálculo y
bases de datos, en cualquier forma, relativas al Área Contractual o a las Actividades Petroleras.

“Dólares” o “EUAS” significa dólares de los Estados Unidos de América.

“Etapa de Transición de Arranque” significa la etapa que se llevará a cabo de
conformidad con lo establecido en la Cláusula 3.4 y la Normatividad Aplicable.

“Etapa de Transición Final” significa la etapa que se llevará a cabo de
conformidad con lo establecido en la Cláusula 18.7 y la Normatividad Aplicable.

“Empresas Participantes” significa Sierra O£G Exploración y Producción,
Talos Energy Offshore Mexico 2 y Premier Oil Exploration And Production Mexico, y sus
respectivos sucesores o cesionarios permitidos conforme al presente Contrato. Si en cualquier
momento solo una entidad constituye al Contratista, cualquier referencia en este Contrato a “cada
una de las Empresas Participantes”, “las Empresas Participantes”, o referencias similares, se
entenderá que significan “el Contratista”.

“Evaluación” significa todas las actividades y operaciones llevadas a cabo por el
Contratista después de un Descubrimiento para determinar los límites, caracterización y
capacidad de producción de algún Descubrimiento, así como para determinar si el
Descubrimiento en cuestión es un Descubrimiento Comercial, incluyendo, sin limitación: (1)
actividades adicionales de Reconocimiento y Exploración Superficial y de Exploración; (ii)
estudios geológicos y geofísicos; (111) perforación de Pozos de prueba; (iv) estudios de Reservas
y otros estudios, y (v) todas las operaciones auxiliares y actividades requeridas o V
para optimizar la conducción o resultado de las actividades anteriormente indicadas. ES

9
y NE Lo
+ Área Contractual 2

Contrato No. CNH-RO1-L01-42/2015

“Evaluación de Impacto Social” significa el documento que contienc la
identificación de las comunidades y pueblos, ubicados en el área de influencia de un proyecto en
materia de Hidrocarburos, así como la identificación, caracterización, predicción y valoración de
las consecuencias a la población que podrían derivarse del mismo y las medidas de mitigación y
los planes de gestión social correspondientes,

“Exploración” significa la actividad o conjunto de actividades que se valen de
métodos directos, incluyendo la perforación de Pozos, encaminadas a la identificación,
descubrimiento y evaluación de Hidrocarburos en el Subsuelo, en el Área Contractual.

“Extracción” significa la actividad o conjunto de actividades destinadas a la
producción de Hidrocarburos, incluyendo la perforación de Pozos de producción, la inyección y
la estimulación de yacimientos, la Recuperación Avanzada, la Recolección, el
acondicionamiento y separación de Hidrocarburos, la eliminación de agua y sedimentos, dentro
del Árca Contractual, así como la construcción, localización, operación, uso, Abandono y

desmantelamiento de instalaciones para la producción.
“Fecha Efectiva” significa la fecha de firma del presente Contrato.
“Fideicomiso de Abandono” tendrá el significado previsto en la Cláusula 18.3,

“Filial” significa, en relación con cualquier Persona, cualquier otra Persona que la
Controle directa o indirectamente, que esté Controlada por dicha Persona, o que se encuentre
bajo el Control común de dicha Persona.

“Fondo” significa el Fondo Mexicano del Petróleo para la Estabilización y el
Desarrollo,

“Garante” significa la empresa matriz en última instancia de cada una de las
Empresas Participantes, o la empresa que ejerza Control sobre cada Empresa Participante o que

se encuentre bajo el Control común de la Persona que ejerza el Control sobre cada Empresa
Participante, quien celebrará la Garantía Corporativa previa aprobación de la CNH.

“Garantía Corporativa” significa la garantía de las obligaciones del Contratista
en virtud de este Contrato, de acuerdo con el modelo del Anexo 2, que será celebrada por el
Garante de cada una de las Empresas Participantes, simultáncamente con la suscripción del

presente Contrato.

“Garantía de Cumplimiento de Exploración” significa, conjunta o
separadamente, según el contexto lo requiera, la Garantía de Cumplimiento Inicial y la Garantía
del Período Adicional,

“Garantía de Cumplimiento Inicial” tendrá el significado establecido en la
Cláusula 17.1 (a).

“Garantía del Período Adicional” tendrá el significado establecido en la

Cláusula 17.1 (c). 1
Á C

Contrato No. CNH-RO1-L01-A2/2015

“Gas Natural” significa la mezcla de gases que se obtiene de la Extracción o del
procesamiento industrial y que es constituida principalmente por metano y que usualmente
contiene etano, propano y butanos, así como dióxido de carbono, nitrógeno y ácido sulfhídrico,
entre otros. Puede ser Gas Natural Asociado y Gas Natural No Asociado.

“Gas Natural Asociado” significa el Gas Natural disuelto en el Petróleo de un
yacimiento, bajo las condiciones de presión y de temperatura originales.

“Gas Natural No Asociado” significa el Gas Natural que se encuentra en
yacimientos que no contienen Petróleo a las condiciones de presión y temperatura originales.

“Hidrocarburos” significa Petróleo, Gas Natural, Condensados, líquidos del Gas
Natural e hidratos de metano.

“Hidrocarburos de Autoconsumo” significa los Hidrocarburos utilizados como
combustible en las Actividades Petroleras, o quemados, venteados o reinyectados al yacimiento,
pero sólo en la manera y en las cantidades aprobadas de conformidad con la Normatividad

Aplicable.

“Hidrocarburos en el Subsuelo” significa los recursos totales a cantidades
totales de Hidrocarburos con potencial de ser extraídos que se estima existen originalmente en
acumulaciones de ocurrencia natural, antes de iniciar su producción, así como aquellas
cantidades estimadas en acumulaciones aún por descubrir.

“Hidrocarburos Netos” significa los Hidrocarburos Producidos menos los
Hidrocarburos de Autoconsumo, medidos en los Puntos de Medición en condiciones
comercialmente aceptables en cuanto a contenido de azufre, agua y otros elementos de
conformidad con la Normatividad Aplicable y las Mejores Prácticas de la Industria, los cuales
serán auditados y supervisados por la CNH,

“Hidrocarburos Producidos” significa el volumen total de Hidrocarburos
extraídos por el Contratista del Área Contractual.

“Incremento en el Programa Mínimo” significa las Unidades de Trabajo
adicionales a las que hace referencia el Anexo 5, que el Contratista se comprometió a realizar a
través del incremento porcentual en el Programa Mínimo de Trabajo, como parte de la propuesta

económica por la que se adjudicó el presente Contrato.

“Información Técnica” significa todos los datos e información obtenidos como
resultado de las Actividades Petroleras, lo cual incluirá, de forma enunciativa mas no limitativa:
información geológica, geofísica, geoquímica, de ingeniería, registros de bitácora de Pozos,
reportes de avance, Documentos Técnicos, y cualquier información relacionada con la
terminación, producción, mantenimiento o conducción de las Actividades Petroleras,

“Instalaciones de Comercialización” significa la infraestructura y equipos
necesarios para transportar, comprimir, almacenar o distribuir los Hidrocarburos después de los
Puntos de Medición, incluyendo todos los ductos para Petróleo, Condensados y Gas Natural,
bombas, compresores, medidores e instalaciones adicionales de Almacenamiento necesarias para

Area Contractual 2

P

ñ TIRA
Contrato No. CNH-RO1-L01-A2/2015

transportar los Hidrocarburos del Punto de Medición al punto de venta o a la entrada de un
sistema de entrega.

“Instalaciones de Recolección” significa todas las instalaciones y equipos
necesarios para pruebas y separación de producción, tanques de Almacenamiento, compresores,
ductos, bombas y cualquier otro equipo necesario para la Recolección de Hidrocarburos.

“Interés de Participación” significa la porción indivisa de cada una de las
Empresas Participantes (expresada como un porcentaje de la totalidad de las acciones de todas
las Empresas Participantes) en los derechos del Contratista en virtud de este Contrato, en el
entendido de que cada Empresa Participante será solidariamente responsable de todas las
obligaciones del Contratista cn virtud de este Contrato independientemente de su Interés de
Participación.

“Inventario de Activos” significa el inventario de Pozos y Materiales descrito en
el Anexo 12.

“Ley de Hidrocarburos” significa la Ley de Hidrocarburos publicada en el
Diario Oficial de la Federación el 11 de agosto de 2014, incluyendo sus reformas y adiciones.

“Ley de Ingresos sobre Hidrocarburos” significa la Ley de Ingresos sobre
Hidrocarburos publicada en el Diario Oficial de la Federación el 11 de agosto de 2014,
incluyendo sus reformas y adiciones.

“Límite de Recuperación de Costos” significa el resultado de multiplicar el
Porcentaje de Recuperación de Costos por el Valor Contractual de los Hidrocarburos en
cualquier Período, y que determina la proporción máxima del Valor Contractual de los
Hidrocarburos, que podrá destinarse a la recuperación de Costos durante dicho Período,
conforme a lo previsto en el Ánexo 3 del presente Contrato.

“Materiales” significa todas las maquinarias, herramientas, equipos, artículos,
suministros, tuberías, plataformas de perforación o producción, artefactos navales, plantas,
infraestructura y otras instalaciones adquiridas, suministradas, arrendadas o poseídas de
cualquier otra forma para su utilización en las Actividades Petroleras, incluyendo las

Instalaciones de Recolección,

“Mecanismo de Ajuste” significa el mecanismo establecido en el Anexo 3 que a
partir de la medición del resultado operativo del Contratista en cada Período, modifica los
parámetros que determinan la Contraprestación del Estado y la Contraprestación del Contratista
con el propósito de que la participación del Estado en los resultados del Área Contractual se

comporte de manera progresiva.

“Mejores Prácticas de la Industria” significan las mejores prácticas, métodos,
estándares, y procedimientos generalmente aceptados y acatados por operadores expertos,
prudentes y diligentes, con experiencia en materia de Exploración, Evaluación, desarrollo,
Extracción de Hidrocarburos y Abandono, los cuales, en el ejercicio de un criterio razonable y a
la luz de los hechos conocidos al momento de tomar una «decisión, se consideraría que obtendrían
los resultados planeados e incrementarían los beneficios económicos de la Extracción de "21

12 M 7
[E AS 2

Y

Contrato No, CNH-RO1-LO1-42/2015

Hidrocarburos dentro del Área Contractual, maximizando el factor de recuperación de los
Hidrocarburos a lo largo de toda la vida de los yacimientos, y sin causarles una reducción

excesiva de presión o de energía.
“Mes” significa un mes calendario.

“Metodología” significa la metodología establecida por la Secretaría de
Economía para medir el contenido nacional en Asignaciones y Contratos para la Exploración y
Extracción conforme al artículo 46 de la Ley de Hidrocarburos.

“Normatividad Aplicable” significa todas las leyes, reglamentos, disposiciones
administrativas de carácter general, decretos, órdenes administrativas, sentencias judiciales y
demás normas o decisiones de cualquier tipo expedidas por cualquier Autoridad Gubernamental
y que se encuentren en vigor en el momento de que se trate.

“Obligaciones de Carácter Fiscal” significa todos y cada uno de los impuestos,
contribuciones, derechos, aprovechamientos, aranceles y retenciones de cualquier naturaleza,
federales, estatales o municipales, junto con todos y cada uno de los accesorios, recargos,
actualizaciones y multas, cobrados o determinados en cualquier momento por cualquier

Autoridad Gubernamental.

“Obstáculos a la Continuación de la Perforación” se refiere a casos en los que
antes de alcanzar la profundidad objetivo por el Programa de Trabajo para cualquier Pozo: (i) se
encuentre una formación geológica más antigua que la formación más profunda que se haya
planteado como objetivo; (ii) se determine que continuar perforando presenta un peligro,
incluyendo peligros asociados a una presión anormalmente alta, o derive en pérdidas excesivas
de fluidos de perforación; (iii) se encuentre una formación impenetrable que impida alcanzar la
profundidad planeada, o (iv) se encuentre con una formación geológica con presencia de
Hidrocarburos que de acuerdo con las Mejores Prácticas de la Industria deba ser protegida.

“Operador” tendrá el significado previsto en la Cláusula 2.5.

“Partes” significa el Estado (por conducto de la CNH) y cada una de las
Empresas Participantes,

“Período” significa un Mes, en el entendido de que cuando las Actividades
Petroleras se realicen en un perfodo que no comprenda un Mes completo, el Período será el
número de Días que efectivamente operó el Contrato.

“Período Adicional de Exploración” significa el período de dos (2) Años
Contractuales comenzando en la fecha de terminación del Período Inicial de Exploración, que la
CNH puede otorgar al Contratista para continuar llevando a cabo actividades de Reconocimiento
y Exploración Superficial, Exploración y Evaluación en el Área Contractual, de conformidad con

lo establecido en la Cláusula 4.3.

“Período de Exploración” significa el período concedido al Contratista para
realizar actividades de Reconocimiento y Exploración Superficial, 2. oración y Evaluación y

13 0 o

Área Contractual 2

D

7
y>

Yr

Contrato No. CNH-RO1-L01-A2/2015

que se compone del Período Inicial de Exploración, del Período Adicional de Exploración (de
haberlo) y del Período de Evaluación (de haberlo).

“Período de Desarrollo” significa, en relación con cualquier Descubrimiento
Comercial, el período que inicia con la aprobación del Plan de Desarrollo relativo a dicho
Descubrimiento Comercial y que concluye con la terminación del presente Contrato por
cualquier motivo o por la rescisión administrativa o contractual.

“Período de Evaluación” tendrá el significado previsto en la Cláusula 5.2.

“Período Inicial de Exploración” significa el período estipulado en la Cláusula
4.2, durante el cual el Contratista deberá realizar las actividades de Reconocimiento y
Exploración Superficial, Exploración y Evaluación.

“Persona” significa cualquier persona física o moral de cualquier tipo,
incluyendo cualquier sociedad, asociación, fideicomiso, co-inversión, gobierno o cualquier
organismo o agencia perteneciente a éste.

“Petrólco” significa la mezcla de carburos de hidrógeno que existe en fase líquida
en los yacimientos y permanece así en condiciones originales de presión y temperatura, y que
puede incluir pequeñas cantidades de sustancias que no son carburos de hidrógeno.

“Plan de Desarrollo” significa el plan de desarrollo óptimo para la Extracción
que contiene un programa de tiempos que especifica las Actividades Petroleras en un Área de
Desarrollo en particular, para lograr la Producción Comercial Regular o incrementar la
producción de Hidrocarburos, incluyendo cualquier programa de Recuperación Avanzada.

“Plan de Exploración” significa un programa que especifica las actividades de
Reconocimiento y Exploración Superficial, Exploración y Evaluación a realizarse en el Área
Contractual, mismo que deberá cumplir, cuando menos, con el Programa Mínimo de Trabajo y el

Incremento en el Programa Mínimo.

“Primer Plazo Adicional” tendrá el significado previsto en la Cláusula 3,3 (a).

“Porcentaje de Recuperación de Costos” significa el porcentaje indicado en el
Anexo 3,
“Pozo” significa cualquier apertura efectuada en el suelo mediante perforación o

cualquier otra forma con el propósito de descubrir, evaluar o extraer Hidrocarburos o de inyectar
cualquier sustancia o de obtener datos relacionados con el yacimiento.

“Precio Contractual” significa el valor monetario en Dólares que se asigne por
unidad de medida a cada Hidrocarburo conforme lo dispuesto en el Anexo 3,

“Presupuesto” significa una estimación de los Costos de todas las partidas
incluidas en un Programa de Trabajo, y que incluye como mínimo el desglose de las partidas
presupuestales correspondientes a cada una de las categorías de las Actividades Petroleras.

Área Contractual 2

DAS

o

" US LG
Contrato No. CNH-RO1-LO1-42/2015

“Procedimientos de Contabilidad” significa los Procedimientos de
Contabilidad, de Registro y Recuperación de Costos que se adjuntan al presente Contrata como
Anexo 4,

“Producción Comercial Regular” significa la producción regular sostenida de
cualquier Campo con el objeto de hacer uso comercial de dicha producción.

“Programa de Administración de Ricsgos” significa las acciones y medidas de
prevención, monitoreo y mitigación de los riesgos identificados, analizados y evaluados, así
como de mejora del desempeño de una instalación o conjunto de cllas, de conformidad con el
Sistema de Administración, Este programa se deriva del Sistema de Administración y deberá ser
presentado a la CNH, quien a su vez lo remitirá a la Agencia para su aprobación.

“Programa de Trabajo” significa un programa pormenorizado que especifique
las Actividades Petroleras que serán realizadas por el Contratista durante el período aplicable,
incluyendo el tiempo requerido para la realización de cada actividad descrita en dicho programa,

“Programa Mínimo de Trabajo” significa las Unidades de Trabajo a que se
hace referencia en el Anexo S, las cuales el Contratista deberá llevar a cabo durante el Período
Inicial de Exploración, en el entendido de que el Programa Mínimo de Trabajo es solamente un
programa de trabajo mínimo y que el Contratista puede llevar a cabo actividades de
Reconocimiento y Exploración Superficial, Exploración y Evaluación adicionales durante el
Período de Exploración.

“Puntos de Medición” significa los lugares propuestos por el Contratista y
aprobados por la CNH, o en su caso determinados por la CNH, ya sea dentro o fuera del Área
Contractual, en los que se medirán, verificarán y entregarán los Hidrocarburos Netos, según lo
establece el presente Contrato y la Normatividad Aplicable.

“Recolección” significa el acopio de los Hidrocarburos de cada Pozo del
yacimiento una vez que han sido extraídos del subsuelo, mediante un sistema de líneas de
descarga que van desde el cabezal de los Pozos hasta las primeras baterías de separación o, en su
caso, hasta los sistemas de transporte.

“Reconocimiento y Exploración Superficial” significa todos aquellos estudios
de Evaluación que se valen únicamente de actividades sobre la superficie del terreno o del mar
para considerar la posible existencia de Hidrocarburos en el Área Contractual, incluyendo los
trabajos para la adquisición, así como el procesamiento, reprocesamiento o interpretación de

información.

“Recuperación Avanzada” significa los procesos de recuperación secundaria o
terciaria consistentes con las Mejores Prácticas de la Industria para permitir una mayor
recuperación de Hidrocarburos en el Área de Desarrollo, incluyendo, sin limitación, el
incremento en la presión del yacimiento y/o reducción de la viscosidad de los Hidrocarburos.

“Recuperación de Costos Recuperables” significa el reembolso del monto
agregado de los Costos Recuperables, que está sujeto al Límite de LV de Costos, de

acuerdo con lo previsto en la Cláusula 16 y en el Anexo 4.
. A
O

DY

z Za, cont 2 Gir
Cd

Contrato No, CNH-RO1-L01-A2/2015

“Regalía” significa la parte de la Contraprestación del Estado determinada en
función del Valor Contractual de los Hidrocarburos, según lo establecido en el Anexo 3.

“Reglas de Mercado” significa el principio de competencia bajo el cual las
partes involucradas en una transacción son independientes y participan en igualdad de
condiciones por interés propio.

“Reservas” significa el volumen de Hidrocarburos en el Subsuclo calculado a una
fecha dada a condiciones atmosféricas, que se estima será producido técnica y económicamente,
bajo el régimen fiscal aplicable, con cualquiera de los métodos y sistemas de Extracción
aplicables a la fecha de Evaluación.

“Secretaría de Hacienda” significa la Secretaría de Hacienda y Crédito Público.

“Segundo Plazo Adicional” tendrá el significado previsto en la Cláusula 3.3 (b).

“Sistema de Administración” significa el conjunto integral de elementos
interrelacionados y documentados cuyo propósito es la prevención, control y mejora del
desempeño de una instalación o conjunto de ellas, en materia de seguridad industrial, seguridad
operativa y de protección al medio ambiente en el sector que el Contratista deberá implementar
en la realización de las Actividades Petroleras, el cual deberá cumplir con los requisitos previstos
en los artículos 13, 14 y 16 de la Ley de la Agencia Nacional de Seguridad Industrial y de
Protección al Medio Ambiente del Sector Hidrocarburos y demás Normatividad Aplicable.

“Subcontratistas” significa aquellas Personas que lleven a cabo las Actividades
Petroleras a solicitud del Contratista, conforme a la Cláusula 19.2.

“Subproductos” significa aquellos elementos o componentes distintos a los
Hidrocarburos, tal como el azufre o cualquier otro mineral o sustancia contenidos en el Petróleo
o Gas Natural que a su vez puedan ser separados de los Hidrocarburos.

“Trimestre” significa cualquier período de tres (3) Meses consecutivos que
comience el 1? de enero, 1? de abril, 1% de julio o 1? de octubre de cualquier Año.

“Unidad de Trabajo” se refiere a la magnitud unitaria utilizada como referencia
para establecer y evaluar el cumplimiento de las actividades del Programa Mínimo de Trabajo,
conforme a lo previsto en el Anexo 5.

“Utilidad Operativa” tendrá el significado establecido en el Anexo 3.

“Valor Contractual de los Condensados” significa el resultado de multiplicar,
en el Período de que se trate: (i) el Precio Contractual de los Condensados, por (ii) el volumen de
los Condensados en Barriles en los Puntos de Medición, determinado conforme a lo previsto en

el Anexo 3.

“Valor Contractual de los Hidrocarburos” significa la suma del Valor
Contractual del Petróleo, el Valor Contractual del Gas Natural y el Valor Contractual de los
Condensados, determinado conforme a lo previsto en el Anexo 3,

o NL
Area fontractual 2

Oper

XK?

ptos

Contrato No. CNH-RO1-L01-A2/2015

“Valor Contractual del Gas Natural” significa el resultado de multiplicar, en el
Período de que se trate: (i) el Precio Contractual del Gas Natural, por (ii) el volumen en millones
de BTU de Gas Natural en los Puntos de Medición, determinado conforme a lo previsto en el

Anexo 3.

“Valor Contractual del Petróleo” significa el resultado de multiplicar, en el
Período de que se trate: (i) el Precio Contractual del Petróleo, por (ti) el volumen de Petróleo en
Barriles en los Puntos de Medición, determinado conforme a lo previsto en el Anexo 3.

12 Singular y Plural. Los términos definidos en la Cláusula 1.1 podrán ser
utilizados en el presente Contrato tanto en singular como en plural.

13 Encabezados y Referencias. Los encabezados de las Cláusulas del
presente Contrato han sido insertados únicamente por conveniencia y no afectarán en forma
alguna la interpretación del mismo, Toda referencia en el presente Contrato a “Cláusulas”
“Anexos” se entenderá como referencia a las Cláusulas y Anexos del presente Contrato, salvo

que se indique lo contrario,

CLÁUSULA 2,
OBJETO DEL CONTRATO

2.1 Modalidad Producción Compartida, El objeto del presente Contrato es
la realización de las Actividades Petroleras, bajo la modalidad de contratación de producción
compartida, por parte del Contratista dentro del Área Contractual, a su exclusivo costo y riesgo,
de conformidad con la Normatividad Aplicable, las Mejores Prácticas de la Industria y los
términos y condiciones del presente Contrato, a cambio de recibir las Contraprestaciones a favor
del Contratista previstas en la Ley de Ingresos sobre Hidrocarburos.

El Contratista será el único responsable y cubrirá todos los Costos y proveerá todo
el personal, tecnología, Materiales y financiamiento necesarios para la realización de las
Actividades Petroleras. El Contratista tendrá el derecho exclusivo de conducir las Actividades
Petroleras en el Área Contractual, sujeto a lo establecido en el presente Contrato, y en la
Normatividad Aplicable. La CNH no hace ninguna declaración ni garantía de ningún tipo
respecto al Área Contractual y cada una de las Empresas Participantes reconoce que no ha
recibido ninguna garantía por parte de ninguna Autoridad Gubernamental de que: (i) en el Área
Contractual habrá Descubrimientos; (ii) de darse algún Descubrimiento, éste será considerado un
Descubrimiento Comercial, ni que (iii) recibirá Hidrocarburos en volúmenes suficientes para
cubrir los Costos en que incurra en la realización de las Actividades Petroleras,

2.2 No Otorgamiento de Derechos de Propiedad. Este Contrato no confiere

a ninguna de las Empresas Participantes ningún derecho de propiedad sobre los Hidrocarburos en
el Subsuelo, los cuales son y permanecerán en todo momento propiedad de la Nación. Asimismo,
en ningún caso recursos minerales distintos a Hidrocarburos existentes en el Área Contractual
(sean o no descubiertos por el Contratista) serán propiedad del Contratista y éste no tendrá
derecho en virtud de este Contrato a explotar o utilizar dichos recursos. En caso que durante la
conducción de Actividades Petroleras el Contratista descubra en el Área Contractual recursos
minerales distintos a Hidrocarburos, deberá notificarlo a la CNH dentro L, Y uince (15) Días E

y [2 E,
pe E tual 2

WN

A |

Contrato No. CNH-RO1-LOT-A2/2015

siguientes de ese descubrimiento. Nada de lo establecido en este Contrato limita el derecho de la
Nación de conceder a un tercero cualquier tipo de concesión, licencia, contrato o cualquier otro
instrumento jurídico para la explotación de los recursos minerales distintos a Hidrocarburos de
conformidad con la Normatividad Aplicable. El Contratista deberá dar acceso al Árca
Contractual a cualquier Persona que reciba cualquier concesión, licencia o contrato para explotar
o utilizar recursos distintos a Hidrocarburos en el Área Contractual, en los términos previstos por

la Normatividad Aplicable.

2.3 Intereses de Participación. Los Intereses de Participación iniciales de las
Empresas Participantes son los siguientes:

Empresa Participante Interés de Participación

Sierra O££G Exploración 45%
y Producción
Talos Energy Offshore 45%
Mexico 2
Premier Oil Exploration 10%

And Production Mexico

Ningún intento de dar en garantía, ceder o transferir parte o la totalidad del Interés de
Participación tendrá validez o se considerará efectivo salvo por lo dispuesto en la Cláusula 24.

2.4 — Responsabilidad Solidaría. Cada una de las Empresas Participantes será
solidariamente responsable del cumplimiento de todas y cada una de las obligaciones del

Contratista conforme a este Contrato.

2.5 Operador. Talos Energy Offshore Mexico 2 ha sido designado por las
Empresas Participantes, con la aprobación de la CNH, como el Operador conforme a este
Contrato, quién deberá cumplir con las obligaciones del Contratista derivadas de este Contrato en
nombre y representación de cada una de las Empresas Participantes. Sin perjuicio de lo anterior,
se entiende que todos los aspectos operacionales de las Actividades Petroleras serán llevadas a
cabo únicamente por el Operador por cuenta de todas las Empresas Participantes. El
incumplimiento del Operador de sus obligaciones frente a las Empresas Participantes no relevará
ni liberará a ninguna de las Empresas Participantes de su responsabilidad solidaria prevista en
este Contrato. Cada una de las Empresas Participantes nombra en este acto al Operador como su
representante con poderes tan amplios como sean necesarios para representarlo frente a la CNH
para cualquier asunto relacionado con el presente Contrato. Se entenderá que cualquier asunto
acordado por la CNH con el Operador obligará igualmente a cada una de las Empresas

Participantes.

2.6 Cambio de Operador. Las Empresas participantes podrán cambiar al
Operador, y el Operador podrá renunciar a su condición de Operador, previo consentimiento por
escrito de la CNH, en el entendido de que cualquier nuevo operador deberá cuando menos
cumplir con los criterios de precalificación previstos para el Operador durante el proceso de
licitación del presente Contrato, siempre que el cambio de Operador ocurra durante los primeros

yA Contractual 2

Y
do

o ye
Contrato No. CNH-RO1-LO1-A2/2015

cinco (5) Años posteriores a la Fecha Efectiva; o en su caso, tener constancia de haber sido
precalificado por la CNH en un proceso de licitación de áreas con características similares al
Área Contractual del presente Contrato, en los cinco (5) Años anteriores al cambio de Operador.
El cambio de Operador deberá ser aprobado de conformidad con lo establecido en la Cláusula 24
del presente Contrato y con lo previsto en la Normatividad Aplicable. En caso que la CNH no
emita una resolución dentro del plazo establecido en este Contrato, ésta se entenderá en sentido

favorable.

27 Reporte Contable de Beneficios, Sin perjuicio de lo establecido en la

Cláusula 2.2, las Empresas Participantes podrán reportar para efectos contables y financieros el
presente Contrato y los beneficios esperados del mismo, en términos de la Normatividad

Aplicable.

CLÁUSULA 3.
PLAZO DEL CONTRATO

3.1 Fecha Efectiva. Este Contrato entrará en vigor en la Fecha Efectiva.

3.2 Plazo. Sujeto a los demás términos y condiciones del presente Contrato, la
duración del presente Contrato será de treinta (30) Años Contractuales a partir de la Fecha
Efectiva, en cl entendido de que continuarán vigentes las disposiciones que por su naturaleza
tengan que ser cumplidas después de la terminación del presente Contrato, incluyendo las
relativas al Abandono, a la indemnización y a la seguridad industrial y protección al medio

ambiente,

3.3 Prórroga. En caso que el Contratista esté al corriente con sus obligaciones
conforme al presente Contrato, el Contratista podrá solicitar a la CNH:

(a) A partir del vigésimo quinto aniversario de la Fecha Efectiva, una
prórroga del presente Contrato por un período adicional de cinco (5) Años (el “Primer Plazo
Adicional”) siempre que se comprometa a mantener la Producción Comercial Regular en el Área
de Desarrollo, en el entendido de que el Contratista deberá presentar dicha solicitud cuando
menos dieciocho (18) Meses antes de la fecha de terminación del plazo original del presente

Contrato;

(b) Durante el Primer Plazo Adicional (de haberlo), una segunda prórroga del
presente Contrato por otro período adicional de cinco (5) Años (el “Segundo Plazo Adicional”),
siempre que se comprometa a mantener la Producción Comercial Regular en el Área de
Desarrollo, en el entendido de que el Contratista deberá presentar dicha solicitud cuando menos
dieciocho (18) Meses antes de la fecha de terminación del Primer Plazo Adicional.

Junto con las solicitudes del Primer Plazo Adicional y Segundo Plazo Adicional,
el Contratista deberá entregar a la CNH: (1) una propuesta de modificación a los Planes de
Desarrollo aplicables que incluirá el proyecto para el Programa de Administración de Riesgos y
que considere el grado de madurez de los yacimientos; (ii) un Programa de Trabajo para la
implementación del proyecto propuesto; (ii) el Presupuesto correspondiente al Programa de
Trabajo propuesto, y (iv) el perfil de producción esperado a raíz de la pea del

"Área cons

L
A,

19 ja E: UL Y

Contrato No. CNH-R01-L01-A2/2015

Programa de Trabajo propuesto. La CNH revisará las solicitudes de prórroga y resolverá, si se
aceptan o no las propuestas de prórroga del Contratista y, en su caso, bajo qué condiciones
técnicas y económicas. En caso que la CNH autorice las prórrogas y el Contratista acepte las
condiciones técnicas y económicas de las mismas, las Partes modificarán por escrito los términos
del presente Contrato para reflejar tales condiciones.

3.4 Etapa de Transición de Arranque, A partir de la Fecha Efectiva, iniciará
una etapa que tendrá wma duración de hasta noventa (90) Días en la cual sc llevará a cabo la
entrega del Área Contractual al Contratista por parte de la CNH o de un tercero designado para
tal efecto y que se conducirá conforme a lo siguiente:

(a) La CNH proporcionará al Contratista la información que tenga disponible
a la Fecha Efectiva respecto de los Pozos y Materiales, incluyendo el Inventario de Activos, las
autorizaciones ambientales, así como la información relativa a los impactos sociales en el Árca

Contractual;

(b) El Contratista estará obligado a documentar la existencia y estado de
integridad de los Pozos y Materiales. El Estado vigilará que el contratista o asignatario que
estuviera a cargo del Área Contractual con anterioridad a la Fecha Efectiva lleve a cabo las
actividades de Abandono de Pozos y Materiales que no sean útiles para las Actividades

Petroleras;

(c) El Contratista deberá iniciar la Evaluación de Impacto Social que deberá
conducirse conforme a lo previsto en la Ley de Hidrocarburos y la Normatividad Aplicable, la
cual deberá permitir la identificación, caracterización y predicción de impactos sociales, con la
finalidad de establecer la línea base social previo al inicio de las Actividades Petroleras. El
Estado vigilará que el contratista o asignatario que estuviera a cargo del Área Contractual con
anterioridad a la Fecha Efectiva asuma los pasivos sociales que se identifiquen derivados de la
conducción de aquellas actividades petroleras realizadas con anterioridad a la Fecha Efectiva;

(d) El Contratista deberá iniciar los estudios que permitan ta identificación,
caracterización y predicción de los pasivos ambientales mediante la contratación de un tercero
acreditado por la Entidad Mexicana de Acreditación previa autorización de la CNH, con la
finalidad de establecer la línea de base ambiental previo al inicio de las Actividades Petroleras.
El Estado vigilará que el contratista o asignatario que estuviera a cargo del Área Contractual con
anterioridad a la Fecha Efectiva asuma los gastos relacionados con la liquidación, limpieza y
remediación de los pasivos ambientales preexistentes;

(e) La CNH tendrá la facultad de acompañar al Contratista durante la Etapa de
Transición de Arranque directamente o a través del tercero designado a efecto de revisar y
validar que las actividades correspondientes sean realizadas de acuerdo con las Mejores Prácticas
de la Industria y de conformidad con la Normatividad Aplicable;

(5 Al término de la Etapa de Transición de Arranque, el Contratista asumirá

total responsabilidad sobre el Área Contractual y sobre los Pozos y Materiales que en ella se
encuentren, salvo por aquellos pasivos que hayan sido identificados conforme a los incisos (b),

(e) y (d) anteriores, y

Aa 2

(ó>

27

5 Y ¡LE
Contrato No. CNH-RO1-LO1-A2/2015

(8) Una vez asumida la responsabilidad del Área Contractual, solamente
procederán Daños Preexistentes si éstos fueron determinados en la línea base ambiental de
conformidad con lo establecido en la Cláusula 14.4.

La Etapa de Transición de Arranque se llevará a cabo de conformidad con la
Normatividad Aplicable.

3.5 Renuncia del Contratista, Sin perjuicio de lo previsto por la Cláusula 18,
el Contratista podrá en cualquier momento renunciar a la totalidad o una(s) parte(s) del Área
Contractual, y con ello dar por terminado este Contrato en relación con la(s) parte(s) del Área
Contractual en cuestión, mediante la entrega a la CNH de una notificación irrevocable por escrito
con por lo menos tres (3) Meses de anticipación a la fecha efectiva de dicha renuncia, Dicha
renuncia no afectará las obligaciones del Contratista relacionadas con (i) la terminación del
Programa Mínimo de Trabajo y el Incremento en el Programa Mínimo y, en su caso, el pago de
las penas convencionales correspondientes; (ii) el Abandono y la entrega del área, de acuerdo
con lo establecido en la Cláusula 18, y (iii) la renuncia y devolución del Área Contractual de
acuerdo con lo establecido en la Cláusula 7. En caso de la terminación anticipada del presente
Contrato por parte del Contratista conforme a esta Cláusula 3.5, el Contratista no tendrá derecho

a recibir indemnización alguna.

CLÁUSULA 4, .
PERÍODO DE EXPLORACIÓN

4.1 Plan de Exploración, Dentro de los ciento veinte (120) Días siguientes a
la Fecha Efectiva, el Contratista deberá presentar a la CNH para su aprobación el Plan de
Exploración. El Plan de Exploración deberá contemplar, por lo menos, la realización de todas las
actividades previstas en el Programa Mínimo de Trabajo, el Incremento en el Programa Mínimo
e incluirá el Programa de Administración de Riesgos.

La CNH resolverá sobre la propuesta de Plan de Exploración en un plazo que no
excederá los ciento veinte (120) Días a partir de que reciba la información necesaria en los
términos de la Normatividad Aplicable. En caso que la CNH no emita una resolución dentro del
plazo establecido, ésta se entenderá en sentido favorable.

Sin menoscabo de la facultad de aprobar el Plan de Exploración dentro del plazo
previsto en esta Cláusula 4.1, la CNH podrá emitir observaciones relativas a dicho Plan de
Exploración, cuando éste: (i) no se elabore de conformidad con las Mejores Prácticas de la
Industria para la evaluación del potencial de Hidrocarburos, incluyendo estándares ambientales,
de seguridad industrial y de salud en el trabajo, o (ii) no prevea la incorporación de Reservas ni
la delimitación del área correspondiente a la Exploración dentro del Área Contractual. El
Contratista será quien proponga las soluciones operativas y los ajustes correspondientes al Plan
de Exploración para atender las observaciones de la CNH. Se podrán celebrar audiencias o
comparecencias para aclarar de buena fe cualquier diferencia técnica que exista al respecto de las
observaciones al Plan de Exploración, de conformidad con las Mejores Prácticas de la Industria y NS

la Normatividad Aplicable, 1 Yr P Y
Ly ¿UE

21

Contrato No. CNH-RO1-LO1-A2/2015

4.2 Período Inicial de Exploración. El Período Inicial de Exploración tendrá

una duración de hasta cuatro (4) Años Contractuales a partir de la Fecha Efectiva. El Contratista
estará obligado a concluir, al menos, el Programa Mínimo de Trabajo durante el Período Inicial
de Exploración. El Contratista podrá llevar a cabo en el Período Inicial de Exploración la
totalidad o una parte de las Actividades Petroleras contempladas en el Incremento en el
Programa Mínimo, o en su caso, realizarlas en el Período Adicional de Exploración. Asimismo,
podrá llevar a cabo Unidades de Trabajo adicionales en términos de los Programas de Trabajo y
Presupuestos aprobados por la CNH, mismas que serían acreditadas en caso que la CNH otorgue
el Período Adicional de Exploración de conformidad con lo previsto en la Cláusula 4.3.

4,3 Período Adicional de Exploración. Sujeto a lo establecido en esta

Cláusula 4,3, el Contratista podrá solicitar a la CNH, mediante notificación por escrito realizada
con cuando menos sesenta (60) Días de anticipación a la terminación del Período Inicial de
Exploración, la ampliación del Período de Exploración por dos (2) Años Contractuales más
contado a partir de la terminación del Período Inicial de Exploración. El Contratista solamente
podrá solicitar dicha ampliación en caso que: (i) haya cumplido plenamente con el Programa
Mínimo de Trabajo durante el Período Inicial de Exploración; (ii) se comprometa a cumplir con
el Incremento en el Programa Minimo no realizado durante el Período Inicial de Exploración, y
(iii) se comprometa a ejecutar adicionalmente al menos las Unidades de Trabajo equivalentes a
un (1) Pozo durante el Período Adicional de Exploración. La CNH aprobará dicha ampliación en
caso que se cumplan con las tres (3) condiciones antes mencionadas; reciba la Garantía del
Período Adicional dentro de los siguientes diez (10) Días Hábiles a que la CNH apruebe la
ampliación, y el Contratista esté al corriente con todas sus demás obligaciones conforme al

presente Contrato.

En caso que durante el Período Inicial de Exploración, el Contratista haya llevado
a cabo Unidades de Trabajo adicionales a las establecidas en el Programa Mínimo de Trabajo, el
Contratista podrá solicitar la acreditación de dichas Unidades de Trabajo adicionales con el
propósito de que se consideren como parte del compromiso del Período Adicional de
Exploración. Dicha solicitud deberá incluirse en la solicitud de ampliación del Período de
Exploración, conforme a lo previsto en esta Cláusula 4.3.

4.4 Incumplimiento del Programa Mínimo de Trabajo o de los

Compromisos Adicionales. En caso de incumplimiento del Programa Mínimo de Trabajo, del
Incremento en el Programa Mínimo o de los compromisos adicionales que se adquirieron para el

Período Adicional de Exploración, el Contratista deberá pagar al Fondo en representación de la
Nación como pena convencional:

(a) El monto necesario para llevar a cabo las Unidades de Trabajo no
ejecutadas del Programa Mínimo de Trabajo al término del Período Inicial de Exploración, así
como las Unidades de Trabajo no ejecutadas del Incremento en el Programa Mínimo en caso que
al Contratista no se le haya otorgado el Período Adicional de Exploración al término del Período
Inicial de Exploración de conformidad con lo establecido en esta Cláusula 4, calculado de
conformidad con lo establecido en la Cláusula 17.1 (c) y en el Anexo 5, hasta por el monto de la

Garantía de Cumplimiento Inicial.

4, rea Da 2

E

E)
A
O
Contrato No. CNH-RO1-LO1-A2/2015

(b) El monto necesario para llevar a cabo las Unidades de Trabajo que el
Contratista se comprometió a realizar durante el Período Adicional de Exploración conforme a la
Cláusula 4.3 y que no haya llevado a cabo al término del Período Adicional de Exploración
calculado de conformidad con lo establecido en la Cláusula 17.1 (b) y en el Anexo 5, hasta por el
monto de la Garantía del Período Adicional.

(c) En los casos en los que el Contratista renuncie a la totalidad del Área
Contractual conforme a la Cláusula 3.5, se considerará que la fecha de la renuncia corresponderá
al término del Período Inicial de Exploración o Período Adicional de Exploración, según sea el
caso, y se aplicarán las penas convencionales que correspondan conforme a los incisos (a) y (b)
de esta Cláusula 4.4.

(d) La CNH podrá hacer efectiva la Garantía de Cumplimiento en los montos
de las penas convencionales que correspondan en caso que el Contratista no pague al Fondo
dichos valores dentro de los quince (15) Días siguientes a la terminación del Período Inicial de
Exploración, o del Período Adicional de Exploración, según sea el caso.

Sin perjuicio de lo establecido en el presente Contrato, una vez que el Contratista
realice el pago de los montos descritos en los incisos (a) y (b), o en el caso que se haga efectiva
la Garantía de Cumplimiento de conformidad con el inciso (d) de esta Cláusula 4.4, se
considerará que el Contratista ha subsanado el incumplimiento del Programa Mínimo de Trabajo,
del Incremento en el Programa Mínimo o de los compromisos adicionales que se adquirieron
para el Período Adicional de Exploración.

4,5 Pruebas de Formación. Si el Contratista realiza una prueba de formación
en cualquier Pozo exploratorio, notificará a la CNH con por lo menos diez (10) Días de
antelación al comienzo de la prueba de formación. El Contratista remitirá al Centro Nacional de
Información de Hidrocarburos los datos que surjan directamente de la prueba dentro de los
quince (15) Días siguientes contados a partir de la finalización de la prueba. En un plazo de
noventa (90) Días contados a partir de la finalización de las pruebas de formación, el Contratista
remitirá a la CNH la información relevante junto con los estudios técnicos e informes posteriores

a la prueba de formación.

4.6 Notificación de Descubrimiento. El Contratista deberá notificar a la
CNH dentro de los cinco (5) Días Hábiles siguientes a que se confirme cualquier
Descubrimiento. Asimismo, dentro de los quince (15) Días siguientes a la notificación del
Descubrimiento, el Contratista remitirá a la CNH: (1) toda la Información Técnica disponible
relacionada con el Descubrimiento, incluyendo los detalles de la calidad, flujo y formaciones
geológicas; (ii) un reporte analizando dicha información y estableciendo los detalles acerca de un
posible programa de prueba de Pozos, y (iii) sus criterios preliminares sobre la conveniencia de
realizar una Evaluación de dicho Descubrimiento, de conformidad con la Normatividad

Aplicable.

23

Óse Area Contractual 2
Contrato No. CNH-ROT-LO1-A2/2015

CLÁUSULA 5,
EVALUACIÓN

5.1 Evaluación, En caso de un Descubrimiento dentro del Período Inicial de
Exploración o el Período Adicional de Exploración, según sea el caso, el Contratista podrá
presentar, para la aprobación de la CNH, un Programa de Trabajo y el Presupuesto
correspondiente para las actividades de Evaluación de dicho Descubrimiento, en cuyo caso
aplicarán las disposiciones de la Cláusula 5.2.

52 Programa de Evaluación. El Programa de Trabajo para actividades de
Evaluación presentado conforme a lo previsto en la Cláusula 5.1 deberá establecer el Programa
de Trabajo para la Evaluación del Descubrimiento con una duración de doce (12) Meses
contados a partir de la aprobación de dicho programa, prorrogables excepcionalmente hasta por
otros doce (12) Meses con la aprobación de la CNH cuando la complejidad técnica o comercial
del desarrollo del Descubrimiento de que se trate así lo amerite (el “Período de Evaluación”)
salvo en el caso de un Descubrimiento de Gas Natural No Asociado, cuya duración estará sujeta
a lo previsto en la Cláusula 5.3. El Programa de Trabajo para la Evaluación del Descubrimiento
deberá cubrir la extensión completa de la estructura cn la que el Descubrimiento se realizó (el
“Área de Evaluación”), y deberá contener cuando menos lo previsto en el Anexo 6, con un
alcance suficiente para permitir una evaluación que posibilite determinar si el Descubrimiento
puede ser considerado un Descubrimiento Comercial. En caso que la CNH niegue la aprobación
al Programa de Trabajo propuesto, la CNH fundará y motivará su resolución, El Contratista
deberá comenzar las actividades de Evaluación de acuerdo con lo establecido en el Programa de

Trabajo aprobado,

La CNH resolverá sobre la propuesta de Programa de Trabajo para actividades de
Evaluación en un plazo que no excederá los sesenta (60) Días a partir de que reciba la
información necesaria en los términos de la Normatividad Aplicable. La CNH no podrá negar su

aprobación sin causa justificada.

53 Descubrimiento de Gas Natural No Asociado, El Período de Evaluación
para un Descubrimiento de Gas Natural No Asociado tendrá una duración de hasta veinticuatro
(24) Meses, prorrogables hasta por otros doce (12) Meses con la aprobación de la CNH cuando
la complejidad técnica o comercial del Descubrimiento de Gas Natural Asociado así lo amerite.

5.4 Hidrocarburos Extraídos Durante Pruebas. Los Hidrocarburos
obtenidos en la producción de cualquier prueba para determinar las características del yacimiento
y los caudales de producción, se entregarán al Comercializador en el lugar establecido en el
Programa de Trabajo aprobado por la CNH para las actividades de Evaluación. El Fondo recibirá
del Comercializador los ingresos que resulten de la comercialización y transferirá al Contratista
el monto que le corresponda conforme a los mecanismos previstos en el Anexo 3. Para efectos
del cálculo y pagos que realice el Fondo de conformidad con lo establecido en esta Cláusula 5.4,

los Hidrocarburos obtenidos en la producción de cualquier prueba para determinar las
características del yacimiento y los caudales de producción se considerarán como Producción

Comercial Regular. [A Y Sh
0 ta UL
gens O

Contrato No, CNH-RO1-L01-A2/2015

5 Informe de Evaluación. A más tardar treinta (30) Días contados a partir
de la terminación del Período de Evaluación para cualquier tipo de Descubrimiento, cl
Contratista deberá entregar a la CNH un informe de todas las actividades de Evaluación llevadas
a cabo durante dicho Período de Evaluación que contenga cuando menos la información a que se
hace referencia en el Anexo 7.

CLÁUSULA 6.
DECLARACIÓN DE COMERCIALIDAD Y PLAN DE DESARROLLO

6.1 Descubrimiento Comercial, A más tardar sesenta (60) Días después de la
terminación de cualquier Período de Evaluación, el Contratista deberá informar a la CNH si
considera que el Descubrimiento es un Descubrimiento Comercial, en cuyo caso el Contratista
deberá presentar el Plan de Desarrollo para dicho Descubrimiento Comercial, de conformidad
con lo previsto en la Cláusula 6.2, sin perjuicio de que el Contratista deberá continuar realizando
actividades de Reconocimiento y Exploración Superficial, Exploración y Evaluación conforme al
Plan de Exploración en el resto del Área Contractual hasta la terminación del Período de
Exploración o la conclusión del Programa Mínimo de Trabajo y del Incremento en el Programa
Mínimo. La declaración de un Descubrimiento Comercial deberá incluir la delimitación del Área
de Desarrollo, la cual deberá contar con la aprobación de la CNH.

6.2 — Plun de Desarrollo. Dentro del Año siguiente a la declaración de un
Descubrimiento Comercial, el Contratista deberá presentar a la CNH para su aprobación el Plan
de Desarrollo correspondiente, El Plan de Desarrollo deberá contemplar la totalidad del Área de
Desarrollo, incluir por lo menos la información requerida conforme al Anexo 8 y la utilización
de métodos y procesos adecuados para obtener el máximo factor de recuperación final de las
Reservas, de conformidad con las Mejores Prácticas de la Industria y diseñarse de tal forma que
permita la optimización del beneficio económico del Campo, evitando tasas de declinación
excesivas de producción o pérdida de presión, cuente con el programa de aprovechamiento de
Gas Natural correspondiente y los mecanismos de medición de la producción de Hidrocarburos.
La CNE otorgará o negará su aprobación a la propuesta de Plan de Desarrollo en un plazo que no
excederá los ciento veinte (120) Días a partir de que reciba la información necesaria en los
términos de la Normatividad Aplicable. En caso que la CNH no emita una resolución dentro del
plazo establecido, ésta se entenderá en sentido favorable,

6,3 Observaciones al Plan de Desarrollo por Parte de la CNH. Sin
menoscabo de la facultad de aprobar el Plan de Desarrollo por parte de la CNH en el plazo
establecido en la Cláusula 6.2, la CNH podrá emitir observaciones a cualquier Plan de Desarrollo
presentado por el Contratista, cuando determine que: (1) se modifican los sistemas de medición
y/o los Puntos de Medición; (ii) se modifican los programas de aprovechamiento de Gas Natural;
(iii) las Reservas de Hidrocarburos en el Área de Desarrollo se explotarían a tasas excesivas o
insuficientes; (iv) ocurriría una pérdida excesiva de presión en el yacimiento o no se alcanzaría la
distancia Óptima de separación entre los Pozos; (v) el proyecto del Plan de Desarrollo no sea
consistente con las Mejores Prácticas de la Industria, incluyendo estándares ambientales, de
seguridad industrial y de salud en el trabajo; (vi) el proyecto del Plan de Desarrollo no incluya un
programa de cumplimiento del porcentaje de contenido nacional, así como un programa de PO
transferencia de tecnología; (vii) el proyecto del Plan de Desarrollo incumpla con alguna otra de
las disposiciones de este Contrato; (vili) se incumpliría con la Normatividad Aplicable, +>

> DIT
ta AN

Contrato No. CNH-RO1-LO1-A2/2015

incluyendo estándares ambientales, de seguridad industrial, y de salud en el trabajo; (ix) se
asumiría un nivel de riesgo ambiental que no sea aceptable conforme a la Normatividad
Aplicable; (x) el Programa de Administración de Riesgos no es efectivo para administrar los
riesgos dentro de niveles aceptables o si el Programa de Administración de Riesgos no deriva de
la correcta aplicación «del Sistema de Administración, o (xi) se incumpliría con el Sistema de
Administración o se causaría un impacto adverso sobre el medio ambiente. El Contratista será
quien proponga las soluciones operativas y los ajustes correspondientes al Plan de Desarrollo
para atender las observaciones de la CNH. Se podrán celebrar audiencias o comparecencias para
aclarar de buena fe cualquier diferencia técnica que exista al respecto de las observaciones al
Plan de Desarrollo, de conformidad con las Mejores Prácticas de la Industria y la Normatividad
Aplicable, La CNH podrá consultar a la Agencia y a la Secretaría de Economía, en el ámbito de

sus atribuciones.

6.4 Cumplimiento del Plan de Desarrollo y Modificaciones. El Contratista
deberá desarrollar el Descubrimiento Comercial de acuerdo con el Plan de Desarrollo aprobado.
El Contratista podrá proponer modificaciones al Plan de Desarrollo, sujeto a la aprobación de la
CNH. La CNH podrá consultar a la Agencia y a la Secretaría de Economía, en el ámbito de sus
atribuciones y resolverá sobre la propuesta de modificación en los términos de la Normatividad
Aplicable,

6.5 Actividades de Exploración Adicionales. Una vez finalizado el Período

de Exploración, después que se lleve a cabo la reducción y la devolución del área a las que se
refieren los incisos (a), (b) y (c) de la Cláusula 7.1, y en el supuesto de que el Contratista
determine la posibilidad de que existan Hidrocarburos en una estructura del subsuelo o cierre
estratigráfico en el Área Contractual remanente a una profundidad distinta de algún Área de
Desarrollo, el Contratista deberá dar aviso a la CNH y presentar la modificación correspondiente
al Plan de Exploración para la aprobación de la CNH con el propósito de llevar a cabo las
Actividades Petroleras que considere convenientes en dicha estructura del subsuelo o cierre
estratigráfico, junto con el Programa de Trabajo y Presupuesto correspondiente. Los plazos y los
términos de la aprobación por parte de la CNH de dicho Plan de Exploración, Programa de
Trabajo y Presupuesto estarán sujetos a lo previsto en las Cláusulas 4, 10 y 11. Lo anterior sin
perjuicio de la reducción y devolución del área a la que se refiere el inciso (d) de la Cláusula 7.1.

CLÁUSULA 7, .
REDUCCIÓN Y DEVOLUCIÓN DEL ÁREA

devolver el Área Contractual conforme a lo establecido a continuación:

(a) Si al Contratista no se le concedió el Período Adicional de Exploración, al
finalizar el Período Inicial de Exploración, el Contratista deberá renunciar y devolver, el cien por
ciento (100%) del Área Contractual que no cuente con un Plan de Desarrollo aprobado por la
CNH, salvo que haya sido designada Área de Evaluación. Al finalizar el o los Períodos de
Evaluación cowespondientes, el Contratista deberá renunciar y devolver el cien por ciento
(100%) de las Áreas de Evaluación de que se trate si, conforme a los plazos previstos en el
presente Contrato, no declara un Descubrimiento Comercial o habiendo declarado el

VU
» NA o
Dr) Li, 2 Gr

7.1 Reglas de Reducción y Devolución. El Contratista deberá renunciar y N

Contrato No. CNH-RO1-LO1-A2/2015

Descubrimiento Comercial no presentara un Plan de Desarrollo para aprobación de la CNH o
habiéndolo presentado no sea aprobado por la CNH conforme a la Normatividad Aplicable;

(b) No obstante lo establecido en la Cláusula 7.1 (a), si al Contratista se le
concedió el Período Adicional de Exploración, al finalizar el Período Inicial de Exploración, el
Contratista deberá renunciar y devolver, no menos del cincuenta por ciento (50%) del Área
Contractual que no cuente con un Plan de Desarrollo aprobado por la CNH;

(c) Al finalizar el Período Adicional de Exploración, el Contratista deberá
renunciar y devolver el cien por ciento (100%) del Área Contractual que no cuente con un Plan
de Desarrollo aprobado por la CNH, salvo que haya sido designada Área de Evaluación. Al
finalizar el o los Períodos de Evaluación correspondientes, el Contratista deberá renunciar y
devolver el cien por ciento (100%) de las Áreas de Evaluación de que se trate si conforme a los
plazos previstos en el presente Contrato, no declara un Descubrimiento Comercial o habiendo
declarado el Descubrimiento Comercial no presentara un Plan de Desarrollo para aprobación de
la CNH o habiéndolo presentado no sea aprobado por la CNH conforme a la Normatividad

Aplicable;

(d) En caso que se otorgue una prórroga a la vigencia del presente Contrato, y
al haber transcurrido treinta (30) Años a partir de la Fecha Efectiva, el Contratista deberá
renunciar y devolver el cien por ciento (100%) de las estructuras del subsuelo o cierres
estratigráficos que no sean parte del Plan de Desarrollo que se modifique de conformidad con lo

establecido en la Cláusula 3.3, y

(e) Al darse por terminado el presente Contrato por cualquier motivo, o en
caso que la CNH rescinda el presente Contrato, el Contratista deberá renunciar y devolver el cien
por ciento (100%) del Área Contractual, incluyendo cualquier Área de Evaluación y Área de

Desarrollo.

7.2. No Disminución de Otras Obligaciones, Lo previsto en la Cláusula 7.1

no se entenderá como una disminución de las obligaciones del Contratista de cumplir con el
Programa Mínimo de Trabajo, el Incremento en el Programa Mínimo, los compromisos
adicionales adquiridos para el Período Adicional de Exploración, o el Programa de Trabajo para
dicho Período Adicional de Exploración, según sea el caso, o con sus obligaciones respecto a las

actividades de Abandono,

7,3 Forma de la Porción Sujeta a Reducción y Devolución. Aquellas
porciones del Área Contractual que sean devueltas conforme a la Cláusula 7.1 (b) deberán ser
contiguas y deberán formar polígonos regulares de conformidad con la Normatividad Aplicable.

7.4 Disminución del Porcentaje de Reducción y Devolución. En casos
excepcionales incluyendo la notificación de un Descubrimiento Sub-salino, el Contratista podrá
someter a la aprobación de la CNH, hasta con sesenta (60) Días previos a la terminación del
Período Inicial de Exploración, una disminución del porcentaje mencionado en la Cláusula 7.1
(b). Dicha solicitud deberá estar acompañada de un Programa de Trabajo y compromiso de DY

inversión adicional debidamente garantizado que justifique la retención de tal área. La CNH
podrá aprobar la propuesta de la retención de las áreas que resulten de la disminución del 1)

Contrato No. CNH-RO1-LO1-A2/2015

porcentaje mencionado en la Cláusula 7.1 (b) cuando la CNH considere que se reúnen los
requisitos anteriores y se justifica que su desarrollo comercial óptimo así lo requiere.

CLÁUSULA 8. .
ACTIVIDADES DE PRODUCCIÓN

8.1 Perfil de Producción. A partir del Año en que se prevea el inicio de la
Producción Comercial Regular, el Contratista incluirá en sus Programas de Trabajo un
pronóstico de producción para cada Pozo y yacimiento, Los Programas de Trabajo deberán
contemplar la producción de Hidrocarburos a la tasa óptima de conformidad con las Mejores

Prácticas de la Industria.

8.2 Instalaciones. El Contratista estará obligado a realizar todas las
actividades de construcción, instalación, reparación y reacondicionamiento de los Pozos,
Instalaciones de Recolección y cualesquiera otras instalaciones necesarias para las actividades de
producción, de conformidad con los Programas de Trabajo aprobados por la CNH y con apego al
Programa de Administración de Riesgos. El Contratista mantendrá todos los Materiales
utilizados en las Actividades Petroleras en buen estado de funcionamiento de acuerdo con el
Sistema de Administración, las Mejores Prácticas de la Industria y las recomendaciones de los

fabricantes de los Materiales.

CLÁUSULA 9.
UNIFICACIÓN

9.1 Procedimiento de Unificación. El Contratista deberá dar aviso a la
Secretaría de Energía y a la CNH en un plazo que no excederá los sesenta (60) Días Hábiles
posteriores a haber reunido los elementos suficientes que permitan inferir la existencia de un
yacimiento compartido, Dicho aviso deberá contener por lo menos: (i) el análisis técnico
sustentado que determine la posible existencia del yacimiento compartido; (ii) las características
generales de dicho yacimiento compartido; (iii) los estudios geológicos, geofísicos y demás
utilizados para determinar la posible existencia de dicho yacimiento eompartido, incluyendo, en
su caso, la información obtenida de la perforación de Pozos mediante los cuales se determinó que
el Descubrimiento de que se trate excede los límites del Área Contractual; (iv) una propuesta de
programa de trabajo para las Actividades Petroleras previas al acuerdo de unificación entre el
Contratista y el(los) tercero(s) involucrado(s), y (v) la información adicional que el Contratista
considere necesaria.

Una vez recibido el aviso se llevará a cabo lo siguiente:

(a) La CNH remitirá a la Secretaría de Energía en un plazo no mayor a
cuarenta y cinco (45) Días Hábiles contados a partir de la recepción de la información
correspondiente, el dictamen técnico sobre la posible existencia del yacimiento compartido,

(b) Una vez recibida la información referida en el inciso (a) anterior, la
Secretaría de Energía contará con diez (10) Días Hábiles para enviar a la Secretaría de Hacienda
el dictamen que al efecto elabore la CNH, y demás información que considere necesaria a efecto
de que emita su opinión respecto de la unificación en un plazo que no exceda treinta (30) Días

Hábiles. A /
28

Y
Py
22
22)

de an 2 LG
Contrato No. CNH-RO1-L01-42/2015

(c) Una vez recibida la opinión de la Secretaría de Hacienda, la Secretaría de
Energía contará con treinta (30) Días Hábiles para instruir al Contratista la unificación del
yacimiento compartido y solicitará al Contratista la información referida en la Normatividad
Aplicable relativa al acuerdo de unificación. El Contratista contará con ciento veinte (120) Días
Hábiles para remitir dicha información,

(d) En caso que cl Contratista no remita a la Secretaría de Energía la
información referida en el inciso (c) anterior y demás que se prevea en la Normatividad
Aplicable, la Secretaría de Energía determinará los términos y condiciones bajo los cuales se
llevará a cabo la unificación. Lo anterior, durante el siguiente Año, contado a partir de que
concluya el plazo referido en el inciso (c) anterior.

Con base en el acuerdo de unificación y en la propuesta de participación en las
Actividades Petroleras previas al acuerdo de unificación, según corresponda, la CNH podrá
aprobar al operador designado para la realización de actividades de Exploración y Extracción en
el área del yacimiento compartido, de forma tal que las Unidades de Trabajo correspondientes al
yacimiento unificado puedan distribuirse entre las partes conforme a la participación establecida
en el acuerdo de unificación. Asimismo, las actividades desarrolladas para la determinación de la
existencia de un yacimiento compartido, serán consideradas para acreditar el cumplimiento del
Programa Mínimo de Trabajo, el Incremento en el Programa Mínimo o, en su caso, los
compromisos adicionales adquiridos para el Período Adicional de Exploración.

9.2 No Existencia de Contratista o Asignatario Contíguo. De conformidad

con lo previsto en la Cláusula 9.1 y en el supuesto que el yacimiento se localice parcialmente en
un área en la que no se encuentre vigente una asignación o un contrato para la Exploración y
Extracción, el Contratista deberá notificar a la CNH los estudios geológicos, geofísicos y demás
utilizados para determinar la existencia de dicho yacimiento compartido, incluyendo, en su caso,
la información obtenida de la perforación de Pozos mediante los cuales se determinó que el
Descubrimiento de que se trate excede los límites del Área Contractual. El Contratista podrá
continuar con los trabajos dentro del Área Contractual mismos que deberán estar considerados en
los Planes de Exploración y los Planes de Desarrollo aprobados por la CNH. Por su parte, la
Secretaría de Energía determinará el instrumento jurídico que servirá de base para llevar a cabo
las Actividades Petroleras en el área en la que no se encuentre vigente una asignación o contrato
para la Exploración y Extracción, Sin perjuicio de lo anterior, el Contratista podrá someter a
consideración de la Secretaría de Energía las áreas en las que se extiendan los yacimientos
compartidos de conformidad con lo establecido en el artículo 29, fracción | de la Ley de
Hidrocarburos. Dicha propuesta no será vinculante, ni otorgará derechos preferenciales en
relación con la adjudicación de los contratos para la Exploración y Extracción que resulten.

CLÁUSULA 10,
PROGRAMAS DE TRABAJO

10.1 Programas de Trabajo, El Contratista deberá presentar a la CNH para su
aprobación Programas de Trabajo anuales para cada una de las Actividades Petroleras,
incluyendo Abandono. La CNH resolverá sobre la propuesta de los Programas de Trabajo en un
plazo que no excederá los treinta (30) Días a partir de que reciba la información necesaria. Los
Programas de Trabajo deben contener una lista detallada de las actividades individuales que

fre ? Área Contractual 2

29 (E IN Y

Contrato No. CNH-R01-L01-A2/2015

planea realizar y el tiempo estimado para cada una de esas actividades. Durante el Período de
Exploración, los Programas de Trabajo deberán cumplir con el Programa Mínimo de Trabajo, el
Incremento en el Programa Mínimo y el Plan de Exploración, mientras que durante cualquier
Período de Desarrollo, los Programas de Trabajo debcrán cumplir con el Plan de Desarrollo
respectivo. Todos los Programas de Trabajo deberán cumplir con las Mejores Prácticas de la
Industria, la Normatividad Aplicable, el Sistema de Administración y los demás términos y
condiciones previstos en el presente Contrato,

En el caso del primer Programa de Trabajo del Período de Exploración o Período
de Desarrollo, su aprobación se otorgará de manera simultánea con la aprobación del Plan de
Exploración o Plan de Desarrollo, según corresponda, de conformidad con lo establecido en las

Cláusulas 4.1 y 6.2.

La CNH podrá negar la aprobación del Programa de Trabajo en el caso que el
Contratista: (1) no cumpla con el Programa Mínimo de Trabajo, el Incremento en el Programa
Mínimo, o los compromisos adicionales que se adquirieron para el Período Adicional de
Exploración, según sea el caso; (ii) los Programas de Trabajo presentados en el Período de
Desarrollo modifiquen el Plan de Desarrollo o el Plan de Exploración aprobados, o (iii) el
Programa de Trabajo no se ajuste a las Mejores Prácticas de la Industria.

10.2 Programas de Trabajo del Período de Exploración, El primer Programa
de Trabajo del Período de Exploración será presentado simultáneamente con el Plan de
Exploración para la aprobación de la CNH. Dicho primer Programa de Trabajo del Período de
Exploración deberá cubrir las Actividades Petroleras a realizarse durante el primer Año
Contractual y durante el resto del Año en el que termine el primer Año Contractual, A partir de
ahí, el Contratista deberá presentar el Programa de Trabajo de cada Año, a más tardar el 30 de
septiembre del Año inmediato anterior.

10,3 — Programas de Trabajo del Período de Desarrollo, El primer Programa
de Trabajo de cada Período de Desarrollo será presentado simultáneamente con el Plan de
Desarrollo y deberá incluir las Actividades Petroleras a realizarse durante el resto del Año
Contractual en el que se declare el Descubrimiento Comercial y las Actividades Petroleras a
realizarse durante el resto del Año en el que termine dicho Año Contractual. El Contratista
deberá presentar el Programa de Trabajo de cada Año subsiguiente, o su actualización, a más
tardar el 30 de septiembre del Año inmedíato anterior. Todos los Programas de Trabajo
presentados en el Período de Desarrollo deberán contener la producción estimada mensual para
el Año aplicable y la proyección de producción total del Descubrimiento Comercial durante la

vigencia del Contrato.

10.4 — Observaciones de la CNH. La CNH comunicará al Contratista cualquier
observación que tuviera sobre cualquier Programa de Trabajo. La CNH deberá aprobar los
Programas de Trabajo si éstos cumplen con: (i) el Programa Mínimo de Trabajo, el Incremento
en el Programa Minimo, el Plan de Exploración y el Plan de Desarrollo, según corresponda; (ii)
las estipulaciones previstas en los Procedimientos de Contabilidad y los demás términos y
condiciones del presente Contrato; (iii) las Mejores Prácticas de la Industria; (iv) el Sistema de
Administración, y (v) la Normatividad Aplicable, El Contratista deberá modificar cualquier

> Za
25 ni 2

|

H
Y

(8
Or

Contrato No. CNHA-RO1-LO1-A2/2015

Programa de Trabajo que hubiera sido observado o que hubiera recibido comentarios por parte
de la CNH, para someterlo nuevamente a su aprobación por escrito. El Contratista no podrá
llevar a cabo operaciones no incluidas en un Programa de Trabajo aprobado, excepto en caso de
emergencia conforme a la Cláusula 22.5. Sin menoscabo de la facultad de aprobar los Programas
de Trabajo por parte de la CNH, el Contratista será quien proponga las soluciones operativas y
los ajustes correspondientes al Programa de Trabajo para atender las observaciones de la CNH.
Se podrán celebrar audiencias o comparecencias para aclarar de buena fe cualquier diferencia
técnica que exista al respecto de los Programas de Trabajo, de conformidad con las Mejores
Prácticas de la Industria y la Normatividad Aplicable.

10.5 Modificaciones del Contratista. De ser útil para las Actividades
Petroleras, el Contratista podrá solicitar a la CNH su aprobación para modificar un Programa de
Trabajo aprobado, de conformidad con la Normatividad Aplicable. Dicha solicitud deberá
describir la racionalidad y los beneficios de la modificación propuesta y contener una
comparación entre el nuevo Programa de Trabajo y el aprobado por la CNH, así como cualquier
otra información requerida conforme a la Normatividad Aplicable. La CNH formulará y
comunicará al Contratista cualquier objeción u observación que pudiera tener respecto a las
modificaciones propuestas, en el emendido de que la CNH deberá aprobarlas si el Contratista
demuestra que las modificaciones son conformes con los términos y condiciones del presente
Contrato (incluyendo el Programa Mínimo de Trabajo, el Incremento en el Programa Mínimo, el
Plan de Exploración, y en su caso, el Plan de Desarrolo), las Mejores Prácticas de la Industria, el

Sistema de Administración y la Normatividad Aplicable.

En caso que el Contratista identifique la posible existencia de un Descubrimiento
Sub-salino, el Programa de Trabajo presentado por el Contratista para aprobación de la CNH o
aquel Programa de Trabajo que se modifique de conformidad con esta Cláusula 10.5, deberá
prever la adquisición y procesamiento de tecnologías adecuadas para la confirmación de dicho
Descubrimiento Sub-salino, de acuerdo con las Mejores Prácticas de la Industria.

10.6 Perforación de Pozos. Antes de iniciar la perforación de cualquier Pozo,
el Contratista deberá obtener los permisos y autorizaciones que correspondan conforme a la
Normatividad Aplicable. Una vez recibida la autorización para la perforación de cualquier Pozo,
el Contratista estará obligado a cumplir con los términos y condiciones de la autorización y
dentro de las especificaciones técnicas requeridas en el Programa de Trabajo aprobado, excepto
si existen Obstáculos a la Continuación de la Perforación.

10,7 Reportes de Perforación y Geofísicos,

(a) Durante la perforación de cualquier Pozo y hasta la terminación de las
operaciones de perforación, el Contratista enviará a la CNH los reportes de perforación que
requiera la Normatividad Aplicable. El Contratista deberá mantener un registro digital, en
original y reproducible con buena calidad, de toda la información geológica y geofísica
relacionada con el Área Contractual, y deberá entregar a la CNH una copia de dicha información,
incluyendo los registros de bitácora de los Pozos.

pS? e
ha £ Área Contractual 2

an

Contrato No. CNH-RO1-LO1-A2/2015

(b) A la terminación de cualquier Pozo, el Contratista deberá presentar un
informe final de terminación de Pozo que contenga cuando menos la información requerida por
la Normatividad Aplicable.

10.8. Informes de Avance, El Contratista proporcionará a la CNH, dentro de
los diez (10) Días Hábiles siguientes al final de cada Trimestre, un informe detallado de avance
que muestre cl progreso de las Actividades Petroleras durante cl Trimestre inmediato anterior, en
los términos del Plan de Desarrollo aprobado, así como mínimo los informes siguientes:

(a) Un informe del desempeño en materia de seguridad industrial, seguridad
operativa y protección ambiental, con base en los indicadores del Sistema de Administración y

aquéllos que determine la Agencia y

(b) Un informe que resuma el cumplimiento del Contratista y de los
Subcontratistas con los procedimientos de confiabilidad operativa, seguridad, salud y protección
del medio ambiente.

10.9 Actividades Exentas de Aprobación, Salvo por lo previsto en la

Normatividad Aplicable, una vez aprobadas por la CNEL las Actividades Petroleras a ser
realizadas por el Contratista en cada Programa de Trabajo, el Contratista no tendrá que obtener la
aprobación particular de la CNH de los detalles del diseño, ingeniería y construcción de las
instalaciones contemplados por el Programa de Trabajo aprobado, ni el detalle de la manera en

que serán operados.

CLÁUSULA 11.
OS Y COSTOS RECUPERABLES

PRESUPU

11.1 Presupuestos. El Contratista deberá presentar para la aprobación de la
CNH, conforme a los Procedimientos de Contabilidad, un Presupuesto de los Costos a incurrirse
con la implementación de cada Programa de Trabajo, de manera simultánea a la presentación de
dichos Programas de Trabajo. La CNH resolverá sobre la propuesta de los Presupuestos de
manera simultánea a la aprobación del Programa de Trabajo correspondiente. Todos los
proyectos de Presupuestos deberán ser comercialmente viables, razonables y consistentes con los
requisitos de este Contrato, sus anexos y las Mejores Prácticas de la Industria. Los proyectos de
Presupuestos deberán: (1) denominarse en Dólares; (ii) incluir un estimado pormenorizado de los
Costos necesarios para implementar las Actividades Petroleras descritas en el Programa de
Trabajo al que corresponda el Presupuesto; (iii) incluir el calendario de erogaciones estimadas de
los Costos; (iv) indicar cualquier supuesto o premisa utilizada en la elaboración del mismo, y (v)
contener el alcance suficiente para permitir a la CNH la evaluación adecuada de los mismos con
base en los Procedimientos de Contabilidad y el catálogo de Costos, incluido en el Anexo 4.
Además, el Contratista deberá proveer los documentos de soporte de sus estimaciones de Costos.
Los proyectos de Presupuestos deberán ser congruentes con el Plan de Exploración o el Plan de
Desarrollo, según sea el caso, y el Programa de Trabajo de que se trate.

11.2 Presupuestos de Exploración, El primer Presupuesto del Período de

Exploración será presentado simultáneamente con el Plan de Exploración, Dicho primer
Presupuesto deberá incluir los Costos a incurrirse durante el primer Año Contractual y los Costos

32 AZ DN

de Él Me E 2

ey:

e
Contrato No. CNH-RO1-L01-A2/2015

a incurrirse durante el resto del Año en el que termine el primer Año Contractual. El Contratista
deberá presentar el Presupuesto de cada Año subsiguiente, a más tardar el'30 de septiembre del

Año inmediato anterior.

11.3 — Presupuestos de Desarrollo. El primer Presupuesto de cualquier Período
de Desarrollo será presentado simultáneamente con el Plan de Desarrollo correspondiente. Dicho
primer Presupuesto deberá incluir los Costos a incurrirse durante el resto del Año Contractual en
que se declare un Descubrimiento Comercial y durante el resto del Año en el que termine dicho
Año Contractual. El Contratista deberá presentar el Presupuesto de cada Año subsiguiente a más
tardar el 30 de septiembre del Año inmediato anterior,

11.4 Modificaciones. El Contratista no podrá realizar ninguna modificación al
Presupuesto aprobado sin el consentimiento de la CNH. Cualquier solicitud de modificación al
Presupuesto deberá ser congruente con la Cláusula 10.5, y en su caso, deberá contener la
Justificación de las desviaciones en los Costos respecto del Presupuesto original.

11.5 Contabilidad de Costos del Contratista. Toda operación contable del
Contratista relacionada con el cumplimiento de sus obligaciones derivadas del presente Contrato,
cualquiera que sea la moneda empleada y lugar de pago, deberá ser consignada en la Cuenta
Operativa, conforme a lo establecido en los Procedimientos de Contabilidad.

11.6 Costos Recuperables. Los Costos incurridos en relación con las
Actividades Petroleras serán considerados Costos Recuperables en virtud de este Contrato
únicamente si cumplen con lo establecido en los lineamientos emitidos por la Secretaría de
Hacienda, vigentes a la fecha de adjudicación del Contrato, y los Procedimientos de
Contabilidad. La aprobación de los Programas de Trabajo y Presupuestos por parte de la CNH
sólo significa que el Contratista tiene autorización técnica para realizar las actividades
contempladas por los Programas de Trabajo aprobados y a incurrir en Costos y gastos en relación
con dichas actividades. Una vez incurridos los Costos asociados a los Programas de Trabajo,
cualquier Costo efectivamente incurrido podrá ser considerado Costo Recuperable, solo si éste
cumple con todos los requisitos previstos en los lineamientos emitidos por la Secretaría de
Hacienda, vigentes a la fecha de adjudicación del Contrato, y los Procedimientos de

Contabilidad.
11.7 Procura de Bienes y Servicios. Toda la procura de los bienes y servicios

relacionados con las Actividades Petroleras se sujetará a los principios de transparencia,
economía y eficiencia, y deberá cumplir con lo establecido en el Anexo 10.

11.8 Obligación de Mantener Registros, El Contratista deberá mantener en
sus oficinas en México todos los libros de contabilidad, documentos de soporte y otros registros
relacionados con las Actividades Petroleras de conformidad con los Procedimientos de
Contabilidad. Todos estos registros estarán disponibles para ser inspeccionados, revisados y
auditados por cualquier Persona designada por la Secretaría de Hacienda o por cualquier otra
Autoridad Gubernamental competente, Los registros en los cuales se aprecian las operaciones en
la Cuenta Operativa, deberán mantenerse desde la Fecha Efectiva y hasta cinco (5) Años PS
posteriores a la terminación del presente Contrato.

D
5 E 7 Y UL

Área Contractual 2

Contrato No. CNH-RO1-L01-A2/2015

11,9 De las Operaciones del Contratista con Terceros, El Contratista se

obliga a incluir en todas sus operaciones con terceros, vinculadas con este Contrato e incluyendo
entre otros, la procura de bienes y servicios y la comercialización de los Hidrocarburos que le
correspondan como Contraprestación, una disposición que establezca que cuando así se le
solicite por el Fondo, la Secretaría de Hacienda, o la CNH, dicho tercero estará obligado a
entregar directamente al solicitante la información sobre sus operaciones con el Contratista por

virtud del Contrato.

CLÁUSULA 12,
MEDICIÓN Y RECEPCIÓN DE LOS HIDROCARBUROS NETOS

12.1  Yolumen y Calidad. El volumen y la calidad de los Hidrocarburos Netos
deberán medirse y determinarse en los Puntos de Medición, de acuerdo con los procedimientos
establecidos en la Normatividad Aplicable, Adicionalmente, la CNH podrá solicitar la medición
del volumen y la calidad de los Hidrocarburos Producidos a boca de Pozo, en baterías de
separación o a lo largo de los sistemas de Recolección y Almacenamiento, en cuyo caso, el
Contratista deberá suministrar e instalar el equipo adicional necesario para llevar a cabo dichas
mediciones. Toda la información relativa a la medición de los Hidrocarburos en virtud del
presente Contrato deberá ser reportada a la CNH conforme a lo previsto en la Normatividad

Aplicable,
12,2 Procedimientos de Recepción. A más tardar ciento ochenta (180) Días

“ antes de que inicie la Producción Comercial Regular, el Contratista deberá proponer a la CNH
procedimientos de entrega y recepción de los Hidrocarburos Netos. Dichos procedimientos
deberán regular la programación, Almacenamiento, medición y monitoreo de calidad de los
Hidrocarburos Netos entregados en los Puntos de Medición. Los procedimientos deberán cumplir
con lo previsto en el presente Contrato, el Capítulo 11 de la versión más reciente del Manual de
Normas de Medición de Petróleo (Manual of Petroleum Measurement Standards) del Instituto
Americano del Petróleo (American Petroleum Institute), las Mejores Prácticas de la Industria y la
Normatividad Aplicable, y desarrollarán, entre otros, los siguientes temas: (i) los sistemas de
medición; (ii) pronósticos de entrega de producción de corto plazo; (iii) programación de
entrega/recepción; (iv) medidas de protección ambiental; y (v) las responsabilidades que se
deriven de la guarda y custodia de los Hidrocarburos desde los Pozos y hasta el Punto de
Medición. La CNH revisará la propuesta de procedimientos del Contratista y le comunicará
cualquier objeción u observación dentro de los treinta (30) Días siguientes a su recepción. Sin
menoscabo de la facultad de aprobar los procedimientos de entrega y recepción de los
Hidrocarburos Netos por parte de la CNH, el Contratista deberá atender en los procedimientos
las observaciones realizadas por CNH, y deberá presentar una nueva versión que atienda dichas
observaciones dentro de los treinta (30) Días siguientes a que las haya recibido. Se podrán
celebrar audiencias o comparecencias para aclarar de buena fe cualquier diferencia técnica que
exista al respecto de los procedimientos de entrega y recepción de los Hidrocarburos Netos, de
conformidad con las Mejores Prácticas de la Industria y la Normatividad Aplicable.

12.3 — Instalación, Operación, Mantenimiento y Calibración de los Sistemas
de Medición. La instalación, operación, mantenimiento y calibración de los sistemas de
medición estará a cargo del Contratista, bajo la supervisión de la CNH. El sistema de medición
será suministrado por el Contratista y deberá contar con la aprobación de la CNH, quien

34 e La 17 y
“Ayea con 2
(. Lp

ll

A
dr

Contrato No. CNH-R01-L.01-A2/2015

verificará el cumplimiento con la Normatividad Aplicable y con las Mejores Prácticas de la
Industria. Con cargo al Contratista, un tercero independiente aprobado por la CNH verificará que
el sistema de medición, su operación y su gestión, son aptos y miden los volúmenes y la calidad
de los Hidrocarburos dentro de los parámetros de incertidumbre y tolerancia establecidos por la

CNH.

12.4 Registros. El Contratista deberá llevar registros completos y exactos de
todas las mediciones de los Hidrocarburos, debiendo poner a disposición de la CNH copia fiel de
los mismos. Adicionalmente, cl Contratista deberá entregar los informes que establezca la
Normatividad Aplicable. Los representantes de la CNH tendrán la facultad de inspeccionar y
examinar los sistemas de medición, su operación y gestión, así como ser testigos, conjuntamente
con el Contratista, de las pruebas de calibración, Los sistemas de medición deberán también
permitirle a las Partes la medición en tiempo real en los Puntos de Medición con acceso remoto a

la información.

12.5 Mal Funcionamiento del Sistema de Medición. Si derivado de una
prueba o supervisión se muestra que cualquiera de los componentes de los sistemas de medición
está fuera de las especificaciones, descompuesto o calibrado incorrectamente, el Contratista
deberá repararlo inmediatamente y asegurarse de que se encuentra en correcto estado de
funcionamiento en un plazo no mayor a setenta y dos (72) horas luego de haberse detectado el
desperfecto o de recibir la notificación de este hecho por parte de la CNH. Si derivado de una
prueba o supervisión se determina que alguno de los elementos de un sistema de medición es
inexacto por más de uno por ciento (1%) o que no ha estado funcionando, el Contratista deberá
realizar un ajuste para corregir la inexactitud de las mediciones hechas por el sistema de
medición defectuoso en el período durante el cual se encuentre la inexactitud o haya
permanecido sin funcionar. En caso que el período de inexactitud o de la falla en el
funcionamiento no pudiere ser determinado mediante pruebas o supervisión, el Contratista

propondrá a la CNH un ajuste apropiado.

En caso que la CNH no considere adecuada la propuesta, en un plazo de diez (10)
Días contados a partir de que se hubiere descubierto la inexactitud o falla en el funcionamiento,
según sea el caso, la medición se realizará mediante la utilización de medidores de respaldo

apropiados.

En caso de fallas o inexactitudes en los sistemas de medición, si los medidores de
respaldo hubieren fallado o hubieren sido encontrados como inexactos por más de uno por ciento
(1%), entonces se estará a lo siguiente: (i) se considerará que el período durante el cual las
mediciones deberán ser ajustadas será la segunda mitad del período contado a partir de la última
prueba de los sistemas de medición, y (ii) las cantidades entregadas serán estimadas conforme a
toda la información disponible, incluyendo los registros de cualquier comercialización de

Hidrocarburos.

En la medida en que el período de ajuste incluya un período de entregas respecto
del cual se hubiera pagado la Contraprestación del Estado o la Contraprestación del Contratista,
las mediciones ya corregidas de conformidad con esta Cláusula 12.5 serán utilizadas para
recalcular la cantidad debida por el período de inexactitud conforme a lo establecido en el Anexo
3, En caso que como resultado de la aplicación de las mediciones E as, se requiera ajustar

Área combo 2

he

D
35 AE LE

Contrato No. CNH-RO1-LO1-A2/2015

el balance pagado de Contraprestaciones en favor del Estado y del Contratista, dichos ajustes se
realizarán de conformidad con lo establecido en el Anexo 3,

12.6 Reemplazo del Sistema de Medición. Si el Contratista decide, por causas

debidamente justificadas, reemplazar cualquier sistema de medición, elementos o software
relacionado con los mismos, se procederá de acuerdo con lo establecido en la Normatividad
Aplicable y lo notificará a la CNH para que sus representantes estén presentes cuando la
operación se lleve a cabo, si así lo consideran conveniente,

12.7 Acceso a los Sistemas de Medición. En el marco de sus facultades de
supervisión, la CNH podrá verificar que los sistemas de medición hayan sido construidos,
mantenidos y operados conforme a lo aprobado en el Plan de Desarrollo y, en su caso, podrá
ordenar la instalación o instalar instrumentos de medición. Para llevar a cabo dicha supervisión,
la CNH podrá acreditar a terceros para hacer uso de cualquier instrumento o mecanismo
tecnológico conforme lo considere necesario. El Contratista deberá permítir el acceso a las
instalaciones, equipos, sistemas, software y documentación del Contratista relacionada con la
medición a los funcionarios de la CNH debidamente acreditados o a quien ésta designe, así como
brindar el apoyo que se requiera durante las visitas de inspección o verificación.

12.8 Punto de Medición Fuera del Área Contractual, El Contratista podrá
solicitar, o la CNH podrá requerir, derivado del Plan de Desarrollo correspondiente, que el Punto
de Medición se ubique fuera del Área Contractual. En caso que se prevea que el Punto de
Medición se compartirá con áreas bajo la operación de algún tercero, distintas al Área
Contractual correspondiente, cl Contratista deberá presentar para aprobación de la CNH un
proyecto de acuerdo para el uso compartido de las instalaciones. La CNH aprobará el acuerdo
correspondiente entre las partes en términos de la Normatividad Aplicable y las Mejores

Prácticas de la Industria.

CLÁUSULA 13.
MATERIALES

13.1 Propiedad y Uso de Materiales. Durante la vigencia del presente

Contrato, el Contratista mantendrá la propiedad de todos los Materiales generados o adquiridos
para ser utilizados en las Actividades Petroleras. La propiedad de dichos Materiales pasará de
forma automática a la Nación libre de gravamen, sin cargo, pago o indemnización alguna, a la
terminación por cualquicr motivo del presente Contrato, o en caso que la CNH rescinda el
presente Contrato y sin perjuicio del finiquito que en su caso corresponda, en el entendido de que
el Contratista deberá realizar la transferencia de los Materiales en buen estado de conservación y
funcionamiento, teniendo en cuenta el desgaste normal producido por el uso de los mismos en las
Actividades Petroleras, en términos de tos artículos 28, fracción VII y 33 de la Ley de Ingresos
Sobre Hidrocarburos. El Contratista deberá formalizar la transferencia de los Materiales a la
CNH o al tercero designado por la CNH durante la Etapa de Transición Final. El Contratista
deberá llevar a cabo cualquier acto necesario o apropiado para formalizar dicha transferencia. El
Contratista no podrá usar los Materiales para un objeto distinto a las Actividades Petroleras de
acuerdo con este Contrato. Se excluye de la transferencia de Materiales prevista en esta
Cláusula 13.1, los Materiales arrendados por el Contratista, así como los Materiales que sean

al nz, 2

pa
E?

» SUEZ qa 2
FP

Contrato No. CNH-RO1-LD?-A2/2015

propiedad de los Subcontratistas, siempre que los arrendadores y Subcontratistas no sean Filiales
de las Empresas Participantes.

13,2 Arrendamiento, El Contratista podrá arrendar activos para la realización
de las Actividades Petroleras, siempre que se indique expresamente en los contratos de
arrendamiento que en caso de terminación anticipada del presente Contrato por cualquier motivo,
la CNH tendrá la opción de solicitar la cesión de los contratos de arrendamiento a favor del
tercero designado por la CNH, bajo los mismos términos y condiciones que el contrato de
arrendamiento original. El Contratista no podrá arrendar las instalaciones de Recolección.

13.3 Opción de Compra. En aquellos casos en que el Contratista tenga el
derecho de adquirir activos arrendados, el Contratista deberá ejercer la opción de transferencia,
salvo que cuente con la autorización previa de la CNH. El Contratista deberá asegurarse que
todos los contratos con estas opciones establezcan que la opción puede ser ejecutada por el
Contratista o por la CNH en las mismas condiciones. Asimismo, en aquellos contratos para el
uso de equipos de perforación, el Contratista deberá hacer su mejor esfuerzo para negociar una
opción de renovar o extender el período de contratación, así como el derecho de ceder dicha
opción, bajo los mismos términos y condiciones, a un tercero designado por la CNH.

13.4 Disposición de Activos, El Contratista no podrá vender, arrendar, gravar,
dar en garantía, ni de cualquier otra forma disponer de los Materiales, sin el consentimiento de la
CNH y de acuerdo a los lineamientos que emita la Secretaría de Hacienda. El producto de la
disposición de Materiales tendrá el tratamiento especificado en el Anexo 4.

CLÁUSULA 14,
OBLIGACIONES ADICIONALES DI LAS PARTES

14,1 Obligaciones Adicionales del Contratista. Además de sus otras

obligaciones estipuladas en este Contrato, el Contratista deberá:

(a) Conducir las Actividades Petroleras de forma continua y eficiente de
acuerdo con el Plan de Exploración, Plan de Desarrollo, los Programas de Trabajo aprobados por
la CNH y las Mejores Prácticas de la Industria, así como todos los demás términos y condiciones
del presente Contrato, el Sistema de Administración y la Normatividad Aplicable;

(b) Llevar a cabo bajo su responsabilidad, la Extracción, Recolección y
desplazamiento de los Hidrocarburos hasta el Punto de Medición;

(0) Suministrar todo el personal y todos los recursos técnicos, financieros y
otros recursos de cualquier Otra naturaleza que sean necesarios para la ejecución de las
Actividades Petroleras;

(1) Obtener oportunamente todos los permisos de cualquier Autoridad
Gubernamental necesarios para la realización de las Actividades Petroleras;

(e) Obtener oportunamente todos los Materiales requeridos para la realización

37 CA

Area Contractual 2

eS

+

de las Actividades Petroleras y asegurarse de que sean adecuados EN su opjeto; A

La Y

Contrato No. CNH-RO1-L01-A2/2015

(5 Cada una de las Empresas Participantes deberá estar al corriente respecto
de sus Obligaciones de Carácter Fiscal, de acuerdo con la Normatividad Aplicable, así como ser
residente para efectos fiscales en México, tener por objeto exclusivamente la Exploración y
Extracción de Hidrocarburos y no tributar en el régimen fiscal opcional para grupos de
sociedades a que se refiere el Capítulo VI del Título Segundo de la Ley del Impuesto sobre la

Renta;

(2) Suministrar a la CNH toda la información, datos e interpretaciones
relacionadas con las Actividades Petroleras, tales como datos científicos y técnicos obtenidos en
razón de sus trabajos, perfiles eléctricos, sónicos, radiactivos entre otros; cintas y líncas sísmicas;
muestras de Pozos, núcleos y formaciones; mapas e informes topográficos, geológicos,
geofísicos, geoquímicos y de perforación; así como cualquier otra información similar e
informes de evaluación geológica, geofísica y del yacimiento;

(h) Mantener en México registros completos de todas las Actividades
Petroleras realizadas conforme a este Contrato;

(1) Suministrar a la CNH toda la información sobre la existencia de recursos
mineros, hídricos y de otros tipos que se descubran como resultado de las Actividades Petroleras;

G) Abstenerse de perforar, desde el Área Contractual, Pozo alguno que pueda
ir más allá de la proyección vertical del Área Contractual, salvo que se trate de yacimientos
unificados de conformidad con lo instruido por la Secretaría de Energía;

(k) Identificar cada Pozo de conformidad con la Normatividad Aplicable e
incluir esa referencia en todos los mapas, planos y otros registros similares mantenidos por el
Contratista; :

(0 Taponar debidamente los Pozos antes de abandonarlos a fin de evitar
contaminación, daño al medio ambiente o posibles daños a los depósitos de Hidrocarburos;

(m) Facilitar que los representantes de la Agencia, de la CNHL, de la Secretaría
de Hacienda y de cualquier otra autoridad, puedan realizar inspecciones de las Actividades
Petroleras y de todas las instalaciones, oficinas, registros y libros contables, así como de toda la
información relacionada con las Actividades Petroleras y proveer a dichos representantes, sin
costo alguno, las facilidades necesarias para el ejercicio de sus facultades en virtud de este
Contrato, incluyendo (tratándose de uperaciones de Campo) transporte, alojamiento,
alimentación y demás servicios, en igualdad de condiciones a aquellas que suministre el
Contratista a su personal;

(n) Cumplir con los requerimientos de información que le hagan las
autoridades competentes, incluyendo la CNH, la Agencia, la Secretaría de Energía, la Secretaría
de Hacienda y el Fondo;

2 £ Area Contractual 2

tir?

TL

Y
47?

Gr
Contrato No. CNH-RO1-L01-A2/2015

(0) Asegurar que los Hidrocarburos descubiertos cn el Área Contractual no se
derramen o desperdicien en cualquier otra forma, y evitar el daño a los estratos que contengan
Hidrocarburos y a los que contengan depósitos de agua;

(p) Emplear personal calificado, así como Materiales y tecnología de punta,
de acuerdo con las Mejores Prácticas de la Industria;

(q) Adoptar y asegurarse de que los Subcontratistas adopten medidas
apropiadas para proteger la vida, descubrimientos arqueológicos y medio ambiente, de
conformidad con el Sistema de Administración y la Normatividad Aplicable;

(0) Ejecutar los planes de respuesta a emergencias previstos en el Sistema de
Administración en las situaciones de emergencia y de Caso Fortuito o Fuerza Mayor (incluyendo
explosiones, rupturas, fugas u otros incidentes que causen o pudieran causar daño al ambiente o
presenten o puedan presentar una amenaza a la seguridad y salud de las Personas) con el fin de
mitigar sus efectos, así como reportar a la Agencia y la CNH con el detalle apropiado la situación
de emergencia y las medidas tomadas al respecto;

(s) Cada una de las Empresas Participantes deberá comunicar inmediatamente
a la CNH de cualesquiera procedimientos judiciales o administrativos en que el Contratista esté
involucrado, en relación con el presente Contrato o con las Actividades Petroleras;

(0 Tomar las medidas pertinentes para prevenir o reducir pérdidas, mitigar y
remediar cualquier daño causado por las Actividades Petroleras, y

(u) Mantener al menos las mismas condiciones financieras; de experiencia;
técnicas y de ejecución con las cuales originalmente el Contratista suscribió el Contrato, hasta la
terminación del mismo.

142  Aprobaciones de la CNH. Siempre y cuando el Contratista haya

entregado oportunamente a la CNH la información aplicable de forma completa, en todos los
supuestos en los que conforme al presente Contrato la CNH deba revisar, proporcionar
comentarios y aprobar planes, Programas de Trabajo o Presupuestos, la CNH deberá hacerlo
dentro del plazo previsto en la Normatividad Aplicable, en el entendido de que la afirmativa ficta
operará solamente en los supuestos expresamente previstos en la Normatividad Aplicable.

La CNH podrá negar la aprobación de planes, Programas de Trabajo o
Presupuestos en el caso que los mismos: (i) no cumplan con el Programa Mínimo de Trabajo y el
Incremento en el Programa Mínimo, en su caso; (ii) no se ajusten a las Mejores Prácticas de la
Industria, o (iii) incluyan condiciones que, en términos del Contrato, requieran autorización
previa de la CNH sin que éstas hubieren sido aprobadas. Lo anterior, sin perjuicio de lo previsto
en la Normatividad Aplicable.

143 Responsabilidad Ambiental y Seguridad Industrial. El Contratista será
responsable: (i) del cumplimiento de todas las obligaciones, compromisos y condiciones
ambientales previstas en la Normatividad Aplicable, las Mejores Prácticas de la Industria y los
permisos ambientales, y (ii) de los daños que cause al medio ambiente con la realización de las

Área con 2

¿et

% ez EAU AL

Contrato No. CNH-ROT-L01-A2/2015

Actividades Petroleras. El Contratista cumplirá con los controles y las medidas de prevención en
materia ambiental o de seguridad industrial, requeridos por la Agencia o por la Normatividad
Aplicable o previstas en el Programa de Administración de Riesgos o en el Sistema de
Administración. Sin limitar la responsabilidad ambiental del Contratista y sus Subcontratistas
prevista cn esta Cláusula 14.3 y en la Normatividad Aplicable, el Contratista y Subcontratistas

deberán:

(a) Realizar las Actividades Petroleras con sustentabilidad ambiental,
preservando y conservando el medio ambiente, sin causar daño a la propiedad pública o privada,
y con apego al Sistema de Administración;

(b) Realizar todos los estudios ambientales y obtener, renovar y mantener
todos los permisos ambientales de las autoridades competentes para la realización de las
Actividades Petroleras, de conformidad con el Sistema de Administración y la Normatividad

Aplicable;

(o) Cumplir con todos los permisos ambientales y mantener los Campos en las
mejores condiciones que permitan un desarrollo sustentable;

(d) Emplear personal calificado, Materiales, procedimientos operacionales y
en general las más actualizadas tecnologías que cumplan con las Mejores Prácticas de la
Industria, aplicando el principio de la prevención, precaución, y preservación de la diversidad
biológica, de los recursos naturales y de la seguridad y salud de la población y de su personal;

(e) Ser responsables de cualquier afectación al medio ambiente, y su
correspondiente resarcimiento durante la vigencia del Contrato, por lo que deberán efectuar las
labores de remediación que correspondan en caso de contaminación causada por las Actividades
Petroleras. En caso de daño ambiental causado por las Actividades Petroleras, el Contratista y
Subcontratistas deberán efectuar de inmediato los trabajos para controlar los efectos
contaminantes, como limpieza, reparación y restauración de las áreas afectadas en términos de lo

dispuesto por la Normatividad Aplicable;

(0 Colaborar con la Agencia y los organismos estatales encargados del
desarrollo sustentable del Área Contractual, en el entendido de que el Contratista: (1) dará acceso
al personal de la Agencia a todas las instalaciones utilizadas en las Actividades Petroleras para su
inspección; (ii) entregará a la Agencia oportunamente toda la información y documentación que
le requiera en la materia de su competencia, y (iii) comparecerá ante la Agencia cuando sea
requerido conforme a la Normatividad Aplicable;

(9) Mantener actualizado cl Sistema de Administración y apegarse a lo
establecido en el mismo para la realización de las Actividades Petroleras, en el entendido de que
esta obligación también le será aplicable a todos los Subcontratistas, y

() Como parte de las actividades de Abandono, remediar y rehabilitar el Árca
Contractual que esté siendo abandonada y cumplir con todas las obligaciones ambientales que
pudieran existir como resultado de las Actividades Petroleras. lV

“Área Contractual 2

SN
A

2 L a e
Contrato No. CNH-RO?-LO1-A2/2015

No obstante lo anterior, el Contratista no será responsable de los daños al medio
ambiente presentes en el Área Contractual con anterioridad a la Fecha Efectiva conforme a lo
establecido en la Cláusula 14.4 y la Normatividad Aplicable,

14.4 Daños Preexistentes, El Contratista deberá iniciar con la conducción de
los estudios para la determinación de la línea base ambiental durante la Etapa de Transición de
Arranque de conformidad con lo previsto en la Cláusula 3,4 y la Normatividad Aplicable. A la
terminación de dichos estudios, o a más tardar noventa (90) Días después de la fecha de la
terminación de la Etapa de Transición de Arranque, el Contratista deberá presentar un informe
detallado de la línea base ambiental; asimismo, deberá notificar a la CNH y a la Agencia la
existencia de cualquier Daño Preexistente. La CNH y la Agencia podrán objetar dentro de los
sesenta (60) Días siguientes a la recepción de cualesquiera dichas notificaciones que el daño en
cuestión pueda ser efectivamente considerado un Daño Preexistente. El Contratista solamente
podrá excusarse de su responsabilidad ambiental respecto a Daños Preexistentes oportunamente
notificados conforme a lo establecido en esta Cláusula 14,4 y la Normatividad Aplicable.
Durante dicho período de sesenta (60) Días se podrán celebrar audiencias o comparecencias para
aclarar de buena fe cualquier diferencia técnica que exista al respecto de los Daños Preexistentes,
de conformidad con las Mejores Prácticas de la Industria y la Normatividad Aplicable, Una vez
que la CNH y la Agencia aprueben los Daños Preexistentes, se le entregará al Contratista una
constancia que identifique dichos Daños Preexistentes aceptados y las actividades de Abandono
necesarias conforme a lo establecido en la Cláusula 3.4. En caso de que las Partes no lleguen a
un acuerdo respecto a los Daños Preexistentes, las diferencias se resolverán conforme a los

procesos establecidos en la Cláusula 26.2,

14,5 Derecho de Acceso de Terceros al Área Co tual. De ser necesario,
el Contratista permitirá a la CNH, a cualquier otro contratista de actividades de Exploración y
Extracción, asignatario, autorizado, o permisionario, el uso o paso sobre cualquier parte del Área
Contractual, sin costo alguno, siempre que ello no interfiera con las Actividades Petroleras
realizadas por el Contratista, sea técnicamente posible y no genere un inconveniente irrazonable
al Contratista, de conformidad con la Normatividad Aplicable.

CLÁUSULA 15.
DISPOSICIÓN DE LA PRODUCCIÓN

151 Hid wos de Autoconsumo. El Contratista podrá utilizar
Hidrocarburos Producidos para las Actividades Petroleras (incluyendo su uso como parte de
cualquier proyecto de Recuperación Avanzada), como combustible o para inyección O
levantamiento neumático, sin costo alguno, hasta por los niveles autorizados por la CNH en el
Plan de Desarrollo aprobado. El Contratista no podrá quemar ni ventear el Gas Natural, excepto
dentro de los límites autorizados por la Agencia o en la medida en que sea necesario para
prevenir o mitigar una emergencia, sujeto a los requerimientos ambientales previstos en la

Normatividad Aplicable.

15,2 Puntos de Medición. Los Hidrocarburos Netos serán medidos y
analizados en los Puntos de Medición, de acuerdo con lo establecido en la Cláusula 12 y la
Normatividad Aplicable,

Y

Contrato No, CNH-RO1-LO1-A2/2015

15.3 Comercialización de la Producción del Contratista. Cada una de las
Empresas Participantes podrá comercializar la parte de los Hidrocarburos Netos equivalente a la
porción que a cada una de ellas le corresponda de la Contraprestación del Contratista, por sí
misma o a través de cualquier otro comercializador, en el entendido de que si cualquiera de las
Empresas Participantes comercializa la parte de la producción que le corresponda en territorio
mexicano, el comercializador deberá contar con registro ante la Comisión Reguladora de Energía
de México, de conformidad con la Normatividad Aplicable.

154 Come nde la Pr del Estado. El Contratista deberá
entregar al Comercializador, en los Puntos de Medición, la porción de los Hidrocarburos Netos
que constituya la correspondiente Contraprestación del Estado. La CNH podrá en cualquier
momento cambiar al Comercializador, mediante notificación por escrito enviada al Contratista.

15.5 Disposición de los Subproductos. En caso que durante la realización de
las Actividades Petroleras en el Área Contractual y como parte del proceso de separación de los
Hidrocarburos se obtengan Subproductos, éstos permanecerán bajo la propiedad del Estado, El
Contratista deberá indicar en el Programa de Trabajo correspondiente el volumen estimado de
dichos Subproductos y la forma en que éstos serán recolectados, transportados, almacenados,
desechados, procesados y/o comercializados.

Los ingresos y costos derivados de la disposición o comercialización de los
Subproductos se sujetarán a lo establecido en los Anexos 3 y 4.

15.6 Ins iones de Comerciali En caso que el Contratista construya
Instalaciones de Comercialización, el Contratista deberá ofrecer al Comercializador, a un Costo
razonable, igual acceso a las Instalaciones de Comercialización para la porción de la producción
de Hidrocarburos correspondiente a la Contraprestación del Estado, en el entendido de que el
Costo de las Instalaciones de Comercialización no será considerado un Costo Recuperable. El
diseño de las Instalaciones de Comercialización deberá tomar en cuenta el volumen total de los
Hidrocarburos Netos, salvo pacto en contrario entre las Partes.

ió

CLÁUSULA 16,
CONTRAPRESTACIONES

16.1 Pagos Mensuales. A partir de que el Contratista inicie la Producción
Comercial Regular y entregue los Hidrocarburos Netos en los Puntos de Medición, el Fondo , de
conformidad con lo establecido en los Anexos 3, 4 y 11, calculará las Contraprestaciones
correspondientes a cada Mes durante la vigencia del presente Contrato, con base en la
información que reciba en términos de dichos Anexos, y por conducto de la CNH, llevará a cabo
el pago en el mismo Punto de Medición de aquellas Contraprestaciones del Contratista que

resulten de dichos cálculos,

16,2  Contraprestación del Estado. De conformidad con el Anexo 3 y los Ps
ajustes que conforme al Anexo 3 correspondan, las Contraprestaciones del Estado para cualquier
Mes estarán integradas por:

(a) La Cuota Contractual para la Fase Exploratoria; (A pb eN
/

42 A
E Seis QA
¿A AE”

Contrato No. CNH-RO1-L01-A2/2015

(b) Las Regalías, y

(c) El cincuenta y cinco punto noventa y nueve por ciento (55.99%) de la
Utilidad Operativa para el Mes de que se trate, mismo que será ajustado de conformidad con el
Mecanismo de Ajuste,

16.3  Contraprestación del Contratista, La Contraprestación del Contratista,

para el Mes de que se trate, está compuesta de:
(a) La Recuperación de Costos (sujeto al Límite de Recuperación de Costos),

y

(b) El porcentaje remanente de la Utilidad Operativa en dicho Mes, después
del pago del porcentaje de la Utilidad Operativa que le corresponde al Estado, conforme el inciso
(c) de la Cláusula 16.2.

16,4 — Límite de Costos Recuperables, En ningún Mes durante la vigencia del

presente Contrato, la porción de la Contraprestación del Contratista relativa a la Recuperación de
los Costos Recuperables podrá ser superior al Límite de Recuperación de Costos, determinado

conforme a lo establecido en el Anexo 3,

16.5 Valor Contractual de los Hidrocarburos, Para efectos del cálculo de las
Contraprestaciones, el Valor Contractual de los Hidrocarburos para cada Mes se determinará de
conformidad con lo establecido en cl Anexo 3.

16.6 Cálculo de las Contraprestaciones. Corresponderá al Fondo realizar el
cálculo de la Contraprestación del Estado y la Contraprestación del Contratista que corresponda
para cada Mes conforme al presente Contrato respecto de los Hidrocarburos obtenidos en la
producción de cualquier prueba para determinar las características del yacimiento y los caudales
de producción, así como aquellos Hidrocarburos obtenidos a partir del inicio de la Producción
Comercial Regular con base en la información sobre producción, calidad y otros datos que reciba
del Contratista y de la CNH de conformidad con lo estipulado al efecto en los Anexos 3, 4 y Il.
Lo anterior sin perjuicio de las facultades de verificación y auditoría de la Secretaría de Hacienda
conforme a la Normatividad Aplicable, y en su caso, de los ajustes que dicha Secretaría
determine conforme a lo establecido en la Normatividad Aplicable y en el presente Contrato y

sus Ánexos.

CLÁUSULA 17.
GARANTÍAS

17.1. Garantía de Cumplimiento de Exploración.

(a) Para garantizar el debido, adecuado y pleno cumplimiento de los
compromisos por parte del Contratista durante el Período Inicial de Exploración, el Contratista
deberá entregar a la CNH, simultáneamente con la firma del presente Contrato, una carta de
crédito incondicional e irrevocable, emitida a favor de la CNF por una 11 bancaria

s e 7

“Area Contractual 2
Ge

y

he
0

Qr

Contrato No. CNH-RO1-LO1-A2/2015

mexicana autorizada o emitida por un banco extranjero y confirmada por una institución bancaria
mexicana autorizada, por un monto de EUA$77, 649, 000.00 (setenta y siete millones seiscientos
cuarenta y nueve mil Dólares 00/100 CY) utilizando el formato de carta de crédito que se adjunta
como Anexo 9 (la “Garantía de Cumplimiento Inicial”). La Garantía de Cumplimiento Inicial
deberá cubrir el Programa Mínimo de Trabajo y el Incremento en el Programa Mínimo. Dicha
garantía deberá mantenerse vigente hasta sesenta (60) Días después de la fecha de terminación
del Periodo Inicial de Exploración previa verificación de la CNH del cumplimiento total de las
obligaciones relativas a este período. La CNH, tendrá derecho de hacer efectiva la Garantía de
Cumplimiento Inicial a fin de cobrar cualquier pena convencional indicada en la Cláusula 4.4 y
aplicable con motivo del incumplimiento del Programa Mínimo de Trabajo y el Incremento en el

Programa Mínimo.

(b) A solicitud del Contratista, y una vez transcurridos dos (2) Años
Contractuales del inicio del Período Inicial de Exploración, se podrá reducir el monto de la
Garantía de Cumplimiento Inicial en proporción al cumplimiento de las obligaciones
garantizadas, previa verificación y autorización de la CNH. Al concluir el Período Inicial de
Exploración, el Contratista podrá solicitar la devolución de la Garantía de Cumplimiento Inicial
una vez que la CNH emita la constancia de cumplimiento total de las obligaciones del Período
Inicial de Exploración,

(c) Para garantizar el debido, adecuado y pleno cumplimiento por parte del
Contratista del Incremento en el Programa Mínimo no realizado durante el Período Inicial de
Exploración y su compromiso adicional de trabajo para el Período Adicional de Exploración (de
haberlo), el Contratista deberá entregar a la CNH, a más tardar diez (10) Días después de que la
CNH apruebe el otorgamiento al Contratista del Período Adicional de Exploración pero en todo
caso antes de que inicie el Período Adicional de Exploración, una carta de crédito incondicional
e irrevocable, emitida a favor de la CNH por una institución bancaria mexicana autorizada o
emitida por un banco extranjero y confirmada por una institución bancaria mexicana autorizada,
por un monto en términos de la Cláusula 4.3, utilizando el formato de carta de crédito que se
adjunta como Anexo 9 (la “Garantía del Período Adicional”). La Garantia del Período Adicional
deberá mantenerse vigente hasta sesenta (60) Días después de la fecha de terminación del
Período Adicional de Exploración previa verificación de la CNH del cumplimiento total de las
obligaciones relativas a este período. La CNH, tendrá derecho de hacer efectiva la Garantía del
Período Adicional a fin de cobrar cualquier pena convencional indicada en la Cláusula 4.4 y
aplicable con motivo del incumplimiento del Incremento en el Programa Mínimo y los
compromisos adicionales para el Período Adicional de Exploración,

(d) Al concluir el Período Adicional de Exploración, el Contratista podrá
solicitar la devolución de la Garantía del Período Adicional una vez que la CNH emita la
constancia de cumplimiento total de las obligaciones del Período Adicional de Exploración.

En caso que la Garantía de Cumplimiento que corresponda se haga efectiva, los

recursos avalados por ésta, se transferirán al Fondo.

17,2 Garantía Corporativa, Simultáncamente con la celebración del presente
Contrato, cada una de las Empresas Participantes deberá entregar a la CNH la Garantía

AM

Ahea Contractual 2
y

44

DRAE A

Contrato No. CNH-RO1-LO1-A2/2015

Corporativa debidamente suscrita por su Garante, utilizando el formato incluido en el Anexo 2.
En el caso que el Garante de la Empresa Participante no se trate de su empresa matriz en última
instancia, el Garante deberá exhibir a la CNH sus estados financieros consolidados debidamente
auditados que demuestren un capital contable mínimo de 6 mil millones de Dólares. Dicho
capital contable mínimo de 6 mil millones de Dólares se deberá mantener hasta que todas las
obligaciones de las Empresas Participantes se den por pagadas o cumplidas en su totalidad, en
términos de lo previsto por el Anexo 2.

En caso que el Garante no sea la empresa matriz en última instancia del
Contratista y dicho Garante sea incapaz de demostrar un capital contable mínimo de 6 mil
millones de Dólares en cualquier momento durante la vigencia del Contrato, el Contratista
deberá notificar a la CNH dentro de los siguientes cinco (5) Días posteriores y presentar una
nueva Garantía Corporativa debidamente suscrita por la empresa matriz en última instancia, o
por una empresa que ejerza Control sobre el Contratista o que esté bajo el Control común de la
Persona que ejerza el Control sobre el Contratista debidamente capitalizada en términos de esta

Cláusula 17.2.

CLÁUSULA 18,
ABANDONO Y ENTREGA DEL ÁREA CONTRACTUAL

18.1 Requerimientos del Programa, El Contratista estará obligado a llevar a

cabo todas las operaciones relacionadas con el Abandono del Área Contractual. El Plan de
Desarrollo, así como cada Programa de Trabajo y Presupuesto presentado para la aprobación de
la CNH deberá contener una sección relacionada con el Abandono, la cual deberá incluir todas
las actividades necesarias para el taponamiento definitivo de Pozos, limpieza, retorno a su estado
natural, desinstalación de maquinaria y equipo, y entrega ordenada y libre de escombros y
desperdicios del Área Contractual, todo lo cual deberá realizarse conforme a las Mejores
Prácticas de la Industria, al Sistema de Administración y a la Normatividad Aplicable.

18.2 Notificación de Abandono. Antes de taponar algún Pozo o desinstalar
cualquier Material, el Contratista deberá notificarlo a la Agencia y a la CNH, con cuando menos
sesenta (60) Días de anticipación.

18.3 Fideicomiso de Abandono, Si el Contratista declara un Descubrimiento
Comercial, el Contratista deberá abrir un fideicomiso de inversión (el “Fideicomiso de
Abandono”), que esté bajo el control conjunto de la CNH y el Contratista, en una institución
bancaria mexicana autorizada por la CNH. Las Partes acuerdan que el fin del Fideicomiso de
Abandono es crear una reserva para fondear las operaciones de Abandono en el Área
Contractual. El Contratista no podrá hacer uso de los fondos depositados en el Fideicomiso de
Abandono para cualquier otro propósito que no sea llevar a cabo las operaciones de Abandono
en el Área Contractual, ni tendrá derecho a dar en garantía, ceder o disponer de cualquier otra
forma del Fideicomiso de Abandono. Lo anterior sin perjuicio de cualquier otro requerimiento
impuesto por la Agencia de conformidad con la Normatividad Aplicable. ro

18.4 Fondeo del Fideicomiso de Abandono, El Contratista deberá depositar al
Fideicomiso de Abandono un cuarto (1/4) de la Aportación Anual al término de cada Trimestre.

45 [* Y 240 v/A 5
be A (Y

Contrato No. CNH-RO1-LO1-A2/2015

La Aportación Anual para las operaciones de Abandono en el Área Contractual será determinada
con base en la siguiente fórmula:

Donde:

AA;
PAE:

RR

CAE

AAMáximo[0,(PAE/RR)*CAE-IAj]

Aportación Anual.

Producción cstimada en el Campo para el Año del
cálculo.

Reservas remanentes al inicio del Año del cálculo,
según lo determine el Contratista, cuantificadas con
base en la metodología que establezca la CNH.
Estas reservas remanentes deberán ser consistentes
con el volumen de Hidrocarburos a recuperar desde
el inicio del Año del cálculo y hasta lo que ocurra
primero entre: (i) la terminación natural del
Contrato, o (ii) el Año en que se estima se
terminarán las actividades de Abandono en el

Campo,

Monto remanente de los Costos de Abandono al
inicio del Afñío del cálculo, estimado conforme al
Plan de Desarrollo aprobado, según sea modificado.
Dicho monto remanente se calculará como la
diferencia entre el monto global de los Costos de
Abandono que sea estimado sobre la base de los
Costos de Abandono futuros para el Campo desde el
Año del cálculo hasta lo que ocurra primero entre:
(i) la terminación natural del Contrato, o (ii) el Año
en que se estima se terminarán las actividades de
Abandono en el Campo, según estudios técnicos
realizados por el Contratista y aprobados por la
CNH, menos el saldo acumulado en el Fideicomiso
de Abandono al iniciar el Año de Calculo (AAA:.1).

Es el interés generado en el Fideicomiso en el Año
de cálculo, siguiendo la siguiente fórmula:

IA: = 0% * AAA:1

Es la tasa de interés aplicable al saldo Y

Fideicomiso de Abandono,
46 Ae

MZ.

rá
Xx)

e 2 Or

Contrato No. CNH-RO1-LO1-A2/2015

AAA: = Es el saldo acumulado en el Fideicomiso de
Abandono al terminar el Año de cálculo, definido
de la siguiente forma:

AAA:= AAA +AArlA Si.
Donde:
Sis = Es el monto total retirado del Fideicomiso de

Abandono durante el Año de cálculo para financiar
actividades de Abandono realizadas en el mismo
AñO.

18.5 Fondos Insuficientes, La responsabilidad del Contratista de cumplir con
los trabajos de Abandono es independiente de que existan o no fondos suficientes en el
Fideicomiso de Abandono. El Contratista transferirá al Fondo, al cierre de las Actividades
Petroleras en virtud de este Contrato, el saldo remanente en el Fideicomiso de Abandono. En
caso que el saldo remanente en el Fideicomiso de Abandono sea insuficiente, el Contratista
tendrá la obligación de cubrir cualquier diferencia que exista con los Costos totales de Abandono

para el Campo.

18.6 — Sustitución Solicitada por la CNH. Antes de la terminación del presente
Contrato por cualquier motivo, o en caso que la CNH rescinda el Contrato, la CNH podrá
solicitar al Contratista que se abstenga de llevar a cabo operaciones de Abandono específicas con
respecto a determinadas instalaciones, incluyendo Pozos. En dicho caso, el Contratista deberá
entregar, al tercero que la CNH determine, las instalaciones en buen estado de fimcionamiento,
así como entregar al Fondo cualquier saldo remanente en el Fideicomiso de Abandono, y a partir
de ese momento el Contratista será considerado relevado de cualquier futura obligación en
relación con el Abandono de dichas instalaciones.

18.7 Etapa de Transición Final. En caso que suceda la terminación del
presente Contrato por cualquier motivo, o en caso que la CNH rescinda el Contrato, el

Contratista y la CNH iniciarán la Etapa de Transición Final para la totalidad o la parte
correspondiente del Área Contractual, durante la cual se llevará a cabo la entrega del Área
Contractual del Contratista a la CNH o a un tercero designado para tal efecto, conforme a lo

siguiente:

(a) El Contratista deberá actualizar el Inventario de Activos, para incluir la
totalidad de los Pozos y Materiales existentes en la totalidad o la parte correspondiente del Área
Contractual;

(b) El Contratista deberá presentar a la CNH un informe que señale al menos
la identificación de los Pozos y Materiales cn la totalidad o la parte correspondiente del Área
Contractual, asi como la descripción de las condiciones de operación a la fecha de inicio de la

Etapa de Transición Final;

(c) El Contratista deberá presentar a la CNH un informe que contenga toda la

7 Area Contractual 2

¿A

12%

información obtenida dentro de los noventa (90) Días previos a la terminación del Contrato,
a
A

gr

Contrato No. CNH-RO1-L01-42/2015

relativa a la producción de Hidrocarburos en el Área Contractual y de la infraestructura asociada
a la producción;

(d) La CNH solicitará al Contratista el Abandono de los Pozos y Materiales
que no le sean transferidos a la CNH de conformidad con lo establecido en el presente Contrato;

(e) El Contratista deberá actualizar la línea base social determinada de
conformidad con la Cláusula 3.4, para identificar los pasivos sociales existentes derivados de la
conducción de las Actividades Petroleras en la totalidad o la parte correspondiente del Área

Contractual;

(0 El Contratista deberá actualizar la línea base ambiental determinada de
conformidad con la Cláusula 3.4, para identificar los pasivos ambientales existentes derivados de
la conducción de las Actividades Petroleras en la totalidad o la parte correspondiente del Área

Contractual, y

(8) La CNH tendrá la facultad de acompañar al Contratista durante la Etapa de
Transición Final directamente o a través del tercero designado y revisará y validará que las
actividades correspondientes hayan sido realizadas de acuerdo con las Mejores Prácticas de la
Industria y de conformidad con la Normatividad Aplicable.

En caso que el Contratista renuncie o devuelva la totalidad o una parte del Área
Contractual, la Etapa de Transición Final iniciará de manera simultánea a la notificación de
renuncia emitida de conformidad con lo previsto en la Cláusula 3.5.

La Etapa de Transición Final se llevará a cabo de conformidad con la
Normatividad Aplicable.

CLÁUSULA 19.
RESPONSABILIDAD LABORAL; SUBCONTRATISTAS Y
CONTENIDO NACIONAL

19.1 Responsabilidad Laboral. El Contratista y cada uno de

Subcontratistas tendrán la responsabilidad exclusiva e independiente de todo el personal y
trabajadores empleados en las Actividades Petroleras, siendo los únicos responsables por el
cumplimiento de las obligaciones laborales o patronales que provengan o emanen de la
Normatividad Aplicable, o de los contratos individuales o colectivos que hayan celebrado con su
personal y trabajadores.

sus

19.2 Subcontratistas. El Contratista tiene el derecho a utilizar Subcontratistas
para el suministro de equipos y servicios especializados, siempre que dichas subcontrataciones
no impliquen la sustitución de facto del Contratista como operador, Se entenderá que hay una
sustitución de facto cuando, entre otros supuestos, el Contratista deje de tener el control de las
Actividades Petroleras. Los Subcontratistas deberán cumplir con las disposiciones aplicables del
presente Contrato, el Sistema de Administración y la Normatividad Aplicable. El Contratista no
podrá utilizar los servicios de empresas que estén inhabilitadas por las Autoridades
Gubernamentales, de conformidad con la Normatividad Aplicable. No obstante cualquier

48 UN YN

rea le 2

Vír

>
>

S

Contrato No. CNH-RO1-LO1-A2/2015

subcontratación del Contratista, éste continuará siendo responsable de todas las obligaciones del
Contratista derivadas del presente Contrato.

193 Contenido Nacional, El Contratista tendrá las siguientes obligaciones:

(a) En el Período de Exploración:

(1) Cumplir con un porcentaje mínimo de contenido nacional de trece por
ciento (13%) del valor de los conceptos señalados en la Metodología que
se hayan adquirido o contratado para las Actividades Petroleras durante el
Período de Exploración, el cual será verificado anualmente, por la
Secretaría de Economía conforme a dicha Metodología y a la
Normatividad Aplicable, e

(2) Incluir en su propuesta de Plan de Exploración un programa de
cumplimiento del porcentaje de contenido nacional antes indicado, así
como un programa de transferencia de tecnología, incluyendo los plazos y
las etapas aplicables a ambos programas, para que la CNH otorgue o
niegue su aprobación conforme a las Cláusulas 4.1 y 4.3, con opinión de la
Secretaría de Economía, en el entendido de que una vez aprobado forma
parte integrante del presente Contrato y se considerará una obligación del
Contratista. Las obligaciones en materia de contenido nacional, iniciarán
en el momento en que el Plan de Exploración sea aprobado.

(b) En el Período de Desarrollo:

(1) Cumplir con un porcentaje mínimo de contenido nacional por Año del
valor de todos los conceptos señalados en la Metodología que se hayan
adquirido o contratado durante el Período de Desarrollo para las
Actividades Petroleras, el cual se incrementará anualmente a una tasa
constante a partir de veinticinco por ciento (25%) en el primer Año del
Período de Desarrollo hasta que en el Año 2025 constituya cuando menos
el treinta y cinco por ciento (35%), el cual será verificado anualmente por
la Secretaría de Economía conforme a dicha Metodología y la

Normatividad Aplicable;

(2) Incluir en su propuesta de Plan de Desarrollo un programa de
cumplimiento del porcentaje de contenido nacional antes indicado, así
. como un programa de transferencia de tecnología, incluyendo los plazos y
las etapas aplicables, para que la CNH otorgue o niegue su aprobación
conforme a la Cláusula 6.2, con opinión de la Secretaría de Economía, en
el entendido de que una vez aprobado forma parte integrante del presente
Contrato y se considerará una obligación del Contratista, Las obligaciones -
en materia de contenido nacional, iniciarán en el momento en que el Plan LA
de Desarrollo sea aprobado, y

e y
A

”—- IN ci 2
¿0

Contrato No. CNH-RO1-L01-A2/2015

(3) A partir del Año 2025, los conceptos señalados en la Metodología
mencionada, deberán constituir cuando menos el treinta y cinco por ciento
(35%) del valor de todos los conceptos antes referidos que se hayan
adquirido o contratado para las Actividades Petroleras, sin perjuicio de que
este porcentaje mínimo promedio de contenido nacional se revisará
conforme al transitorio vigésimo cuarto de la Ley de Hidrocarburos.

(c) El Contratista deberá entregar a la Secretaría de Economía en la
periodicidad establecida por dicha Secretaría, un reporte que incluya la información sobre el
contenido nacional en la forma y conforme al procedimiento previsto en las disposiciones que
emita dicha dependencia para llevar a cabo la verificación correspondiente. En caso de
incumplimiento del porcentaje mínimo de contenido nacional señalado en los programas de
cumplimiento referidos, el Contratista deberá pagar por concepto de pena convencional a la
Nación, por conducto del Fondo, un porcentaje del valor de los conceptos señalados en la
metodología establecida por la Secretaría de Economía para la medición de contenido nacional
que hayan sido adquiridos en incumplimiento de los porcentajes mínimos de contenido nacional
requeridos, según haya sido verificado por la Secretaría de Economía, de acuerdo a lo siguiente:

(1) El equivalente al quince por ciento (15%) para el Período de Exploración;

(ii) El equivalente al veinte por ciento (20%) para el primer Año del Período
de Desarrollo;

(iii) El equivalente al cuarenta por ciento (40%) para el segundo Año del
Período de Desarrollo;

(iv) El equivalente al sesenta por ciento (60%) para el tercer Año del Período
de Desarrollo;

(wm) El equivalente al ochenta por ciento (80%) para el cuarto Año del Período
de Desarrollo; y

(vi) El equivalente al cien por ciento (100%) a partir del quinto Año del
Período de Desarrollo.

Respecto al incumplimiento de las demás disposiciones de contenido nacional
previstas en esta Cláusula 19.3 y en la Normatividad Aplicable, el Contratista deberá pagar, por
concepto de pena convencional a la Nación, por conducto del Fondo, la sanción máxima prevista
en el artículo 85, fracción Il, inciso 0) de la Ley de Hidrocarburos.

(d) No obstante cualquier subcontratación del Contratista, éste continuará
siendo responsable de todas las obligaciones en materia de contenido nacional derivadas del
presente Contrato.

19.4 Preferencia de Bienes y Servicios de Origen Nacional. El Contratista
deberá dar preferencia a la contratación de servicios de origen nacional, incluyendo la
capacitación y contratación, a nivel técnico y directivo, de Personas de nacionalidad mexicana,

50 (2 be La y
dl, 2

rea

e

Contrato Nc. CNH-RO1-L01-42/2015

así como a la adquisición de bienes de origen nacional, cuando dichos conceptos sean ofrecidos
en el mercado bajo las mismas circunstancias, incluyendo igualdad de precios, calidad y entrega

oportuna,

19,5 Capacitación y Transfereneia Tecnológica. El Contratista deberá
cumplir con los programas de capacitación y transferencia de tecnología aprobados por la CNH
en el Plan de Exploración y en el Plan de Desarrollo. Las actividades y los programas referidos
incluirán, entre otros, la adopción, innovación, asimilación, investigación y desarrollo
tecnológicos, y formación de recursos humanos nacionales en la investigación científica y
tecnológica aplicada a la Exploración y Extracción de Hidrocarburos en coordinación con
instituciones de educación superior.

CLÁUSULA 20,
SEGUROS

20.1 Disposición General. Las obligaciones, responsabilidades y riesgos del
Contratista conforme al presente Contrato son independientes de la contratación de los seguros a
que se hace referencia en esta Cláusula 20 y, en consecuencia, el alcance de las obligaciones y
responsabilidades derivadas de la asunción de tales riesgos no podrán reducirse en perjuicio de la
Nación o de terceros por la contratación de los mencionados seguros o por la falta de la
contratación o cobertura suficiente de ellos.

20,2 Cobertura de Seguros. Con el objeto de cubrir los riesgos inherentes a
las Actividades Petroleras, previo al inicio de las mismas, el Contratista deberá obtener y
mantener en pleno vigor y efecto las pólizas de seguros que cubran al menos lo siguiente:

(a) Responsabilidad Civil por daños a terceros en sus bienes o en sus personas
incluyendo responsabilidad civil ambiental que ampare daños al ambiente por contaminación de
Hidrocarburos;

(b) El control de Pozos;

(c) Daños a los Materiales generados o adquiridos para ser utilizados en las
Actividades Petroleras, y

(d) Daños al personal,

Lo anterior de conformidad con las Mejores Prácticas de la Industria y sin
menoscabo de aquellas coberturas que requiera la Agencia a través de la Normatividad

Aplicable,

El Contratista estará obligado a presentar las pólizas de seguros que amparen las
actividades de todos los Subcontratistas o proveedores que participen directa o indirectamente en
las actividades derivadas del Contrato de conformidad con la Normatividad Aplicable. Las

pólizas correspondientes deberán manifestar expresamente estas coberturas,

o Fo

Contrato No. CNH-RO1-LO1-42/2015

20.3 Aseguradoras y Condiciones. Previo al inicio de las Actividades

Petroleras, el Contratista deberá exhibir las pólizas de seguro correspondientes a la Agencia y a
la CNH, mismas que deberán mantenerse en vigor durante la vigencia del Contrato.

Cada póliza de seguro deberá ser contratada bajo términos y condiciones
aprobados por la CNH y la Agencia. El Contratista podrá asegurarse con aseguradoras de
reconocida solvencia o a través de sus Filiales, siempre que cuenten con una calificación
crediticia de grado de inversión; en cualquiera de los casos previa aprobación de la CNH y la
Agencia. Las aprobaciones no serán negadas injustificadamente.

El contrato de seguro deberá establecer que los inspectores de riesgo de la
aseguradora proporcionarán al Contratista y a la CNH y la Agencia los reportes de las
inspecciones y verificaciones.

20.4 Modificación o Cancelación de Pólizas, El Contratista no podrá cancelar
o modificar las pólizas de seguro vigentes en sus términos y condiciones sin previa autorización
de la CNH y la Agencia. El Contratista podrá solicitar a la CNH y la Agencia su aprobación para
modificar cualquier póliza de seguro, en cuyo caso dicha solicitud deberá describir la
racionalidad y los beneficios de la modificación propuesta. La CNH y la Agencia formularán y
comunicarán al Contratista cualquier objeción u observación que pueda tener respecto a las
modificaciones propuestas. En caso que la CNH y la Agencia no aprueben la modificación
propuesta, el Contratista deberá obtener y mantener la póliza de seguro autorizada.

20.5 Renuncia a la Subrogación. En todas las pólizas proporcionadas por el
Contratista conforme al presente Contrato, se incluirá una renuncia a la subrogación de los
aseguradores, así como la renuncia de cualquier derecho de los aseguradores a una compensación
o reconvención, ya sea mediante un endoso o de cualquier otra manera, en relación con cualquier
tipo de responsabilidad de cualquiera de aquellas Personas aseguradas en cualquiera de las

pólizas.

20.6 Destino de los Beneficios. El Contratista destinará inmediatamente
cualquier pago que reciba por concepto de cobertura de seguros para remediar el daño civil o
ambiental, reparar o reemplazar cualquiera de los Materiales dañados o destruidos. Si una
compañía aseguradora retiene el pago de una reclamación, el Contratista deberá asumir los
Costos de reparación o de reposición.

20.7 Moneda de Pago. Los beneficios a cobrar por las pólizas requeridas
conforme a esta Cláusula 20 deberán ser denominados y pagaderos en Dólares.

20.8 Cumplimiento con la Normatividad Aplicable. En la contratación de los
seguros, el Contratista cumplirá con la Normatividad Aplicable en materia de seguros y fianzas.

CLÁUSULA 21.

OBLIGACIONES DE CARÁCTER FISCAL

21.1 Obligaciones de Carácter Fiseal, Cada Empresa Participante será
responsable de cubrir las Obligaciones de Carácter Fiscal que de forma individual le
correspondan de conformidad con la Normatividad Aplicable. Lo anterior, sin perjuicio de

> 1 7 ' IP.

po,
SS “Area Contractual 2
cía ntractua,

Ll

Contrato No. CNH-ROT-LO1-A2/2015

aquellas Obligaciones de Carácter Fiscal que correspondan al Contratista y que por su naturaleza,
de acuerdo con la Normatividad Aplicable sean responsabilidad del Operador en nombre del

Contratista.

21,2 Derechos y Aprovechamientos. El Contratista estará obligado a pagar

oportunamente los derechos y aprovechamientos que establezca la Normatividad Aplicable por
la administración y supervisión que del presente Contrato realicen la CNH y la Agencia.

CLÁUSULA 22.
CASO FORTUITO O FUERZA MAYOR

22.1 Caso Fortuito o Fuerza Mayor. Ninguna de las Partes responderá por el
incumplimiento, suspensión o retraso en la ejecución de las obligaciones del presente Contrato si
dicho incumplimiento, suspensión o retraso ha sido causado por Caso Fortuito o Fuerza Mayor.

22.2 Carga de la Prueba, La prueba de Caso Fortuito o Fuerza Mayor
corresponderá a quien la alega.

22.3 Prórroga del Programa de Trabajo; Prórroga del Plazo del Contrato,
Si el Contratista no puede cumplir con algún Programa de Trabajo como resultado de Caso
Fortuito o Fuerza Mayor, el Programa de Trabajo será prorrogado por un plazo que no exceda el
período de dicho retraso y sólo en la medida en que el Programa de Trabajo sea efectivamente
afectado, en el entendido de que dicha prórroga no será otorgada a menos de que el Contratista la
hubiere solicitado por escrito especificando la razón de dicha prórroga (incluyendo, hasta donde
sea posible, una explicación de cómo el evento en cuestión realmente le impide al Contratista
cumplir con el Programa de Trabajo) a más tardar cinco (5) Días después de que el Contratista
tenga o debiera de tener conocimiento de la ocurrencia del Caso Fortuito o Fuerza Mayor de que
se trate, salvo lo previsto en el Anexo 13. La Parte que reciba la notificación de Caso Fortuito o
Fuerza Mayor deberá informarle a la otra Parte si concede o no el Caso Fortuito o la Fuerza
Mayor en un plazo no mayor a treinta (30) Días contados a partir de que haya recibido la
notificación de Caso Fortuito o Fuerza Mayor con información completa. Salvo por lo previsto
en el presente Contrato, las Partes deberán asumir de nuevo el cumplimiento de sus obligaciones
tan pronto como el Caso Fortuito o Fuerza Mayor cese. Los Períodos de Exploración y los
Períodos de Evaluación serán prorrogados conforme a esta Cláusula 22.3 solamente cuando el
Caso Fortuito o Fuerza Mayor de que se trate tenga un impacto en las actividades de Exploración
y Evaluación, según sea el caso, de más de treinta (30) Días sobre dichos períodos.

El Contratista podrá solicitar a la CNH hasta cuatro (4) períodos de prórroga del
plazo del presente Contrato de tres (3) Meses cada uno. El Contratista deberá presentar la
solicitud de prórroga correspondiente a más tardar el último Día Hábil del Trimestre siguiente a
partir de que se cumpla un (1) Año de la fecha de notificación de Caso Fortuito o Fuerza Mayor
a la que se refiere esta Cláusula 22,3 o de los tres (3) Trimestres sucesivos, únicamente en caso
que el Caso Fortuito o Fuerza Mayor no haya cesado. La CNH resolverá sobre la solicitud de
prórroga en un plazo que no excederá los quince (15) Días Hábiles siguientes a partir de la
recepción de dicha solicitud en términos de lo establecido en el presente Contrato. En caso que la
CNH no emita una resolución dentro del plazo establecido, ésta se entenderá en sentido

favorable.
53 (2 ¿A

E lr

Área cont 2

Y
e
Zo

Contrato No. CNH-RO1-L04-A2/2015

22.4  Perecho de Te En caso que como resultado de un Caso
Fortuito o Fuerza Mayor, la realización de tas Actividades Petroleras haya sido interrumpida por
un período continuo de dos (2) Años o más, la CNH y el Contratista tendrán derecho, ejercitable
mediante notificación por escrito a la otra Parte, a dar por terminado el presente Contrato sin
responsabilidad.

22.5 Situaciones de Emergen o Siniestro, En casos de emergencia o
siniestros que requieran acción inmediata, el Contratista deberá informar inmediatamente a la
CNH, a la Agencia y a la Secretaría de Energía, y tomar todas las acciones adecuadas conforme
al plan de atención a emergencias del Sistema de Administración para controlar la situación lo
más pronto posible, a fin de preservar la integridad física de las Personas y proteger el medio
ambiente, los Hidrocarburos y los Materiales. El Contratista notificará a la Agencia y la CNH las
acciones tomadas, en el entendido de que en caso que la Agencia o la CNH no estén satisfechas
con las acciones tomadas por el Contratista, la Agencia o la CNH podrán requerirle al Contratista
que tome acciones adicionales o realice gastos adicionales para mitigar o controlar la emergencia
o para reparar los daños. Lo anterior sin perjuicio de cualquier otra atribución o facultad de la
Agencia o cualquier Autoridad Gubernamental conforme a la Normatividad Aplicable.

. CLÁUSULA 23.
RESCISIÓN ADMINISTRATIVA Y RESCISIÓN CONTRACTUAL

23.1  Rescisión Administrativa. En caso de ocurrir cualquiera de las causas
graves de rescisión administrativa previstas en el artículo 20 de la Ley de Hidrocarburos y que se
enlistan a continuación, y una vez que concluya el período de investigación previa referido en la
Cláusula 23.2, la CNH podrá rescindir administrativamente este Contrato previa instauración del
procedimiento de rescisión administrativa previsto en la Cláusula 23.3 y la Normatividad

Aplicable:

(a) Transcurran más de ciento ochenta (180) Días continuos sin que el
Contratista inicie las actividades previstas en el Plan de Exploración o en el Plan de Desarrollo
aprobados, o que el Contratista suspenda por más de ciento ochenta (180) Días continuos dichas
actividades, en ambos casos sin causa justificada ni autorización de la CNH;

(b) El Contratista no cumpla el Programa Minimo de Trabajo, sin causa
justificada;

(c) Cualquier Empresa Participante ceda parcial o totalmente la operación o
los derechos conferidos conforme al presente Contrato, sin contar con la autorización previa en
los términos y condiciones previstos en las Cláusulas 24.1 y 24.2;

(d) Se presente un accidente grave causado por dolo o culpa del Operador o
una Empresa Participante, que ocasione daño a instalaciones, fatalidad y pérdida de producción;

(e) El Contratista, por más de una ocasión, remita de forma dolosa o
injustificada información o reportes falsos o incompletos, o los oculte, a la Secretaría de Energía,
a la Secretaría de Hacienda, a la Secretaría de Economía, a la CNH, al Fondo, o a la Agencia,
respecto de la producción, Costos o cualquier otro aspecto relevante del Contrato;

. UNI

ea Contractual 2

SZ

Contrato No. CNH-RO1-LO1-A2/2015

(5 Cualquier Empresa Participante incumpla una resolución definitiva de
órganos jurisdiccionales federales relacionada con el Contrato o con las Actividades Petroleras,

que constituya cosa juzgada, O

(g) El Contratista omita, sin causa justificada, algún pago al Estado o entrega
de Hidrocarburos a éste, conforme a los plazos y términos previstos en el presente Contrato.

23.2 Investigación Previa. En caso que la CNH detecte indicios de
incumplimiento de alguna de las obligaciones derivadas del presente Contrato que pudieran
implicar una posible causal de rescisión administrativa en términos de lo previsto cn la Cláusula
23.1, la CNH dará aviso al Contratista y se allegará de todos los elementos y pruebas necesarias
para determinar si la razón por la cual se originó la investigación previa constituye una causal
para iniciar el procedimiento de rescisión, en términos de lo previsto en la Cláusula 23,3.

Este período de análisis no podrá ser menor a treinta (30) Días y no tendrá una
duración mayor a dos (2) Años. Durante este período el Contratista deberá garantizar la
continuidad de las Actividades Petroleras.

Lo anterior sin perjuicio de que el Contratista pueda notificar a la CNH indicios
de incumplimiento de alguna de las obligaciones derivadas del presente Contrato que pudieran
implicar una posible causal de rescisión administrativa en términos de lo previsto en la Cláusula
23.1 a excepción de su inciso (d), así como presentar una propuesta de remediación del potencial
incumplimiento para la aprobación de la CNH,

23,3 Procedimiento de Rescisión Administrativa. Una vez que se determine
la existencia de una causal de rescisión administrativa de conformidad con la Cláusula 23.2, la
CNH deberá notificar al Contratista por escrito la causal o causales que se invoquen para dar
inicio al procedimiento de rescisión administrativa de manera que el Contratista manifieste lo
que a su derecho convenga dentro de los siguientes treinta (30) Dias posteriores a la notificación
del inicio del procedimiento de rescisión administrativa, Transcurrido dicho plazo, la CNH
contará con un plazo de noventa (90) Días para valorar los argumentos y pruebas que, en su caso,
haga valer el Contratista. La resolución de rescindir el Contrato deberá estar aprobada por el
pleno del órgano de gobierno de la CNH, fundada, motivada y notificada oficialmente al

Contratista.

Si el Contratista solventa la causal de rescisión en que haya incurrido antes de que
la CNH emita la resolución respectiva, el procedimiento de rescisión administrativa quedará sin
efecto, previa aceptación y verificación de la CNH y aplicando, en su caso, las sanciones
correspondientes conforme a lo dispuesto en el presente Contrato y la Normatividad Aplicable.

La resolución que rescinda el presente Contrato tendrá efectos inmediatos y no
requerirá declaración judicial. Declarada la rescisión administrativa, las Partes celebrarán el
finiquito correspondiente para efectuar lo previsto en las Cláusulas 23.5 y 23.6.

ss hr e E

Contrato No. CNH-RO1-L01-A2/2015

La CNH deberá notificar a la Secretaría de Energía, a la Secretaría de Hacienda, a
la Agencia y al Fondo sobre la declaración de rescisión administrativa el Día Hábil siguiente a
que se haya emitido la resolución correspondiente.

Las controversias relativas a la Rescisión Administrativa se solventarán en
términos de la Cláusula 26.4.

234 Re n_ Contractual, Además de las causales de rescisión
administrativa previstas en la Cláusula 23.1, y de terminación anticipada previstas en la Cláusula
3.5, la CNH tendrá derecho a rescindir este Contrato en los siguientes supuestos, siempre que el
Contratista omita sanear o llevar a cabo una acción directa y continua para remediar el
incumplimiento correspondiente dentro de los treinta (30) Días de haber recibido la notificación
de dicho incumplimiento por parte de la CNH:

(a) El Contratista no presente para la aprobación de la CNH el Plan de
Exploración o el primer Programa de Trabajo del Período de Exploración dentro de los cuarenta
y cinco (45) Días siguientes a la fecha en que deba presentarlos, sin causa justificada;

(b) El Contratista tenga un retraso de más de ciento ochenta (180) Días en
cualquier Programa de Trabajo o Plan de Desarrollo aprobados, sin causa justificada;

(c) El Contratista no presente las Garantías de Cumplimiento de Exploración
o no las mantenga en vigor de conformidad con lo previsto en la Cláusula 17.1, o no mantenga
en vigor las Garantías Corporativas de conformidad con lo previsto en la Cláusula 17.2 y sus

propios términos;

(d) Cualquier Empresa Participante a Garante, sin que alguna o el resto de las
Empresas Participantes que conforman al Contratista asuman, con autorización de la CNH sus
obligaciones bajo el presente Contrato: (i) se liquide o de cualquier otra forma cese su existencia
legal o corporativa, u (ii) ocurra cualquier acontecimiento que conforme a las leyes aplicables a
cualquier Empresa Participante o Garante tenga un efecto análogo a los mencionados;

(e) Cualquier Empresa Participante o Garante, sin que alguna o el resto de las
Empresas Participantes que conforman al Contratista asuman, con autorización de la CNH sus
obligaciones bajo el presente Contrato: (i) caiga en insolvencia; (ii) sea incapaz de pagar sus
deudas al vencimiento de las mismas; (iii) solicite o acepte la imposición de un administrador,
liquidador o síndico respecto a sus propiedades o sus ingresos; (iv) inicie cualquier
procedimiento conforme a cualquier legislación para el reajuste o diferimiento de sus
obligaciones o de cualquier parte de las mismas; (v) solicite la quiebra, reorganización,
suspensión de pagos, disolución o liquidación, o (vi) realice o permita una cesión general o un
arreglo con o para el beneficio de sus acreedores;

(1 El Contratista no realice al menos el 90% de las Unidades de Trabajo
requeridas cn el Programa Mínimo de Trabajo;
(

¡rea Contractual 2

ap
aa 56 Ll JN e

1S
¿7

UL

Gr

Contrato No, CNH-RO1-L01-A2/2015

(2) Cualquiera de las Empresas Participantes infrinja cualquier disposición
relativa a la cesión de este Contrato o de sus derechos conforme al mismo, o sufre un cambio de
Control, en contravención a lo previsto en la Cláusula 24;

(h) Cualquiera de las Empresas Participantes infrinja cualquier disposición
contenida en la Cláusula 32.2, o

(1) Cualquier otro incumplimiento sustancial de las obligaciones del
Contratista conforme al presente Contrato,

Declarada la rescisión contractual, las Partes podrán sujetarse a lo previsto en la
Cláusula 26, con excepción de lo previsto en la Cláusula 26.4.

23,5 Efectos de la Rescisión Administrativa o Rescisión Contractual. En
caso que la CNH rescinda este Contrato conforme a lo establecido en las Cláusulas 23.1 o 23.4,
se estará a lo siguiente:

(a) El Contratista deberá pagar a la Nación, a través del Fondo, las penas
convencionales a que se refiere la Cláusula 4,4 o los daños y perjuicios directos, excluyendo el
lucro cesante, a partir de que se notifique la rescisión del Contrato, según sea el caso, que la
Nación sufra como resultado del incumplimiento que dé lugar a la rescisión;

(b) El Contratista cesará todas las Actividades Petroleras en el Área
Contractual, excepto aquellas que sean necesarias para preservar y proteger los Materiales ya en
proceso o terminadas, y devolverá al Estado a través de la CNH el Área Contractual en términos
de lo establecido en este Contrato. Con la terminación de este Contrato la propiedad de todos los
Materiales adquiridos para ser utilizados en las Actividades Petroleras pasará de forma
automática a la Nación libre de gravamen, como una Contraprestación, sin cargo, pago ni
indemnización alguna conforme a lo establecido en la Cláusula 13.1;

(0) Las Partes suscribirán el finiquito al que se refiere la Cláusula 23,6. El
Contratista Únicamente tendrá derecho a recibir como pago por parte de la Nación el finiquito
establecido en dicha Cláusula 23.6, en caso que éste genere un saldo a favor del Contratista, y

(d) El Contratista deberá cumplir con todas las obligaciones relativas a la
devolución del Area Contractual, incluyendo las relacionadas con el Abandono y entrega del
Arca Contractual conforme a lo previsto en la Cláusula 18.

23.6 Finiquito. Sin perjuicio de lo establecido en la Cláusula 23.5, a más tardar
scis (6) Meses después de la terminación del presente Contrato por cualquier motivo, o en caso
que la CNH rescinda el Contrato, las Partes deberán suscribir un finiquito en el cual se harán
constar los ajustes y los saldos a favor y en contra respecto de las Contraprestaciones. Asimismo,
en caso de ser necesario, el finiquito considerará los ajustes o transacciones que se pacten para

finalizar las controversias que se hayan presentado durante la vigencia 1 lar £

Área Contractual 2

LA

57 7S Y) y.

)
y

Gr

Contrato No. CNH-RO1-L01-A2/2015

En caso que el Contratista no comparezca al finiquito, la CNH procederá a
realizarlo de manera unilateral y, en su caso, se consignará el pago ante la autoridad
jurisdiccional que corresponda.

CLÁUSULA 24,
CESIÓN Y CAMBIO DE CONTROL

24,1 Cesión. Para poder vender, ceder, transferir, trasmitir o de cualquier otra
forma disponer de todo o cualquier parte de sus derechos (incluyendo la totalidad o parte de su
Interés de Participación) u obligaciones de conformidad con este Contrato, las Empresas
Participantes deberán contar con la autorización previa y por escrito de la CNH, la cual tomará
en consideración, entre otros, los criterios de precalificación establecidos durante el proceso de

Licitación de este Contrato.

24,2 Transferencias Indirectas; Cambio de Control. Cada Empresa
Participante se asegurará de que no sufrirá, directa o indirectamente, un cambio de Control
durante la vigencia de este Contrato sin el consentimiento de la CNH. Cualquier Empresa
Participante deberá notificar a la CNH de cualquier cambio en la estructura de capital de dicha
Empresa Participante que no resulte en un cambio de Control de la Empresa Participante de
conformidad con esta Cláusula 24.2 dentro de los treinta (30) Días siguientes a que dicho cambio
suceda, salvo que la Empresa Participante esté listada en la Bolsa Mexicana de Valores, en cuyo
caso la notificación proporcionada por la Empresa Participante a sus inversionistas de
conformidad con las leyes bursátiles aplicables será suficiente.

24,3 — Solicitud a la CNH. La Empresa Participante deberá proporcionar a la
CNH toda la información (incluyendo la relativa al cesionario o a la Persona que ejercerá el
Control sobre la Empresa Participante) que la CNH requiera de conformidad con la
Normatividad Aplicable, respecto de cualquier solicitud de aprobación de una propuesta de
Cesión de conformidad con la Cláusula 24.) o de un cambio de Control de La Empresa
Participante de conformidad con la Cláusula 24.2.

o del Cambio de Control. En caso que ocurra una

24.4 — Efecto de la Cesi
cesión de conformidad con la Cláusula 24.1:

(a) Si la cesión es por la totalidad del interés de la Empresa Participante cedente
en virtud del presente Contrato, la Empresa Participante cedente continuará siendo
solidariamente responsable del cumplimiento de las obligaciones del Contratista conforme al
presente Contrato que sean incurridas o que se generen hasta la fecha de la cesión (pero quedará
relevada de cualquier responsabilidad de las obligaciones del Contratista que sean incurridas o
que se generen después de dicha fecha) y el cesionario será solidariamente responsable del
cumplimiento de todas las obligaciones del Contratista conforme a este Contrato,
independientemente de que dichas obligaciones hayan sido incurridas o generadas con
anterioridad a la fecha de la cesión o posteriormente y

(b) Si la cesión es por menos de todo el interés de la Empresa Participante cedente
en virtud del presente Contrato, tanto la Empresa Participante cedente como el cesionario serán
solidariamente responsables del cumplimiento de las obligaciones del Contratista en virtud del

A
o

Area Contractual 2

Y
7?

PRA

Contrato No. CNH-RO1-LO1-A2/2015

presente Contrato, independientemente de que dichas obligaciones hayan sido incurridas o se
generen con anterioridad a la fecha de la cesión o posteriormente.

Como condición para la obtención de la aprobación de la CNH de conformidad
con esta Cláusula 24, la Empresa Participante cedente deberá entregar a la CNH: (i) en caso de
una cesión conforme a la Cláusula 24.1, el compromiso del cesionario, en forma y substancia
aceptable a la CNH, de que el cesionario asume, sin ninguna condición y de manera solidaria,
todas las obligaciones del Contratista en virtud del presente Contrato, independientemente de que
hayan sido incurridas o generadas con anterioridad a la fecha de la Cesión o posteriormente, y
(ii) una Garantía Corporativa en el formato proporcionado en el Anexo 2, debidamente firmado,
según sea el caso, por la compañía matriz en última instancia del cesionario, la compañía que
ejerza Control sobre el cesionario, que esté bajo el Control común de la Persona que ejerza
Control sobre el cesionario o por el Garante del Contratista que sufrió el cambio de Control.
Cada una de dichas compañías se considerarán Garantes para efectos de este Contrato y aquel

que lo sustituya.

La Garantía Corporativa presentada por el cedente deberá permanecer en pleno
vigor y efecto hasta que el cesionario entregue a la CNH una nueva Garantía Corporativa de
conformidad con la Cláusula 17.2 y la CNH emita la constancia de cumplimiento total de las
obligaciones, en relación con las obligaciones de la Empresa Participante cedente indicadas en
los incisos (a) y (b) anteriores, La CNH deberá emitir la constancia de cumplimiento total de las
obligaciones, en relación con las obligaciones del cedente en un plazo no mayor a treinta (30)
Días Hábiles a partir de que la CNH apruebe la Garantía Corporativa del cesionario.

24.5 Prohibición de Gravámenes, Ninguna Empresa Participante impondrá o
permitirá que se imponga ningún gravamen o restricción de dominio sobre los derechos
derivados de este Contrato o sobre los Materiales sin el consentimiento de la CNH.

24.6 Invalidez, Cualquier Cesión o cambio de Control de cualquier Empresa
Participante que se lleve a cabo en contravención de las disposiciones de esta Cláusula 24 no
tendrá validez y no surtirá efectos entre las Partes.

CLÁUSULA 25,
INDEMNIZACIÓN

El Contratista indemnizará y mantendrá libres de toda responsabilidad a la CNH y
cualquier otra Autoridad Gubernamental, incluido el Fondo, así como a sus empleados,
representantes, asesores, directores, sucesores o cesionarios (y dicha obligación sobrevivirá la
terminación por cualquier motivo del presente Contrato, o en caso que la CNH rescinda el
Contrato) con motivo de cualquier acción, reclamo, juicio, demanda, pérdida, Costos, daños,
perjuicios, procedimientos, impuestos y gastos, incluyendo honorarios de abogados y costas de
juicio, que surjan de o se relacionen con cualquiera de los siguientes:

(a) El incumplimiento de sus obligaciones conforme al presente Contrato, en
el entendido de que en aquellos casos que exista una pena convencional, el monto de los daños y

perjuicios estará limitado al monto de la pena convencional de que se NA 1
59 4 Y La
Ca Área an
Ei 2

a

Contrato No. CNH-R01-L01-A2/2015

(b) Cualquier daño o lesión (incluyendo muerte) causada por el Operador, una
Empresa Participante o cualquier Subcontratista (incluyendo el daño o la lesión causada por sus
representantes, oficiales, directores, empleados, sucesores o cesionarios) a cualquier Persona
(incluyendo, sin limitación, a la CNH) o a la propiedad de cualquiera de dichas Personas que
surja como consecuencia de la realización de las Actividades Petroleras;

(c) Cualquier lesión o daño causado por cualquier Persona que sufran los
empleados, representantes, o invitados del Operador, de una Empresa Participante o de cualquier
Subcontratista, o a la propiedad de dichas Personas;

(d) Cualquier daño o perjuicio sufrido por pérdidas o contaminación causada
por el Operador, una Empresa Participante o cualquier Subcontratista a los Hidrocarburos o
cualquier daño causado a los recursos naturales y medio ambiente, incluyendo pero no limitado
a, daño o destrucción de los recursos marinos, vida silvestre, océanos o a la atmósfera y
cualesquiera daños que puedan ser reconocibles y pagaderos conformc a la Normatividad

Aplicable;

(e) Cualquier daño o perjuicio causado con motivo de alguna violación del
Operador, de una Empresa Participante o cualquier Subcontratista a cualquier derecho
intelectual, marca o patente;

(5 Cualquier incumplimiento a la Normatividad Aplicable por parte del
Operador, de una Empresa Participante o cualquier Subcontratista, y

(e) Cualquier reclamo de cualquier empleado del Operador, de una Empresa
Participante o de cualquier Subcontratista con base en leyes en materia laboral o de seguridad
social,

Sin perjuicio de lo anterior, cn ningún caso ninguna de las Partes será responsable
del lucro cesante a partir de que se notifique la rescisión del Contrato.

CLÁUSULA 26.
LEY APLICABLE Y SOLUCIÓN DE CONTROVERSIAS

26.1 Normatividad Aplicable. El presente Contrato se regirá e interpretará de
acuerdo con las leyes de México.

26.2 Conciliación, En cualquier momento, las Partes podrán optar por alcanzar
un acuerdo respecto a las diferencias o controversias transigibles relacionadas con el presente
Contrato mediante un procedimiento de conciliación ante un conciliador. Este procedimiento
iniciará cuando una de las Partes invite a la otra y ésta acepte la invitación a la conciliación
dentro de los quince (15) Días siguientes al envío de la invitación. En caso que la Parte que
pretenda iniciar la conciliación no reciba respuesta, se considerará que ésta fue rechazada. Las
Partes acordarán el nombramiento del conciliador, o en su caso, podrán recurrir a la asistencia de
una institución para su nombramiento. El procedimiento de conciliación se seguirá conforme al
Reglamento de Conciliación de la Comisión de las Naciones Unidas para el Derecho Mercantil
Internacional (el “Reglamento CNUDMI”), debiendo el conciliador ayudar a las Partes en sus

. DN VÍ a
rea don 2

RU

Contrato No. CNH-RO1-LO1-A2/2015

esfuerzos por lograr un arreglo amistoso respecto a la controversia, de la forma más eficiente y
expedita posible. En caso que transcurridos tres (3) Meses no se haya alcanzado un acuerdo, las
Partes resolverán las diferencias o controversias en apego a la Cláusula 26.5 del presente
Contrato, Lo anterior, sin perjuicio de que cualquicra de las Partes pueda dar por terminada la
conciliación y acudir al arbitraje en cualquier momento.

El procedimiento establecido en esta Cláusula 26.2 no aplicará para la rescisión
administrativa de conformidad con lo establecido en el presente Contrato y en la Normatividad

Aplicable.

26.3 — Requisitos del Conciliador, La persona física que sea nombrada como
conciliador de conformidad con lo establecido en la Cláusula 26,2, deberá cumplir con los

siguientes requisitos:

(a) Tener por lo menos diez (10) Años de experiencia en conciliación con los
conocimientos, experiencia y pericia para facilitar la comunicación entre las Partes con respecto

de la controversia.

(b) Ser independiente, imparcial y neutral; asimismo, deberá divulgar
cualquier interés u obligación que esté sustancialmente en conflicto con su designación y/o
pueda perjudicar su actuación con respecto a la controversia.

(c) Deberá firmar un acuerdo de confidencialidad sobre cualquier información
provista por las Partes con relación a la controversia entre las mismas, de manera previa a su

nombramiento.

Ninguna persona física podrá ser nombrada como conciliador si ésta: (i) es o ha
sido en cualquier momento dentro de los seis (6) Años previos a su designación, un empleado de
cualquiera de las Partes o de sus Filiales; (ii) es o ha sido en cualquier momento dentro de los
tres (3) Años previos a su nombramiento, un consultor o contratista de cualesquiera de las Partes
o de sus Filiales, o bien (iii) mantenga cualquier interés financiero significativo con cualquiera

de las Partes.

Los honorarios del conciliador deberán ser cubiertos por igual entre las Partes.

Lo anterior sin perjuicio de que cualquier persona física que cumpla todos los
requisitos previstos en esta Cláusula 26.3 pueda ser nombrada como conciliador en más de una

ocasión,
26.4 Tribunales Federales, Todas las controversias entre las Partes que de

cualquier forma surjan o se relacionen con las causales de rescisión administrativa previstas en la
Cláusula 23.1 o con algún acto de autoridad, deberán ser resueltas exclusivamente ante los

Tribunales Federales de México,

26.5 Arbitraje. Sin perjuicio de lo previsto en la Cláusula 26.4, cualquier otra
controversia que surja del presente Contrato o que se relacione con el mismo, y que no haya
podido ser superada después de tres (3) Meses de haber iniciado el procedimiento de conciliación
previsto en la Cláusula 26.2, deberá ser resuelta mediante arbitraje O al Reglamento

* Area Contractual 2

IZ e,

6l e “Dl E

Contrato No. CNH-RO1-L01-A2/2015

CNUDML. Las Partes acuerdan que el Presidente de la Corte Internacional de Justicia será la
autoridad nominadora del procedimiento arbitral. La ley aplicable al fondo será la estipulada en
la Cláusula 26.1 y las controversias deberán resolverse conforme a estricto derecho, El tribunal
arbitral se integrará por tres miembros, uno nombrado por la CNH, otro nombrado
conjuntamente por el Operador y todas las Empresas Participantes, y el tercero (quien será el
Presidente) nombrado de conformidad con el Reglamento CNUDMI, en el entendido de que: (i)
la Parte demandante deberá nombrar a su árbitro en la notificación de arbitraje y la Parte
demandada tendrá noventa (90) Días contados a partir de que reciba personalmente la
notificación de arbitraje para nombrar a su árbitro, y (ii) los dos árbitros nombrados por las
Partes tendrán no menos de sesenta (60) Días contados a partir de la aceptación del
nombramiento del árbitro designado por el demandado para designar, en consultas con las Partes,
al árbitro que actuará como Presidente del tribunal. El procedimiento arbitral se conducirá en
español y tendrá como sede la Ciudad de La Haya en el Reino de los Países Bajos.

26.6 Consolidación. En caso que un arbitraje iniciado conforme a la Cláusula
26.5 y un arbitraje iniciado conforme a lo previsto en la Garantía Corporativa involucren la
misma /itis, dichos arbitrajes serán, a solicitud de la CNH, consolidados y tratados como un solo
arbitraje, En dicho caso, se considerará que el árbitro designado por el Contratista y las Empresas
Participantes fue también designado por los Garantes.

26.7 No Suspcusión de Actividades Petroleras. Salvo que la CNH sca quien
rescinda el Contrato o se cuente con el consentimiento en contrario de la CNH, el Contratista no

podrá suspender las Actividades Petroleras mientras se resuelve cualquier controversia.

26.8 Renuncia Vía Diplomática. Cada una de las Empresas Participantes
renuncia expresamente, en nombre propio y de todas sus Filiales, a formular cualquier reclamo

por la vía diplomática.

CLÁUSULA 27,
MODIFICACIONES Y RENUNCIAS

Cualquier modificación a este Contrato deberá hacerse mediante el acuerdo por
escrito de la CNH y el Contratista, y toda renuncia a cualquier disposición del Contrato hecha
por la CNH o el Contratista deberá ser expresa y constar por escrito,

CLÁUSULA 28.
CAPACIDAD Y DECLARACIONES DE LAS PARTES

28.1 Declaraciones y Garantías. Cada Parte reconoce que cada otra Parte
celebra este Contrato en nombre propio y en su capacidad de entidad legal facultada para

contratar por sí misma, y que ninguna Persona tendrá ninguna responsabilidad ni obligación de
cumplimiento de las obligaciones de dicha Parte derivadas del presente Contrato, excepto por la
responsabilidad solidaria de las Empresas Participantes y la responsabilidad de cada uno de los
Garantes en virtud de su Garantía Corporativa. Igualmente, cada Parte declara y garantiza a la
otra Parte que: (i) tiene plena capacidad jurídica para la celebración y cumplimiento del presente
Contrato; (ii) ha cumplido con todos los requerimientos gubernamentales, corporativos y de
cualquier otra naturaleza necesarios para la celebración y cumplimiento del presente Contrato;

o E

y 7 Cn
y

S
Contrato No. CNH-R01-L01-42/2015

(iii) ha obtenido las autorizaciones gubernamentales, corporativas y de cualquier otra naturaleza
necesarias para la celebración y cumplimiento del presente Contrato; (iv) este Contrato
constituye una obligación legal, válida y vinculante de dicha Parte la cual puede hacerse valer en
su contra de acuerdo con sus términos, y (v) sus declaraciones en el preámbulo de este Contrato

son ciertas y correctas.

28.2 Relación de las Partes. Ninguna de las Partes tendrá la autoridad o el
derecho para asumir, crear o comprometer alguna obligación de cualquier clase expresa o
implícita en representación de o en nombre de la otra Parte, salvo el Operador, que actuará en
nombre de todas las Empresas Participantes. Ninguna disposición en este Contrato constituirá
que una Empresa Participante, sus empleados, agentes, representantes o Subcontratistas son
representantes de la CNH. Las Empresas Participantes serán consideradas en todo momento
como contratistas independientes y serán responsables de sus propias acciones, las cuales estarán
sujetas en todo momento a lo previsto en el presente Contrato y la Normatividad Aplicable.

CLÁUSULA 29,
DATOS Y CONFIDENCIALIDAD

29,1 Propiedad de la Información. El Contratista deberá proporcionar a la

CNH, sin costo alguno, la Información Técnica, la cual será propiedad de la Nación. La Nación
también será propietaria de cualquier muestra geológica, mineral o de cualquier otra naturaleza,
obtenida por el Contratista en las Actividades Petroleras, las cuales deberán ser entregadas por el
Contratista a la CNH junto con la Información Técnica inmediatamente después de que el
Contratista haya concluido los estudios y evaluaciones que haga al respecto, El original de dicha
información deberá ser entregado a la CNH dentro del plazo indicado en la Normativa Aplicable.
El Contratista podrá mantener copia únicamente para efectos del cumplimiento de sus
obligaciones conforme al presente Contrato. El Contratista podrá usar la Información Técnica,
sin costo alguno y sin restricción, para el procesamiento, evaluación, análisis y cualquier otro
propósito relacionado con las Actividades Petroleras (pero no para otro uso ni para su venta), en
el entendido de que el Contratista deberá también entregar cualquier reporte de los resultados de
dicho procesamiento, evaluación o análisis. Nada de lo previsto en el presente Contrato limitará
el derecho de la CNH de usar, vender o de cualquier otra forma disponer de la Información
Técnica, en el entendido de que, salvo por lo previsto en el presente Contrato, la CNH no podrá
vender ni hacer del conocimiento de terceras Personas ninguna información que constituya

propiedad intelectual del Contratista.

29,2 Información Pública, Sin perjuicio de lo previsto en la Normatividad
Aplicable, salvo por la Información Técnica y la propiedad intelectual, toda la demás
información y documentación derivada del presente Contrato, incluyendo sus términos y
condiciones, así como toda la información relativa a los volúmenes de Hidrocatburos
Producidos, pagos y contraprestaciones realizadas conforme al mismo, serán considerados
información pública. Asimismo, la información que sea registrada por el Contratista en el
sistema informático que ponga a disposición el Fondo para la determinación de
Contraprestaciones, podrá ser utilizada para cumplir con las obligaciones de transparencia
existentes en la Normatividad Aplicable siempre que no vulnere la confidencialidad de la

Información Técnica ni la propiedad intelectual. 2 14

Área Contractual 2

N

CN
LALO

Contrato No. CNH-RO1-L01-A2/2015

29.3 Confidencialidad. El Contratista no podrá divulgar Información Técnica
a ningún tercero sin el previo consentimiento de la CNH. No obstante, el Contratista podrá
suministrar información a sus Filiales, subsidiarias, auditores, asesores legales o a las
instituciones financieras involucradas en el presente Contrato en la medida que sea necesario
para las Actividades Petroleras en el Área Contractual, en el entendido de que estas Personas
también deberán mantener la confidencialidad de tal información. El Contratista tomará todas las
acciones necesarias O apropiadas para asegurar que sus trabajadores, agentes, asesores,
representantes, abogados, Filiales y Subcontratistas, así como los trabajadores, agentes,
representantes, asesores y abogados de los Subcontratistas y de las Filiales del Contratista,
cumplan con la misma obligación de confidencialidad prevista en el presente Contrato. Las
disposiciones de esta Cláusula 29.3 continuarán vigentes aún después de la terminación por
cualquier motivo del presente Contrato, o en caso que la CNH rescinda el Contrato, ya que
constituyen obligaciones continuas y permanentes.

29,4 Excepción a Confidencialidad. No obstante lo previsto en la Cláusula
29.3, la obligación de confidencialidad no será aplicable a: (i) la información de dominio público
que no haya sido hecha pública a través del incumplimiento del presente Contrato; (ii) la
información que haya sido obtenida con anterioridad a su divulgación sin violar alguna
obligación de confidencialidad; (iii) la información obtenida de terceros que tengan derecho a
divulgarla sin violar una obligación de confidencialidad, y (iv) la información que deba ser
divulgada por requerimiento de leyes o requerimiento de Autoridades Gubernamentales, siempre
que (a) el hecho de no divulgarla sujetaría al Contratista a sanciones civiles, penales o
administrativas y (b) el Contratista notifique a la CNH con toda prontitud la solicitud de dicha
divulgación, En el caso a que se refiere el subinciso (iv) anterior, la CNH podrá solicitar al
Contratista que impugne ante los tribunales competentes la orden de divulgación, en cuyo caso la
CNH deberá cubrir cualquier Costo generado por la impugnación.

CLÁUSULA 30,
NOTIFICACIONES

Todas las notificaciones y demás comunicaciones hechas en virtud de este
Contrato deberán ser por escrito y serán efectivas desde la fecha en que el destinatario las reciba:

A la CNH:

Insurgentes Sur 1228,

Colonia Tlacoquemécat! de! Valle,

Delegación Benito Juárez, C.P. 03200 México, D.F.
Al Operador:

Talos Energy Offshore Mexico 2
Ave. Ejército Nacional 418, Piso 7

Colonia Polanco Y Sección
Delegación Miguel Hidalgo, D.F.
C.P. 11560 q
64 LL ES
zer. A
Área Contractual 2

Py
477
UL
Y
Contrato No, CNH-RO1-LO1-A2/2015

Con copia:

Atención a: Patricio Trad Cepeda

Javier Barros Sierra 540, 4to Piso Park Plaza 1
Col. Santa Fe, Delegación Álvaro Obregón
C.P. 01210, México, D.F.

Al Contratista:

Sierra O£G Exploración y Producción

Avenida Javier Barros Sierra 540, Torre 2, Piso 2,
Colonia Santa Fe, Delegación Álvaro Obregón,
México, D.F., C.P. 01210

Talos Energy Offshore Mexico 2

Ave. Ejército Nacional 418, Piso 7
Colonia Polanco Y Sección
Delegación Miguel Hidalgo, D.F.
C.P. 11560

Con copia:

Atención a: Patricio Trad Cepeda

Javier Barros Sierra 540, 4to Piso Park Plaza l
Col. Santa Fe, Delegación Álvato Obregón
C.P. 01210, México, D.F.

Premier Oil Exploration And Production Mexico
Atención a: Emma Corbet-Milward y/o Timothy Lloyd Davies y/o Andy Gibb
23 Lower Belgrave St, London SW1W ONR

Con copia:

Atención a: José David Enríquez Rosas

Ave. Paseo de la Reforma 265, Piso 19

Col. Cuauhtémoc. Delegación Álvaro Obregón
C.P. 01210, México, D.F.

o en cualesquiera otras direcciones, según cada Parte notifique a la otra en la manera que se
indica anteriormente, Queda entendido que cualquier notificación realizada por la CNH al

qa

E ae, Y SS

Tia Contractual 2

ps

Y
SA

|

Contrato No. CNH-RO1-L04-A2/2015

Operador se considerará realizada a cada una de las Empresas Participantes para todos los
efectos de este Contrato,

CLÁUSULA 31.
TOTALIDAD DEL CONTRATO

Este Contrato es una compilación completa y exclusiva de todos los términos y
condiciones que rigen el acuerdo entre las Partes con respecto al objeto del mismo y reemplaza
cualquier negociación, discusión, convenio o entendimiento sabre dicho objeto. Sin perjuicio de
lo establecido en el numeral 8.6 de la Sección 111 de las Bases de Licitación, ninguna declaración
de agentes, empleados o representantes de las Partes que pudiera haberse hecho antes de la
celebración del presente Contrato tendrá validez en cuanto a la interpretación de los términos del
presente Contrato. Quedan incorporados formando parte indivisible e integrante del presente
Contrato, los siguientes Anexos:

Anexo l: — Coordenadas y Especificaciones del Área Contractual

Anexo 2; Modelo de Garantía Corporativa

Anexo 3: Procedimientos para Determinar las Contraprestaciones del Estado y
del Contratista

Anexo 4: Procedimientos de Contabilidad, de Registro y Recuperación de
Costos

Anexo 5: — Programa Mínimo de Trabajo

Anexo 6: — Alcance Mínimo de las Actividades de Evaluación

Anexo 7: — Informe de Evaluación

Anexo 8: — Contenido Mínimo del Plan de Desarrollo

Anexo 9: Modelo de Garantía de Cumplimiento de Exploración

Anexo 10: — Procura de Bienes y Servicios

Anexo 1l: Procedimiento de Entrega de Información de Contraprestaciones al
Fondo Mexicano del Petróleo para la Estabilización y el Desarrollo y
de su Pago

Anexo 12: Inventario de Activos

Anexo 13: Uso Compartido de Infraestructura

Anexo 14: Convenio Privado de Propuesta Conjunta

CLÁUSULA 32,
DISPOSICIONES DE TRANSPARENCIA

32.1 Acceso a la Información. El Contratista estará obligado a entregar la
información que la CNH requiera con el fin de que ésta cumpla con lo previsto en el artículo 89
de la Ley de Hidrocarburos, incluyendo aquella información a la que se refiere la Cláusula 29.2,
a través de los medios que para tal efecto establezca la CNH. El Contratista deberá cooperar con
las Autoridades Gubernamentales competentes en caso que se requiera divulgar dicha
información en términos de la Normatividad Aplicable. h

32.2 Conducta del Contratista Filiales, Cada una de las Empresas

Participantes y sus Filiales declaran y garantizan que los directores, funcionarios, asesores, 27
empleados y personal del Contratista y de sus Filiales no han efectuado, ofrecido o autorizado, ni 2%

6 NV ZA
RAS

Área Contractual 2 Y

Contrato No. CNH-RO1-L01-A2/2015

efectuarán, ofrecerán ni autorizarán cn ningún momento, ningún pago, obsequio, promesa u otra
ventaja, ya sea directamente o a través de cualquier otra Persona a entidad, para el uso o
beneficio de cualquier funcionario público, o algún partido político, funcionario de un partido
político o candidato a algún cargo político, con el propósito de: (1) influir en cualquier decisión u
omisión por parte de un funcionario público, partido político o candidato; (ii) obtener o mantener
este Contrato o cualquier otro negocio; (iii) aprobar cualquier Costo Recuperable, o (iv) asegurar
cualquier otro beneficio o ventaja ilícitos para cualquiera de las Empresas Participantes, sus
Filiales, accionistas, o cualquier otra Persona. Asimísino, cada una de las Empresas Participantes
se asegurará de que tanto él como sus Filiales: (1) se apegarán y cumplirán en todo momento con
cualesquiera leyes y regulaciones anti-corrupción que sean aplicables, y (ii) crearán y
mantendrán controles internos adecuados para el cumplimiento de lo previsto en esta Cláusula

32,2,

32.3 Notificación de Investigación. Cada una de las Empresas Participantes
deberá notificar a la CNH y a cualquier otra Autoridad Gubernamental competente: (i)
inmediatamente de que tenga conocimiento, o de que tenga motivos suficientes para presumir,
que ha ocurrido cualquier acto contrario a lo previsto en la Cláusula 32.2, y (ii) dentro de los
cinco (5) Días siguientes de que tenga conocimiento de cualquier investigación o proceso
iniciado por cualquier autoridad, mexicana o extranjera, relacionado ton cualquier supuesta
infracción a lo dispuesto en esta Cláusula 32. Asimismo, cada una de las Empresas Participantes
deberá mantener informada a la CNH sobre el avance de la investigación y proceso hasta su

conclusión,

32.4 Conflicto de Interés. Cada una de las Empresas Participantes se
compromete a no incurrir en ningún conflicto de interés entre sus propios intereses (incluyendo
los de sus accionistas, Filiales y accionistas de sus Filiales) y los intereses del Estado en el trato
con los Subcontratistas, clientes y cualquier otra organización o individuo que realice negocios
con cualquiera de las Empresas Participantes (sus accionistas, Filiales y accionistas de sus
Filiales) con respecto a las obligaciones del Contratista conforme al presente Contrato.

CLÁUSULA 33.
COOPERACIÓN EN MATERIA DE SEGURIDAD NACIONAL

Con el objetivo de administrar los riesgos a la seguridad nacional o derivados de

emergencias, siniestros o alteración del orden público, el Contratista deberá brindar las
facilidades que le sean requeridas por las autoridades federales competentes.
CLÁUSULA 34,

IDIOMA
El idioma del presente Contrato es el español. Todas las notificaciones, renuncias
y otras comunicaciones hechas por escrito o de otra forma entre las Partes en relación con este
Contrato deberán hacerse en español. Cualquier traducción del presente Contrato no será

considerada oficial.

[ 2 : 1
67 e 2

Área cn 2

Contralo No. CNH-RO1-LO1-A2/2015
CLÁUSULA 35.
Este Contrato se firma en cuatro (4) ejemplares equivalentes con el mismo

significado y efecto, y cada uno será considerado como un original.

EN TESTIMONIO DE LO CUAL, las Partes firman este Contrato en la fecha mencionada al
principio del mismo.

POR “COMISIÓN NACIONAL DE POR “EL CONTRATISTA”
HIDROCARBUROS”

C. JUAN CARLOS ZÉPEDA MOLINA SR. IVÁN RAE EL SANDREA SILVA
COMISIONADO/PRESIDENTE REPRESENTANTE LEGAL
SIERRA O4£G EXPLORACIÓN Y

PRODUCCIÓN, S. DER.L. DE C.Y,

ES
Ll vá Y AE
€. CARA GABRIELA GONZALEZ SR. READ BRYAN TAYLOR
: RODRIGUEZ REPRESENTANTE LEGAL
SECRETARIA EJECUTIVA SIERRA 0£G EXPLORACIÓN Y

Con fundamento en los artículos 20 y Cuarto Transitorio. del PRODUCCIÓN, S. DE R.L. DE C.V.
Reglamento Interno de la
Comisión Nacional de Hidrocarburos

Zar,
GEA

GC FELIPE ORTUÑNO E

DIRECTOR GENERAL DE

OHN ASHLAND SH
REPRESENTANTE LEGAL

EVALUACIÓN DEL POTENCIAL TALOS ENERGY OFFSHORE MEXICO
PETROLERO 2,S. DER.L. DEC.V.

Con fundamento en los artículos 20, y Cuarto y Quinto
Transitorios del Reglamento Interno de la Comisión Nacional
de Hidrocarburos, así como en el oficio número 200.036/15
de fecha 18 de mayo de 2015

¿Y
AE 7

os Im A f

Área Contractual 2

Contrato No. CNH-RO1-L01-A2/2015

POR “COMISION NACIONAL DE POR “EL CONTRATISTA”
HIDROCARBUROS”

C. GASPAR FRANCO HERNÁNDEZ OTHY LLOYD DAVIES
DIRECTOR GENERAL DE REPRESENTANTE LEGAL

DICTÁMENES DE EXTRACCIÓN PREMIER OIL EXPLORATION AND

Con fundamento en los artículos 20, y Cuarto y Quinto PRODUCTION MEXICO S.A. DE C.V,

Transitorios del Reglamento Interno de la Comisión Nacional
de Hidrocarburos

POR “LOS OBLIGADOS
SOLIDARIOS”

SR. IVÁN RAFAEL SANDREA SILVA
REPRESE 'ANTE LEGAL
MEAR EXPLORACIÓN Y
PRODUCCIÓN, S, DER.L. DE C.V.

SR, READ BRYAN TAYLOR
REPRESENTANTE LEGAL
SIERRA 08:G EXPLORACIÓN Y
PRODUCCIÓN, S. DE R,L, DE C.V.

HN ASHLAND (o ce o

AAN STAND LEGAL
TALOS ENERGY OFFSHORE MEXICO
2, S.DER.L. DEC.V.

69

h Li hla

Contrato No. CNH-RO01-L01-42/2015

POR “LOS OBLIGADOS
SOLIDARIOS”

SK, TIMOTHY LLOYD DAVIES
REPRESENTANTE LEGAL
PREMIER OIL EXPLORATION AND
PRODUCTION MEXICO S.A. DE C.V.

SR. IVÁN RAFAEL SANDREA SILVA

SIERRA OIL £ GAS, S. DE R.L. DE C.V.

(7

SR. SALVADOR BELTRÁN DEL RÍO
MADRID
REPRESENTANTE LEGAL
SIERRA OIL € GAS, S. DE R.L. DE C.V.

Ela LS Mz

SR. WILLIAM STANLEY MOSS III
REPRESENTANTE LEGAL
TALOS ENERGY, LLC

Es

THY LLOYD DAVIES
REPRESENTANTE LEGAL

E

PREMIER OIL PLC or 7

» Lp, e

Área Contractuel 2

ze

Contrato No. CNH-RO1-LO1-A2/2015

ANEXO 1

COORDENADAS Y ESPECIFICACIONES DEL ÁREA
CONTRACTUAL

D

(A ES

y LN
eee eZ

Contrato No. CNH-RO1-L01-A2/2015

Coordenadas y Especificaciones del Área Contractual

Superficie aproximada 194,452 km?
L Coordenadas Geográficas:

Vértice [Latitud Norte Longitud Oeste |

1 942 32' 00" 18221" 00"
2 949 20' 00" 18221' 00"
El 94% 20' 00" 182 16' 00"
4 94% 32' 00" 182 1600"

E
Nlé
E

Ñ

BESO PEO ECHO AE EMO PURO oO aro BUON ago seo

magos

mega

a

MORI IORUN eo

1-4
A
'
'
A
'

E dE AAA L 3

E im Jj b
ias Ar ode

E E

E Tabasco E

Veracruz 2

[7] Area Contractual Bloque 2 || *

e  Vérticos
Población Urbana

ireson
iron

Pri O O O OR A RO a eo do BIO

3. Profundidad: Sin restricciones de profundidad

Y
VOZ PR

traclual 2

a

Contrato No. CNH-RO1-LO1-A2/2015

ANEXO 2

GARANTÍA CORPORATIVA

ERA
(ae 2
2 E Y
EE Ma)
Contrato No. CNH-RO1-L01-A2/2015

GARANTÍA CORPORATIVA

SUSCRITA POR

L]

EN FAVOR DE

COMISIÓN NACIONAL DE HIDROCARBUROS

2 Área Contractual 2 d
Contrato No. CNH-RO1-LO1-A2/2015

Contrato de Garantía

El presente Contrato de Garantía (la “Garantía”) se suscribe el __ de ____ de
por , Una empresa organizada y existente conforme a las leyes de en
calidad de garante (cl “Garante”), en favor de los Estados Unidos Mexicanos, por conducto de la
Comisión Nacional de Hidrocarburos de México, en calidad de beneficiario (en adelante, el
“Beneficiario”), en relación con cl Contrato para la Exploración y Extracción de Hidrocarburos
bajo la Modalidad de Producción Compartida, de fecha __ de de suscrito entre el
Beneficiario por una parte, y (la “Empresa Participante”) por la otra,
(según el mismo vaya a ser modificado de acuerdo con sus términos, el “Contrato”). Todos los
términos escritos con mayúscula inicial pero no definidos de otra forma en esta Garantía tendrán
el significado que se les da a los mismos en el Contrato.

CLÁUSULA 1
GARANTÍA

(a) El Garante, en este acto de manera solidaria, incondicional e irrevocable,
garantiza al Beneficiario, como obligado principal y no meramente como fiador, el pago total,
puntual y completo de cualesquiera cantidades que la Empresa Participante deba pagar al
Beneficiario en virtud del Contrato, así como el cumplimiento puntual y oportuno de todas y
cada una de las obligaciones de la Empresa Participante, de conformidad con el Contrato. Esta
Garantía constituye una garantía de pago y de cumplimiento y no meramente de cobranza, la cual
deberá permanecer en pleno vigor y efecto hasta que todas las obligaciones de la Empresa
Participante garantizadas por la misma, sean pagadas o cumplidas en su totalidad, sujeto a la
Cláusula 2 de esta Garantía. Hasta donde sea permitido por la Normatividad Aplicable, el
Garante renuncia a todas las excepciones o beneficios a que tenga derecho por ley o por
cualquier otro medio, en su calidad de fiador o garante,

(b) La garantía de pago y cumplimiento dispuesta en esta Garantía constituye una
garantía continua, absoluta e incondicional y deberá aplicarse a todas las obligaciones en virtud
del Contrato cuando éstas se originen. Sin limitar la generalidad de lo anterior, la garantía del
Garante no será liberada, extinguida o de otra forma afectada por: (i) cualesquiera cambios en el
nombre, actividades autorizadas, existencia legal, estructura, personal o propiedad directa o
indirecta de la Empresa Participante; (ii) insolvencia, quiebra, reorganización o cualquier otro
procedimiento similar que afecte a la Empresa Participante o a sus respectivos activos, o (iii)
cualquier otro acto u omisión o retraso de cualquier tipo de la Empresa Participante, el
Beneficiario o cualquier otra Persona.

(c) En la medida permitida por la Normatividad Aplicable, el Garante conviene que,
sin la notificación y sin la necesidad de una confirmación, consentimiento o garantía adicional de
su parte, las obligaciones de la Empresa Participante aquí garantizadas podrán ser en ocasiones,
de conformidad con el Contrato, renovadas, ampliadas, incrementadas, aceleradas, modificadas,
reformadas, transigidas, renunciadas, liberadas o rescindidas, todo lo anterior sin impedir o
afectar la obligación del Garante conforme a esta Garantía. El Beneficiario no estará obligado a
ejercitar recurso alguno contra la Empresa Participante antes de tener cl derecho a exigir cl
cumplimiento o recibir el pago del Garante de las obligaciones aquí garantizadas.

UN)
7

IN AL

ares co oz ño )
7

Contrato No. CNH-RO1-L04-A2/2015

CLÁUSULA 2
RESTITUCIÓN

Las responsabilidades del Garante en virtud de esta Garantía deberán ser
automáticamente restituidas en caso de y hasta el punto en que, por cualquier razón, cualquier
pago o cumplimiento hecho por o en nombre de la Empresa Participante en relación con las
obligaciones aquí garantizadas, se recupere de o se reembolse por el Beneficiario o cualquier otra
parte como resultado de cualquier procedimiento de quiebra, insolvencia, reorganización o
cualquier otro,

CLÁUSULA 3
DECLARACIONES Y GARANTÍAS

El Garante en este acto declara y garantiza que: (i) tiene plena capacidad jurídica para la
celebración y cumplimiento de esta Garantía; (11) ha cumplido con todos los requerimientos
corporativos y de otra naturaleza necesarios para la celebración y cumplimiento de esta Garantía;
(iii) ha obtenido todas las autorizaciones corporativas y de otra naturaleza necesarias para la
celebración y cumplimiento de esta Garantía, y (iv) esta Garantía constituye una obligación
legal, válida y vinculante de dicho Garante la cual puede hacerse valer en su contra de acuerdo

con sus términos.

CLÁUSULA 4
VALIDEZ

Si cualquier disposición de esta Garantía o la aplicación de la misma a cualquier
circunstancia se declara por cualquier motivo nula o no exigible, el resto de esta Garantía y la
aplicación de dicha disposición a otras cirewnstancias no deberá verse afectada por tal

circunstancia.

CLÁUSULA 5
LEY APLICABLE Y ARBITRAJE

(a) Esta Garantía se regirá e interpretará de conformidad con la legislación federal de
los Estados Unidos Mexicanos.

(b) El Garante y el Beneficiario convienen que lo establecido en la Cláusula 26 le
será aplicable a cualquier controversia derivada o relacionada con esta Garantía. El Garante
acepta que, a solicitud del Beneficiario, cualquier procedimiento de resolución de controversias
en virtud de esta Garantía podrá consolidarse con cualquier procedimiento arbitral iniciado en
virtud del Contrato. Cuando haya necesidad de que las partes del arbitraje nombren a algún
miembro del tribunal, el Garante y, en su caso el Contratista y cualquier otro garante, nombrarán

a uno en forma conjunta.

(o) El Garante conviene en pagar todos los Costos, gastos y honorarios razonables y
documentados, incluyendo honorarios de abogados, en que el Beneficiario pueda incurrir en la

ejecución de esta Garantía.
29,
5 NN) AY

e con 2

Le

AN
se
29

Contrato No. CNH-RO1-LO1-A2/2015

CLÁUSULA 6
NOTIFICACIONES

Cualquier notificación u otra comunicación relacionada con esta Garantía deberá de
hacerse por escrito y entregarse personalmente, por mensajería, por correo certificado o
registrado (o en una forma sustancialmente similar al correo) en la forma siguiente;

Sia la CNH:

Si a la Empresa Participante:

Si al Garante:

Cualquiera de las partes de esta Garantía podrá, mediante una notificación por escrito a
las otras partes, cambiar la dirección a la cual deberán de estar dirigidas las notificaciones.
Cualquier notificación u otra comunicación, deberá de considerarse que ha sido realizada al
momento de recepción por el destinatario. Todas las comunicaciones en relación con esta
Garantía deberán ser en español.

CLÁUSULA 7
IDIOMA

Esta Garantía se celebra en el idioma español. Cualquier traducción de esta Garantía será
únicamente para efectos de conveniencia y no será considerada para la interpretación de la

misma.

Area Contractual 2

RT
q

Contrato No. CNH-RO1-L01-A2/2015

CLÁUSULA 8
EJEMPLARES

Esta Garantía podrá ser firmada por las partes de la misma en ejemplares separados, cada
uno de las cuales cuando sea firmado y entregado se considerará un original, pero todos los
ejemplares en su conjunto deberán constituir uno solo y el mismo instrumento.

EN TESTIMONIO DE LO CUAL, las partes firman esta Garantía en la fecha
mencionada al principio de la misma.

[XXX],
como Garante

Por:

Nombre:
Título:

CONVIENE Y ACEPTA:
COMISIÓN NACIONAL DE HIDROCARBUROS

Como Beneficiario

Por:

Nombre:
Título:

Contrato No. CNH-RO1-LO1-A2/2015

ANEXO 3

PROCEDIMIENTOS PARA DETERMINAR
LAS CONTRAPRESTACIONES DEL ESTADO
Y DEL CONTRATISTA

o EDO
El e Área Contractual 2 da de

Contrato No. CNH-R01-L01-42/2015

PROCEDIMIENTOS PARA DETERMINAR LAS CONTRAPRESTACIONES DEL

ESTADO Y DEL CONTRATISTA

El presente Anexo establece los términos y condiciones bajo los cuales deberá realizar el cálculo
y pago de las Contraprestaciones aplicables a este Contrato para cualquier Mes durante la
vigencia del mismo, de conformidad con lo previsto en la Ley de Ingresos sobre Hidrocarburos
vigente al momento del fallo por el que se adjudicó el Contrato.

1, Precio Contractual

1,1,

(b)

El Precio Contractual para cada tipo de Hidrocarburo será determinado con base en
lo estipulado en la Ley de Ingresos sobre Hidrocarburos, conforme al procedimiento

establecido en este Anexo 3.

Para cada Período se calcularán las Contraprestaciones señaladas en las Cláusulas
16.2, incisos (b) y (c), y 16.3, incisos (a) y (b), con basc en el Precio Contractual de
cada tipo de Hidrocarburo, que se determinará de acuerdo con los criterios
establecidos en este Anexo 3,

Para los efectos de este Anexo 3 se entenderá por f el subíndice correspondiente al
Período. En el caso que las Actividades Petroleras se realicen en un Período que no
comprenda el Mes completo, el Período será el número de Días que efectivamente

operó este Contrato.

El Precio Contractual del Petróleo se determinará por Barril conforme a lo siguiente:
En caso que, durante el Período, el Contratista comercialice al menos el cincuenta
por ciento (50%) del volumen de Petróleo que le sea entregado en el Período, con
base en Reglas de Mercado o exista el compromiso de dicha comercialización
(incluyendo contratos de venta de largo plazo en los que el precio se determine
por Reglas de Mercado), el Precio Contractual del Petrólco en el Período en el que
se registre la comercialización será igual al precio de venta promedio observado,
ponderado por el volumen que en cada caso corresponda, al que el Contratista
haya realizado o comprometido la comercialización.

En el caso de cualquier volumen que el Contratista venda o entregue a una Filial o
parte relacionada, que sea a su vez comercializado a un tercero sin algún
tratamiento o procesamiento intermedio, el precio de venta y el volumen
correspondientes a la transacción de la Filial o parte relacionada con el tercero
podrán ser considerados en el cálculo del Precio Contractual del Petróleo en el

Período.

En caso que, durante el Período, el Contratista no comercialice con base en Reglas
«e Mercado al menos el cincuenta por ciento (50%) del volumen de Petróleo que
le sea entregado en el Período, pero sí exista comercialización del Petróleo
correspondiente al Área Contractual por parte del Comercializador con base en
Reglas de Mercado, el Precio Contractual del Petróleo en cel Período será el AU

se
Contrato No. CNH-RO1-L01-A2/2015

promedio, ponderado por el volumen correspondiente, que reporte el
Comercializador,

(c) Si al finalizar el Período correspondiente no se ha registrado comercialización
bajo Reglas de Mercado por parte del Contratista, de al menos el cincuenta por
ciento (50%) del volumen de Petróleo que le sea entregado en el Período, o por
parte del Comercializador, el Precio Contractual del Petróleo se calculará a través
del uso de la fórmula correspondiente, en función del grado API y contenido de
azufie correspondiente al Petróleo extraído en el Área Contractual en el Período,
Lo anterior considerando los precios para los erudos marcadores Light Louisiana
Sweet (LLS) y Brent, publicados en el Período por una compañía internacional
especializada en la publicación de información de referencia sobre precios, de

acuerdo a lo siguiente:

i. Si el Contratista comercializó menos del cincuenta por ciento (50%) del
volumen de Petróleo que le sea entregado en el Período, o si se realizó
comercialización con partes relacionadas por parte del Contratista o del
Comercializador, el Precio Contractual del Petróleo será el promedio de los
precios calculados a través del uso de la fórmula correspondiente a la fecha de
cada operación de comercialización, utilizando los precios de los marcadores
de dicha fecha, ponderado de acuerdo con el volumen involucrado en cada
transacción realizada en el Período.

ii. Si no se realizó comercialización, debido a que el volumen de Petróleo
producido en el Período y registrado en el Punto de Medición se mantuvo
almacenado bajo la propiedad del Contratista o del Comercializador, el Precio
Contractual del Petróleo se calculará a través del uso de la fórmula
correspondiente, considerando el promedio simple de los precios de los
marcadores durante el Período.

Las fórmulas para calcular el Precio Contractual del Petróleo referidas son:

Contractual
API < 21.0% PC». = 0.481 + LLS¿ + 0.508 * Brent; — 3.678 + S

Grado API del Petróleo Fórmula aplicable para la determinación del Precio
crudo extraído en el Área : a
Contractual del Petróleo IN

21.0 < API < 31.19 PC; = 0.198 LLS, + 0.814 + Brent; — 2,522 + S

31.19 < API < 39.02 PC», = 0.167 » LLS, + 0.840 : Brent, — 1814-5
API > 39.09 PC», = 0.0800 - LLS; + 0.920 - Brent; NS

Donde: q y)
PCp,: = Precio Contractual del Petróleo en el Período ?. L AL

Área Contractual eS :
SS

(d)

Contrato No. CNH-RO1-LO1-A2/2015

API= Parámetro de ajuste por calidad, utilizando el promedio ponderado de
Grados API del Petróleo producido en el Árca Contractual en el Período /.

LLS¿= Precio promedio de mercado del Crudo Louisiana Light Sweet (LLS) en el
Período £.

Brent;= Precio promedio de mercado del Crudo Brent ICE en el Período £.

S= Parámetro de ajuste por calidad, utilizando el valor del porcentaje promedio
ponderado de azufre en el Petróleo producido cn el Área Contractual considerando
dos decimales (por ejemplo, si es 3% se utiliza 3,00).

Las fórmulas para determinar el Precio Contractual podrán ser actualizadas en este
Contrato para reflejar los ajustes estructurales en el mercado de los Hidrocarburos,
con base en la información que la Secretaría de Hacienda publique en el reporte
anual al que se refiere el artículo 5 de la Ley de Ingresos sobre Hidrocarburos.

En caso que los precios de los crudos marcadores LLS y Brent dejen de ser
publicados, la Secretaría de Hacienda establecerá una nueva fórmula considerando
otros crudos marcadores que sean comercializados con liquidez y que sean
representativos de las condiciones de mercado.

En caso que en el mercado exista un tipo de Petróleo que presente las mismas
características de calidad (mismos grados API y mismo contenido de azufre) que
el Petróleo producido en el Área Contractual durante el Período correspondiente,
el Precio Contractual del Petróleo a emplear conforme este inciso (€), podrá ser
calculado considerando el precio de mercado del Petróleo referido que sea libre a
bordo (Free on board/“FOB”), en sustitución del valor estimado a través de la

fórmula correspondiente.

Para efectos del párrafo anterior, el Contratista deberá presentar la documentación
con información verificable, publicada en el Período por una compañía
internacional especializada en la publicación de información de referencia sobre
precios, que demuestre que el tipo de Potróleo propuesto posee los mismos grados
API y mismo contenido de azufte que el Petróleo producido en el Área
Contractual, conforme las mediciones que realice la CNH en el Período.

En caso que el Precio Contractual del Petróleo en el Período inmediato anterior o
en los dos Períodos inmediatos anteriores haya sido determinado a través de las
fórmulas establecidas en el inciso (c) de este numeral, y que durante el Período de
que se trate exista comercialización de Petróleo con base en Reglas de Mercado
por parte del Contratista o del Comercializador conforme los incisos (a) y (b) de
este numeral, el Precio Contractual del Petróleo en el Período se determinará
conforme a la siguiente fórmula, siempre que la diferencia entre el precio
estimado por la fórmula y el precio observado en la comercialización de Petróleo
con base en Reglas de Mercado en el Período t sea menor o igual al cincuenta por
ciento (50%) del precio observado:

Área Contractual 2

e

2

UN
aL
(e)

Contrato No. CNH-RO1-L01-A2/2015

» 162 162
_ PreciOcomerciatización: X ico V Pepa E VCer-
PCpp= Pos

Donde:

PCp,. = Precio Contractual del Petróleo en el Período £.
PreciOcomerciatización, = Precio observado en la comercialización de Petróleo

con base en Reglas de Mercado en el Período £.

A VP»¿-¡ =Sumatoria del volumen de producción del Petróleo registrado en el
Punto de Medición en los Períodos t, t — 1 y en su caso, t— 2,

45% VCp;-¡=Sumatoria del Valor Contractual del Petróleo en el Período £ — 1, y
en su caso, t— 2.

VPp,¿= Volumen de producción de Petróleo registrado en el Punto de Medición en
el Período t.

En caso que la diferencia entre el precio estimado por la fórmula y el precio
observado en la comercialización de Petróleo con base en Reglas de Mercado en
el Período £ sea superior al cincuenta por ciento (50%) del precio observado, el
Precio Contractual del Petróleo en el Período se determinará de la siguiente forma:

i. Si el precio estimado por la fórmula es mayor al precio observado, el Precio
Contractual será:

PCp¿ = PreciOcomerctalización: X 1,5

ii. Si el precio estimado por la fórmula es menor al precio observado, el Precio
Contractual será

PCp, = PreciOcomerciatización: X 0.5

Cualquier variación en el Valor Contractual del Petróleo producido en el Período
inmediato anterior o en los dos Períodos inmediatos anteriores, que persista
considerando la determinación del Precio Contractual conforme lo establecido en
este inciso (d) y el precio observado bajo Reglas de Mercado, podrá ser solventada
dentro de los tres (3) Períodos subsecuentes a través de ajustes que determine la
Secretaría de Hacienda, como parte de sus atribuciones de verificación, conforme
lo establecido en el numeral 8.4 de este Anexo 3.

Para que el precio que resulte de la comercialización realizada por parte del
Contratista sea considerado en la determinación del Precio Contractual del
Petróleo, el Contratista deberá haber comunicado previamente al cierre 12 VÍ
Período, las características relevantes de la comercialización realizada, intayendo ML
los aspectos para determinar el precio Mi con base en Reglas de Mercado.

Área cnn 2

e (ha

¡US

15.

(a)

(b)

(o)

Contrato No. CNH-RO1-L04-A2/2015

Independientemente de lo anterior, el Contratista deberá reportar los ingresos
totales, el volumen de Petróleo y el precio promedio ponderado que obtenga,
derivados de la comercialización del Petróleo que le corresponda como
Contraprestaciones.

El Precio Contractual de los Condensados se determinará por Barril conforme a lo
signiente:

En caso que, durante el Período, el Contratista comercialice al menos el cincuenta
por ciento (50%) del volumen de Condensados que le sea entregado en el Período,
con base en Reglas de Mercado o exista el compromiso de dicha
comercialización, incluyendo contratos de venta de largo plazo en los que el
precio se determine por Reglas de Mercado, el Precio Contractual de los
Condensados en el Período en el que se registre la comercialización será igual al
precio de venta promedio observado, ponderado por el volumen que en cada caso
corresponda, al que el Contratista haya realizado o comprometido la

comercialización.

En el caso de cualquier volumen que el Contratista venda o entregue a una Filial o
parte relacionada, que sea a su vez comercializado a un tercero sin algún
tratamiento o procesamiento intermedio, el precio de venta y el volumen
correspondientes a la transacción de la Filial o parte relacionada con el tercero
podrán ser considerados en el cálculo del Precio Contractual de los Condensados

en el Período.

En caso que, durante el Período, el Contratista no comercialice con base en Reglas
de Mercado al menos el cincuenta por ciento (50%) del volumen de Condensados
que le sea entregado en el Período, pero sí exista comercialización de los
Condensados correspondientes al Área Contractual por parte del Comercializador
con base en Reglas de Mercado, el Precio Contractual de los Condensados en el
Período será el precio promedio, ponderado por el volumen correspondiente, que

reporte el Comercializador.

Si al finalizar el Período correspondiente no se ha registrado comercialización
bajo Reglas de Mercado por parte del Contratista, de al menos el cincuenta por
ciento (50%) del volumen de Condensados que le sea entregado en el Período, o
por parte del Comercializador, el Precio Contractual de los Condensados se
calculará considerando el precio promedio para el crudo marcador Brenf
publicado en el Período * por una compañía internacional especializada en la
publicación de información de referencia sobre precios, de acuerdo a lo siguiente:

i. Si el Contratista comercializó menos del cincuenta por ciento (50%) del
volumen de Condensados que le sea entregado en el Período y el
Comercializador no realizó transacción alguna, o si se realizó
comercialización con partes relacionadas por parte del Contratista o del
Comercializador, el Precio Contractual de los Condensados será el promedio
de los precios calculados mediante fórmula a la fecha de cada operación de

¿ ( 18

,, Área Contractual 2

)
12

Contrato No. CNH-RO1-LO1-A2/2015

comercialización, utilizando los precios del crudo marcador de dicha fecha,
ponderado de acuerdo al volumen involucrado en cada transacción realizada

en el Período.

ii. Si no se realizó comercialización debido a que el volumen de Condensados
producido en el Período y registrado en el Punto de Medición se mantuvo
almacenado bajo la propiedad del Contratista o Comercializador, el Precio
Contractual de los Condensados se calculará a través del uso de la fórmula
correspondiente, considerando el promedio simple del precio del marcador
durante el Período.

La fórmula para calcular el Precio Contractual de los Condensados es:

PCc,; = 6.282 + 0.905Brentp;

Donde:
PC¿¿ = Precio Contractual de los Condensados en el Período t.

Brentp¿= Precio del Crudo Brent ICE en el Período t.

La fórmula para determinar el Precio Contractual podrá ser actualizada en este
Contrato para reflejar los ajustes estructurales en el mercado de los Hidrocarburos,
con base en la información que la Secretaría de Hacienda publique en el reporte
anual al que se refiere el artículo 5 de la Ley de Ingresos sobre Hidrocarburos.

En caso que el precio del crudo marcador Brent «deje de ser publicado, la
Secretaría de Hacienda establecerá una nueva fórmula considerando otro u otros
marcadores que sean comercializados con liquidez y que sean representativas de
las condiciones de mercado.

(d) En caso que el Precio Contractual de los Condensados en el Período inmediato
anterior o en los dos Períodos inmediatos anteriores haya sido determinado a
través de la fórmula establecida en el inciso (c) de este numeral, y que durante el
Período de que se trate exista comercialización de Condensados con base en
Reglas de Mercado por parte del Contratista o del Comercializador conforme los
incisos (a) y (b) de este numeral, el Precio Contractual de los Condensados en el
Período se determinará conforme a la siguiente fórmula, siempre que la diferencia
entre el precio estimado por la fórmula y el precio observado en la
comercialización de los Condensados con base en Reglas de Mercado en el
Período t sea menor o igual al cincuenta por ciento (50%) del precio observado:

Marí 162 162
PreciOcomerciatización, X Bizo VPer-i jo V Cos;

VPcs
onde: q PIN
Dond l 4 de Gr

Área Contractual 2%

PV A

PCcr=

(e)

Contrato No. CNH-RO?-1.01-A2/2015

PCcs = Precio Contractual de los Condensados en el Período £.
PreciOcomercialización, = Precio observado en la comercialización de

Condensados con base en Reglas de Mercado en el Período £.

a VPe¿-¡ =Sumatoria del Volumen de Producción de Condensados registrado
en el Punto de Medición en los Períodos £, t — 1 y en su caso, t— 2.

E VCc¿-¡"Sumatoria del Valor Contractual de los Condensados en el Período
t— 1, y en su caso, E — 2.

VPc« Volumen de Producción de Condensados registrado en el Punto de
Medición en el Período £.

En caso que la diferencia entre el precio estimado por la fórmula y el precio
observado en la comercialización de Condensados con base en Reglas de Mercado
en el Período t sea superior al cincuenta por ciento (50%) del precio observado, el
Precio Contractual de los Condensados en el Período se determinará de la

siguiente forma:

i. Si el precio estimado por la fórmula es mayor al precio observado, el Precio
Contractual será:

PCp+ = PreciOcomercialización: X 15

ii. Si el precio estimado por la fórmula es menor al precio observado, el Precio
Contractual será

PCp: = PreciOcomerciatización, X 0.5

Cualquier variación en el Valor Contractual de los Condensados producidos en el
Períoda inmediato anterior o en los dos Períodos inmediatos anteriores, que
persista considerando la determinación del Precio Contractual conforme lo
establecido en este inciso (d) y el precio observado bajo Reglas de Mercado, podrá
ser solventada dentro de los tres (3) Períodos subsecuentes a través de ajustes que
determine la Secretaría de Hacienda, como parte de sus atribuciones de
verificación, conforme lo establecido en el numeral 8.4 de este Anexo 3.

Para que el precio que resulte de la comercialización realizada por parte del
Contratista sea considerado en la determinación del Precio Contractual de los
Condensados, el Contratista deberá haber comunicado previamente al cierre del
Período las características relevantes de la comercialización realizada, incluyendo
los aspectos para determinar el precio aplicable con base en Reglas de Mercado.
Independientemente de lo anterior, el Contratista deberá reportar los ingresos
totales, el volumen de Condensados y el precio promedio ponderado que obtenga,
derivados de la comercialización de los Condensados que le correspondan como

Contraprestaciones.

Y

PS

q procole
AN INN

1.6.

(a)

(b)

(e)

(4)

(e)

Contrato No. CNH-RO1-LO1-A2/2015

El Precio Contractual del Gas Natural y de sus componentes se determinará, por
separado, por unidad calórica (millón de BTU) conforme a lo siguiente:

El Precio Contractual del Gas Natural considerará, en la proporción que
corresponda, cl valor unitario y el volumen que corresponda a la comercialización
del Gas Natural (metano) y de cada uno de sus otros componentes (etano, propano

y butano),

En caso que, durante el Período, el Contratista comercialice al menos el cincuenta
por ciento (50%) del volumen de Gas Natural que le sea entregado en el Período,
con base en Reglas de Mercado o exista el compromiso de dicha comercialización
(incluyendo contratos de venta de largo plazo en los que el precio se determine
por Reglas de Mercado), el Precio Contractual del Gas Natural en el Periodo en el
que se registre la comercialización será igual al precio de venta promedio
observado, ponderado por la equivalencia calórica en millones de BTU del
volumen que en cada caso corresponda, al que el Contratista haya realizado o
comprometido la comercialización.

En el caso de cualquier volumen que el Contratista venda a una Filial o parte
relacionada, que sea a su vez comercializado a un tercero sin algún tratamiento o
procesamiento intermedio, el precio de venta y el volumen correspondientes a la
transacción de la Filial o parte relacionada con el tercero podrán ser considerados
en el cálculo del Precio Contractual del Gas Natural en el Período.

En caso que, durante el Período, el Contratista no comercialice al menos el
cincuenta por ciento (50%) del volumen de Gas Natural que le sea entregado en el
Período con base en Reglas de Mercado, pero sí exista comercialización del Gas
Natural por parte del Comercializador con base en Reglas de Mercado, el Precio
Contractual del Gas Natural en el Período será el precio promedio, ponderado por
la equivalencia calórica en millones de BTU del volumen correspondiente, que

reporte el Comercializador,

Si al finalizar el Período correspondiente el Contratista comercializó menos del
cincuenta por ciento (50%) del volumen de Gas Natural que le sea entregado en el
Período con base en Reglas de Mercado y el Comercializador no realizó
transacción alguna, o si se realizó comercialización con partes relacionadas por
parte del Contratista o del Comercializador, el Precio Contractual del Gas Natural
será el promedio de los precios determinados a partir de los precios diarios que
fije la Comisión Reguladora de Energía para el punto en el que el Gas Natural
producido al amparo de este Contrato ingrese en el Sistema de Transporte y
Almacenamiento Nacional Integrado a la fecha de cada operación de
comercialización, ponderado por la equivalencia calórica en millones de BTU del
volumen involucrado en cada transacción realizada en el Período.

En caso que el Precio Contractual del Gas Natural en el Período inmediato
anterior o en los dos Períodos inmediatos anteriores hayan sido determinados a
través de la fórmula establecida en el inciso (d) de este numeral, va que durante el

br

S

>

Ds H

Contrato No. CNH-R01-1.01-42/2015

Periodo de que se trate exista comercialización del Gas Natural con base en
Reglas de Mercado por parte del Contratista o del Comercializador conforme los
incisos (b) y (c) de este numeral, el Precio Contractual del Gas Natural en el
Periodo se determinará conforme a la siguiente fórmula, siempre que la diferencia
entre el precio estimado por la fórmula y el precio observado cn la
comercialización de Gas Natural con base en Reglas de Mercado en el Período £
sea menor o igual al cincuenta por ciento (50%) del precio observado:

sect 162 -_ y 162
PreciOcomerciatización: X Vico V Papa — jo V Cat;
VPos

PCor=

Donde:

PC¿,, = Precio Contractual del Gas Natural en el Período £.
PreciOcomerciatización, = Precio observado en la comercialización de Gas Natural
con base en Reglas de Mercado en el Período t.

pue VPG¿-; =Sumatoria del Volumen de Producción de Gas Natural registrado

en el Punto de Medición en los Períodos £, t — 1 y en su caso, t — 2,

y VC¿-¡—Sumatoria del Valor Contractual de Gas Natural en el Período t —
1, y en su caso, t— 2.

VP¿¿= Volumen de Producción de Gas Natural registrado en el Punto de
Medición en el Período t y expresado en su equivalencia calórica en millones de

BTU, según se trate de Gas Natural (metano) o de cada uno de los componentes
que lo constituyen (etano, propano y butano) en la proporción que corresponda.

En caso que la diferencia entre el precio estimado por la fórmula y el precio
observado en la comercialización de Gas Natural con base en Reglas de Mercado
en el Período t sea superior al cincuenta por ciento (50%) del precio observado, el
Precio Contractual del Gas Natural en el Período se determinará de la siguiente

forma:

i. Si el precio estimado por la fórmula es mayor al precio observado, el Precio
Contractual será:

PCp: = PreciOcomerciatización, X 1.5

li. Si el precio estimado por la fórmula es menor al precio observado, el Precio
Contractual será

PCp¿ = PreciOcomerciatización: X 0.5

Cualquier variación en el Valor Contractual del Gas Natural producido en el

Área Confractual 2

¡yA
7)

AT 00)

DN

0)

1.8,

Contrato No. CNH-RO1-LO1-A2/2015

Período inmediato anterior o en los dos Períodos inmediatos anteriores, que
persista considerando la determinación del Precio Contractual conforme lo
establecido en este inciso (e) y el precio observado bajo Reglas de Mercado, podrá
ser solventada dentro de los tres (3) Períodos subsecuentes a través de ajustes que
determine la Secretaría de Hacienda, como parte de sus atribuciones de
verificación, conforme lo establecido en el numeral 8.4 de este Anexo 3.

Para que el precio que resulte de la comercialización realizada por parte del
Contratista sea considerado en la determinación del Precio Contractual del Gas
Natural, el Contratista deberá haber comunicado previamente al cierre del Período
las características relevantes de la comercialización realizada incluyendo los
aspectos para determinar el precio aplicable con base en Reglas de Mercado.
Independientemente de lo anterior, el Contratista deberá reportar los ingresos
totales, el volumen de Gas Natural y el precio promedio ponderado que obtenga,
derivados de la comercialización del Gas Natural que le correspondan como

Contraprestaciones.

En cada Período, en el caso de ventas de Hidrocarburos por parte del Contratista o
del Comercializador, que no sean libres a bordo (I'ree on board/“FOB”) en el Punto
de Medición, el Precio Contractual en el Punto de Medición será el equivalente, en
Dólares por unidad de medida respectiva, de los ingresos netos observados recibidos
por la comercialización de cada tipo de Hidrocarburo, considerando los costos
necesarios observados de transporte, Almacenamiento, logística y todos los demás
costos incurridos para el traslado y comercialización de Hidrocarburos entre el Punto
de Medición y el punto de venta, dividido entre el volumen de Petróleo crudo,
Condensados y Gas Natural, según sea el caso, medido en el Punto de Medición.

En estos casos, el Precio Contractual del Período se ajustará considerando una
reducción al valor establecido conforme los numerales 1.4 a 1.6 de este Anexo 3.
Dicha reducción será igual al resultado de dividir el costo total de transporte,
Almacenamiento y logística incurrido para cada tipo de Hidrocarburo y reportado
durante el Período entre el volumen de Hidrocarburos medido y el registrado en el

Período,

Para lo establecido en el numeral 1.7 anterior se considerarán únicamente los costos
que sean justificadamente necesarios, incluyendo la contratación de servicios e
infraestructura de transporte, Almacenamiento, tratamiento, acondicionamiento,
procesamiento, licuefacción (en el caso del Gas Natural), comercialización y seguros.

En cualquier caso los costos de transporte, Almacenamiento y logística incurridos
deberán ajustarse a las Reglas de Mercado y a las tarifas reguladas publicadas que
resulten aplicables. En caso que los costos mencionados resulten de acuerdos con
partes relacionadas, se deberán seguir las reglas relativas a los precios de
transferencia establecidas en el Anexo 4.

No se incluirán entre los costos necesarios de transporte, Almacenamiento y logística

a que hace referencia el numeral 1.7, los siguientes: L UL

a

Ñ
¿A a

Contrato No. CNH-RO1-LO1-A2/2015

(a) Los costos por el servicio de comercialización o costos financieros asociados a la
cobertura de dichos Hidrocarburos;

(b) Intereses u otros costos asociados al financiamiento de las actividades;

(0) Los costos que resulten de negligencias o conductas dolosas por parte del
Contratista o que resulten de acciones del mismo que transgredan la Normatividad

Aplicable;

(d) Los costos asociados a la atención de derrames o emergencias ambientales que
sean resultado de acciones negligentes o dolosas del Contratista;

(e) Las Obligaciones de Carácter Fiscal que resulten aplicables, y
10) Las sanciones o penalizaciones.

1.10. La información relativa a la determinación de los Precios Contractuales deberá ser
presentada y registrada, por conducto del Operador, mediante el sistema informático
que el Fondo ponga a disposición del Contratista.

2. Valor Contractual de los Hidrocarburos en el Período t:
2.1. El Valor Contractual de los Hidrocarburos será determinado usando la siguiente fórmula:

VCH, = VCp, + VCg: + VCos
Donde:
VCH¿= Valor Contractual de los Hidrocarburos en el Período t.
VCp¿= Valor Contractual del Petróleo en el Período t.
VC¿= Valor Contractual del Gas Natural en el Periodo €.
VC¿¿= Valor Contractual de los Condensados en el Período t.

En caso que, derivado de situaciones de emergencia o siniestro ocurran derrames de
Hidrocarburos, para el cálculo del Valor Contractual de cada uno de los Hidrocarburos
se considerarán los volúmenes de Hidrocarburos que sean recuperados en las
actividades de respuesta a dicha de situaciones de emergencia o siniestro.

2,2, Para calcular el valor contractual de cada tipo de Hidrocarburo se usarán las siguientes
fórmulas:

(a) Valor Contractual del Petróleo en el Período £:

VCp: = PCp¿ * VPp
Donde:
VCp,*= Valor Contractual del Petróleo en el Período £.
PCp,,= El Precio Contractual del Petróleo en el Período t: El precio del Petróleo
producido en el Árca Contractual, en Dólaros por Barril, que se determina cada

1 NE
PEGAS

Contrato No. CNH-RO1-LO1-A2/2015

Período en cl Punto de Medición, conforme al numeral 1,4 de este Anexo 3.
VPp+> Volumen neto de producción de Petróleo registrado en cl Punto de

Medición en el Período £.
(b) Valor Contractual de los Condensados en el Período £:

VCc: = PC; * VPer
Donde:
VC¿¿= Valor Contractual de los Condensados en el Período £.
PC¿¿= El Precio Contractual de los Condensados en el Período t: El precio de los
Condensados producidos en el Área Contractual, en Dólares por Barril, que se
determina cada Período en el Punto de Medición, conforme al numeral 1.5 de este

Anexo 3.
VP¿= Volumen neto de Producción de Condensados registrado en el Punto de

Medición en el Período t.

(c) Valor Contractual de Gas Natural en el Período t:
VCoe =D PCogi *V Posa
i

Donde:

VC¿ ¿> Valor Contractual del Gas Natural en el Período £.

¡= Cada uno de los productos que constituyen el Gas Natural, según se trate de
metano, etano, propano o butano.

PCci” El Precio Contractual de cada componente que constituye el Gas Natural
en el Período t, en Dólares por miltón de BTU, que se determina cada Período en
el Punto de Medición, conforme al numeral 1.6 de este Anexo 3.

VP¿. ¿> Volumen neto de Producción, registrado en el Punto de Medición en el
Período t y expresado en su equivalencia calórica en millones de BTU, según se
trate de Gas Natural (metano) o de cada uno de sus otros componentes (etano,
propano y butano).

3,2. El Límite de Recuperación de Costos será el resultado de multiplicar el Porcentaje de
Recuperación de Costos por la suma del Valor Contractual de los Hidrocarburos y
los otros ingresos a que se refiere el numeral 8.5 de este Anexo 3, en el Mes de que

se trate, 9%

3.3. La Contraprestación referente a la Recuperación de Costos será e ZN resulte y
13 4 A AL
? Área Contractual 2 [a

3, Recuperación de Costos
3.1. — El Porcentaje de Recuperación de Costos aplicable en cada Período a este Contrato
durante su vigencia será de sesenta por ciento (60%).

Contrato No. CNH-RO1-LO1-A272015

menor entre el Límite de Recuperación de Costos aplicable en el Período y el monto
equivalente a los Costos reconocidos que sean Costos Recuperables en el Período
conforme al Anexo 4 de cste Contrato y a los lineamientos emitidos a este respecto
por la Secretaría de Hacienda vigentes a la fecha de adjudicación del Contrato. El
monto resultante serán los Costos Recuperables reconocidos recuperados por el
Contratista en el Período.

3.4, En caso que en cualquier Mes, el monto acumulado de todos los Costos Recuperables
insolutos sea superior al Límite de Recuperación de Costos, el Contratista sólo tendrá
derecho a recibir en dicho Mes el valor equivalente al Límite de Recuperación de
Costos para ese Mes. La porción de los Costos Recuperables reconocidos no
recuperados en un Período específico se acreditará como Costo Recuperable en
Períodos subsecuentes, sin devengar ningún tipo de interés.

3.5. Cualquier saldo remanente no pagado de los Costos Recuperables al término de la
vigencia del presente Contrato se entenderá extinguido, por lo que el Contratista no
tendrá derecho a recibir, reclamar o solicitar el pago de cualquier saldo insoluto.

3.6. El Fondo determinará los Costos reconocidos que sean Costos Recuperables en el
Período con base en la información referente a los Costos que el Contratista, por
conducto del Operador, registre en el sistema que el Fondo establezca para tal fin, así
como en la información de los Presupuestos y Programas de Trabajo aprobados por

la CNH.

4. Utilidad Operativa

4.1, La Utilidad Operativa se determinará para cada Período, siendo el resultado de restar
al valor que resulte de la suma del Valor Contractual de los Hidrocarburos y los otros
ingresos a que se refiere el numeral 8.5 de este Anexo 3, la Recuperación de Costos y
las Regalías efectivamente pagadas al Estado, de conformidad con la siguiente

fórmula;

YO, = VCH, + 14; — CR; Re

Donde:

UO¿= Utilidad Operativa en el Período t.

1A,= Los ingresos adicionales a que se refiere el numeral 8,5 de este Anexo 3.
VCH,= Valor Contractual de los Hidrocarburos en el Período t.

CR¿= Recuperación de Costos en el Período t.

R:= Regalías efectivamente pagadas al Estado en el Período t.

5. Contraprestación como porcentaje de la Utilidad Operativa H
5.1. El Estado recibirá el cincuenta y cinco punto noventa y nueve por ciento (55.99%) de la
Utilidad Operativa para el Mes de que se trate. x7

5.2, El Contratista recibirá el porcentaje remanente de la Utilidad Operativa en dicho

. DARA
INN O

Contrato No. CNH-RO1-LO1-42/2015

Mes, después del pago del porcentaje de la Utilidad Operativa en especie que le
corresponde al Estado y que se entrega al Comercializador.

5.3. Los porcentajes establecidos en los numerales 5.1 y 5,2 serán ajustados de
conformidad con el Mecanismo de Ajuste establecido en el numeral 8,3 de este

Anexo 3,
6. Resultado Operativo del Contratista

6.1. — El resultado operativo del Contratista para cada Período consistirá en la suma de las
Contraprestaciones que le correspondan al Contratista conforme a este Contrato en el
Período, incluyendo aquellas que se deriven de los ingresos a que se refiere el
numeral 8.5 de este Anexo 3, menos el monto equivalente de los Costos registrados

en el mismo Período conforme al Anexo 4.

6.2. Para calcular el resultado operativo del Contratista, los Costos contemplados en el
Programa Mínimo de Trabajo y en el Incremento del Programa Mínimo se
multiplicarán por un factor igual a 3 de conformidad con la fórmula indicada en el

numeral 6,3 de este Anexo 3.

6.3. — El cálculo del resultado operativo del Contratista se hará de acuerdo a la siguiente
fórmula:

ROC, =UO¿ X SCA, + CR¿—C¿— 3 X PM,

Donde:
ROC;,= Resultado operativo del Contratista en el Período t.

U0¿= Utilidad Operativa en el Período t,
SCA¿- Participación del Contratista en el Período t determinada con base en el

Mecanismo de Ajuste,

CR¿= Costos Reconocidos Recuperados en el Período t.

C¿= Costos Elegibles registrados en el mismo Período conforme al Anexo 4, distintos
de aquellos contemplados en el Programa Mínimo de Trabajo y en el Incremento del

Programa Mínimo.
PM¿= Costos Elegibles registrados en el mismo Período conforme al Anexo 4, y que

son contemplados en el Programa Mínimo de Trabajo y en el Incremento del
Programa Mínimo.

7. Métrica del Resultado Operativo antes de Impuestos del Contratista (MRO) Ye

7.1. El índice mensual del resultado operativo antes de impuestos para el Período t (+)
será calculado de acuerdo a la siguiente expresión:

0- A (1 y?
Y Ala

24

Donde:

Contrato No. CNH-RO4-LO1-A2/2015

1 = Índice mensual del resultado operativo antes de impuestos del Contratista para el
Período £.

i= Índice de la sumatoria que indica el Período que va del Mes inicial de la Fecha
Efectiva hasta el último Período en el que haya referencia.

ROC;¿= Resultado operativo del Contratista para el Período ¿.

E = Indica la suma de los elementos indizados i.

7.2. La métrica del resultado operativo del Contratista antes de impuestos para el Período
t (MRO,) se calculará como la tasa anualizada del índice mensual del resultado
operativo antes de impuestos para el Período £, de acuerdo con la siguiente

expresión:

MRO; = (147)? -
Donde:
MRO, = Métrica del resultado operativo antes de impuestos del Contratista para el
Período £. .
nm. Índice mensual del resultado operativo antes de impuestos del Contratista para el
Período £.

7.3. — En caso que en uno o más Períodos existan múltiples resultados para la MRO, se
tomará el valor que represente la menor variación con respecto al valor asignado a la
MRO durante el Período inmediato anterior. En caso que en uno o más Períodos no
sea posible definir un valor para la MRO, se tomará cero como el valor aplicable.

8. Procedimientos para ealcular las Contraprestaciones

8.1. Regalías

El monto de las Regalías se determinará para cada tipo de Hidrocarburo mediante la
aplicación de la tasa correspondiente al Valor Contractual del Petróleo, al Valor
Contractual del Gas Natural y al Valor Contractual de los Condensados producidos

en el Período. En el caso del Gas Natural, el monto de Regalías se determinará por
separado según se trate de Gas Natural (metano) o de cada uno de otros sus
componentes (etano, propano y butano) considerando la tasa y el Valor Contractual

que a cada uno corresponda, determinados con base en el Precio Contractual y el
volumen de cada uno de los productos mencionados.

El mecanismo para la determinación de las Regalías será ajustado cada Año en el
mes de enero considerando la primera publicación de variación anual observada en el
mes de diciembre del Año previo (en adelante 1) del Índice de Precios al
Productor de los Estados Unidos de América o el que lo sustituya, tomando el año
2015 como Año base, realizando el primer ajuste en la segunda quincena del mes de p

enero del 2016.

El proceso para determinar los montos a pagar será el siguiente:

(a) Al Valor Contractual del Petrólco, se le aplicará la siguiente tasa: A 2%

16

mi 2

bc Id?

(b)

Contrato No. CNH-RO?-L01-A2/2015

Cuando el Precio Contractual del Petróleo sea inferior a Aj, se aplicará la
siguiente:

Tasa = 7.5%

Para ajustar por inflación, la actualización del parámetro A, se realizará
anualmente de acuerdo con la siguiente fórmula:

An = Apr * (0H Tp)

Donde A,, toma valores desde el Año base hasta el último Año en el que haya
: USD as .
referencia, Ag = 48 rr el Año base y n indica el Año correspondiente.

Cuando el Precio Contractual del Petróleo sea mayor o igual a A:

Tasa = [(B,, + Precio Contractual del Petróleo) + 1.51%

Para ajustar por inflación, la actualización del parámetro B, se realizará
anualmente de acuerdo a la siguiente fórmula:
Bai

B, ==
"0 (A)

Donde B,, toma valores desde el Año base hasta el último Año en el que haya
referencia, By = 0,125 en el Año base y n indica el Año correspondiente.

Al valor Contractual del Gas Natural Asociado, se le aplicará la siguiente tasa:

Precio Contractual del Gas Natural
Cn

Tasa =

Para ajustar por inflación, la actualización del parámetro C, se realizará
anualmente de acuerdo a la siguiente fórmula:

Cn = Cra + (14H Tp-1)

Donde C,, toma valores desde el Año base hasta el último Año en el que haya
referencia, Cy = 100 en el Año base y n indica el Año correspondiente.

Al valor Contractual del Gas Natural No Asociado, se le aplicará la siguiente tasa:

Cuando el Precio Contractual del Gas Natural No Asociado sea menor o igual a

Dn, la Tasa será de 0%. (e —
17 (Al

AS pa e 2

T>

e"

Contrato No. CNH-RO1-LO1-A2/2015

Para ajustar por inflación, la actualización del parámetro D, se realizará
anualmente de acuerdo a la siguiente fórmula:

Dy = Dar + (14 1)

Donde D, toma valores desde el Año base hasta el último Año en el que haya
en el Año base y n indica el Año correspondiente.

ef =
referencia, Dy = 5 MBTA

li. Cuando el Precio Contractual del Gas Natural sea mayor a D, y menor a E, la
tasa se calculará de acuerdo a la siguiente fórmula:

7 _ (Precio Contractual del Gas Natural — Dy) X 60.5 %
> Precio Contractual del Gas Natural

Para ajustar por inflación, la actualización del parámetro £, se realizará
anualmente de acuerdo a la siguiente fórmula:
En = En1 * (14 tp-1)

Donde E, toma valores desde el Año base hasta el último Año en el que haya
en el Año base y n indica el Año correspondiente.

referencia, Ep = 5.5 mi

iii. Cuando el Precio Contractual del Gas Natural sea mayor o igual a E,.:

Precio Contractual del Gas Natural
Tasa = E
a

Para ajustar por inflación, la actualización del parámetro F, se realizará
anualmente de acuerdo con la siguiente fórmula:

E = Far 0H)

Donde E, toma valores desde el Año base hasta el último Año en el que haya
referencia, Fy = 100 en el Año base y n indica el Año correspondiente.

(d) Al Valor Contractual de los Condensados se le aplicará la siguiente tasa: 5

Cuando el Precio Contractual de los Condensados sea inferior a G,,, se aplicará la

siguiente:
Tasa = 5% A 19 a

18
e coló, jal2

ce >

Contrato No. CNH-RO1-L01-A2/2015

Para ajustar por inflación, la actualización del parámetro G, se realizará
anualmente de acuerdo con la siguiente fórmula:

Gp = Gra * (4 7-1)

Donde G, toma valores desde el Año base hasta el último Año en el que haya

referencia, Gp = se en el Año base y n indica el Año correspondiente,

ii. Cuando el Precio Contractual de los Condensados sea mayor o igual a G,,:

Tasa = [(H,, * Precio Contractual de los Condensados) — 2.51%

Para ajustar por inflación, la actualización del parámetro H, se realizará
anualmente de acuerdo con la siguiente fórmula:

H = Hna
"(AA

Donde H, toma valores desde el Año base hasta el último Año en el que haya
referencia, con Hp = 0.125 en el Año base y n indica el Año correspondiente.

El índice de precios al productor de los Estados Unidos de América a que se refiere
esta sección corresponderá al primer índice publicado por el Bureau of Labor
Statistics de los Estados Unidos de América, con identificación WPU00000000 sin
ajuste estacional, que corresponde al índice de todas las mercancías, o en su caso, el
que lo sustituya por decisión de la institución emisora. En caso de ajustes o
revisiones a dicho índice de precios, prevalecerá la primera versión publicada. En
caso de modificación a la referencia de Índice, la Secretaría de Hacienda deberá dar a
conocer la nueva referencia.

8.2, Cuota Contractual Para la Fase Exploratoria

Estado Mexicano por la parte del Área Contractual que no cuente con un Plan de
Desarrollo aprobado por la CNH, se realizará en efectivo de conformidad con las

siguientes cuotas:

El pago mensual de la Cuota Contractual para la Fase Exploratoria en favor del ]

(a) Durante los primeros 60 Meses de vigencia del Contrato:

1,150 pesos mexicanos por kilómetro cuadrado.

(b) A partir del Mes 61 de vigencia del Contrato y hasta la terminación de su _)

vigencia: y Z f 0Y
part

19

8.3.

(a)

(b)

Contrato No. CNH-RO1-1.01-A2/2015

2,750 pesas mexicanos por kilómetro cuadrado.

Los valores para las cuotas mensuales se actualizarán cada Año, de conformidad con
la Normatividad Aplicable, el primero de enero de cada Año, considerando el
Período comprendido desde el décimo tercer Mes inmediato anterior y hasta el
último Mes anterior a aquél en que se efectúa la actualización, aplicándoles el factor
de actualización que resulte de dividir el Índice Nacional de Precios al Consumidor
del Mes inmediato anterior al más reciente del Período, entre el Índice Nacional de
Precios al Consumidor correspondiente al Mes anterior al más antiguo del Período,
publicado por el Instituto Nacional de Estadística y Geografía o en su caso cl que lo

sustituya.
Mecanismo de Ajuste

La Contraprestación como porcentaje de la Utilidad Operativa que reciba el Estado
se ajustará conforme a la siguiente fórmula:

SG, = 100% — SCA;

Donde:
SG+= Porcentaje de Utilidad Operativa que reciba del Estado para el Período £.

SCA¿= Porcentaje ajustado de Utilidad Operativa que reciba el Contratista para el
Período £.

El porcentaje ajustado de Utilidad Operativa que reciba el Contratista para el Período
t (SCA) se calculará de la siguiente forma:

Cuando la métrica del resultado operativo antes de impuestos del Contratista para
el Período inmediato anterior al que se trate (MRO;-_,) sea menor al valor Uy, el
porcentaje de Utilidad Operativa que reciba será SC; .

Cuando el valor de la métrica del resultado operativo antes de impuestos del
Contratista para el Período inmediato anterior al que se trate (MRO,_,) se
encuentre entre U, y Uz, el porcentaje de Utilidad Operativa que reciba el
Contratista, SCA, se determinará conforme a la siguiente fórmula:

SCA, = SC, — (SC, — sc» (
Donde:
SCA/= Porcentaje ajustado de Utilidad Operativa que recibe el Contratista en el

Periodo £.

SC,= Porcentaje de Utilidad Operativa que recibe el Contratista al inicio de la
vigencia del Contrato = cuarenta y cuatro punto cero uno por ciento (44,01%).

20

_Area Cofitractual 2

>

(c)

8.4,

8.5.

Contrato No. CNH-RO1-L01-42/2015

SC¿= Porcentaje mínimo de Utilidad Operativa que recibe el Contratista
equivalente a multiplicar SC, por un factor de 0.25.

MRO¿. 7 Métrica del resultado operativo antes de impuestos del Contratista en el
Período t — 1.

U,=25%

U¿=40%

Cuando la métrica del resultado operativo antes de impuestos del Contratista para
el Período inmediato anterior al que se trate (MRO;¿_,) sea mayor al valor Uz, el
porcentaje de Utilidad Operativa que reciba el Contratista será SCz.

Otros ajustes a las Contraprestaciones

De conformidad con el Capítulo 111 del Título Segundo de la Ley de Ingresos sobre
Hidrocarburos, la Secretaría de Hacienda cuenta con atribuciones de verificación de
las cuales se podrán derivar ajustes a las Contraprestaciones del Período de que se
trate en caso de variaciones, durante el Período o Períodos anteriores, en la
determinación de Precios Contractuales o la medición del volumen neto producido, o
como resultado de los procedimientos de registro y reconocimiento de costos y de
auditoría estipulados en este Contrato.

Otros Ingresos

(a) Los ingresos adicionales que el Contratista reciba por la prestación de
servicios a terceros conforme lo dispuesto en el Anexo 13 o por la venta o
disposición de Subproductos, se considerarán como ingresos del Contrato.

(b) El Contratista será responsable de registrar la información y documentación
relativa a los ingresos adicionales a que se refiere este numeral.

9. Procedimientos para el pago de Contraprestaciones

91,

9.2,

Las Contraprestaciones establecidas en este Contrato se pagarán en especie al Estado
y al Contratista en el Punto de Medición o se pagarán en efectivo según corresponda,
a más tardar el décimo quinto (159) Día Hábil del Período subsecuente.

Los Hidrocarburos dentro del Área Contractual y hasta el Punto de Medición son
propiedad del Estado, respecto de aquellos Hidrocarburos que, conforme al presente
Contrato, corresponda entregarse al Contratista como pago de la Contraprestación del
Contratista. El Estado mantendrá dicha propiedad hasta su entrega al Contratista
como pago de las Contraprestaciones que realice el Fondo, por conducto de la CNH,
en el Punto de Medición. Para estos efectos, la entrega de los Hidrocarburos
registrados conforme al presente Anexo 3 y el Anexo 11 en el Punto de Medición
dará lugar a la entrega jurídica inmediata al Fondo para que se entreguen al
Contratista, por conducto de la CNH, en ese mismo momento, sin que el Fondo deba

21

9.3,

9.4.

9.5.

Contrato No. CNH-RO1-L01-A22015

realizar alguna verificación adicional. Por su parte, los Hidrocarburos que la CNII
entregue al Comercializador serán propiedad del Estado hasta su cnajenación, sin que
el Fondo deba de realizar verificación alguna.

Para que el Fondo pueda realizar el cálculo de las Contraprestaciones, el Contratista
deberá, por conducto del Operador, haber registrado, dentro de los primeros diez (10)
Días Hábiles del Mes, la información y documentación relativa a los Precios
Contractuales, al volumen de producción correspondiente, el Valor Contractual de
los Flidrocarburos, los Costos y demás elementos necesarios para la determinación de
las Contraprestaciones en el sistema que el Fondo establezca para tal fin.

El volumen neto de cada Hidrocarburo producido en el Período se determinará al
finalizar el mismo, conforme a la medición que se realice en el Punto de Medición y
que el Contratista reporte dentro de los primeros diez (10) Días Hábiles del Mes.
Asimismo, la CNH deberá presentar al Fondo, dentro de los primeros diez (10) Días
Hábiles de cada Mes, la información relativa a la producción del Contrato del Mes
inmediato anterior, incluyendo la información sobre los volúmenes entregados al
Contratista y al Comercializador siguiendo la distribución provisional establecida en
el numeral 9.7, así como la información sobre los Hidrocarburos entregados durante
el Período, en términos del certificado de pago emitido por el Fondo conforme al
numeral 9,8 de cste Anexo 3.

En caso que el Operador no reporte la medición correspondiente en el plazo señalado
en el párrafo anterior o que existan discrepancias entre la información presentada por
el Contratista y por CNH, el Fondo calculará las Contraprestaciones con base en la
medición registrada por la CNH.

El volumen neto de cada Hidrocarburo producido en el Área Contractual se
distribuirá entre las Partes como pago de las Contraprestaciones que a cada uno de
ellos corresponda en términos del presente Contrato, como resultado de la medición
realizada y los Precios Contractuales determinados conforme el numeral | de este
Anexo 3 y en las condiciones de calidad requeridas para su comercialización en el
mercado, contemplando lo siguiente:

(a) El Estado recibirá:
i. El volumen de cada tipo de Flidrocarburo equivalente al monto total de
Regalías del Período,

ii. — El volumen de cada tipo de Hidrocarburo que corresponda al porcentaje de
la Utilidad Operativa para el Estado, que se determine considerando los
ajustes establecidos en los numerales 8,3 y 8.4 de este Anexo 3 que resulten

aplicables.

iii. El pago en efectivo de la Cuota Contractual para la Fase Exploratotia
correspondiente a cada Período que se deberá realizar a más tardar el Día 17

del Período subsecuente. 1? Y A

22
o

A

y

q

OS

9.6.

9.7.

Contrato No. CNH-RO1-LO1-A2/2015

La proporción del volumen neto de cada Hidrocarburo que reciba el Estado será
igual al porcentaje que resulte de dividir la suma del valor monetario de las
Regalías y del porcentaje de la Utilidad Operativa que correspondan al Estado
entre el Valor Contractual de los Hidrocarburos en el Período (VCH¿). El
volumen de cada Hidrocarburo que corresponda al Estado será entregado al

Comercializador.
(b) El Contratista recibirá:

i. El volumen de cada tipo de Hidrocarburo que sea destinado a la
recuperación de Costos Elegibles del Período, así como aquellos cuya
recuperación estuviere pendiente de Períodos previos.

ii. El volumen de cada tipo de Hidrocarburo que corresponda al porcentaje de
la Utilidad Operativa para Contratista que se determine considerando los
ajustes establecidos en los numerales 8.3 y 8.4 que resulten aplicables.

Como pago de Contraprestaciones, al Contratista le corresponderá el volumen neto
remanente de cada Hidrocarburo producido en el Perfodo una vez cubiertas las
Contraprestaciones que correspondan al Estado.

Cuando existan otros ingresos a los que se refiere el numeral 8,5 de este Anexo 3, el
volumen que corresponda al Contratista deberá considerar como descuento, el
volumen equivalente al monto de ingresos adicionales percibidos en el Período
tomando en cuenta la proporción y el Precio Contractual de cada tipo de
Hidrocarburo registrado en el Período,

En caso de que el volumen que corresponda al Estado sea mayor al volumen
producido en el Período, el Contratista deberá transferir al Fondo, dentro de los cinco
(5) Días Hábiles posteriores a la determinación de las Contraprestaciones, el monto
en efectivo equivalente a la diferencia observada.

Los volúmenes de Hidrocarburos que correspondan al Contratista como pago de
Contraprestaciones a que tenga derecho conforme al presente Contrato se le
entregarán en el Punto de Medición, lugar en el que se trasferirá al Contratista la
propiedad de los Hidrocarburos que le correspondan, sin perjuicio de los ajustes y
liquidación del pago que realice el Fondo en términos del numeral 9.8 del presente

Anexo 3.

La distribución de los Hidrocarburos Netos entre las Partes será continua
considerando las necesidades de acondicionamiento y tratamiento respectivas, y se
realizarán registros diarios en el Punto de Medición, de acuerdo a los procedimientos
establecidos en este Contrato. Para lo anterior, durante el plazo que exista entre la
determinación final de las Contraprestaciones para cada Mes y la correspondiente al
Mes anterior, el volumen neto de cada Hidrocarburo se distribuirá como pago
provisional entre las Partes considerando la distribución que resulte del más reciente

23 UE

A rea Contras tual 2

9.8.

Contrato No. CNH-RO1-LO1-42/2015

cálculo de Contraprestaciones que haya realizado el Fondo. Desde el inicio de la
Producción Comercial Regular y hasta la primera determinación de las
Contraprestaciones correspondientes al Período inicial, la distribución provisional se
determinará considerando las condiciones establecidas para cl cálculo de tas
Contraprestaciones en favor del Estado y del Contratista a la firma del presente
Contrato, incluyendo la determinación del Precio Contractual a través de las fórmulas
establecidas en los numerales 1.4, 1.5 y 1.6, considerando, en su caso, el promedio
simple de los precios de referencia observados en los veinte (20) Días Hábiles
previos al inicio de la Producción Comercial Regular. En todo caso, la distribución al
Contratista de los Hidrocarburos a que se refiere este numeral implica su entrega
matcrial y jurídica al Contratista en el momento inmediato posterior en que se lleve a
cabo el correspondiente registro en el Punto de Medición, sin perjuicio de que el
pago definitivo se lleve a cabo mediante el otorgamiento al Contratista, por parte de
la CNH, del certificado de pago correspondiente expedido por el Fondo en términos
del numeral 9.8. El Contratista podrá comercializar el volumen neto de cada
Hidrocarburo que reciba durante el Mes conforme lo establecido en este numeral.

El pago de las Contraprestaciones respectivas mediante la entrega de los
Hidrocarburos producidos se realizará de conformidad con el numeral 9.8 de este

Anexo 3,

Al finalizar el Período, una vez realizada la determinación de las Contraprestaciones
correspondientes al Mes en cuestión y con base en los registros en los Puntos de
Medición de los volúmenes de Hidrocarburos distribuidos entre las Partes:

(a) Se establecerán las compensaciones volumétricas que apliquen en caso de
exístir diferencias con la distribución provisional del volumen de
Hidrocarburos Netos del Período y la distribución que corresponda a las
Contraprestaciones del Período.

(b) Con base en los cálculos que realice el Fondo, la CNH y el Contratista
firmarán un acta de distribución final de la producción que deberá establecer
el volumen de los Hidrocarburos Netos del Período por tipo de Hidrocarburo,
el Valor Contractual de los Hidrocarburos, la titularidad bajo la cual se ha
distribuido el volumen de los Hidrocarburos Netos del Período entre las
Partes conforme el registro establecido en el numeral 9.7 de este Anexo 3 y
las compensaciones volumétricas que resulten aplicables. Dicha acta se
firmará por separado respecto a cada tipo de Hidrocarburo producido y
distribuido. Una copia del acta deberá ser entregada al Fondo para sus
registros,

(e) Con base en la información asentada en el acta mencionada en el inciso
anterior, el Fondo emitirá un certificado de pago a favor del Contratista por

conducto de la CNH. CNH será responsable de entregar, por cuenta del
Fondo, el certificado respectivo al Contratista, y al Comercializador los

Hidrocarburos que correspondan al Estado.
(4
A

Área Contractual 2

24

E

SAT

A
9.9.

9.10.

9.11.

9.12.

9.13,

9,14.

(a)

(b)

Contrato No. CNH-RO1-LO1-A2/2015

Las compensaciones volumétricas que apliquen conforme lo señalado en el numeral
9.8 de este Anexo 3 se realizarán a partir del Período siguiente a aquel para el que se
haya determinado el ajuste. En dicho Período, la distribución del volumen de
Hidrocarburos Netos se destinará en primer lugar a cubrir la compensación
respectiva hasta que esta sea completada. Posteriormente, la distribución se
reanudará conforme al numeral 9.7 de este Anexo 3.

Las Contraprestaciones a favor del Contratista se pagarán una vez que el Contratista
inicie la producción de Hidrocarburos al amparo de este Contrato, por lo que en tanto
no exista producción, bajo ninguna circunstancia serán exigibles las
Contraprestaciones a favor del Contratista, ni se le otorgará anticipo alguno.

En cualquier caso, el procedimiento de recepción establecido en la Cláusula 12.2 del
presente Contrato deberá contener los mecanismos para garantizar que cada una de
las Partes reciba en el Punto de Medición los Hidrocarburos que conforme a este

Contrato les corresponden.

Sin perjuicio del derecho de las Partes a recibir las Contraprestaciones establecidas
en el Contrato, la salida de la producción de Hidrocarburos más allá del Punto de
Medición, y en su caso, el uso de infraestructura de transporte y Almacenamiento,
podrán ser objeto de acuerdos con el Comercializador, con la finalidad de establecer
los criterios a seguir para establecer la logística de salida de la producción de
Hidrocarburos del Área Contractual de manera que cada una de las Partes reciba los
Hidrocarburos que conforme a este Contrato les corresponden, siguiendo los usos y
costumbres de la industria para este tipo de operaciones.

Si el Contratista llegara a ofrecer al Estado mejores condiciones de comercialización
que aquéllas ofrecidas por el Comercializador, las Partes podrán, previa opinión de la
Secretaría de Hacienda, llegar a un acuerdo mediante el cual el Contratista realice la
comercialización del porcentaje de la producción obtenida al amparo de este
Contrato correspondiente al Estado conforme a las reglas establecidas en este

Contrato,
Pago de Contraprestaciones dentro de un Consorcio:

El pago de Contraprestaciones que resulten del presente Contrato a un Consorcio
se realizará en los términos que establezca el acuerdo de operación conjunta que
se celebre entre las Empresas Participantes que se agrupen en Consorcio, y que
sea aprobado por la CNH conforme a las Leyes Aplicables.

En dicho acuerdo, las Empresas Participantes podrán elegir que las
Contraprestaciones sean entregadas al Operador para que éste las distribuya entre
las Empresas Participantes en las proporciones respectivas.

NS

10. Procedimientos para la verificación de MA ae e Y

25

he Coyleffctual
A /

Contrato No. CNH-RO1-LO1-A2/2015

10.1. El Fondo:

(a) Tendrá a su cargo la administración de los aspectos financieros del Contrato y el
cálculo de las Contraprestaciones y demás elementos previstos en la Loy del
Fondo Mexicano del Petróleo, sin perjuicio de las atribuciones que correspondan a

la CNH.

(b) Recibirá las Regalías, Cuotas Contractuales para la Fase Exploratoria y demás
Contraprestaciones a favor del Estado establecidas en los Contratos. Para el caso
de las Contraprestaciones que se reciban en especie, el Fondo recibirá el producto
de la venta que realice el Comercializador.

(c) Llevará los registros de información que se requieran para calcular y determinar
las Contraprestaciones establecidas en este Contrato y para realizar las demás
funciones a su cargo.

(d) Realizará el cálculo, con base en la información que haya sido registrada en el
sistema, y el pago de las Contraprestaciones que, en su caso y conforme a este
Contrato, corresponda a los Contratistas.

(e) Está obligado a dar aviso a la Secretaría de Hacienda y a la CNH sobre
irregularidades que detecte en el ejercicio de sus funciones a cfecto de hacer valer
los derechos que correspondan al Estado conforme al presente Contrato, o se
apliquen las penas o sanciones correspondientes, sin perjuicio de otras acciones
legales, judiciales o penales que resulten aplicables.

(5 Recibirá del Operador la información y documentación relacionada con los
Costos, así como con la deducción de dichas inversiones, requeridos para la
ejecución del presente Contrato, y llevará un registro de dichos conceptos y, en su
caso, de su reconocimiento,

10.2, La Secretaría de Hacienda:

(a) Realizará la verificación de los aspectos financieros del presente Contrato
relacionados con las Contraprestaciones y demás elementos previstos en la Ley de

Ingresos sobre Hidrocarburos,

(0)  Verificará el correcto pago de las Regalías, Cuotas Contractuales para la Fase
Exploratoria y demás Contraprestaciones que le correspondan al Estado y al
Contratista,

(ce) Podrá solicitar a los Contratistas y a los terceros la información que requiera para
el correcto ejercicio de sus funciones, conforme a lo establecido en este Contrato. y

(d) Verificará las operaciones y registros contables derivados de este Contrato,
incluso mediante la realización de auditorías o visitas a los Contratistas por sí
misma, 0 a través del Servicio de Administración Tributaria.

26

ye

2% Contragtual 2

J

Contrato No. CNH-RO?-LO1-A2/2015

ANEXO 4

PROCEDIMIENTOS DE CONTABILIDAD, DE
REGISTRO Y RECUPERACIÓN DE COSTOS

Pe
77%
lo DK

Ca e A

Contrato No. CNH-RO1-LO1-A2/2015

PROCEDIMIENTOS CONTABLES, REGISTRO DE COSTOS

1. Procedimientos de Contabilidad, de Registro y Recuperación de Costos

Sección 1. De la contabilidad.

11

Estos procedimientos de contabilidad, de registro y recuperación de Costos tienen por
objeto definir la manera en la que cl Operador registrará e informará las operaciones que
se deriven del objeto del Contrato.

Para efectos de este Anexo 4, en adición a las definiciones establecidas en el Contrato, se
considerarán las definiciones incluidas en los Lineamientos aplicables que emita la
Secretaría de Hacienda vigentes a la fecha de adjudicación del Contrato.

El Operador deberá llevar su contabilidad conforme a lo establecido en el Código Fiscal
de la Federación, su Reglamento y las Normas de Información Financiera vigentes en
México; misma que deberá plasmarse en idioma cspañol y consignar los valores en la
Moneda de Registro, en pesos mexicanos, independientemente de la Moneda Funcional y
Moneda de Informe utilizada por el Operador que será en Dólares.

Independientemente de lo establecido en el Código Fiscal de la Federación, el Operador
deberá mantener la contabilidad, información y documentación relacionada con los
Costos en su domicilio fiscal por un plazo de cinco (5) Años después de que haya

concluido el Contrato.

Sección IL. De la Cuenta Operativa.

1.4

Los Costos relacionados con el objeto del Contrato, serán registrados dentro de la Cuenta
Operativa en el período que se realicen de acuerdo al catálogo de Costos publicado por el
Fondo y conforme a lo señalado en el numeral 1.7 del presente Anexo.

Para el propósito del pago de las Contraprestaciones, los montos de los conceptos a los
que hace referencia el numeral anterior no sufrirán ajuste inflacionario para efectos de la

recuperación de los mismos.

El Operador no podrá duplicar Costos que ya hubieren sido registrados en la Cuenta
Operativa, En el caso en que el Consorcio participe en más de un Contrato, el Operador
solo podrá registrar las cantidades amparadas y/o desglosadas por los Comprobantes
Fiscales Digitales por Internet y/o comprobantes de residente en el extranjero
correspondientes a los Costos efectivamente incurridos para la ejecución de las
actividades al amparo del Contrato.

El Operador deberá registrar los Costos por rubro de Actividad, Sub-actividad y Tarea;
Centro de Costos, categoría de costo y cuenta contable que para tal efecto se establezca
en el sistema informático del Fondo, conforme al Programa de Trabajo y Presupuesto

ví
>

autorizados por la CNH. (? 0 UL

Ae co 2

Ce ol

PF

Contrato No. CNH-RO1-L01-A2/2015

Respecto a las Actividades, Sub-actividades y Tareas se deberá incluir, en su caso los
siguientes rubros:

Actividad Sub- "
Petrolera actividad Tarea

Petrolera
Evaluaciones técnico económicas,
Recopilación de información,
Administración, gestión de actividades y gastos del proyecto.
Revisión y evaluación de información.
Adquisición sísmica, 2D, 3D, 4D, multicomponente,
Pre-procesado, procesado, interpretación y re-procesado de datos
. sísmicos.
Geofísica - — o

Levantamientos magnetométricos, adquisición, procesado e
interpretación,
Levantamientos gravimétricos, adquisición, procesado e interpretación.
Análisis geoquímicos de muestras.
Estudios estratigráficos.
Análisis de Hidrocarburos.
Estudios geológicos regionales.
Estudios geológicos de detalle,
Estudios petrofísicos,
Preparación de áreas y/o vías de acceso a la localización,
Exploración Trans orte marítimo y/o aéreo de personal, Materiales y/o equipos.

foración de Servicios de soporte,
perforación de [Servicios de perforación de Pozos.
Realización de pruebas de formación.

Suministros y Materiales.
Terminación de Pozos.
Estimación de recursos prospectivos y estimaciones de producción.
Delimitación de yacimientos.
Caracterización de yacimientos.
Ingeniería conceptual,
Diseño de instalaciones de superficie.
Estudios del fondo marino.
Diseño de ductos,
Estudios de impacto ambiental.
Prevención y detección de incendio y fugas de gas.
Auditorías de seguridad,
Tratamiento y eliminación de residuos,
Restauración ambiental,

Auditoría ambiental. mé
Sub-actividad Tarca s
Petrolera
Evaluaciones técnico económicas.

Evaluación General

General

Geología

Ingeniería de
Yacimientos

Otras Ingenierías

Seguridad, Salud
y Medio
Ambiente

Actividad
Petrolera

Contrato No. CNH-RO1-L01-A2/2015

Plan de desarrollo con ingeniería básica,
Administración, gestión de actividades y gastos generales del proyecto,

Geofísica

Adquisición sísmica, 2D, 3D, 4D, multicomponente.
Pre-procesado, procesado, interpretación y re-procesado de datos

Levantamientos magnetométricos, adquisición, procesado e
interpretación.
Levantamientos gravimétricos, adquisición, procesado e interpretación,

Análisis geoquímicos de muestras.

Estudios estratigráficos,
Análisis de Hidrocarburos,
Estudios geológicos regionales.
Estudios geológicos de detalle,
Estudios petrofísicos,

Pruebas de
Producción

Ingeniería de
Yacimientos

Otras Ingenierías

Equipamiento de Pozos,
Cálculo de Reservas y estimaciones de producción,
Modelado y simulación de yacimientos.
Estudios presión, volumen y temperatura (PVT).

Caracterización de yacimientos.

Diseño de terminaciones de Pozos.
Ingenierfa conceptual.

Diseño de instalaciones de superficie.
Estudios del fondo marino,

Diseño de duotos.

Perforación de
Pozos

Preparación de áreas y/o vías de acceso a la localización.
Transporte maritimo y/o aéreo de personal, Materiales y/o equi.
Servicios de soporte,
Servicios de perforación de Pozos.
Realización de pruebas de formación.
Suministros y Materiales. -
Terminación de Pozos.

Seguridad, Salud
y Medio
Ambiente

Estudios de impacto ambiental.
Prevención y detección de incendio y fug
Auditorías de seguridad,

Tratamiento y eliminación de residuos.
Restauración ambiental,

Auditoría ambiental.

ap

4 A

a Contractual 2
AR

ser? AS

Contrato No. CNH-RO1-LO1-A2/2015

Actividad
Petrolera

Desarrollo

Sub-actividad
Petrolera

General

Tarea

Evaluaciones técnico económicas,

Administración de contratos,

Plan de desarrollo con ingeniería de detalle.
Administración, gestión de actividades y gastos

enerales del proyecto.

Geofísica

Reinterpretación sísmica de detalle.

Procesamiento y reprocesamiento de datos sísmicos,

Caracterización geológica — petrofísica de ya MOS.

Análisis geoquímicos de muestras.

Estudios estratigráficos.

Análisis de Hidrocarburos.
Estudios petrofísicos,

Perforación de
Pozos

Pruebas de
Producción

Preparación de áreas y/o vías de acceso a la localización,
Transporte marítimo y/o aéreo de personal, Materiales y/o equipos.
Servicios de soporte.

Servicios de perforación de Pozos.

Suministros y Materiales.

Terminación de Pozos,

Equipamiento de Pozos,

Realización de pruebas de producción.

Ingeniería de
Yacimientos

Cálculo de Reservas y estimaciones de producción.

Modelado y simulación de yacimientos,
Estudios de presión volumen temperatura (PVT),
Caracterización de yacimientos.

Diseño de terminaciones de Pozos,

Intervención de
Pozos

Intervención de Pozos para restauración.
Otras intervenciones específicas en Pozos.

Otras
Ingenierías

Ingeniería de detalle.

Ingeniería conceptual.
Diseño de instalaciones de superficie.
Estudios de fondo marino,

Diseño de ductos.

Construcción
Instalaciones

Seguridad,
Salud y Medio
Ambiente

Construcción de instalaciones terrestres y marinas,
Construcción y tendido de ductos,

Elaboración del plan de seguridad y medio ambiente,
Prevención y detección de incendio y fugas de gas.
Implementación y seguimiento,

Auditoría ambiental,
Tratamiento y eliminación de residuos. 2.
Restauración ambiental. y

guridad. 1]

NN “ULOr
Área Contractual 2

DS

Auditorías de se

Contrato No. CNH-RO1-L01-42/2015

Actividad Sub-actividad
Tarea
Petrolera Petrolera

Administración de contratos,

General Administración, gestión de actividades y gastos generales del proyecto.
Transporte marítimo y/o aéreo de personal, Materiales y/o equipos.
Servicios de soporte.
Procesamiento y reprocesamiento de información geofísica y petrofisica,

4 Caracterización geológica y petrofísica de yacimientos.

Geología e -
Análisis geoquímicos de muestras,
Estudios petrofísicos.

Pruebas de Equipamiento de Pozos,

Producción Realización de pruebas de producción,
Cálculo de Reservas y estimaciones de producción.

Ingeniería de [Simulación y caracterización de yacimientos,

Yacimientos Estudios de presión volumen temperatura (PVT).
Diseño de terminaciones de Pozos.

Elli y Ingeniería de detalle para reacondicionamiento de instalaciones.

, Ingenierías
Producción

Instala

Intervención de
Pozos

Construcción y/o adaptación de infraestructura u otras facilidades.

Intervención de Pozos para mantenimiento y rehabilitación.
Otras intervenciones específicas en Pozos,

Instalaciones

Seguridad,
Salud y Medio
Ambiente

Operación de | Mantenimiento de las instalaciones de producción,

de Producción | Operación de las instalaciones de producción.
Mantenimiento de ductos.
Ductos

Ingeniería de producción,

Operación de ductos.
| Actualización del plan de seguridad y medio ambiente,
Prevención y detección de incendio y fugas de gas.
Implementación y seguimiento.
Auditoría ambiental.
Tratamiento y eliminación de residuos.
Restauración ambiental,

Auditoría de seguridad.

a
E

_ 2
Y

>

Contrato No. CNH-RO1-LO1-A2/2015

Actividad — | Sub-actividad
Tarea
Petrolera Petrolera
Evaluaciones técnico económicas.

Administración de contratos.
Administración, gestión de actividades y gastos generales del proyecto.

General

Otras

: Pl de Al .
Ingenierías lanes de Abandono.

Ejecución del Abandono instalaciones de superficie.

Desmantelamic | Ejecución de planes de restauración.
nto de Ejecución de planes de Abandono de instalaciones de fondo.

Instalaciones — [| Transporte marítimo y/o aéreo de personal, Materiales y/o equipos.
Servicios de soporte,

Estudios de impacto ambiental.

Prevención y detección de incendio y fugas de gas.

Abandono

Seguridad,
Salud y Medio | Tratamiento y eliminación de residuos.
Ambiente Auditoría ambiental.

Auditoría de seguridad.

Los Costos se identificarán de acuerdo a las Normas de Información Financiera vigentes
en México y se asignarán en primer término por el Centro de Costos de cada Pozo que le
dio origen; en segundo término por el Centro de Costos de cada Yacimiento; en tercer
término por el Centro de Costos de cada Campo; y finalmente, se asignarán por los
Centros de Costos de infraestructura común o de administración general del Área

Contractual conforme a la siguiente estructura:

Estructura de Centro de Costos

Yacimientog.1)

Pozo

Yacimientog.2)

Área
Contractual
o Área de
Asignación

Campo(1)

Yacimiento(1...)

Yacimiento(1,b,

Yacimiento

E E

Contrato No. CNH-RO1-L01-A2/2015

Pozog,1,1
Pozog..2)
Pozog.1.
Pozog,
Pozog2,1
Pozog.22)
Pozog2,
Pozo(.2x)
'OZO(?...!
Pozo...
Pozog, ...)
Pozog.....
Pozop...1)
Poz0g..2)
0)
2
)

Yacimiento!)

Yacimiento)

Campo(»

m
[S

Yacimiento.)

Yacimiento(2.c)

Yacimiento... 1)

[Pozo 21) | 2
on
Y acimiento(...2)

Pozo(..d.9)

Campo(...,

Yacimiento.......,

Yacimiento(.w) Ps
7?
A (EN
A

Contrato No. CNH-R01-L01-42/2015

Pozo
Poz0(a,1.1)

Área Campo Yacimiento

Yacimientoga,1)

Yacimiento(a,2)

Área Campo(a)
Contractual
o Área de
Asignación

Yacimientog,..,

Yacimiento(ae)

Infraestructura común del Área
Contractual

Administración general

La delimitación del Campo deberá considerar los Planes de Desarrollo aprobados por la
CNH para el Área Contractual.

Las cuentas contables se agruparán por categoría de costos conforme al catálogo de
Costos que para tal efecto emita el Fondo.

Sección II. Del sistema de registro de información.

1.8 El Operador deberá contar con un sistema electrónico que permita la elaboración de
registros y generación de reportes de las operaciones financieras y contables para la
transferencia electrónica de la contabilidad, información y documentación relacionada
con los Costos sobre las operaciones de la Cuenta Operativa al sistema informático que
para tal efecto publique el Fondo. La información deberá contar con las especificaciones
establecidas por el Fondo, mismas que tendrán que actualizarse de acuerdo a las
modificaciones que se emitan para tal efecto.

E

El sistema electrónico del Operador, deberá incluir de manera enunciativa más no
limitativa lo siguiente:

(a) Capacidad, flexibilidad y efectividad en la generación de reportes;

(b) Comparaciones anuales; a 1

(c) Comparaciones trimestrales de Presupuesto observado Pp Y
, (0
Área Contractual 2
E)

Gr Ye 7

Contrato No. CNH-RO1-L01-A2/2016

programado;
(d) Ejercicio del gasto por actividad, Centro de Costos y categoría de costo;

(ce) Categorías múltiples de entrada de datos, tales como facturas de cuentas por pagar,
erogaciones en efectivo, facturas de cuentas por cobrar, recibos de efectivo, registros,
transferencias de Materiales, devolución de facturas, cancelación de cheques, ajustes,
inventarios, y asignación de costos indirectos, entre otros;

(£) Capacidad de reportar manejo de efectivo y análisis de obsolescencia;
(2) Capacidad de administración de cuentas por pagar; y

(h) Mecanismos efectivos de auditoría de transacciones, incluyendo el acceso a todos los
cargos usados como base para cada asignación de costos, en particular, los Costos
Recuperables definidos conforme al presente Anexo,

El sistema informático del Contratista estará diseñado para contar con información
financiera de costos y eréditos, así como de producción y su valuación; adicionalmente,
deberá contar con la capacidad de registrar otra información cuantitativa no financiera
que se requiera para la adecuada administración del Contrato.

Sección IV, Requisitos de la información y documentación relacionada con los Costos.

1.9

La información y documentación relacionada con los Costos deberán contener, según el
caso:

(a) El Comprobante Fiscal Digital por Internet (CFDT);
(b) Pedimentos aduanales;

(c) Contratos;

(d) Comprobante de pago (transferencias y/o cheques). Los pagos cuyo monto excedan
de $2,000.00 M.N. (dos mil pesos), se efectuarán mediante transferencia electrónica
de fondos desde cuentas abiertas a nombre del Operador en Instituciones que
componen el Sistema Financiero Mexicano y las entidades que para tal efecto
autorice el Banco de México; cheque nominativo de la cuenta del Operador, tarjeta de
crédito, débito o de servicios;

(e) Comprobante de proveedor residente en el extranjero, el cual deberá cumplir con los
requisitos previstos en las disposiciones fiscales vigentes en México;

(1) Para la recuperación de las rescrvas de Abandono adicionalmente: Y

o y

ree Centractual 2

Contrato de constitución del Fideicomiso de Abandono; AR TÁAZ_

Cop

Contrato No. CNH-RO1-L01-A2/2015

li. Registros trimestrales de aportación al Fideicomiso de Abandono, y

iii. Monto global estimado de los costos de Abandono conforme al Plan de
Exploración, al Plan de Desarrollo a y la Norma de Información Financiera
C-18.

ón de Costos pagados en Moneda Extranjera.

Sección V. De la conver

1.10 Para la conversión de los Costos en Moneda Extranjera, se considerará el tipo de cambio
de la Moneda de Registro con el Dólar hasta la diezmilésima cifra que el Banco de
México publique en el Diario Oficial de la Federación el Día Hábil anterior a aquél en
que se realice la transacción. Los días en que el Banco de México no publique dicho tipo
de cambio, se aplicará el último tipo de cambio publicado con anterioridad al Día en que
se realice la transacción.

La equivalencia del peso mexicano en Moneda Extranjera, distinta al Dólar que regirá
para efectos de informe, se calculará multiplicando el tipo de cambio a que se refiere el
párrafo anterior, por el equivalente en Dólares de la moneda de que se trate, de acuerdo
con la tabla que mensualmente publique el Banco de México durante la primera semana
del Mes inmediato siguiente a aquél al que corresponda,

Toda transacción en Moneda Extranjera debe reconocerse inicialmente en la Moneda de
Registro aplicando el Tipo de Cambio Histórico, dicho resultado se calculará
multiplicando la transacción por el tipo de cambio redondeado hasta la centésima.

Sección VI. De los Costos Elegibles,

1.11. Se consideran como Costos Elegibles aquéllos que sean estrictamente indispensables para
la realización de las Actividades Petroleras incurridas a partir de la Fecha Efectiva y hasta
la terminación del Contrato, siempre y cuando cumplan con los requisitos señalados en
los Anexos 4, 10 y 11, y en los Lineamientos que a su efecto emita la Secretaría de
Hacienda vigentes a la fecha de adjudicación del Contrato.

1.12. No se consideran como Costos Elegibles aquellos que no sean estrictamente
indispensables; no sean inherentes al objeto del Contrato; los que no cumplan con los
Anexos 4, 10 y 11, y con los Lincamientos que al efecto emita la Secretaría de Hacienda
vigentes a la fecha de adjudicación del Contrato; aquellos que se efectúen antes de la
Fecha Efectiva, después del Punto de Medición; los que no cuenten con el respaldo
documental correspondiente o que no hayan sido registrados en la Cuenta Operativa y los
que se encuentren señalados en el numeral 1.17 del presente Anexo 4.

Serción VII. De los Costos Recuperables en Contratos.

1.13 Se considerarán como Costos Recuperables aquellos Costos Elegibles incluidos en los y?
Presupuestos y Programas de Trabajo aprobados por la CNH, siempre Es 2 sido

1 2
[ - Área y 742

1.14

1.16

Contrato No. CNH-RO1-L01-A2/2015

efectivamente pagados y que para su determinación y registro se cumpla con los Anexos
4, 10 y 11, y con los Lineamientos que a su efecto cmita la Secretaría de Hacienda

vigentes a la fecha de adjudicación del Contrato.

Para la aplicación de los Costos Recuperables se deberán de considerar, en primer
término, los gastos operativos y, en segundo lugar, las inversiones. Dentro de cada uno de
los rubros antes señalados el orden de prelación aplicado corresponderá en función del

ejercicio de los mismos.

Para la determinación de los Costos Recuperables, los Costos Elegibles contemplados en
el Programa Mínimo de Trabajo y en el Incremento del Programa Mínimo serán
reconocidos con un valor adicional de 25% del monto original incluido en los
Presupuestos y Programas de Trabajo aprobados por la CNH, siempre que éstos cumplan
con lo dispuesto en los Anexos 4, 10 y 11, y con los Lineamientos que a su efecto emita
la Secretaría de Hacienda vigentes a la fecha de adjudicación del Contrato.

La recuperación de Costos a favor del Contratista se pagará una vez que el Contratista
inicic la producción de Hidrocarburos al amparo de este Contrato, por lo que en tanto no
exista producción, bajo ninguna circunstancia serán exigibles las Contraprestaciones a
favor del Contratista ni se le otorgará anticipo alguno.

El Contratista podrá recuperar los derechos y aprovechamientos que se establezcan por la
administración y supervisión del Contrato o la supervisión y vigilancia de las actividades
realizadas al amparo del mismo, que realicen la Comisión Nacional de Hidrocarburos y la
Agencia Nacional de Seguridad Industrial y de Protección al Medio Ambiente del Sector

Hidrocarburos.

El Contratista podrá recuperar cualquier costo y gasto administrativo (overhead) indirecto
u otro similar, que se genere por servicios o actividades que tengan origen fuera de
territorio mexicano, sin importar su denominación hasta el uno punto cinco por ciento
(1.5%) del Presupuesto autorizado. El pago de estos costos hasta el porcentaje indicado
incluirá la compensación total de las Personas relacionadas donde quiera que se
encuentren ubicadas y por cualquiera que hubiera sido su asistencia. Los costos y gastos
administrativos directos generados dentro de territorio mexicano serán reconocidos como

un elemento del catálogo de cuentas.

Se considerarán como Costos Recuperables, en términos de lo establecido en este Anexo
4:

(a) Los pagos por concepto de tarifas en que el Contratista incurra por el uso de
infraestructura compartida a que se refiere el Anexo 13, siempre que no exceda la tarifa
máxima determinada de conformidad con el Anexo 13;

(b) Los Costos adicionales en que incurra el Contratista para prestar servicios a terceros
conforme lo dispuesto en el Anexo 13;

,
57

o al

Vea nio 2

Cia" 2 Dn

Contrato No. CNH-RO1-L01-42/2015

(c) Los Costos adicionales en que incurra el Contratista, necesarios para la venta o
disposición de Subproductos, y

(d) Los pagos por concepto de primas de seguros que sean requeridos por la Agencia.

Los Costos considerados en este numeral deberán ser considerados en los Planes de
Trabajo y Presupuestos que autorice la CNH.

1,17 No serán considerados Costos Elegibles y por ende Costos Recuperables, los conceptos
que se enuncian a continuación, aun cuando se encuentren relacionados directa o
indirectamente con las actividades inherentes al Contrato:

(a) Cualquier Costo distinto de los Costos Elegibles;

(b) Los Costos cuyos rubros o actividades no se hayan incluido en los Presupuestos y
Programas de Trabajo aprobados por la CNH, o aquellos en exceso de los Costos que
habiendo sido contemplados en el Presupuesto vigente (¡) cleven el Presupuesto total por
arriba de 5% (cinco por ciento) del monto vigente aprobado por la CNH, o (ii) eleven el
Presupuesto contemplado para el rubro o actividad conforme el catálogo de cuentas
contables por arriba del 10% (diez por ciento) del Presupuesto conforme a lo establecido
en ej Anexo 4 y en los Lineamientos que a su efecto emita la Secretaría de Hacienda

vigentes a la fecha de adjudicación del Contrato;

(e) Los costos financieros;

(d) Los costos en que se incurra por negligencia o conducta fraudulenta, dolosa, mala fe
o culpa del Operador, sus Subcontratistas o sus respectivas Filiales;

(e) Cualquier donación o regalo;

(£) Los Costos por concepto de servidumbres, derechos de vía, ocupaciones temporales
o permanentes, arrendamientos o adquisición de terrenos, indemnizaciones y cualquier
otra figura análoga, que se derive de lo dispuesto en el artículo 27 y en el Capítulo 1V del
Titulo YY de la Ley de Hidrocarburos;

(g) Los costos y gastos en que se incurra por cualquier tipo de servicios jurídicos y de
asesoría, excepto los que se deriven de estudios geológicos para la Exploración y
Extracción de Hidrocarburos que hayan sido aprobados en el Programa de Trabajo y su
respectivo Presupuesto;

(h) Cualquier costo, gasto e inversión incurrido por incumplimiento de forma directa O
indirecta del Contrato, de acuerdo con la experiencia y prácticas prudentes de la industria

petrolera o de las leyes aplicables; y

(i)_ Los costos y gastos derivados del incumplimiento de la Normatividad Aplicable y de
las Mejores Prácticas de la Industria incluyendo las de administración de riesgos;

o (UE EY
«Es 2

TL

Contrato No. CNH-R01-L01-A2/2015

(i) Los Costos relacionados con la capacitación y programas de entrenamiento que no
sean indispensables para la operación eficiente del proyecto y no se establezcan de

manera general;

(k) Cualquier costo y gasto relacionado con planes de incentivos a largo plazo para el
personal del Operador;

(D) Los costos y gastos derivados del incumplimiento de las condiciones de garantía de
bienes y servicios adquiridos, así como las que resulten de la adquisición de bienes que
no cuenten con una garantía del fabricante o su representante contra los defectos de
fabricación de acuerdo con las prácticas generalmente utilizadas en la industria petrolera;

(m) Los Costos por el uso de tecnologías propias, excepto aquellas que cuenten con la
información, documentación y/o evidencia con la cual se demuestre para efecto de las
operaciones celebradas con Partes Relacionadas, tanto residentes en territorio nacional
como en el extranjero, que fueron determinadas considerando los precios y montos de
contraprestaciones que hubieran utilizado con o entre partes independientes en
operaciones comparables;

(n) Los montos registrados como provisiones y reservas de fondos, excepto aquéllos para
el Abandono de las instalaciones conforme al Plan de Exploración, al Plan de Desarrollo
y a la Norma de Información Financiera C-18;

(0) Los Costos asociados a las actividades de Abandono conforme al Plan de
Exploración y al Plan de Desarrollo que sean fondeados a través de la reserva constituida

en el Fideicomiso de Abandono;

(p) Los costos y gastos legales por cualquier arbitraje, conciliación o disputa que
involucre al Contratista, al Operador, sus contratistas o sub-contratistas;

(4) Las comisiones pagadas a corredores, agentes o comisionistas;

(1) Los pagos por concepto de Cuotas Contractuales para la Fase Exploratoria
correspondientes al Contrato;

(s) Las Contraprestaciones a favor del Estado, así como cualquier otra contraprestación,
costo, gasto, inversión o erogación correspondientes a otro contrato;

(0 Los Costos por encima de referencias o Precios de Mercado de acuerdo a lo señalada
en los numerales 1.21 del presente Anexo y 1.5 del Anexo 10;

(u) Aquéllos que no sean estrictamente indispensables para la actividad objeto del
Contrato;

Área Contractual 2
Contrato No. CNH-RO1-L01-A2/2015

(v) Los pagos para los concesionarios mineros derivados de la afectación a su actividad
minera;

(w) Los costos relacionados con la comercialización o transporte de Petróleo, Gas
Natural y Condensados, más allá de los Puntos de Medición y/o entrega;

(x) Las multas o sanciones económicas en que se incurra por el incumplimiento de
obligaciones legales o contractuales;

(y) Los costos y gastos relacionados con el empleo de un experto independiente con el
propósito de resolver disputas legales;

(z) Cualquier retención asociada a los impuestos correspondientes a los trabajadores del
Operador, así como el pago de la participación de los trabajadores en las utilidades de las

empresas;

(aa) Las disminuciones en el valor de los bienes no usados en la industria petrolera;

(bb) Cualquier costo y gasto relacionado con relaciones públicas y/o costos y gastos de
representación del Operador y sus Partes Relacionadas, incluyendo cabildeo, promoción

o publicidad;

(cc) Cualquier costo y gasto de actividades realizadas derivadas de situaciones de
emergencia que requieran de acción inmediata y que no hubieren sido autorizadas
posteriormente por la CNH o la Agencia;

(dd)Los pagos por concepto de primas de seguros que no sean autorizados por la
Agencia, y

(ee) Las Obligaciones de Carácter Fiscal que paguen las Empresas Participantes, salvo en
el caso que se apliquen contribuciones especificas a la industria de Exploración y
Extracción de Hidrocarburos distintas a las que estuviesen vigentes al momento del fallo
por el que se adjudicó el Contrato, en cuyo caso se podrá recuperar un monto tal que
permita restaurar el balance económico del Contratista respecto de dicha contribución de
haberse mantenido las condiciones económicas relativas a los términos fiscales
prevalecientes al momento del fallo por el que se adjudicó el Contrato. Para tal efecto la
Secretaría de Hacienda establecerá el mecanismo correspondiente.

1.18 Una vez aprobado el Plan de Exploración y/o el Plan de Desarrollo por la CNH, el )
Operador deberá crear la reserva de Abandono conforme a la Norma de Información
Financiera C-18, en la cual registrará las provisiones y reservas de Abandono conforme a
las reglas que para tal efecto emita la CNH y la Agencia, Para tal efecto, el Operador Es
deberá constituir el Fideicomiso de Abandono.

reserva para el fondeo de las operaciones de Abandono en el a Contractual. El

IS ea a
Let if y Y

1.19 El Operador establecerá como el objeto del Fideicomiso de Abandono la creación de una E

Contrato No, CNH-RO1-L01-A2/2015

Operador solamente podrá hacer uso de los fondos depositados en dicho fideicomiso para
la ejecución de las actividades correspondientes al Abandono de conformidad con los
Planes de Desarrollo aprobados por la CNH. Cada Período, el Operador aportará a dicho
fideicomiso los recursos para el fondeo en las operaciones de Abandono en el Área
Contractual conforme se establece en el Contrato y no tendrá derecho a dar en garantía,
ceder o disponer de cualquier otra forma de estos fondos, sin previo consentimiento por
escrito de la CNH y previo aviso a la Secretaría de Hacienda.

En caso que los fondos de la cuenta de Abandono sean insuficientes para cubrir todos los
costos y gastos de Abandono, el Operador será responsable de cubrir el monto faltante, en
cuyo caso, dichos Costos deberán estar explícitamente señalados en el Presupuesto
correspondiente para ser considerados como Costos Recuperables. En el contrato del
Fideicomiso de Abandono se deberá establecer que en el caso de existir un remanente en
el fondo una vez que se hayan cubierto los costos y gastos de Abandono, los recursos se

deberán enterar al Fondo,

Sección VIII. De las operaciones con Partes Relacionadas.

1.20

1,21

Se considerará que el Operador que realice operaciones con Partes Relacionadas,
residentes en el extranjero o en el país, cuando se encuentre en los supuestos establecidos
en los artículos 90, último párrafo, y 179 quinto párrafo de la Ley del Impuesto sobre la
Renta, Para estos efectos, en las operaciones que el Operador realice con Partes
Relacionadas, estará obligado a determinar sus ingresos y Costos considerando los
precios y montos de las contraprestaciones que se hubieren utilizado con o entre partes
independientes en operaciones comparables en los términos, métodos y condiciones

establecidos en la citada ley.

El Operador que celebre operaciones con Partes Relacionadas deberá demostrar que éstas
se pactaron a Precios de Mercado. Para demostrar que la transacción fue pactada a
Precios de Mercado el Operador deberá hacer uso de los métodos establecidos en el
presente Anexo 4 y en el Anexo 10 del Contrato y descritos en las Guías sobre Precios de
Transferencia para Empresas Multinacionales y las Administraciones Fiscales, aprobadas
por el Consejo de la Organización para la Cooperación y cl Desarrollo Económico en
[995 o aquéllas que las sustituyan, para demostrar que la transacción fue pactada a

Precios de Mercado,

Para operaciones menores a $20,000,000 USD (veinte millones de Dólares) o su
equivalente en moneda nacional, el Operador deberá conservar dicha información,
documentación y/o evidencia de conformidad con el presente Anexo y el Anexo 10 del

Contrato; y

Para operaciones mayores a $20,000,000 USD (veinte millones de Dólares) o su
equivalente en moneda nacional, el Operador deberá conservar y entregar dicha
información, documentación y/o evidencia conforme a los Lineamientos que a su efecto
emita la Secretaría de Hacienda vigentes a la fecha de adjudicación del Contrato, a través
del sistema informático que para tal efecto establezca el Fondo, así como toda la

' LE

Y
A

EA

Contrato No. CNH-R01-L01-42/2015

información necesaria para su entrega a la Secretaría de Hacienda, en caso de requerirlo,
para replicar el o los análisis realizados.

Sección IX, Del activo fijo.

1.22

1.23

1.24

1.25

1.26

Cuando el Operader pretenda enajenar bienes cuyos Costos hubieran sido recuperados
parcial o totalmente, deberá contar con el dictamen técnico de la CNH, por el cual
justifique que el bien a enajenar ya no es indispensable para el fin del Contrato.

Para determinar el valor del bien enajenado, se considerará el valor en libros remanente o
valor de desecho del bien, siempre que no sca inferior al Precio de Mercado conforme a

los numerales 1.20 y 1.21, del presente Anexo,

Como resultado de las labores de verificación por parte de la Secretaría de Hacienda, y en
caso de no demostrarse que la venta se realizó a Precios de Mercado, la diferencia que se
identifique entre la mediana del rango de Precios de Mercado y el precio pactado en la
venta, conforme el procedimiento del método intercuartil conforme a la Normatividad
Aplicable, deberá entregarse al Fondo o ser descontado de las Contraprestaciones que le

correspondan al Contratista.

Tratándose de la restitución de bienes siniestrados parcial o totalmente, la indemnización
del seguro correspondiente se disminuirá de los Costos Recuperables.

Cuando el Costo del bien enajenado haya sido recuperado en su totalidad, se deberá
cumplir con el numeral 1,22 del presente Anexo y el monto derivado de la venta deberá
ser entregado al Fondo a más tardar diez (10) Días Hábiles después de liquidada la venta
o previa autorización de la Secretaría de Hacienda, será descontado un monto equivalente
de las Contraprestaciones que le correspondan al Contratista.

En caso que el Costo del bien enajenado se hubiera recuperado parcialmente, el monto
generado por dicha operación se distribuirá de acuerdo al porcentaje efectivamente
recuperado al momento de la venta, entre el Estado y el Contratista según lo establecido

en el Contrato.

El Contratista, a través del Operador, podrá solicitar mediante autorización a la Secretaría
de Hacienda el descuento de las Contraprestaciones que le correspondan por un monto
equivalente al valor de la enajenación determinado conforme al numeral 1.22 del presente
Anexo 4, adjuntando el dictamen técnico proporcionado por la CNH, así como el registro
y soporte contable referente al activo enajenado. La Secretaría de Hacienda tendrá un
plazo de cinco (5) Días Hábiles para otorgar la referida autorización, informando al
Operador y al Fondo de la autorización o negativa.

El Operador notificará a la Secretaría de Hacienda cuando rente, arriende o preste
servicios con los activos registrados como Costos Reeuperables, y en su caso,
recuperados al amparo del Contrato. El Fondo disminuirá de los Costos Recuperables, los

v?

ingresos que el Operador reciba por los conceptos de renta o arrendamiento de los “EZ

17 (Ma

Cs LH?

O

1.27

Contrato No. CNH-RO1-L01-A2/2015

Tratándose de los ingresos que el Contratista reciba por la prestación de servicios de
conformidad con el Anexo 13, así como de los costos asociados a dichos servicios,
tendrán el tratamiento establecido en el numeral 1.16 y en el Anexo 3.

Para la adquisición de los bienes cuyos Costos hubieran sido recuperados parcial o
totalmente en otro Contrato, previa autorización de la CNH, se considerará el valor en
libros, remanente o valor de desecho del bien, siempre que no sea superior al Precio de
Mercado, ajustado por su vida útil. En el caso en que el precio de dichos bienes sea
superior al Precio de Mercado, la diferencia entre el precio pactado y la mediana del
rango del Precio de Mercado, conforme el procedimiento del método intercuartil en
términos de la Normatividad Aplicable, no será considerada como Costo Recuperable,

Sección X. Inventarios.

1,28

1,29

1.30

El Operador deberá llevar un registro de todos los Materiales que indiquen su
especificación, valor y localización. El Operador deberá proporcionar trimestralmente un
reporte del registro de inventarios que contenga: (1) la descripción y códigos de todos los
Materiales; (11) el monto cargado a las cuentas por cada Material; y (iii) el Mes en el que
cada Material fue cargado a las cuentas. Cualquier ingreso por la disposición de cualquier
Material deberá ser acreditado a la Cuenta Operativa.

Por lo menos una vez al Año y a la terminación del Contrato, el Operador deberá llevar a
cabo un inventario fisico de todos los Materiales que haya adquirido para el Contrato. El
Contratista deberá enviar notificación por escrito a la CNH de la fecha en que iniciará
dicho inventario por lo menos treinta (30) Días de anticipación. Si así lo desea, la CNH
podrá estar presente mientras se lleva a cabo el inventario físico, El Contratista deberá
hacer las reconciliaciones correspondientes al registro de los Materiales que resulten del

inventario físico,

En la medida de lo posible, todos los Materiales deberán ser fácilmente identificables a
través de la inspección simple con sus respectivos códigos.

El Inventario deberá estar sujeto a los artículos 59, fracción VIII y 60, fracción ll, tercer
párrafo del Código Fiscal de la Federación; del artículo 41 de la Ley del Impuesto sobre
la Renta y el Boletín C-4 de la Normas de Información Financiera.

Sección XI. Reportes.

1.31

Todos los reportes que deba hacer el Operador relacionados con las operaciones de
Costos Elegibles, se harán a través del sistema electrónico que ponga a disposición el
Fondo, y serán suscritos mediante Firma Electrónica Avanzada (FIEL). El Fondo preverá
y dará a conocer los mecanismos para recibir los reportes mencionados para los casos en
que, por causas de fuerza mayor, el Operador no pueda registrar o suscribir dichos

A

E

2

a ÓN

18 A

Área Contractual 2
A É Y
Cóór

NA
Contrato No. CNH-RO1-LO1-A2/2015

1.32 El Operador deberá registrar los volúmenes de producción de acuerdo a lo establecido en
el Contrato y dichos volúmenes serán validados con la información que remita la CNH al
sistema informático que para tal efecto establezca el Fondo.

1.33 El Contratista deberá presentar al Fondo dentro de los diez (10) Días Hábiles siguientes al
Mes que se reporta, la información mensual requerida en el sistema electrónico que para
tal propósito ponga a disposición el Fondo.

1.34 El Fondo realizará el pago de las Contraprestaciones conforme al Contrato
correspondiente, una vez que se hayan registrado el Valor Contractual de los
Hidrocarburos y los Costos, y que dicha información se encuentre validada conforme los
requerimientos del Contrato en el sistema informático que para tal efecto establezca el

Fondo.
1.35 En caso que el Operador cambie de domicilio fiscal deberá informar a la CNH y al Fondo

el nuevo domicilio fiscal para oír y recibir notificaciones en un plazo no mayor a cinco
(5) Días Hábiles posterior a la autorización de cambio de domicilio por parte del Servicio

de Administración Tributaria.

2 Auditoría Externa

2.1 Los Estados Financieros del Contratista deberán ser dictaminados anualmente por un
auditor externo independiente conforme a lo que establezca el Código Fiscal de la
Federación y su Reglamento vigentes.

22 El auditor externo independiente entregará a la Secretaría de Hacienda a través del
sistema informático que para tal efecto establezca el Fondo la siguiente información:

Informe del auditor externo independiente;
Estados financieros:
Estado de situación financiera;
Estado de resultados;
Estado de variaciones en el capital contable; y )

Estado de flujos de efectivo.

Notas a los estados financieros; o

En el caso de existir operaciones con Partes Relacionadas, el Estudio de Precios de
Transferencia;

| Y, AD

2.3

2.4

Contrato No, CNH-RO1-LO1-A2/2015

Carta de recomendaciones al Operador respecto al control interno de acuerdo a las
prácticas internacionales de auditoría; y

Respuesta del Operador sobre las acciones a implementar de las recomendaciones al
control interno propuestas por el auditor externo independiente.

Dicha información se entregará a más tardar el día 15 de julio del ejercicio siguiente
del que se dictaminen los estados financieros.

Todo ajuste que resulte de la auditoría independiente deberá registrarse inmediatamente
en la Cuenta Operativa. Asimismo, dicho ajuste deberá hacerse del conocimiento de la
Secretaría de Hacienda, junto con la información referida en el numeral 2,2, del presente

Anexo 4.

Los costos de cualquier auditoría externa anual a que se hace referencia en el numeral
2.1, del presente Anexo 4, serán cubiertos por el Operador y serán considerados Costos

Recuperables.

3 Verificación

3.1

La Secretaría de Hacienda verificará que el Operador cumpla con los aspectos contables y
financieros previstos en los Anexos 3, 4, 10 y 11, mediante la realización de:

(a) Auditorías, y

(b) Visitas,

Las labores de verificación se practicarán a la Cuenta Operativa, a los Costos, así como a
los registros y originales de los justificantes primarios relacionados con dicha Cuenta

Operativa y a los Costos Recuperables, en el curso de cualquier Año o parte del mismo.

Asimismo, las labores de verificación se realizarán respecto de las actividades de procura
de bienes y/o servicios que realice el Contratista.

Sección 1. Auditorías

3.2

La Secretaría de Hacienda podrá realizar auditorías, consistentes en requerimientos de
información al Operador. Para tal efecto, se notificará el requerimiento al Operador,
mismo que deberá contener, al menos, lo siguiente:

(a) Objeto o propósito del requerimiento de información;

(b) Descripción de la información requerida;

20 A
Y Con

Caro 7 %

0 % E A
33

3.4

3.5

3.6

Contrato No. CNH-RO1-LO1-42/2015

(c) Plazo de entrega de la información, que no podrá ser menor a cinco ni mayor a
quince (15) Días Hábiles, ambos a partir de que surta efectos la notificación del

requerimiento;
(d) Formato dc entrega de la información, y

(e) Domicilio en el cual se deberá entregar la información y documentación solicitada, o
en su caso, medio o sistema electrónico para su transmisión.

A solicitud por escrito del Operador, el plazo para la entrega de la información requerida
podrá ampliarse por una sola vez, sin que el mismo exceda en ningún caso la mitad del
plazo otorgado originalmente.

Derivado del análisis y revisión de la información entregada por el Operador conforme al
numeral anterior, la Secretaría de Hacienda podrá hacer solicitudes de información
adicional, cumpliendo los requisitos señalados en el mismo.

Cuando la Secretaría de Hacienda determine que la información recibida deba ser
verificada en el lugar en donde se realicen las actividades objeto del Contrato o en el
lugar que se considere su domicilio fiscal, notificará al Operador una Orden de Visita

conforme a este Anexo 4.

Una vez analizada y revisada la información recibida, junto con, en su caso, la demás
información con la que cuente, la Secretaría de Hacienda notificará al Operador el
Informe Parcial de Conclusión de la Auditoría conforme al numeral 3.18 de este Anexo 4
y procederá en términos de los numerales 3.19 a 3,23 de este Anexo 4.

La Secretaría de Hacienda podrá instruir en todo tiempo que las auditorías se realicen por
el Servicio de Administración Tributaria

Sección II. Visitas.

37

Para realizar una visita al Operador, la Secretaría de Hacienda emitirá y notificará una
orden de visita, la cual señalará, al menos:

(a) Su objeto o propósito;

(b) El lugar o lugares donde se efectuará. El aumento de lugares a visitar deberá
notificarse por escrito al Contratista, en un plazo no mayor a cinco (5) Días Hábiles
antes del término de la visita;

(c) El tiempo planeado para su ejecución, y
(d) El nombre de la Persona o Personas que deban efectuarla, las cuales podrán ser

sustituidas, aumentadas o reducidas en su número, en cualquier tiempo por la

21
z Área Conti

ai

ACI
3.8

3.9

3.12

Contrato No. CNH-RO1-L03-A2/2015

Secretaría de Hacienda. La sustitución o aumento de las Personas que deban efectuar
la visita se notificará al Operador.

Acta de Inicio de la Visita, Para hacer constar el inicio de la visita, se levantará el Acta de
Inicio de la Visita. Para ello, el representante legal o la Persona con quien se entienda la
visita designará dos (2) testigos y, si éstos no son designados o los designados no aceptan
servir como tales, el o los Visitadores los designarán, sin que esta circunstancia invalide
los resultados de la visita.

Los Visitadores deberán acreditarse como personal designado para llevar a cabo las
visitas al presentarse en el lugar o lugares donde se efectuará, ante la Persona designada

por el Operador para recibir notificaciones y atender la visita.

La visita podrá abarcar, de manera enunciativa más no [imitativa, la revisión de todo tipo
de registros, libros, documentos, papeles, archivos, expedientes, estados de cuentas
bancarias, ya sea que consten de manera física o electrónica, discos, cintas O cualquier
otro medio procesable de almacenamiento de datos, relacionados con el objeto de la
visita. Asimismo, podrá incluir la inspección o verificación de bienes y mercancías, así
como la realización de entrevistas al personal del Operador, todo ello relacionado con el

objeto de la visita.

En el desarrollo de la visita, el Operador y su personal estarán obligados a proporcionar a
los Visitadores, asistencia y soporte logístico sin cargo alguno, y deberán permitir el
acceso a las instalaciones así como mantener a su disposición la contabilidad y demás
documentos físicos y electrónicos que sean objeto de la visita y que se relacionen con el
cumplimiento de las disposiciones contractuales, y a los Lineamientos que a su efecto
emita la Secretaría de Hacienda vigentes a la fecha de adjudicación del Contrato y demás

Normatividad Aplicable.

Las visitas se podrán practicar en cualquier lugar en donde se realicen las actividades
objeto del Contrato, o en el lugar que se considere su domicilio fiscal, indistintamente.

El tiempo de ejecución de las visitas podrá ser ampliado por una sola vez por
determinación de la Secretaría de Hacienda o a solicitud por escrito del Operador, sin que
la prorroga pueda exceder la mitad del plazo originalmente previsto y siempre que se
cumpla con lo dispuesto en el numeral 3.7 de este Anexo 4.

La Secretaría de Hacienda deberá notificar la ampliación del plazo al Operador cuando
menos cinco (5) Días Hábiles antes de que el plazo original concluya. En caso que la
solicitud provenga del Operador, deberá presentarla con al menos diez (10) Días Hábiles

antes de la conclusión del plazo original.

Los Visitadores designados por la Secretaría de Hacienda podrán requerir al Operador
copias para que, previo cotejo con sus originales, sean certificadas por aquéllos y
anexados a los Informes Parciales y Finales de Conclusión que se emitan.

'a Contractual 2

LC

-
77.

¡(UA
ZN
3.13

3,14

3.15

Contrato No. CNH-RO1-LO1-A2/2015

La Secretaría de Hacienda podrá realizar las visitas directamente, a través del Servicio de
Administración Tributaria o de terceros que contrate al efecto, así como con el apoyo de
la CNH, quienes deberán sujetarse en todo momento a las disposiciones del Contrato, sus
Anexos y a los Lineamientos que a su efecto emita la Secretaría de Hacienda vigentes a la

fecha de adjudicación del mismo.

Una vez concluida la visita, la Secretaría de Hacienda notificará al Operador el Informe
Parcial de Conclusión conforme al numeral 3.18 de este Anexo 4 y procederá en términos
de los numerales 3.19 a 3.23 de este Anexo 4.

Previo a la emisión del Informe Parcial de Conclusión, la Secretaría de Hacienda podrá
requerir información adicional al Operador, cumpliendo al efecto lo señalado en el
numeral 3,2 de este Anexo 4.

Independientemente de las obligaciones del Operador, cuando éste cambie de domicilio
del lugar donde se está llevando a cabo una visita, deberá presentar escrito libre a la
Secretaría de Hacienda notificando dicha situación.

Sección MI. Disposiciones comunes a las auditorías y visitas.

3.16

3,17

3.18

3,19

Las labores de verificación tendrán una duración máxima de veinticuatro (24) Meses,
contados a partir de la notificación del primer requerimiento de información o de la orden

de visita.

En caso que no se detecten irregularidades durante las labores de verificación, la
Secretaría de Hacienda emitirá una resolución de cierre, haciéndola del conocimiento del

Operador.

Informe Parcial de Conclusión. Si con motivo de las labores de verificación se
encontrasen inconsistencias, la Secretaría de Hacienda notificará al Operador el Informe

Parcial de Conclusión.

Respuesta al Informe Parcial de Conclusión. El Operador deberá entregar por escrito a la
Secretaría de Hacienda la respuesta y aclaración de los hallazgos señalados en el Informe
Parcial de Conclusión, anexando la evidencia suficiente y completa, en un plazo no
mayor a quince (15) Días Hábiles, contados a partir de la fecha en que surta efectos la

notificación.

A solicitud expresa del Operador, el plazo establecido en el párrafo anterior podrá
ampliarse por una sola vez, hasta por ocho (8) Días Hábiles más.

Se tendrán por consentidos los hechos u omisiones consignados en el Informe Parcial de
Conclusión antes señalado, si en el plazo antes señalado el Operador no presenta

documentación comprobatoria que los desvirtúe,

Informe de Conclusión. Una vez analizada la información señalada en 2 7%

23
rea Ss 2

ye

3.21

3,22

3.23

3.24

Contrato No. CNH-R01-L01-42/2015

anterior, la Secretaría de Hacienda notificará al Operador el Informe de Conclusión en el
que señalará los hallazgos detectados, las irregularidades y conclusiones que no hayan
sido aclaradas dentro del plazo otorgado en el Informe Parcial de Conclusión.

El Informe de Conclusión deberá:

(a) Emitirse en un plazo no mayor a veinte (20) Días Hábiles posteriores a la respuesta y
aclaración de los hallazgos señalados en el Informe Parcial de Conclusión por parte

del Opcrador;
(b) Cumplir con las Normas Internacionales de Auditoría;

(c) Describir detalladamente las irregularidades detectadas y las conclusiones
alcanzadas, y

(d) Ser firmado por el funcionario facultado.

En caso que a juicio de la Secretaría de Hacienda, el Operador haya aclarado o subsanado
todas las inconsistencias y conclusiones detectadas en el Informe Parcial de Conclusión,
aquélla emitirá una resolución de cierre, haciéndola del conocimiento del Operador.

En el caso que el Informe de Conclusión determine irregularidades, el Contratista contará
con un plazo de quince (15) Días Hábiles a partir de la notificación para que subsane
dichas irregularidades, para lo cual deberá entregar la documentación que acredite
fehacientemente que se han subsanado.

A solicitud por escrito del Operador, el plazo establecido en el párrafo anterior podrá
ampliarse por una sola vez, hasta por ocho (8) Días Hábiles.

Resolución Final de Vetificación. La Secretaría de Hacienda valorará la documentación
que presente el Operador en atención al Informe de Conclusión y, en caso que las
irregularidades detectadas hayan sido subsanadas, emitirá una resolución de cierre,
notificándola al Operador.

Si a juicio de la Secretaría de Hacienda las irregularidades no fueren subsanadas, ésta
emitirá la Resolución Final de Verificación, cumpliendo al efecto con los requisitos
señalados en los incisos (a) a (d) del numeral 3.20 de este Anexo 4.

La Secretaría de Hacienda señalará en la Resolución Final de Verificación los descuentos
y/o ajustes que deban realizarse a las Contraprestaciones del Operador correspondientes
al Período inmediatamente posterior, así como los demás efectos y consecuencias que
procedan conforme al Contrato y la Normatividad Aplicable.

Todo ajuste que resulte de las Resoluciones Parcial de Conclusión, de Conclusión y Final

de Verificación deberá registrarse inmediatamente en la Cuenta Operativa. Y

24
> Área cn 2

A PD

yr

xl
an
Y
3.25

3.26

3.27

Contrato No, CNH-RO1-LO1-A2/2015

Las controversias que surjan con motivo de lo dispuesto en el presente Capítulo serán
resueltas en términos de lo establecido en el Contrato respectivo o en ta Normatividad

Aplicable.

Adicionalmente a los requisitos de información y documentación que el Operador deba
cumplir conforme a los Anexos 3, 4, 10 y 11, la Secretaría de Hacienda podrá solicitar la
documentación que, para cada caso en particular, deba conservarse conforme a lo
señalado en las leycs, reglamentos y disposiciones fiscales vigentes a la fecha de la
realización de las operaciones,

La Secretaría de Hacienda establecerá un comité de evaluación y seguimiento de las
labores de verificación.

Sección IV. Solicitudes de información a Terceros y Partes Relacionadas

3.28

En cualquier momento, la Secretaría de Hacienda podrá requerir a Terceros y a Partes
Relacionadas del Operador la presentación de documentación e información relacionada
con sus operaciones con el Operador y derivadas de las actividades que éste realice al
amparo del Contrato, con el fin de complementar, sustentar y enriquecer las labores de

verificación a su cargo.

Los requerimientos de información a que se refiere el párrafo anterior deberán sujetarse,
en lo conducente, a lo señalado en los numerales 3.2 y 3.3 de este Anexo,

Sección V. De las notificaciones.

3.29

3.30

El representante legal del Operador, Parte Relacionada o Tercero se considerará como
Persona autorizada para recibir notificaciones, así como para atender las auditorías,
visitas y requerimientos de información en términos de este Anexo 4.

El Operador deberá registrar a su(s) representante(s) legal(es) ante el Fondo, conforme a
lo señalado en el Anexo 1l, mismos que podrá(n) ser removido(s) libremente, sín
perjuicio de que para efectos de este Anexo 4 y del Contrato, se tendrá por removido
siempre que se dé aviso al Fondo en un plazo no mayor a cinco (5) Días Hábiles a partir
de la fecha en que se protocolice la remoción u otorgamiento de poder. La remoción
surtirá efectos a partir del Día siguiente a la recepción del aviso.

Las notificaciones surtirán efectos el Día en que se practiquen. Los plazos señalados en
este Capítulo empezarán a correr al Día siguiente de que haya surtido efectos la

notificación.

Si al presentarse el notificador para entregar la notificación en el domicilio fiscal o en el
lugar en el que realice sus actividades, no estuviere presente el representante legal del
interesado, dejará citatorio con la Persona que en ese momento se encuentre en dicho

domicilio.

25

AA,
TO A

ES

: _ Aroa Contractual 2
Ca ES?

Contrato No. CNH-R01-L01-A2/2015

3.32  Siel representante legal no atendiera el citatorio, se podrá realizar la notificación con la

3,33

Persona que en ese momento se encuentre en el domicilio fiscal o cn el lugar en el que
realice sus actividades.

La Secretaría de Flacienda podrá optar por realizar las notificaciones al Operador en la
dirección de correo clectrónico que para el efecto éste designe o a través de los sistemas
electrónicos que aquélla establezca o determine.

Al efecto, la Secretaría de Hacienda deberá notificar por escrito al Operador, con al
menos diez (10) Días Hábiles de anticipación, su decisión de iniciar las notificaciones
referidas en este Capítulo a través de los medios electrónicos señalados en el párrafo
anterior, informando en su caso los requerimientos técnicos y operativos necesarios y

demás disposiciones que serán aplicables.

Sección VI, De las labores de verificación.

3.34

Para la ejecución de las labores de verificación a que se refiere el presente Capítulo, la
Secretaría de Hacienda, así como el personal que designe para ello, deberán apegarsc a
las Normas Internacionales de Auditoría, a este Contrato y sus Ánexos, así como a los
procedimientos aplicables, además de cumplir con lo siguiente:

(a) Preservar su independencia para ejecutar cualquier trabajo de verificación, con la
finalidad de que se encuentre libre de impedimentos para emitir su opinión sin ser
afectado por influencias que comprometan el juicio profesional, permitiéndole actuar
con integridad, objetividad y profesionalismo; evitando hechos y circunstancias que
comprometan su opinión como relaciones personales, intereses económicos u otros,
así como cualquier conflicto de interés;

(b) Contar con los conocimientos técnicos y la capacidad profesional necesarios para el
caso particular;

(c) Sujetarse a un programa de capacitación y autoevaluación para la mejora continua en
su trabajo, y

(d) Otorgar el carácter de reservado a los datos, informes, documentos y demás
información del Operador, Parte Relacionada o Tercero que reciba o conozca,

41

Y)
(¿Lap

26 A

77 7 Area Confractual 2
he TAN

0

Contrato No, CNH-RO1-L01-A2/2015

ANEXO 5

PROGRAMA MÍNIMO DE TRABAJO

e

y
(í M A,
da a 2

== ¿y

A

ye
Contrato No. CNH-RO1-LOT-A2/2015

Sección I. Programa Mínimo de Trabajo

El Programa Mínimo de Trabajo, el Incremento en el Programa Mínimo y, en su caso, los
compromisos adicionales que se adquieran durante el Período Adicional de Exploración

se expresan en Unidades de Trabajo.

Para efectos de este Contrato, el monto de Unidades de Trabajo comprometidas como
Programa Mínimo de Trabajo a ejecutarse durante el Período Inicial de Exploración del
presente Contrato, se define en la siguiente tabla:

Contrato/Campo Unidades de Trabajo
(Número)
2 78,000 unidades de trabajo

Para efectos de este Contrato, el monto de Unidades de Trabajo comprometidas como
Incremento en el Programa Mínimo de Trabajo es de 7,800 Unidades de Trabajo, a
ejecutarse durante el Período de Exploración para un total de 85,800,

El cumplimiento del Programa Mínimo de Trabajo, del Incremento en el Programa
Mínimo y, en su caso, los compromisos adicionales se evaluarán conforme a la ejecución
de actividades de Exploración dentro del Área Contractual, de acuerdo con su valor en
Unidades de Trabajo, independientemente de los Costos incurridos en su realización.

Para efectos del pago de penalizaciones por incumplimiento al Programa Mínimo de
Trabajo, al Incremento en el Programa Mínimo y, cn su caso, los compromisos
adicionales adquiridos para el Período de Exploración, el valor de referencia por cada
Unidad de Trabajo no realizada será indexado al precio de los Hidrocarburos de
conformidad con la siguiente tabla:

%,

Área Contractual 2

A
Contrato No. CNH-RO1-L01-A2/2015

Valor de referencia por Unidad de Trabajo

Precio del Crudo Brent! | V2lor de una (1) Unidad de
(Dólares por Barril) Prabajo
(Dólares)
Menor a 45 767
Entre 45 y 50 796
Entre 50 y 55 352
Entre 55 y 60 905
Entre 60 y 65 954
Entre 65 y 70 1,000
Entre 70 y 75 1,044
Entre 75 y 80 1,086
Entre 80 y 85 1,127
Entre 85 y 90 1,165
Entre 90 y 95 1,203
Entre 95 y 100 1,239
Entre 100 y 105 1,274
Entre 105 y 110 1,308
Mayor a 110 1,341
6. Para efectos del cálculo de las penalizaciones por incumplimiento del Programa Mínimo
de Trabajo, del Incremento en el Programa Mínimo y de los compromisos adicionales
adquiridos para el Período Adicional de Exploración, se utilizará el valor de referencia

por Unidad de Trabajo definido en el presente Anexo $5 aplicable al momento de la
terminación del Período Inicial de Exploración o del Período Adicional de Exploración,
según corresponda, a la rescisión administrativa o contractual del Contrato o a la
terminación del Contrato por cualquier motivo, en caso que dicha terminación o rescisión
ocurra durante el Período de Exploración, sin perjuicio de lo establecido en el Contrato y
en la Normatividad Aplicable. Los montos de las penalizaciones por incumplimiento se
calcularán como el mínimo entre: (i) el resultado de multiplicar el valor de referencia
aplicable, por el número de Unidades de Trabajo no realizadas durante el Período de
Exploración, y (ii) el monto de la Garantía de Cumplimiento correspondiente, de

conformidad con la Cláusula 4.4.

7. Los montos de la Garantía de Cumplimiento, se calcularán como el resultado de
multiplicar el valor de referencia por Unidad de Trabajo definido en el presente Anexo 5
aplicable a la fecha de adjudicación del Contrato, por el número de Unidades de Trabajo
correspondientes al Programa Mínimo de Trabajo y al Incremento en el Programa
Mínimo, o del Incremento en el Programa Mínimo no realizado durante el Período Inicial A
de Exploración y el compromiso adicional de trabajo del Contratista para el Período

| El precio del Crudo Brent será el promedio simple de las cotizaciones diarias para el Crudo Brent ICE observadas 07
durante los noventa (90) Días previos a la fecha en la que se determine la penalización respectiva, publicados por

una compañía internacional especializada en la publicación de información de NAS precios,

, (AE 2
A 1 Y

Contrato No. CNH-RO?-LO1-A2/2015

Adicional de Exploración, respectivamente, de conformidad con lo establecido en la
Cláusula 17.1. :

8. A fin de acreditar el cumplimiento del Programa Mínimo de Trabajo, el Incremento en el
Programa Mínimo y, en su caso, los compromisos adicionales, el Contratista deberá
realizar las actividades del Plan de Exploración, incluyendo las actividades de

perforación, estudios y sísmica.

8.1 El Contratista podría acumular Unidades de Trabajo por cada metro perforado
en cada Pozo exploratorio de conformidad con lo siguiente:

Unidad de Trabajo por Pozo Exploratorio según profundidad

Profundidad por Pozo Unidades de Trabajo
(metros) (número)
0 0
500 15,000
1,000 20,000
1,500 23,000
2,000 26,000
2,500 30,000
3,000 34,000
3,500 al 38,000
4,000 43,000
4,500 48,000
5,000 53,000
5,500 59,000
6,000 65,000
6,500 71,000
7,000 78,000
7,500 86,000
> 8,000 94,000

8.1.1 Sólo se acreditarán los metros perforados en Pozos exploratorios
perforados por el Contratista en el marco del Contrato.
8.1.2 La profundidad de los Pozos exploratorios será medida en metros a lo
largo del agujero del Pozo desde el nivel del suelo o del lecho marino,
redondeado hasta el siguiente metro entero.
8.1.3 Para un Pozo con profundidad menor a los 8,000 metros, si la
profundidad de dicho Pozo no corresponde a una cantidad expresada Y
en la tabla anterior, el número de Unidades de Trabajo será N

determinado por interpolación lineal con base en dicha tabla. 7

Contrato No. CNH-RO1-LO1-A2/2015

8.2 El Contratista podrá acreditar Unidades de Trabajo por los estudios
exploratorios de conformidad con lo siguiente:

Unidades de Trabajo por estudios exploratorios

Unidades de
Estudios Exploratorios idad “Trabajo
número,

Registros geofísicos de pozos! Por metro 0.5
1,5
1,500

Registros geofísicos especiales? Por metro

Análisis de presión y fluidos de formación?
Estudios de núcleos y muestras de núcleo
Análisis Especiales de núcleos (SCAL)
Estudios PVT* Unitario
Prueba de producción (en caso de descubrimiento) Unitario
' Arreglo 3D de resistividad, Densidad, Neutrón, Sónico Dipolar, Rayos Gamma/SP

? Rayos Gamma Espectral [SGR], Resonancia Magnética Nuclear [NMR], Registros Geoquímicos [ECS],
Registros de Imágenes [FMI]

3 Resonancia Óptica o Magnética [CFA], Modular Dynamic Test [MDT], muestreo de fluidos

4 Medición de tasas de flujo, propiedades, composición, presión y temperatura (Multiphase flowmteter
sampling and testing [MPEM)), Pruebas de transiente de presión.

Unitario

Unitario
Unitario

8.2.1 Sólo se acreditarán los estudios correspondientes a los Pozos
exploratorios perforados por el Contratista en el marco del presente
Contrato.

8.2.2 La acreditación de dichos estudios se sujetará a la entrega de la
información relacionada a la CNH.

8.3 El Contratista podrá acreditar Unidades de Trabajo por las actividades
relacionadas con la sísmica de conformidad con lo siguiente:

Unidades de Trabajo por actividades de sísmica
Unidades de

Actividad relacionadas con sísmica Unidad Trabajo
(número)

Adquisición, procesamiento e interpretación 3D Por km?

Reprocesamiento e interpretación 3D Por km?

Adquisición, procesamiento e interpretación 2D
h . : Por km
o reprocesamiento e interpretación 2D

interpretación sísmica que se encuentren limitados al Área Contractual.
8.3.2 Los kilómetros cuadrados (km?) acreditados por la adquisición e

>
E a AS Area A Y
4 A

8.3.1 Solamente se aceptarán trabajos de adquisición y reproceso e >)

Contrato No. CNH-RO1-L01-A2/2015

3D no podrán exceder el 200% de la superficie del Área Contractual.
8.3.3 Los kilómetros (km) acreditados por la adquisición sísmica 2D se
referirán al Area Contractual y estarán sujetos a aprobación de CNH,
8.3.4 La acreditación de dichas actividades se sujetará a la entrega de la
información relacionada a la CNH,
8.3.5 El Contratista podrá comprobar el cumplimiento de los trabajos de
adquisición y reproceso sísmico con datos derivados de autorizaciones
para el Reconocimiento y Exploración Superficial.

y
EY

Area Contractual 2

Contrato No. CNH-RO1-LOS-A2/2015

ANEXO 6

ALCANCE MÍNIMO DE LAS ACTIVIDADES DE
EVALUACIÓN

A

L Lo, vd
de dea Area [E

Contrato No. CNH-RO1-L04-A2/2015

Alcance Mínimo de las Actividades de Eyalu

Cualquier Programa de Trabajo relativo a las actividades de Evaluación deberá contener y
desarrollar cuando menos los conceptos indicados a continuación:

lL Mapa y coordenadas del área del prospecto que será evaluado.

2. Informe de los estudios y trabajos realizados que llevaron al Descubrimiento.

3. Informe de la naturaleza del Descubrimiento y de su tamaño cstimado.

4 Un plan de actividades de Evaluación que incluya perforación, prueba y

Evaluación, así como estudios técnicos, económicos, sociales y ambientales a
realizarse para determinar factores de recuperación, así como requerimientos de
procesamiento y transporte de los Hidrocarburos del Descubrimiento,

S. Cantidad estimada y posible ubicación de los Pozos de Evaluación a perforar.
6, Programas preliminares de perforación para los Pozos de Evaluación.

7. Un estimado detallado de los Costos de realizar las actividades de Evaluación.
8. Propuesta de duración del Período de Evaluación.

9. Medidas de seguridad y protección ambiental.
10. — Programa de ejecución de las actividades de Evaluación,

11. Ubicación en la que se le entregarán al Comercializador tos Hidrocarburos que se
obtengan durante cualquier prueba de producción.

ja

7)
9,
2 A 57 q

Contrato No. CNH-RO1-LO1-A2/2015

ANEXO 7

INFORME DE EVALUACIÓN

a AS

Contrato No. CNH-RO1-LOT-A2/2015

Informe de Evaluación

El Informe de Evaluación deberá incluir como mínimo la siguiente información:

l.

Un reporte que describa todas las actividades de Reconocimiento y Exploración Superficial,
Exploración y Evaluación llevadas a cabo por el Contratista en cl Área Contractual durante
el Período de Exploración, incluyendo los Períodos de Evaluación;

Los datos técnicos, mapas y reportes relativos al Área Contractual, incluyendo, sin
limitación: topográficos, geológicos, geofísicos y de información del análisis del subsuelo;
la densidad de potenciales zonas productivas; las profundidades de los distintos contactos de
gases y/o fluidos; las propiedades petrofísicas de las rocas del yacimiento; un análisis de los
datos de presión-volumen-temperatura (PVT) de los fluidos y gases del yacimiento; las
caracteristicas y el análisis pertinente del Petróleo descubierto, y la profundidad, presión y
otras características del yacimiento y los fluidos encontrados en éste;

Una estimación de los Hidrocarburos encontrados en el lugar y la recuperación final del
yacimiento (ultimate recovery);

El pronóstico de la tasa máxima de eficiencia de producción de cada Pozo individual y de
cualquier yacimiento descubierto, según se indica en la Cláusula 8.1;

Un estudio de la viabilidad del desarrollo del Área de Evaluación, el cual deberá contener un
análisis económico basado en pronósticos razonables, Año por Año, de los perfiles de la
producción, las inversiones requeridas, los ingresos y los Costos de Operación;

Cualquier opinión elaborada por peritos encargados de llevar a cabo estudios operacionales,
técnicos y económicos relacionados con el Descubrimiento;

Cualquier otro hecho considerado relevante por el Contratista y las conclusiones derivadas
de éste, y

Sus conclusiones generales y el desarrollo del razonamiento en el que se basan, incluyendo
cualquier conclusión acerca de si algún Descubrimiento puede ser considerado un

Descubrimiento Comercial.

Contrato No. CNH-RO1-LO1-A2/2015

ANEXO 8

CONTENIDO MÍNIMO DEL
PLAN DE DESARROLLO

Á

(e lo)
Zo
LA

Contrato No. CNH-RO1-L01-A2/2015

Contenido Mínimo del Plan de Desarrollo

El Plan de Desarrollo se deberá realizar de acuerdo con la Normatividad Aplicable, y
contener cuando menos lo siguiente:

L Descripción del Descubrimiento Comercial que va a ser desarrollado.

a) Descripción general;

b) Delimitación del Campo;

c) Descripción del área en la cual está ubicado, y
d) Descripción de las formaciones en las que están contenidos los Hidrocarburos,
2. Información de Reservas y Producción.
a) Estimación de los volúmenes in situ, Reservas probadas, probables y posibles

para cada yacimiento en el Campo (en cada caso determinadas sobre una base de
vida del yacimiento sin considerar la duración del Período de Desarrollo). La
información debe desglosarse en Petróleo, Condensados y Gas Natural. En su
caso, se debe incluir la estimación de recursos contingentes;

b) Estimación del perfil de producción para cada yacimiento que se espera entregar
en el Punto de Medición, en cada Año durante el Período de Desarrollo, La
información se deberá desglosar para cada uno de los casos de Reservas probadas,

probables y posibles;

c) Explicación de la manera en que el perfil de producción de la Reserva probada
permite realizar el potencial comercial correspondiente a dicha Reserva lo más
eficientemente posible, tomando en cuenta esquemas de desarrollo alternativos
que fueron considerados o rechazados, y

d) Fecha estimada de inicio de la Producción Comercial Regular.

3. Descripción de Actividades Propuestas.
(a) Descripción del enfoque de desarrollo propuesto incluyendo lo siguiente:

1) Descripción general de las actividades esperadas para el Período de
Desarrollo pertinente;

ii) Descripción general de los Materiales que van a ser construidos O
empleados en relación con ese Plan de Desarrollo, incluyendo una

descripción de las Instalaciones de Recolección, incluyendo una
descripción de las Instalaciones de Recolección y en su caso, aquellas en
las que se contemple el uso compartido de conformidad con el Anexo 13;

/ 7
LIA
A

Contrato No. CNH-RO1-L01-A2/2015

iii) Descripción general de las Instalaciones de Comercialización requeridas;
iv) Descripción de la política de desarrollo y administración del yacimiento;

v El Sistema de Medición y los Puntos de Medición que el Contratista
y q
propone usar;

vi) Propuesta de localización, así como de las técnicas de perforación y
terminación de Pozos, y

vii) Acciones previstas para Abandono de las instalaciones que van a ser
utilizadas en el curso del Plan de Desarrollo, incluyendo el Costo total
estimado que el Contratista espera de las operaciones de Abandono.

(b) Principales características de las obras, servicios y Materiales propuestos y de las
probables obras, servicios y Materiales adicionales que tuvieran que ser realizados
o adquiridos, dependiendo de los resultados de las obras, servicios y Materiales
iniciales, incluyendo aquellas necesarias para acondicionar los Hidrocarburos a
condiciones comercialmente aceptables en cuanto a contenido de azufte, agua y
otros elementos de conformidad con la Normatividad Aplicable y las Mejores

Prácticas de la Industria.

(c) Enfoques de desarrollo alternativos considerados y razones para la elección del
enfoque seleccionado,

(d) Programa de obras, servicios y suministro o construcción de Materiales
incluyendo el programa tentativo para construcción o adquisición de instalaciones
mayores e itinerario para alcanzar las tasas de producción comercial. El
Contratista deberá incluir el primer Programa de Trabajo y Presupuesto de
acuerdo con lo previsto en las Cláusulas 10.3 y 11.3 del Contrato.

(e) En caso que el Descubrimiento Comercial se extienda más allá del Área
Contractual, una propuesta de programa para el desarrollo unificado de Campos.

0) En caso que se prevea el uso compartido de infraestructura, una propuesta del
acuerdo correspondiente elaborado de conformidad con lo establecido en el Anexo
13 y la Normatividad Aplicable.

Presupuesto y Economía.

(a) Un estimado de los Costos Recuperables para cada Año, Dicho estimado deberá
hacerse para cada caso de Reservas probadas, probables y posibles. Estos
estimados deberán presentarse en Dólares constantes y sin ajuste por inflación

esperada;

(b) Cualquier propuesta de arreglo para compartir instalaciones o Costos o para
mezclar y redistribuir la producción, con Personas fuera del Área Contractual, y

Lg

Contrato No. CNH-ROt-L01-A2/2015

(c) Programa esperado de devolución del Área Contractual o de cualquier parte de
ella.

Programas de Administración de Riesgo. Los Programas de Administración de Riesgo
deberán derivar del Sistema de Administración y contener como mínimo:

(a) Una descripción de las medidas y acciones de prevención, monitoreo y mitigación
de los riesgos identificados, analizados y evaluados, así como la mejora del
desempeño de una instalación o conjunto de ellas, incluyendo planes de
emergencia y contingencia a ser ejecutados conforme a las Mejores Prácticas de la

Industria, y

(b) Las otras consideraciones que determine la Agencia de conformidad con la
Normatividad Aplicable.

Subcontratación. La descripción en detalle razonable de las obras, servicios y Materiales
que van a ser llevados a cabo por Subcontratistas en adición al enfoque del desarrolla
incluyendo un programa para la selección y contratación de Subcontratistas.

Información Adicional. El Contratista deberá incluir en su propuesta de Plan de
Desarrollo cualquier otra información adicional, que considere sea necesaria para una
evaluación completa del Plan de Desarrollo, incluyendo la información que solicite la

CNH.

Información Adicional para Modificaciones al Plan de Desarrollo. En caso que el
Contratista desee realizar cambios al Plan de Desarrollo, el Contratista deberá presentar:

(a) Razones detalladas para la modificación propuesta;

(b) Discusión de actividades conducidas desde el Plan de Desarrollo oríginal o desde
la última modificación, según sea el caso, y

(c) Toda la información prevista en este Anexo 8 (o, en su caso, únicamente aquella
información que está siendo modificada).

En el entendido de que en caso que la CNH no apruebe las modificaciones propuestas por
el Contratista al Plan de Desarrollo, el Contratista deberá implementar el Plan de
Desarrollo previamente aprobado.

Contenido Nacional y Transferencia de Tecnología. El Contratista deberá incluir en su
propuesta de Plan de Desarrollo un capítulo que contenga los plazos y las etapas
aplicables para garantizar que se alcanzará la meta de contenido nacional indicada en la
Cláusula 19.3, Asimismo, el Contratista deberá incluir un capítulo que contenga un
programa de transferencia de tecnología. Dichos capitulos se considerarán un

compromiso del Contratista y parte integrante del Contrato.

y)
Ñ (ha? ; nó, LL Y

y

UL

Contrato No. CNH-RO1-LO1-A2/2015

ANEXO 9

MODELO DE GARANTÍA DE CUMPLIMIENTO DE
EXPLORACIÓN

fo > Contraciual AL

Contrato No. CNH-RO1-L01-42/2015

10. — Información geológica, geofísica y de ingeniería considerada. El Contratista deberá tener
a disposición de la CNH la información soporte que utilizó para la propuesta del Plan de
Desarrollo. Dicha información se deberá conservar durante la duración del Contrato.

ge P2
? A a Contrl IO

24%

Contrato No. CNH-RO1-L01-42/2015

Modelo de Garantía de Cumplimiento de Exploración

Fecha:
Carta de Crédito Irrevocable Standby No:
De: [Nombre del Banco Emisor] (el “BANCO EMISOR/CONFIRMADOR”)

A solicitud y por cuenta de [NOMBRE DEL CLIENTE DEL BANCO
EMISOR/CONFIRMADOR], con la presente emitimos esta Carta de Crédito Irrevocable
Standby número (la “Carta de Crédito”) a favor de la Comisión Nacional de
Hidrocarburos (el “BENEFICIARIO”) hasta por la cantidad de EUA$
millones de Dólares 00/100 USCY), disponible a la vista en las cajas de NOMBRE DEL
BANCO EMISOR/CONFIRMADOR.

El BENEFICIARIO podrá hacer una o más Disposiciones conforme a esta Carta de
Crédito mediante la presentación de un requerimiento de pago por escrito (cada una de dichas
presentaciones una “Disposición”) indicando el monto del requerimiento de pago e indicando

que:

(a) (i) ha ocurrido un incumplimiento del Contratista (conforme a la definición de dicho
término en el Contrato) del Programa Mínimo de Trabajo o del compromiso adicional aplicable
en virtud del Contrato para la Exploración y Extracción de Hidrocarburos bajo la Modalidad de
Producción Compartida de fecha , celebrado entre la Comisión Nacional
de Hidrocarburos de México y [NOMBRE DE LAS EMPRESAS PARTICIPANTES] (el
“Contrato”), y (ii) el BENEFICIARIO tiene derecho conforme al Contrato a realizar una
Disposición conforme a la Carta de Crédito por la cantidad que se requiera sea pagada, o

(b) (i) El BENEFICIARIO ha recibido una notificación conforme al siguiente párrafo de
esta Carta de Crédito en el sentido de que el BANCO EMISOR/CONFIRMADOR ha decidido no
extender la Fecha de Vencimiento de esta Carta de Crédito por un período adicional de un (1) Año,
y (ii) el Contratista (conforme a la definición de dicho término en el Contrato) no proporcionó, a
más tardar treinta (30) Días antes de la Fecha de Vencimiento, una carta de crédito sustituta, en
forma y sustancia aceptable al BENEFICIARIO, emitida por un banco aceptable al
BENEFICIARIO, en el entendido que en ese caso el BENEFICIARIO tendrá derecho a retirar la
cantidad total disponible conforme a esta Carta de Crédito.

Esta Carta de Crédito expirará el (la “Fecha de Vencimiento”), en la
inteligencia de que tal fecha será prorrogada automáticamente según se indica en las Prácticas
Internacionales en Materia de Cartas de Crédito — 1SP98, publicación ICC 590, Esta Carta de
Crédito se prorrogará automáticamente por períodos adicionales de un (1) Año a partir de la y
Fecha de Vencimiento y de cada una de las fechas de vencimiento subsecuentes, salvo que el
BANCO EMISOR/CONFIRMADOR notifique al BENEFICIARIO, con por lo menos treinta
(30) Días de anticipación a la Fecha de Vencimiento, mediante escrito entregado en mano con
acuse de recibo, la decisión del BANCO EMISOR/CONFIRMADOR de no renovar esta Carta po

| e ré ito por dicho período. . (4 es 52
cp Ne

Contrato No. CNH-RO1-L01-A2/2015

El BANCO EMISOR/CONFIRMADOR conviene en que cualquier Disposición por parte
del BENEFICIARIO que cumpla con los términos y condiciones de esta Carta de Crédito, será
honrado puntualmente y pagado, con recursos propios, por el BANCO
EMISOR/CONFIRMADOR a más tardar antes del cierre del segundo Día Hábil después de la
presentación adecuada, en o antes de la Fecha de Vencimiento, de los documentos requeridos.
Para efectos de esta Carta de Crédito “Día Hábil” significa cualquier Día distinto a sábado,
domingo u otro Día en que los bancos estén autorizados o requeridos a cerrar en México.

Esta Carta de Crédito Standby se sujeta a las Prácticas Internacionales en Materia de
Cartas de Crédito — 1SP98, publicación ICC 590, y en tanto no exista contradicción con 1SP98,
esta Carta de Crédito se regirá e interpretará por las leyes de México. Cualquier controversia que
surja de la misma deberá resolverse exclusivamente ante los tribunales federales competentes de
México con sede en la Ciudad de México, Distrito Federal,

Al recibo de un requerimiento de Disposición de parte del BENEFICIARIO, el BANCO
EMISOR/CONFIRMADOR deberá decidir, dentro del Día Hábil siguiente si se encontró en
orden la documentación que constituye la Disposición, de acuerdo a las condiciones de esta
Carta de Crédito, o si decide que dicha Disposición no cumple con los requerimientos de esta
Carta de Crédito, informando al BENEFICIARIO por escrito las discrepancias que motivan el
rechazo. El BENEFICIARIO podrá volver a hacer nuevas presentaciones que eumplan con los
términos y condiciones de esta Carta de Crédito.

Todos los pagos que el BANCO EMISOR/CONFIRMADOR haga al BENEFICIARIO
bajo esta Carta de Crédito se harán mediante transferencia electrónica de fondos a la cuenta
bancaria en la Ciudad de México que el BENEFICIARIO especifique en el requerimiento de
pago.

Los derechos del BENEFICIARIO conforme a esta Carta de Crédito no son transferibles,
excepto que dichos derechos sean cedidos al Gobierno Federal de México.

Todos los gastos bancarios en relación con esta Carta de Crédito serán por cuenta de
[NOMBRE DEL CLIENTE DEL BANCO EMISOR/CONFIRMADOR].

El BENEFICIARIO podrá presentar un requerimiento de Disposición por el monto total o
requerimientos de Disposiciones parciales.

h—

co

Lo dl 2

2 al

Contrato No. CNH-RO1-LO1-A2/2015

ANEXO 10

PROCURA
DE BIENES Y SERVICIOS

A)
(20 Il ae E

Área Contractual 2

Contrato No. CNH-RO1-L01-A2/2015

PROCURA DE BIENES Y SERVICIOS

1. Procedimientos de procura de bienes y servicios

Sección 1. De la procura de bienes y servicios,

1.1. Para la procura de bienes y servicios, el Opcrador deberá observar las reglas y bases
sobre la procura de bienes y servicios para las actividades lJevadas a cabo al amparo de
este Contrato debiendo sujetarse a los principios de transparencia, economía y cficiencia,

Para efectos de este Anexo 10, en adición a las definiciones establecidas en el Contrato,
se considerarán las definiciones incluidas en los Lineamientos aplicables que emita la
Secretaría de Hacienda vigentes a la fecha de adjudicación del Contrato,

1.2. El Operador deberá observar lo siguiente respecto a las adquisiciones y contrataciones:

1. Cumplir con lo señalado en el Acuerdo por el que se establece la Metodología para la
Medición del Contenido Nacional en Asignaciones y Contratos para la Exploración y
Extracción de Hidrocarburos, así como para los permisos en la industria de
Hidrocarburos, emitidos por la Secretaría de Economía vigentes;

Contratar de preferencia a compañías locales, cuando los servicios ofrecidos por
éstas sean similares en calidad y disponibilidad a los existentes en el mercado
internacional y cuando los precios de sus servicios se encuentren dentro de las

referencias o precios de mercado, y

r

II. Adquirir de manera preferente Materiales, equipo, maquinaria y demás bienes de
consumo de producción nacional, cuando su cantidad, calidad y fechas de entrega
sean similares a aquellos Materiales, equipo, maquinaria y demás bienes de consumo
disponibles en el mercado internacional y cuando los precios de sus bienes se
encuentren dentro de las referencias o precios de mercado.

Sección 11, Del procedimiento para la contratación de proveedores de bienes y servicios.

1.3. Para la contratación de proveedores se deberá considerar a la empresa que ofrezca la
mejor calidad, precio, logistica, garantías para los volúmenes de los bienes y servicios
que se requieran a lo largo del proyecto. Para tal efecto, el Operador deberá apegarse a lo
señalado en el presente Anexo y en su caso presentar la documentación correspondiente
con la finalidad de demostrar que la contratación de dichos bienes y/o servicios no fue
pactada por encima de referencias o de precios de mercado.

1.4. Los bienes o servicios que se encuentren vinculados a procesos conjuntos, deberán ser 7

convenidos de forma integrada, siempre y cuando represente una mayor garantía y
suministro y un mayor beneficio económico asociado.

O CUL

Contrato No, CNH-RO1-LO1-A2/2015

Las bases o pliego de requisitos de los términos de referencia de los concursos o
licitaciones deberán establecer las condiciones de naturaleza jurídica, de capacidad
económica, financiera, técnica, de experiencia u otros que deban de cumplir los
concursantes O licitantes para participar en los mismos. El Operador no deberá
establecer requisitos que impidan y dificulten la participación de las empresas o que
atenten contra la igualdad de los postulantes.

. En cualquier caso, los procesos de concurso o licitación se deberán llevar a cabo bajo los

principios de transparencia, máxima publicidad, igualdad, competitividad y sencillez. El
Operador podrá prever distintos mecanismos de adjudicación. En los procesos de
concurso o licitación se deberán contemplar criterios de desempate, los cuales se
incluirán en las bases del concurso o licitación correspondientes.

El Opcrador deberá observar lo siguiente:

Ll. Para contratos o adquisiciones con un valor menor o igual a $1,000,000 USD (un
millón de Dólares) o su equivalente en moneda nacional, el Operador tendrá
libertad de determinar los procedimientos y métodos para elegir al proveedor que
considere adecuado. El Operador deberá conservar la información, documentación
y/o evidencia con la cual se demuestre para efecto de las operaciones relacionadas
con dicha subcontratación o adquisición celebradas con partes relacionadas, tanto
residentes en territorio nacional como en el extranjero, fueron determinadas
considerando los precios y montos de contraprestaciones que hubieran utilizado con
o entre partes independientes en operaciones comparables. Tratándose de
operaciones con terceros que estén sujetas a acuerdos de procura o suministro de
carácter regional o global, el Operador deberá conservar la información,
documentación y/o evidencia de que dichas operaciones fueron llevadas a cabo bajo
referencias de mercado y que, en su caso, los beneficios derivados de dichas

contrataciones se reflejen en menores Costos por recuperar;

1. Para contratos o adquisiciones con un valor mayor a $1,000,000 USD (un millón de
Dólares) e inferior o igual a $20,000,000 USD (veinte millones de Dólares) o su
equivalente en moneda nacional, el Operador deberá contar con al menos tres (3)
cotizaciones para el bien o servicio contratado. En caso que el valor de la cotización
elegida sea superior en un 5% (cinco por ciento) a la cotización de menor precio
que se encuentre en referencias o precios de mercado, el Operador deberá justificar
la razón por la cual optó por dicha cotización y los criterios técnicos y económicos
considerados. En el caso que, como resultado de realizar el proceso anteriormente
descrito, el proveedor elegido sea una parte relacionada, el Operador deberá hacer
entrega del contrato relativo a la operación y el Estudio de Precios de Transferencia
correspondiente a la Secretaría de Hacienda y a la CNH, a través de los sistemas del ¡50

CAE >

Área Contractual 2

AO AL

Contrato No. CNH-RO1-LO1-A2/2015

111. Para contratos o adquisiciones con un valor mayor a $20,000,000 USD (veinte
millones de Dólares) o su equivalente en moneda nacional, el Operador deberá
realizar una licitación o concurso público internacional, en el cual otorgue el mismo
trato a todos los participantes y elija aquel que ofrezca las mejores condiciones
económicas. En caso que elija una propuesta que no signifique el menor precio,
deberá justificar la razón de la elección y los criterios técnicos y económicos

considerados.

Se deberá considerar como primer mecanismo de adjudicación la licitación o
concurso público internacional, con el propósito de promover la participación del
mayor número de oferentes calificados, de modo que se obtengan las mejores
condiciones del mercado.

Asimismo, el Operador deberá asegurar a todos los participantes el mismo
tratamiento, de modo que exista una competencia efectiva, evitando todo tipo de
preferencias o discriminaciones que favorezcan o perjudiquen a unos en detrimento
o beneficio de otros. También deberá establecerse una clara identificación del
objeto concursado o licitado, las condiciones del servicio o entrega de los bienes
y/o servicios para determinar los términos del futuro contrato. En la medida que los
bienes y/o servicios se concursen o liciten, se deberá evitar restricciones
innecesarias que reduzcan el número de concursantes o licitantes calificados.

El método de concurso o licitación deberá contemplar preferentemente que las
ofertas se presenten por escrito y en sobres ceirados dentro de los plazos
establecidos, debiendo estar firmadas por los representantes legales de los oferentes
y cumplir los requisitos establecidos en los documentos del concurso o licitación,

Dichos concursos o licitaciones deberán prever los procedimientos para la selección
del ganador y para la resolución de controversias que permita la defensa o

impugnación de los oferentes.

Una vez concluido el procedimiento del concurso o licitación correspondiente, el
Operador deberá presentar un informe detallado sobre las condiciones en las que se
desarrolló el concurso o licitación, la evaluación y comparación de las ofertas y los
fundamentos en que se basó la adjudicación del contrato. Asimismo, deberá proveer
copia certificada del contrato y el reporte del concurso o licitación correspondiente
a la Secretaría de Hacienda a través de los sistemas del Fondo. En su caso, el
Operador deberá proporcionar un análisis comparativo de las propuestas por parte
de los participantes y las razones por las cuales se eligió al ganador, así como los
términos técnicos, comerciales y contractuales «de las propuestas. /

El Operador no deberá fraccionar de forma innecesaria los procesos de adquisición o
contratación con el objeto de evitar los umbrales establecidos en este apartado.

Los umbrales a los que se refiere el presente numeral se actualizarán en el mes de enero, A
conforme a la variación del Índice de Precios al Productor de Estados, Unidos de

4 VAi A E?

Contrato No. CNH-RO1-L01-A2/2015

América publicado por el Bureau of Labor Statistics de los Estados Unidos de América,
con identificación WPUO0000000 sin ajuste estacional, que corresponde al índice de
todas las mercancías, o en su caso, el que lo sustituya por decisión de la institución
emisora. En caso de ajustes o revisiones a dicho índice de precios, prevalecerá la
primera versión publicada. En caso de modificación a la referencia de Índice, la
Secretaría de Hacienda deberá dar a conocer la nueva referencia que sea representativa

para tales efectos.

1.6. En el caso que en alguna contratación conducida bajo los procedimientos referidos en las
fracciones Il y III del numeral anterior, los Costos se incrementen debido a
circunstancias no previstas, el Operador deberá observar lo siguiente:

1. Si los Costos se incrementan en un monto igual o menor a 5% (cinco por ciento)
pero no se encuentran por encima de referencias o de precios de mercado, de
acuerdo a los análisis realizados previamente, no será necesario justificar dicho

aumento;

Si los Costos se incrementan en un monto mayor a 5% (cinco por ciento) pero no se
encuentran por encima de referencias o de precios de mercado, de acuerdo a los
análisis realizados previamente, será necesario justificar dicho aumento; y

Ir

III. En caso que el aumento en los Costos se ubique por encima de referencias o de
precios de mercado, la parte del Costo fuera de rango no se considerará como Costo

Recuperable,

1.7. El Operador podrá asignar directamente el contrato o adquisición a una parte relacionada
o a un tercero, sin necesidad de concursar o licitar, siempre y cuando demuestre
previamente que la propuesta entregada por su parte relacionada o tercero ofrece un
precio o contraprestación que no se encuentra por encima de referencias o de precios de
mercado, montos de contraprestaciones o margen de utilidad de mercado razonables,
conforme el procedimiento del método intercuartil conforme a la Normatividad
Aplicable y que, en su caso, los beneficios derivados de dichas contrataciones se reflejen

en menores Costos por recuperar,

En caso que bajo una verificación contable y financiera se identifique que el valor del
precio se encuentra por encima de referencia o precio de mercado, la diferencia no será

considerada como Costo Recuperable.

En el caso de contratar bienes y/o servicios cuyos precios estén regulados por el Estado
y no exista otra opción de compra, el Operador podrá realizar dichas contrataciones sin
necesidad de concursar o licitar y sin realizar estudios previos.

numeral 1.5, el Operador asigna directamente la procuración de bienes y/o servicios a
una parte relacionada o un tercero, en caso de incrementos de Costos se aplicarán los

1.8. Si en lugar de optar por realizar alguna contratación bajo los procedimientos II y 111 del l
criterios establecidos en el numeral 1.6 del presente Anexo. Z .
NAS

5
( réa Contractual 2

Contrato No, CNH-RO9-L01-A2/2015

Todo análisis o estudio que tenga como objetivo mostrar que la adquisición o
contratación se encuentra a valores de referencia para operaciones con terceros o a
precios de mercado para partes relacionadas. deberá ir acompañado de toda la
información que permita replicar los resultados obtenidos, así como los criterios
seguidos en su elaboración. En caso que la información que el Operador provea sea
insuficiente para que la Secretaría de Hacienda pueda replicar los resultados obtenidos,
la diferencia por encima del valor de la mediana del Costo de que se trate, conforme el
procedimiento del método intercuartil conforme a la Normatividad Aplicable, no será

considerado como Costo Recuperable,

o ar Le Ze 7)

Área Contractual 2

AY

Contrato No, CNH-RO1-LO1-A2/2015

ANEXO 11
PROCEDIMIENTOS DE ENTREGA DE INFORMACIÓN
DE CONTRAPRESTACIONES AL FONDO MEXICANO

DEL PETRÓLEO PARA LA ESTABILIZACIÓN Y EL
DESARROLLO Y DE SU PAGO

ee
AN E

Contrato No, CNH-R0%+-L01-42/2015

PROCEDIMIENTOS DE ENTREGA DE INFORMACIÓN DE
CONTRAPRESTACIONES DEL FONDO MEXICANO DEL PETRÓLEO PARA LA
ESTABILIZACIÓN Y EL DESARROLLO Y DE SU PAGO

I. Procedimientos.

1.1 El Fondo constituirá y administrará un registro en el que todo Contrato para la Exploración y
Extracción de Hidrocarburos debe quedar inscrito. El Fondo dará a conocer los requisitos
que deberá cumplir el Contratista para llevar a cabo dicho registro. Dichos requisitos serán,

al menos:
(a) Solicitud de inscripción respectiva;

(b) Copia certificada del contrato correspondiente, así como cualquier modificación al
mismo;

(ce) lustrumento público que acredite la personalidad del representante legal. Para el caso de
que se trate de un consorcio, las Empresas Participantes deberán designar un
representante común que tendrá la relación con el Fondo;

(d) Tratándose de consorcios, el instrumento público que acredite la personalidad del
Operador, así como la participación y la personalidad de cada una de las Empresas

Participantes,

El Contratista deberá entregar la documentación necesaria a la CNH para que ésta pueda
inscribir el Contrato en el registro que el Fondo ponga a su disposición y de acuerdo a los
lineamientos emitidos por el mismo,

12 A más tardar tres (3) Días Hábiles después de haber cumplido todos los requisitos para la
inscripción del Contrato en el registro, el Fondo entregará una constancia de inscripción al

Contratista.

1.3 El Fondo podrá realizar la inscripción del Contrato y, por endc, el pago de las
Contraprestaciones a favor del Contratista a las que tenga derecho en virtud del presente
Contrato, sólo si se cumplen los requisitos de inscripción y se emite la constancia

respectiva. El Fondo y sus representantes no incurrirán en responsabilidad alguna en caso
que un Contrato no pueda ser inscrito en el registro como consecuencia de algún

incumplimiento con los requisitos de inscripción.

1.4 Para el pago de Contraprestaciones que resulten del presente Contrato a un consorcio, el
Contratista deberá notificar al Fondo la forma en la que se realizará dicho pago, conforme
al acuerdo de operación conjunta que las Empresas Participantes hayan suscrito y que sea

aprobado por la CNH:

(a) Que cada Empresa Participante reciba las Contraprestaciones en la proporción s le

corresponda, O 14?
NS Área o 2

t-

cor UU
Contrato No. CNH-RO1-LO1-A2/2015

(b) Que las Contraprestaciones sean entregadas al Operador para que éste las distribuya entre
las Empresas Participantes en las proporciones respectivas.

1.5 El Fondo administrará el sistema informático que le permita recopilar y resguardar la
información proporcionada por los Contratistas conforme a los contratos respectivos y
cumplir con sus fines. El Fondo dará a conocer a través de su página de internet los
medios, protocolos, catálogos, formatos y demás especificaciones para poder cargar
electrónicamente esta información en dicho sistema informático, incluyendo la suscripción
por medio de la firma electrónica avanzada (FIEL).

1.6 A través del sistema informático desarrollado para tal fin, el Fondo llevará un registro de la
producción, Precios Contractuales y Valor Contractual de los Hidrocarburos, los Costos y
demás elementos necesarios para la determinación de las Contraprestaciones. Con base en
la información proporcionada por los Contratistas y fa CNH, el Fondo realizará el cálculo
de las Contraprestaciones que correspondan al Estado. Lo anterior será sin prejuicio de (i)
las facultades de verificación por parte de la Secretaría de Hacienda, y (ii) las facultades
para la administración y supervisión de los Contratos de la CNH, en el ámbito de sus
respectivas atribuciones, respecto del cumplimiento de las obligaciones contraídas por los
Contratistas. Previo al cálculo, el Fondo podrá realizar las consultas que considere
pertinentes ante la CNH o la Secretaría de Hacienda, a efecto de verificar el efectivo
cumplimiento de las obligaciones contraídas por parte de los Contratistas.

1.7 El Fondo pondrá a disposición del Contratista un portal de acceso exclusivo al sistema
informático antes mencionado y otorgará una clave de acceso al mismo a cada Persona
designada por el Contratista para ello mediante los sistemas de seguridad que el propio
Fondo determine. En dicho portal podrá consultar la información relativa al Contrato, así
como información sobre producción, precios, costos y gastos registrados,
contraprestaciones, entre otros.

1.8 El Fondo realizará el cálculo de las Contraprestaciones con base en la información que el
Contratista haya registrado al cierre del plazo de conformidad con los procedimientos de
recepción de información establecidos por el Fondo, sin que ello implique una declaración
de validación o verificación de la misma, por lo que dicho cálculo no limita las funciones
de revisión, validación y verificación de dicha información y su documentación de soporte
previstas en el presente Contrato. La Secretaría de Hacienda, ejerciendo sus funciones de
verificación, podrá revisar la información registrada y la documentación de soporte y, en su
caso, determinará los ajustes a favor del Estado o del Contratista según corresponda, de
conformidad con el Contrato. Cualquier información que no haya sido registrada con el
Fondo durante el período de recepción se tendrá como no presentada. Excepcionalmente, el
Operador podrá registrar y en su caso presentar la información de soporte correspondiente
hasta sesenta (60) Días Hábiles después de la recepción de los comprobantes W
correspondientes por parte del Operador, para el cálculo de Contraprestaciones posteriores
de conformidad con los procedimientos de recepción de información establecidos por el

Fondo.
de 244 5?
> do “20

1.9

1.10

1.11

1.12

1,13

1.14

Contrato No. CNH-RO?-L01-A2/2015

A través del sistema informático desarrollado por el Fondo, el Contratista, por conducto del
Operador, podrá revisar y en su caso remitir observaciones, al cálculo de las
Contraprestaciones que realice el Fondo. El Fondo recibirá las observaciones del Operador
a partir del décimo séptimo Día Hábil del Mes, y durante los siguientes dos (2) Petíodos, a
través de los medios que el Fondo ponga a disposición del Operador para este propósito. A
partir del análisis de las observaciones del Operador, el Fondo podrá determinar que las
Contraprestaciones no incorporaron toda la información disponible para su determinación
y deberá notificar a la Secretaría de Hacienda para que ésta ejerza sus facultades en materia
de verificación y en su caso, determine los ajustes aplicables a favor del Estado o del
Contratista, según corresponda, de conformidad con el Contrato.

El Fondo emitirá el certificado de pago de las Contraprestaciones a las que el Contratista
tenga derecho en términos del presente Contrato de conformidad con el procedimiento

establecido en el numeral 9.8 del Anexo 3.

El Fondo establecerá los horarios de recepción de notificaciones y avisos previos. La
entrega de los recursos y el pago de Contraprestaciones en efectivo en favor del Estado
sólo podrán realizarse por medios electrónicos y utilizando sistemas de pagos relevantes,
en las cuentas y a través de los mecanismos que para tal efecto publique el Fondo.

El Contratista, por conducto del Operador, deberá transferir a la cuenta del Fondo los
ingresos por enajenación de activos cuyos Costos hayan sido recuperados conforme al
Contrato a más tardar diez (10) Días Hábiles posteriores a la liquidación de la venta.

En los Casos Fortuitos o Fuerza Mayor que determine la CNH, los plazos se suspendcrán
hasta que cese el Caso Fortuito o Fuerza Mayor.

Cada Empresa Participante, por conducto del Operador, deberá entregar al Fondo los
reportes contables de beneficios económicos elaborados de conformidad con la
Normatividad Aplicable, considerando para tal efecto los lineamientos que emita la
Comisión Nacional Bancaria y de Valores para que empresas emisoras reporten, para
efectos contables y financieros, los Contratos y los beneficios esperados de los mismos,

Formato de solicitud de inscripción al Fondo Mexicano del Petróleo para la Estabilización
y el Desarrollo.

BANCO DE MÉXICO EN SU CARÁCTER DE FIDUCIARIO
AVENIDA 5 DE MAYO, COLONIA CENTRO, DELEGACIÓN CUAUHTEMOC
MÉXICO, DISTRITO FEDERAL

Ref: Solicitud de Inscripción

Hacemos referencia al Contrato de Fideicomiso Público del Estado, denominado FONDO
MEXICANO DEL PETRÓLEO PARA LA ESTABILIZACIÓN Y EL DESARROLLO
(indistintamente, el “Fondo” o el “Fideicomiso”), celebrado el 30 de septiembre del 2014 por la
Secretaria de Hacienda y Crédito Público, como Fideicomitente y Banco de México, como

fiduciario.

1
NEZZZ A

Ye
227)

J- Área Contractual 2
3 fe AL
y

Contrato No, CNH-RO1-LO1-A2/2015

Los términos con mayúscula inicial que sean utilizados en la presente y no se encuentren aquí
definidos, tendrán el significado que se atribuye a les mismos en el Fideicomiso.

Al respecto, en los términos de lo previsto en la Cláusula Séptima del Fideicomiso, por este
medio solicitamos la inscripción del (Contrato/ Asignación) que se describe en esta Solicitud de
Inscripción en el Registro del Fiduciario, por lo que se acompañan a la presente Solicitud de
Inscripción los siguientes documentos e información:

(M) Copia Certificada del (Contrato! Título de Asignación), como Anexo A; y

(IM) El suscrito, [Vombre Completo del Representante Legal], [Cargo], en relación con el
Fideicomiso, certifico que: (1) las personas cuyos nombres se enlistan a continuación
(las “Personas Autorizadas”) se encuentran debidamente facultadas para suscribir en
representación del  [Contratista/  Asignatario] cualesquiera documentos y
notificaciones de conformidad en los términos y condiciones del Fideicomiso; (ii) la
firma autógrafa que aparece en esta certificación al lado del nombre de las Personas
Autorizadas, es la firma con la que se ostentan; y (iii) el Fiduciario únicamente deberá
reconocer como válida la documentación firmada por las Personas Autorizadas; y

NOMBRE FIRMA TELEFONO CORREO
ELECTRÓNICO

(III) Para efectos de las Contraprestaciones a Favor del Contratista que, en su caso, el
Fiduciario deba pagar al Contratista en términos de lo establecido en el Fideicomiso, por
este medio se informa que dichas cantidades deberá ser depositadas en la cuenta []

[Contratista/Asignatario]

Per: []
Cargo: []

¡Esta fracción únicamente deberá incluirse en las Solicitudes de Inscripción presentadas por los
Contratistas cuyos contratos contemplen el pago en cfectivo de las contraprestaciones que en su

caso les correspondan.

CE
¿La

Área 0 2
4
ar

Po

ss
[m]

Contrato No, CNH-RO1-L01-A2/2015

ANEXO 12

INVENTARIO DE ACTIVOS

LL 0)

Le Ue 5?
Lor Área Contractual 2
Contrato No. CNH-RO1-LO1-A2/2015

INVENTARIO DE ACTIVOS

+ Enel Área Contractual de acuerdo a la información contenida en el Cuarto de Datos, respecto al
inventario de pozos, se tiene registrado el pozo Luhua-1 con UWI 3060000939 y coordenadas
geográficas: Latitud 18%16'02,437” Longitud 94%23'07.316” y coordenadas UTM:
X 353,550.49 Y 2,020,197.27. En la información del Cuarto de Datos no se tiene registro de
ninguna instalación superficial.

EY

Área Contractual 2

? POS A

Contrato No. CNH-RO*1-LO1-A2/2015

ANEXO 13

USO COMPARTIDO DE INFRAESTRUCTURA
Contrato No. CNH-ROT-LO1-A2/2015

ANEXO 13
USO COMPARTIDO DE INFRAESTRUCTURA

1. Disposiciones Generales,

LL

Para efectos de este Anexo 13, se considerará que:

(a) El Contratista actúa como prestador de servicio cuando haya desarrollado la infraestructura
al amparo del Contrato y la utilice para asistir a un tercero usuario — contratista o
asignatario —, a cambio de un pago conforme lo establecido en este Anexo 13.

(b) Tendrá el carácter de “Usuario” el tercero interesado que suscriba con el Contratista un
contrato para el uso compartido de la infraestructura desarrollada por el Contratista al

amparo del Contrato.

2. Evaluación de capacidad disponible,

2.1.

22.

Como parte de la presentación del Plan de Desarrollo, en caso que en éste se prevea la
construcción de nueva infraestructura de Recolección, desplazamiento y logística de
Hidrocarburos sin procesar, fuera del Área Contractual, el Operador tendrá la obligación de
llevar a cabo un análisis de mercado, a fin de detectar las posibles necesidades de capacidad
adicional de la infraestructura proyectada. Como parte de este análisis se deberá llevar a cabo
una temporada abierta de conformidad con las reglas aplicables y la regulación de la
Comisión Reguladora de Energía.

En caso que el análisis mencionado en el párrafo anterior determine el interés de terceros en
el uso compartido de la infraestructura, ésta será catalogada como infraestructura de
transporte o Almacenamiento, según corresponda y estará sujeta a la regulación de la
Comisión Reguladora de Energía. De conformidad con la regulación aplicable al transporte y
al Almacenamiento, el Operador y las Empresas Participantes no podrán realizar dichas
actividades de manera directa conforme a su objeto social.

En caso que el análisis de mercado determine que no existe interés, o en caso que se catalogue
como infraestructura regulada, y la construcción de la misma se retrasara por no contar con
las garantías de compra, conforme al plazo máximo que se señale en el Plan de Desarrollo
aprobado por la CNH, el Operador podrá proceder a la construcción de la infraestructura
planteada originalmente en el Plan de Desarrollo por su cuenta y al amparo del presente
Contrato. Sin menoscabo de lo anterior, el Contratista, a través del Operador, deberá pone] a
disposición dicha infraestructura cuando sea técnicamente posible, conforme a lo establecido
en los numerales 3 y 4 de este Anexo 13.

3. Uso compartido de las instalaciones desarrolladas al amparo del Contrato.

3.1.

Las instalaciones desarrolladas al amparo del Contrato con el objetivo de recolectar JE

acondicionar y desplazar Hidrocarburos podrán ser sujetas al uso compartido, por lo cual el
Contratista, por conducto del Operador, deberá facilitar y compartir dicha infraestructura,
conforme a lo siguiente: Je

)

3.2.

3.3.

3.4.

Contreto No. CNH-RO1-LO1-A2/2015

(a) El Contratista, a través del Operador, podrá pactar con algún tercero interesado el acceso a
las instalaciones desarrolladas al amparo del Contrato para su uso compartido, en cuyo
caso tendrá el carácter de prestador de servicio, a cambio de un pago que no podrá ser
mayor al determinado conforme a la metodología para el cálculo dc tarifas máximas

establecida en el numeral 4 del presente Anexo.

(b) En caso que algún tercero interesado no pueda alcanzar un acuerdo con el Contratista, la
CNH emitirá opinión respecto de si existen las condiciones para la celebración de un
contrato de servicio para proporcionar acceso al tercero interesado para su uso compartido
de acuerdo con los principios establecidos en cl inciso siguiente. La decisión de la CNH
será vinculante para ambas partes.

(c) El uso compartido de infraestructura deberá ser no indebidamente discriminatorio y estará
sujeto a:

i. la disponibilidad de capacidad volumétrica de los sistemas y la factibilidad técnica.

ii. los umbrales mínimos de calidad empleados por el Operador en la infraestructura
del Contratista.

El Contratista, a través del Operador y los terceros interesados deberán establecer los
términos y condiciones para su acceso, sujeto a los principios establecidos en el inciso (c) del
numeral anterior y la Normatividad Aplicable.

Dichos términos y condiciones deberán determinar las responsabilidades de cada una de las
partes respecto de la infraestructura y el servicio prestado, así como garantizar, entre otros
aspectos, que tanto el Contratista, a través del Operador como el Usuario, cuenten con las
cantidades y calidades de Hidrocarburos equivalentes a los entregados en el punto de
interconexión, sin menoscabo de los ajustes volumétricos en el punto de salida, para

compensar pérdidas o ganancias en calidad.

Los términos y condiciones deberán ser aprobados por la CNH, previo a su suscripción.

Los terceros interesados en el uso compartido de la infraestructura a que se refiere esi
numeral (3) deberán presentar la solicitud correspondiente al Contratista, a través del
Operador, Estas solicitudes estarán sujetas a las reglas de utilización de la capacidad, según s
establezca en la Normatividad Aplicable.

El Contratista, a través del Operador, permitirá el uso compartido de la infraestructuralon
base en los términos y condiciones pactadas con el Usuario, las cuales se incluirán En el

contrato que firmen las partes. y

En caso que existan impedimentos de carácter técnico, de manera conjunta el Operador y el
Usuario deberán llegar a un acuerdo de buena fe para solucionar dichos impedimentos. Si el
Operador y el Usuario no lograran llegar a un acuerdo para solucionar los impedimentos de
carácter técnico, cualquiera de ellos podrá solicitar la opinión de la CNH, la cual fijará su
posicionamiento dentro de los treinta (30) Días posteriores contados a partir de la recepción
AN Área LR
Y an

Contrato No. CNH-ROT-LO1-A2/2015

de la solicitud referida, La decisión de la CNH será vinculante para ambas partes,

3.5. En caso que el Operador niegue el acceso a sus instalaciones a un Usuario y se compruebe
que cuenta con capacidad disponible, u ofrezca dicho servicio en condiciones indebidamente
discriminatorias, el Usuario podrá solicitar la opinión de la CNH, la cual fijará su
posicionamiento dentro de los treinta (30) Días posteriores contados a partir de la recepción
de la solicitud referida. La decisión de la CNH será vinculante para ambas partes. En el
primer supuesto, el Contratista deberá acreditar ante la CNH la falta de capacidad disponible
o cualquier otra limitación técnica al momento de negar el acceso,

3.6. — En el supuesto que el Operador atribuya la restricción al uso compartido de la infraestructura
a causas de Caso Fortuito o Fuerza Mayor ésta deberá ser notificada a la CNH al Día
siguiente a que ésta es actualice por los medios que la CNH determine. El Operador deberá
presentar un plan de continuidad de la operación en un plazo determinado por la CNH en
función de las condiciones particulares del caso.

3.7. — En caso que el Contrato del Contratista que esté prestando el servicio termine por cualquier
causa, la CNH determinará al tercero que opere, en nombre del Estado, la infraestructura
compartida, El Usuario seguirá obligado a realizar el pago conforme la tarifa unitaria
acordada por el uso de la infraestructura respectiva en favor del tercero operador que

determine la CNH.
4. Tarifa unitaria máxima por el uso compartido de infraestructura
4.1. — El costo para el Usuario por el uso de la infraestructura compartida estará a lo siguiente:

(a) El costo para el Usuario será el resultado de multiplicar la tarifa unitaria pactada por el
volumen manejado en la infraestructura del prestador de servicio.

(b) La tarifa unitaria pactada entre el Contratista y el Usuario no podrá ser mayor a la tarifa
unitaria máxima determinada conforme este numeral 4. En caso que el Contratista y el
Usuario sean partes relacionadas, la determinación de los componentes de la fórmula de la
tarifa unitaria máxima deberá seguir las reglas relativas a los precios de transferencia
establecidas en el Anexo 4,

(c) En caso de ser necesario, la tarifa unitaria máxima considerará tanto la infraestructura
adicional requerida para permitir la interconexión como los costos de operación y
mantenimiento asociados a dicha infraestructura adicional para el manejo eficiente de
volumen del Usuario en la infraestructura existente.

(d) La operación y mantenimiento de la infraestructura compartida, así como la construcdj
instalación de la infraestructura adicional requerida para la interconexión, serán reali
por el Operador y financiadas por el Contratista.

4.2.  Ensu caso, los costos asociados a la interconexión del Usuario con la infraestructura gújeta al

uso compartido serán cubiertos por el propio Usuario. "De

e Contractual 2

A “0

Contrato No. CNH-RO1-L01-A2/2015

ú ; , ) 6 ( ; , )
M; = x|——= + x|—= +0/+4
! la x(1-") (— No xa NVarar Ma pner
Donde:

M, = Tarifa unitaria máxima en Dólares por unidad de volumen, para el uso de la
infraestructura en el Período £.

lo = Inversión realizada originalmente por el Contratista para desarrollar la infraestructura
objeto del contrato para el uso compartido de la infraestructura, en Dólares conforme lo
registrado y reconocido en el Contrato.

Qo = Capacidad anual instalada de la infraestructura asociada a la lo.

No = Vida contractual en Años que opera la infraestructura asociada a la fo, contando a partir
del Período en que se finaliza la construcción de dicha infraestructura y hasta el final del

Contrato del Contratista.

la = Inversión adicional en infraestructura realizada por el Contratista para prestar el servicio
al Usuario, en Dólares.

Qa = Capacidad anual de la infraestructura asociada a la Ls. En su caso, esta capacidad anual
considerará la capacidad incremental que brinde la /, a la infraestructura original asociada a

lo.

Na = Vida contractual en Años que opera la infraestructura asociada a Ls, contando a partir
del Período en que se finaliza la construcción de dicha infraestructura y hasta cl final del

Contrato del Contratista.

0, = Costos de operación y mantenimiento en los que incurre el Contratista, asociados a la lo,
en Dólares por unidad de volumen manejada en dicha infraestructura en el Período £.

A¿ = Costos de operación y mantenimiento en los que incurre el Contratista, asociados a la Ly,
en Dólares por unidad de volumen manejada en dicha infraestructura en el Período t.

1 = Tasa impositiva igual a 30%.

Ano air Fórmula del valor presente de una anualidad de N; períodos con un rendimigkto r.
1-(1+r
Uy = ————
Nar r
r =Tasa de rentabilidad nominal, equivalente a 10,81%. Í
A

Contrato No. CNH-RO1-LO1-A2/2015

Contrato No. CNH-RO1-LO1-A2/2015

ANEXO 14

CONVENIO PRIVADO DE PROPUESTA CONJUNTA

Esa e LA, -2,.
Iniósl a

FORMATO CNH 4 CONVENIO PRIVADO DE PROPUESTA CONJUNTA

CONVENIO PRIVADO DE PROPUESTA CONJUNTA, que celebran Sierra Oil 8 Gas, S. de R.L. de

C.Y,, representada por Salvador Beltrán del Río Madrid; Talos Energy LLC, representada por Ana Irma
Amado Córdova y Premier Oil Ple. representada por José Jhacob finojosa Tah (conjuntamente los
“Integrantes”), respectivamente, para presentar una propuesta conjunta en la Licitación CNIL-ROL-
LO1/2014, referente a la adjudicación de Contratos de Producción Compartida pava la Exploración y

Extracción de Hidroc:

"buros en Aguas Someras — Primera Convocatoria, de conformidad con la

Convocatoria CNH-RO!-C01/2014, publicada por la Comisión Nacional de Hidrocarburos en el DOF el
día 11 de diciembre de 2014, al tenor de las siguientes declaraciones y cláusulas:

lL

12.

1,
1.1.

DECLARACIONES

Declara la Compañía Sierra Oil 8: Gas, S. de R.L, de C.V.:
Que es una sociedad constituida conforme a las leyes de tos Estados Unidos Mexicanos y acredita su
legal existencia eon la Escritura Pública número 71,114, de fecha 10 de julio de 2014, otorgada ante
la fe del Licenciado Roberto Núñez y Bandera, Notario Público número Uno del Distrito Federal,
inscrito en el Registro Público de Comercio bajo el folio mercantil electrónico número 518615-1, el
16 de julio de 2014.

Que su domicilio se encuentra ubicado en Juan Salvador Agraz 440 — 505, Colonia Desarrollo Santa
Fc, Delegación Cuajimalpa de Morelos, México, Distrito Federal, C.P. 05348.

Que el señor Salvador Beltrán del Rio Madrid, acredita su personalidad y facultades, mediante poder
otorgado por Sierra Oil € Gas $, de R.L. de C.Y. en Escritura Pública número 67,221, de fecha 24
de marzo de 2015, otorgado ante la fe del Licenciado Erik Namur Campesino, Notario Público
número Noventa y Cuatro del Distrito Federal, manifestando bajo protesta de decir verdad que no le
han sido revocadas, ni limitadas o modificadas en forma alguna, a la fecha en que se suscribe el

presente convenio,

Declara la Compañla Talos Energy LLC:
Que es una sociedad constituida conforme a las leyes de Delaware, Estados Unidos de América, y.
acredita su legal existencia con el certificado de constitución “Certificate of Formation” emitido por
el Estado de Delaware, otorgado ante la División de Corporaciones de la Secretaria del Estado de
Delaware,

Que su domicilio se encuentra ubicado en Corporation Trust Center, 1209 Orange Street,
Wilmington, Delaware 19801.

Que la señora Ána Irma Amado Córdova, acredita su personalidad y facultades, mediante el poder
otorgado por Talos Energy LLC, en Escritura Pública número sesenta y siete mil trecientos noventa
y cinco, de fecha ocho de abril de 2015, otorgada ante la fe del Licenciado Erik Namur Campesino,
Notario Público número Noventa y Cuatro del Distrito Federal, manifestando bajo protesta de decir
verdad que no le han sido revocadas, ni limitadas o modificadas en forma alguna, a la fecha en que
se suscribe el presente convenio,

— mr a]

IT. — Declara la Compañía Premier Oil Ple.:

111.1, Que es una sociedad constituida conforme a las leyes del Reino Unido de Gran Bretaña e Irlanda del
Norte, y acredita su legal existencia con el certificado de constitución de fecha 31 de julio de 2002,
emitido por el Registro de Sociedades (Companies Horse), ante la Oficial Autorizada Alyson Jane
“Thomas.

111,2. Que su domicilio se encuentra ubicado en 23 Lower Belgrave Street, Londres, SW 1 W ONR, Reino
Unido.

111,3. Que el señor José Jhacob Hinojosa Tah acredita su personalidad y facultades, mediante el poder
otorgado por Premier Oil Ple, en Escritura Pública número 94,142, de fecha 10 de febrero de 2015,
otorgada ante la fe del Licenciado José Ignacio Sentíes Laborde, Notario Público número Ciento
Cuatro del Distrito Federal, manifestando bajo protesta de decir verdad que no le han sido revocadas,
ni limitadas o modificadas en forma alguna, a la fecha en que se suscribe el presente convenio.

1v, Los Integrantes declaran:

1V,1, Que están de acuerdo en formalizar el presente convenio con el objeto de participar conjuntamente
en términos de lo previsto en las Bases de la Licitación;

1V.2. Que señalan como domicilio común el ubicado en Juan Salvador Agraz 4 40 — 505, Colonia Santa

Fe, Delegación Cuajimalpa, México, Distrito Federal, C.P. 05348, y como dirección de correo
electrónico común para oír y recibir notificaciones salvador.beltrandelrio(Osierraoil.mx, y

1V,3, Que están de acuerdo en obligarse, al tenor de las siguientes:

CLÁUSULAS

PRIVIERA: Objeto. Los Integrantes convienen en agruparse con el objeto de presentar una Propuesta
conjunta para participar en la Licitación bajo la figura de Licitante Agrupado.

asumir, En

SEGUNDA: Actividades y responsabilidades que cada Compañía se obliga a ejecutar
caso de resultar Licitante Ganador un Licitante Agrupado, los Integrantes se obligan a lo siguiente:

L Sierra Oil 8 Gas, 5. de R, L. de C,V,, se obliga ante los Integrantes del Consorcio a proporcionar
oportunamente los recursos necesarios para dar frente a las obligaciones derivadas del Contrato de
Exploración y Perforación, que en su caso se adjudique, de conformidad con el porcentaje de participación
que se establece en la Cláusula Quinta del presente convenio. Asimismo, participará de manera activa en la
toma de decisiones del Consorcio a fin de llevar a cabo las actividades del Contratista en el Contrato de
Exploración y Extracción.
1 Talos Energy LLC, estará a cargo de las operaciones y se obliga a ejecutar, sujeto a los términos
“y condiciones establecidos en el Contrato de Exploración y Extracción, sujetándose a las obligaciones ahí
contenidas, las fimciones y obligaciones propias del Operador, según se define en el Contrato de
Exploración y Extracción. Asimismo, a fin de cumplir con sus obligaciones, podrá emplear contratistas
independientes, agentes, incluyendo filiales del Operador, a otras empresas participantes y sus filiales.

y _ AAA IT
tros o

Compañía: Sierra Oil €; Gas, S. de R,L, de C.V,

PR
Representante Legal

Salvador Beltrán del Rio Madrid

(ZA

Compañía: Talos Energy LLC

AER

Representante Legal
Ana Irma Amado Córdova

Compañía; Premier Oil Ple,

Representante Legal
José Jhacob Hinojosa Tah

antro to

MI. Premier Oil Ple obliga ante los Integrantes del Consorcio a proporcionar oportunamente tos
recursos necesarios para dar frente a las obligaciones derivadas del Contrato de Exploración y Perforación,
que en su caso se adjudique, de conformidad con el porcentaje de participación que se establece en la
Cláusula Quinta del presente convenio, Asimismo, participará de manera activa en la toma de decisiones
del Consorcio a fin de llevar a cabo las actividades del Contratista en el Contrato de Exploración y

Extracción.

TERCERA: Designación del representante común para Ja presentación de la Propuesta. Los
Integrantes convienen que la Compañía Sierra Oil £ Gas, S. de R.L. de C,Y, será el representante común
para la presentación de la Propuesta. En tal virtud, el representante Jegal de Sierra Oi] £ Gas, S. de R.L. de
C.V., la señora Ana lema Amado Córdova, tendrá las facultados necesarias y suficientes para actuar ante la
Convocante, en nombre y representación de los Integrantes, en lodos y cada uno de los actos y etapas de la
Licitación y los que de ella se deriven, así como para firmar toda clase de documentos y recibir toda clase
de notificaciones incluyendo las de carácter personal, conforme a lo descrito en el poder notarial que le fue
otorgado parn tales efectos por parte de la Compañía Premier Oil, Ple, mismo que se adjunta al presente

convenio como Anexo Único.

CUARTA: Operador. Los Integrantes designan en este acto, sujeto a la celebración del Contrato, a la
Compañía Talos Energy L1.C, como Operador para todos los efectos legales a que haya lugar.

QUINTA: Porcentaje de Participación. Los Integrantes del Licitante Agrupado establecen que el

suscripción del Contrato correspondiente.

SÉPTIMA: Confidencialidad de la Información, Los Integrantes no podrán divulgar la Información
Confidencial que obtengan del Cuarto de Datos de Aguas Someras — Primera Convocatoria, sin autorización

expresa de la Convocante,

El presente Convenio Privado de Propuesta Conjunta se firma por los Integrantes en 3 ejemplares originales,
en la Ciudad de México a 26 del mes de junio de 2015.

porcentaje de participación que les corresponderá del Contrato, será de la siguiente forma:
1 45% — Talos Energy LLC

IL, 45% — Sierra Oil € Gas, S, de RE, de C.Y.

UL 10% — Premier Oi Ple,

SEXTA: Obligación Conjunta y Solidaria. Los Integrantes se obligan en forma conjunta y solidaria entre
sí y ante la Convocante, a hacer frente a lodas las obligaciones que resulten de la Licitación, incluyendo la

